•



                                                                           RECEIVED IN.
                                                                     COURT OF CRIMINAL APPEALS

Sept.lt..,2015                                                             SEP 16 2015

Abel Acosta                                                            Abel Acosta,' Clerk
Clerk of the Texas Court of
Criminal Appeals
201 West 14th Street
Austin, T~xas 78701

Chadrick Pate# 1563340
3060 FM 3514
Beaumont Texas 77705

Re: Emergency Motion for Permission to File Writ of Mandamus from a Void Final
Felony Conviction with Emergency Writ of Mandamus frorri a Void Final Felony
Judgment and Conviction included.


Dear Clerk,

Enclosed you will find the original dopuments referenced above.

As my address indicates I am a inmate pro se filer.

I respectfully request that these proceedings be filed and submitted under em~rgency

considerations under the Emergency Titles or which I have labeled them.

I also respectfully request that the Court consider the pleadings liberally and if need be

consider the pleadings as an Or-iginal Ex Parte Habeas Corpus Proceeding only if the

Court cai)Ilot provide expedious decision pursuant to my Writ of Mandamus.

Suspension of Rule: On a party's motion or on its own initiative an appellate court

may - to expedite a decision or for other good cause -suspend a rule's operation in

a particular case and order a different procedure; but a court must not construe this rule
suspend any provision in the Code of Criminal Procedure or to alter the time for

perfecting an appeal in a civil case.

Thank you for your kind consideration in this matter.



mgJa
Chadrick Pate #\ 1563340
3060 FM 3514
Beaumont, Texas 77705




                                          2.
     IN THE TEXAS COURT OF CRIMINAL APPEALS, AUSTIN TEXAS



In Re: CHADRICK B. PATE# 01563340
         REALTOR

               v.                        CAUSE NO. A-08-5080-4CR

THE 36TH DISTRICT COURT
ARANSAS COUNTY, TEXAS

HONORABLE JANNA K. WHATLEY
  STATE OF TEXAS                                   RECEIVED IN
                                            COURT OF CRIMINAL APPEALS
   RESPONDENT
                                                   S£P 16 2015
                                               AbeJ Acosta
                                                             '
                                                                 clerl(
                           EMERC..E rJc.y
   MOTION FOR LEAVE TO FILE WRIT OF MANDAMUS FROM A VOID
   FINAL FELONY JUDGMENT AND CONVICTION AND EMERGENCY
  MOTION FOR RELIEF PURSUANT TO WRIT OF MANDAMUS FROM A
        VOID FINAL FELONY JUDGMENT AND CONVICTION



                                      'lihl~ ~ocumen~ eontains some
                                      pig~s that are o~ poor qualitw
                                      ~~ ~~e ~lms o~ lmaQing.



Beaumont, Texas 77705
      IN THE TEXAS COURT OF CRIMINAL APPEALS AUSTIN TEXAS




In Re: CHADRICK PATE
        REALTOR

             v.                                         CAUSE NO. A-08-5080-4CR

THE 36TH DISTRICT COURT
ARANSAS COUNTY, TEXAS

HONORABLE JANNA K. WHATLEY
   STATE OF TEXAS
     RESPONDENTS



    EMERGENCY MOTION FOR LEAVE TO FILE ORIGINAL WRIT OF
    MANDAMUS PURSUANT TO A VOID FINAL FELONY CONVICTION


To The Honorable Texas Court of Criminal Appeals,

Comes Now, Realtor Chadrick B, Pate hereinafter referred to as Pate, proceeding

pro se and respectfully request Emergency Relief for Motion For Leave To File Original

Writ of Mandamus Pursuant To A Void Final Felony Conviction, filed with this Motion.


                                   JURISDICTION

This Court has jurisdiction of this proceeding pursuant to Texas Constitution

Article 5 Section 5 of The Texas Constitution.

                                           1.
Under exceptional circumstances, the court may deny the right to file a response and act

on the motion any time after it is filed; Petition Practice before Texas Supreme Court

2008 Douglas W. Alexander and Lori Ellis Ploger.

Pate would show good cause and exceptional circumstances for emergency relief as

follows: (1) Pate is entitled to the relief sought as a matter of law.

Pate filed the Writ of Mandamus pursuant to a Void Judgment and Conviction. The void

statute calls for no discretion and no judicial decision , it mandates acquittal.

Mandamus will lie when a district court fails to observe a mandatory statutory

provision conferring a right or forbidding a particular action. In these instances the trial .

court's discretion is not invoked, and it's failure to comply with the mandatory

provision renders it's order or judgment void. See: State Bar of Tex. v. Heard 603
S.W.2d 829 Tx. Sup. Ct. 1980; Cline v. Niblo 117 Tex; 474 8 S.W.2d 633.368.66

A.L.R. 916 Freeman on Judgments. 5th Ed. 354.

Pate has set out in his Writ of Mandamus a non exhaustive list of each

of the violations of due process, abuses of discretion, and fraud upon the court by the

court and it's officers used to illegally proceed to a trial and to render a void and illegal

judgment and conviction and supported the abuses with an adequate record to establish

the mandamus relief requested. See Walker v. Packer 827 S W 2d 833 837 (Tex. 1992);

In Re Mata, No. 14-12-00460- CV Tx. App. 2012 and TRAP 52.3(k)(1) 52.7(a).

Therefore it is with respect and trust that Realtor Pate relies upon the judicial system to

terminate the last more than Seven Years of the abuse of his liberty rights. Pate has
                                          2.
       ...... -




professed his innocence from the very beginning of this ordeal and though not

effectively due to his lack of knowledge of the law and financial resources he has never

stopped looking to the judiciary to acquit him.

To force Pate to await a response from the same parties that are responsible for his

illegal Judgment and Conviction and to await the response from this Honorable Court

serves only to continue the abuse of Pate's substantial rights to his liberty and freedom

from the State having brought an illegal indictment with no evidence to support the·

indictment, his illegal incarceration, illegal trial and illegal Judgment and Conviction.

If the Honorable Court cannot make a decision for immediate Mandamus relief based

upon the evidence supplied by Pate contained within his Writ of Mandamus, then Pate

respectfully requests that if the court sees fit to allow a response from the Respondent

and Interested Party then it would order an immediate response and that both the

trial Judge Janna K. Whately and the District Attorney Michael Wellborn be recused

from serving any such response and that a Special Judge be

appointed to insure a fair and impartial response based only on the facts of the trial

court record and any supporting facts offered by Pate. Not withstanding the serious

conflict of interest that exists from any response from Judge Whatley or District

Attorney Michael Wellborn, Judicial Cannon 2 prohibits the current District Attorney

Michael Wellborn from any participation in t~e Mandamus Proceedings as·he was one

of the presiding Pre Trial Judges over Pates trial, who had ex parte communications

with the Prosecuting Attorney regarding Pate's trial defense and trial dates, and also
                                              3.
failed to provide a decision on Pate's properly filed Motion for Severance when a

decision was requested. Judge Janna K. Whatley should be recused in accordance with

Judical Cannon 2 as well as she was the presiding judge who among other abuses had

ex parte communications and rendered and certified a fraudulent Judgment and

Conviction into this Honorable Court. Canon 2 states: (A) A judge should respect and·

comply with the law and should conduct himself or herself in a manner that promotes

public confidence in the ·integrity and impartiality of the judiciary. (B). A judge should

not allow family, social, or other relationships to influence his or her judicial conduct

or judgment. Ajudge should not lend the prestige of his or her office to advance the

private interests of himself or herself or others; nor should he or she convey or permit

others to convey the impression that they are in a special position to

influence him. or her. A judge should not testify voluntarily in an adjudicative

proceeding as a character witness.

The Record provided by Pate in his Writ of Mandamus will reflect that .

Judge.Janna K. Whately was aware that the indictment was fatally defective rendering

incomplete jurisdiction or authority over the matter of the offense of Murder charged

and the personal authority over Pate and yet she allowed the State to bring Pate to trial

and failed to excuse the jury and Pate upon that awareness. She further held ex parte

communication in a pretrial hearing for the co defendant Christopher Hall and allowed

the District Clerk to enter upon Pate's Criminal Docket Sheet that he had announced

                                            4.
 Ready for trial when in fact he was not before the Court at that proceeding was not

 aware of the proceeding at the time and did not announce Ready.

Judge Whately was also aware that Pate had a pending Motion for Severance before the

 pre trial court when she allowed the trial to go forward . She was also aware that at a

 pretrial hearing for the co defendant Christopher Hall that Judge Joel.Johnson had

 separated the trials of Pate and Hall and yet proceeded to a joint trial with Pate and Hall.

This same kind of abuse and violation of Pate's due process was continued throughout

 Pate's jury trial and the Record will reflect same. Once the Jury returned a Guilty

 verdict against Pate for which there was no evidence presented by the state for

· conviction, Judge Whately did not order the jury to acquit Pate and instead rendered

the illegally obtained Judgment and Conviction and certified and filed same fraudulent

 Judgment into both this Court, and the 13th Court of Appeals.

It will become evident upon the reading of the Writ of Mandamus that under the facts

 and law applicable to Pate's Jury Trial Case# A-08-5080-4CR presided over by the

 Respondent Janna K. Whately that she lost jurisdiction to proceed to trial and had no

authority to enter a Judgment and Conviction but rather her only authorization was to

 order the jury to acquit and or order the ·dismissal of the indictment and the jury.

 Judge Whately had no discretion to continue to a trial,.or a Judgment and Conviction or

to enter a Fraudulent Judgment of Proceedings and certify them to the Courts of

 Appeals.

Because Judge Whately and Officer's of the Court violated Pate's Constitutional Due
                                          5.
Process rights under both the U. S. and Texas Constitutions and because She and

Officer's of the Court participated in a fraudulent scheme to illegally convict Pate her .·

only authorization was a ministerial act and not discretionary to Order an Acquittal,

Dismiss the Indictment , Pate and the Jury.

Because the Judgment rendered and entered by Judge Janna Whately is Void, it is a

ministerial act of this court to issue the relief sought in this Motion and The Writ of

Mandamus. See Void Judgment Bill of Review and Procedural Due Process in

Texas, 40 Baylor L. Rev. 367, 378-79 (1988) See Thomas, 906 S W 2d at 262

(holding that trial court has not only power but duty t~ vacate a void judgment) A

judgment is void only when it is clear that the court rendering judgment ~ad no

jurisdiction to render judgment or no capacity to act as a court. When appeal' is taken

from a void judgment, the appellate court must declare the judgment void. Pate's right

to be ~eard, notice and a fair and impartial trial are demanded by Johnson v. Zerbst 304
U.S. 458 Supreme Court 1938 showing: If the constitutional rights of the defendant

are not complied with the court no longer has jurisdiction to proceed and one

imprisoned thereunder may obtain release. See also: 15 Tex. Jur 2d 50 pp 475-477

showing: judicial action without jurisdiction is void; where the court is without

jurisdiction it has no authority to render any judgment other than one of dismissal.

Garcia v. Dial 596 S W 2d 524 Tex. Court of Criminal Appeals.

This Court found the following in Garcia v. Dial 596 S W 2d 524 Tex. Court of

Criminal Appeals; The only proper order that the trial court judge could enter was
                                        6.
that of dismissing the indictment because the judge had issued a Void Order reinstating

the indictment after he had lost jurisdiction. This Court granted the Motion for

Mandamus and issued an order to the Judge to Set Aside the void order and to dismiss

the cause.

Pate's circumstances are similar but the violations by his Trial Court are extensive, it is

not simply an Order that is void. It is a Judgment of Conviction that is void. A Judgment

under which Pate has been illegally imprisoned for over 7 years. A void and fraudulent

judgment of the proceedings. Not only did the trial court violate Pate's due process rights

at his jury trial, Judge Whately submitted a Fraudulent Judgment with fraudulent
                                                                                        '

proceedings and failed to include legitimate proceedings upon which The 13th Court of

Appeals relied to determine and deny his appeal. It was that same record that this court

would rely when denying Pate's Writ of Habeas Corpus.


The Supreme Court, speaking through Folley, Commissioner, in Bridgman v. Moore, 143 Tex. 250, 183
S.W.2d 705, at page 707, said: "The .court has not only the power but the duty to vacate the inadvertent
entry of a void judgment at any time, either during the term or after the term, with or without a motion
therefore." We will not extend this discussion further than to state that we here reaffirm the holding on the
point involved as announced by Justice Hightower in the former appeal (301 S.W.2d 181). While this
holding was premature in view of the action of the Supreme Court (304.S.W.2d 265) reversing our holding,
it was not upon the points discussed in Justice Hightower's opinion, but was on the point that since the
judgment appealed from was an interlocutory one and not final, the appeal should be dismissed. However,
we think our holding then is now appropriate. A void judgment has been termed mere waste paper, an
absolute nullity; and all acts performed under it are also nullities

Because the Trial Court Judgment is void both The 13th Court of Appeals Judgment

 and this Courts Judgments are also void.

Pate has supported all of the complaints of the violations of his due process rights, the

                                                      7.
trial court's fraud on the court and on Pate, the illegal proceedings and concealment of

them and the Fraudulent Certified Proceedings to the Courts of Appeals by competent

evidence from the Record bf the trial Court. It is readilyapparent upon the face of the

Record that the Judgment in cause no. A-08-5080-4CR for which Pate is illegally

convicted and imprisoned is Void. See Where a void judgment has been rendered and

the record in the cause, or judgment roll, reflects the vice then the court has not only the

power but the duty and even after the expiration of the term to set aside such judgment.

Harrison v. Whiteley, Tex./com App. 6 S W 2d 89.

Any delay in deciding this Motion for Leave To File Emergency Motion for

Mandamus continues the violation of Pate's due process to his liberty.




                                             8.
                                       PRAYER

Where ore premises considered, Realtor Chadrick B. Pate prays for Emergency

Mand mus Relief frqm each and singular of all issues presented in this Emergency

Motio for Relief and the simultaneously filed Writ of Mandamus.

Those issues include immediate decision on Pate's Writ of Mandamus, recusal of Judge

        . Whately and District Attorney Michael Wellborn from filing a Response and

        onorable Court is unable to provide the relief requested based on the competent

evide ce supplied by Pate in The Writ of Mandamus that a Special Magistrate be

appoi ted for a proper impartial response.


Also   at this Honorable Court issue Immediate Orders Reversing The Trial Courts

illegal Judgment of Conviction, Dismiss Indictment , Issue Immediate Order of

Acqui al and an Order to immediately Discharge Pate from his illegal incarceration in

the cu todyofThe Texas Department of Criminal Justice, and any other relief that this

Honor ble Court finds that is legally due and available to Pate.


                                                               R:specVJ;ubmitted,
                                             Realtor Cha rtc   ate pro se #1563340
                                                     3060 FM 3514
                                                     Beaumont, Texas 77705
                                     CERTIFICATE OF SERVICE

    I. Chadrick Pate hereby certify and swear under penalty of perjury that a true and
correct copy of the foregoing Realtor's Writ of Mandamus from A Void Final Felony
Judgment and Conviction and Emergency Motion was mailed to The District Attorney
for Aransas County, Texas and to Honorable Janna K. Whatley, Judge 36th District
Court Aransas County, on the 1&-Inday of Sept , 2015. The Original Writ of Mandamus
from a Void Final Felony Judgment and Conviction and Emergency Motion will be
hand delivered by Nema Bardin who is my Power of Attorney on or about the Jt..~ay of
Sept. 2015.


                                                                Realtor Chadrick Pate #1563340
                                                                        3060 FM3514
                                                                        Beaumont,Texas 77705

                                    CERTIFICATION Trap 52.3

   I, Chadrick Pate do hereby certify under penalty of perjury that the foregoing Writ of
Mandamus from a Void Judgment and Conviction and Emergency Motion that each
and every factual statement in this petition is supported by competent evidence in the
appendix or the record.                                       ~                                    fak
                                                        Realtor Chadrick Pate pro se #1566340
                                                                3060 FM 3514
                                                                Beaumont, Texas 77705

                          NOTARIZED CERTIFICATION

State of Texas                          :     ···                ~
County of   0t.-£MuY\
Chadrick Pate # 1563340, personally appeared before me, and being first duly sworn declared that, he/she
signed this application in the capacity designated, if any, and further states that he/she has read the above
application and the statements there in contained are true. ~ .      lP
                                                                 h·Q~ ~t!R._
                                                               Notary Public


                                                                                STEPHANIE LUTE
                                                                             Notary Public, State of Te~~s ·
                                                                               My Commission Expir!='S
                                                                                   . 03/03/2018

                                                                          Notary without Bond
       THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS


     ALTORPROSE
  C ADRICK PATE #1563340
  30 OFM3514
  B AUMONT, TEXAS 77705


In R:                                  FROM CAUSE NO. A-08-5080-4CR4CR
CH RICK B PATE #01563340               THE DISTRICT COURT 36TH JUDI CAL
     REALTOR                            DISTRICT ARANSAS COUNTY, TEXAS

          vs.
JAN AK. WHATELYTRIALJUDGE
 STA: E OF TEXAS

                       REALTOR'S OATH
     OTION FOR LEAVE TO FILE WRIT OF MANDAMUS FROM A VOID
    INAL FELONY JUDGMENT AND CONVICTION AND EMERGENCY
  M TION FOR RELIEF PURSUANT TO WRIT OF MANDAMUS FROM A
         VOID FINAL FELONY JUDGMENT AND CONVICTION


STAT OF TEXAS
COU TY OF JEFFERSON

I CH DRICK PATE# 1563340, being duly sworn, under oath says" I am the
RE    OR in this matter and I know the contents of the above "MOTION FOR LEAVE
TO FI E WRIT OF MANDAMUS FROM A VOID FINAL FELONY JUDGMENT
AND ONVICTION AND EMERGENCY MOTION FOR RELIEF PURSUANT TO
WIRT OF MANDAMUS FROM A VOID FINAL FELONY JUDGMENT AND
~- ICTION. , and according to my belief, the f~X'C'c(,bruments are

                                                Chadrick Pate #156~340


Subsc "bed and Sworn To Before me on, the      IN THE TEXAS COURT OF CRIMINAL APPEALS, AUSTIN TEXAS


In Re: CHADRICK B. PATE #1563340
         REALTOR

                v.                            CAUSE NO. A-08-5080-4CR

THE 36TH DISTRICT COURJ'
ARANSAS COUNTY, TEXAS

HONORABLE JANNA K. WHATLEY
   STATE OF TEXAS
    RESPONDENT


                              Fl''\ f r~ G.~ rJ c_ 1
  WRIT OF MANDAMUS FROM A VOID FINAL FELONY JUDGMENT AND
                       CONVICTION




ir!pectf~lly SQJ;;ed,

~e
3060FM3514
             prose #1563340

Beaumont, Texas 77705
    IN THE TEXAS COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

       TRAP RULE 52.3 IDENITY OF PARTIES AND COUNSEL

               EMERGENCY WRIT OF MANDAMUS




REALTOR:                            Chadrick Pate pro se #1563340
                                    3060FM3514
                                    Bea~mont, Texas 77705


ATTORNEYFORTHESTATE                 Arahsas County District Attorney
                                    PO Box 1393
                                    Sinton, Texas 78387
                                    361-364-6220

TRIAL COURT                        Honorable Janna K. Whately
                                   Judge Presiding
                                   36th District Court Aransas County
                                   361-3646220




                             11.
                                                 TABLE OF CONTENTS

Identity of Parties and Counsel .....................................................................................                    11



Table of Contents
                                                                                                                                   ... .
                                                                                                                                  .III-XVI
                               ···········································································~····················



Index of Authorities..•.....•.•.....••....•....................••.....•.•...•.............•......................... iv,v,vii

Statement of The Case
                                                                                                                                  ... .....
                                      ••••••••••••••••••••••••••••••••••••••••••••••••••••••• ••••••••••••••••••••••••••••••••• VIII-VIllll

    . d.IC t•IOD •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
J UriS                                                                                                                              . X


Issues Presented .................•.....•.....•...•.•...•...•.....................••.....•...•..•..•••......•.............. xi

Statement of Facts ...........•••.....••........••....•.....••....•.....•.....•...•.•........•........•.....•............ l-11

Argument and Authorities .....•.•...•.•...•...........•..••......•.........•.••.....•...•...............•........ ll-42

Co ncl usi o n .......................................•...•.•...•.....•...••..•...............•.•...•....••.....•.•.•....... ~ ......... 4 2

Prayer.....................••......•..............•........•......•......••••••••.....•.........•.........•.......•.....•..••.•...... 43

Certificate of Service ........•.••..•..•.•..•.••••.••.•..••••.....•..................••.•....•....................•......... xii

C erti·r.IC8 t•IOD ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••• XIII
                                                                                                                                        ...


Certificate of Compliance.....•.................•....••..•....•.......•...•.....••..........•......................... xiv

Append ix....•........ -................................•...................•.....•..........•....•..............•.......... xv-xvi

Record With 1-9 Certified Exhibits ..•.......•.••....•.....•................•....••.............••....•.•......xvi




                                                                    Ill
IN THE TEXAS COURT OF CRIMINAL APPEALS AUSTIN,TEXAS


                                        INDEX OF AUTHORITIES

Adderley v. Florida. 3 85 U. S.39 ....... ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,29

Almanza v. State 645 S W 2d 885 Tex. App,-Ft. Worth 1983 ,,,,,,,,,,,,,,,,,,,,,22

Aoude v. Mobil Oil Corporation 892 F 2d 1115,1118 (1st Cir. 1989) ............................ .44

Aguilar v. State, 26 S.W 3d 901,909 (Tex.Crim.App.2000) ....................................... ,,31

Boddie v. Connecticut. 401 U.S. 3 71, 3 773 79 ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,21

Browning v. Prostock, 1.65 S.W. 3D 336 (Tex 2005) ................................................. .43,46

Bulloch v. United States, 763 F.2d 1115, 1118 (1Oth Cir. 1985)(enbanc),,,,,,,,,,,,41

Burks v. State 876 S W 2d 877 Tex Cr. App94,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, ... 15

Cantu v. State 939 S W 2d 627,633 Tx. Crim. App

Carter v. Fenner 136 F 3d 1000, 1005 (5th Cir.1998) ........................................................ 11

Caraway v. State v. State 550 S W 2d699Tx CrimApp.1977 ........................................ 29

Cole v. Arkansas, 333 U.S. 196, 201 ............................................................................ 26

Ex rel. Curry v. Gray 726 S W 2d 125 Tex Court Crim(1987) ........................................ 13

Davis v. Boone 786 S W 2d 85,87 (Tx. App.1990) .......................................................... 12

Deck v. Missouri 544 U.S.622                       ............................................................................... 37

Dikeman v. Snell 490 S W 2d 183 186 Tex 1973 ............................................................ 12

Douglas v. Buder, 412 U. S.43.: ........................................................... ,........................... 27

                                                                 IV.
In re EP 185 S.W.3d 908 (Tex. App.-Austin 2006) .............................. 32,33,36,37,40,42
Fa.y v. Noia 372 U.S. 391 Supreme Ct. 1963 .................................................................... 11
Gregorgy v. Chicago 394.U.S.lll .................................................... ~················.··············21
Glunz v Hernandez 908 S W 2d 255 ................................................................................ 12
Haley 113 S W 3d 810 ..................................................................................................... 21
Hall v. State 225 3d 524 (2007) .................................................................................... 27
Hovey v. Elliot_ 167 U. S.409 .416-420 ........................................................................................... 12
_Hughes v. State, 673 S.W.2d 654 Tex: Court of Appeals, 3rct Dist.1984 ......................... 27
Irving v. State 879 S W 2d 20 ......................................................................................... 42
Jackson v. Virginia, 443 U.S. 307- Supreme Court1979 .................... ,,,,,,,,, ... 21,26,35
Johnson v. Zerbst 304 U.S. 458 SupremeCourt................................... .31,34,35,37,38,40
King Ranch v; Chapman, 118 S W 3d 742,752(Tex.003) .......................................... 31.38
Louis v. State 825 S W 2d 752, 757 Tex. App Houston 14th Dist. 1992
Malik v. State 953 S.W. 2D 234, 240Tex.Crim.97 ................................................. 22,23.24
Messenger v. State 638 S.W.2d 883 (Tex. Cr. App.1982) ................................................ 22
Montgomery, 669 S.W.2d at 313 Browning 165 S.W. 3D at 348 ................................. .42
Morales v. State 466 S W 2d 293 296 Tex. Crim. App 1971. .......................................... 31
In Re Padilla v. McDaniel122 S W 3d 805 807 Tx Crim. 2003 ..................................... 5
Planter v 9 S W 3d156 ........................................................................................... 16,23,24
Presnell v. Georgia, 439 U.S. 14 ..................................................................................... 26
Qualley v. State 151 S W 3d 655 Tx. Ct. App1h.Dist ....................................................... 31
In Re Roger Keeling 227 S W 3d 391 Tex2007 ............................................................... 11
Robinson v. Audi Aktiengesellschaft, 56 F.3d 1259, 1267
(lOth Cir. 1995), cert. denied, 516 U.S. 1045 (1996) ................................................. .41
Smith v. Flack 728 S W 2d 788-789 ................................................................................. 12
Southwestern Bell Telephone Company 355 S.W. 3d@ 605 ...................... ~ .................... 12
Seidel2 S W 3d 524 (1999) 39 S W 3d 221 Tx. Crim. App. (2001) ................................ 28
Silva v. State 933 S W 2d 715 718-19 TexApp SanAntonio1996 .................................. 31
Thompson v. Louisville ... ~································································································27
Vachon v. New Hampshire, 414 U.S. 47 ....... ;.................................................................. 27
Vela v. Maryland 17 S W 3d 750 .................................................................. 32,33,36,37,40
Wesbrook v. State 29 S W 3d 750 ............................................................................... 32,37
In Re: Winship, 397 U.S.35 ............................................................................................ ,.21

. TEXAS AND UNITED STATES CONSTITUTION

Texas Constitution Article v,6 ............................................................................... ,.........vii
                                                     v.
Texas Constitutional Rights Article 1 and 10 ............................................................... vii,x

U.S. Constitutional Rights Amendments 1,5,6 and ............................................ viii,x,4,41

AMERICAN BAR ASSOCIATION CRIMINAL JUSTICE STANDARDS

ABA Criminal Justice Standard3.5,3 ......................................................................... .31,38
ABA Criminal Justice Standard 6.1.3 .................................................................. 27,32,38
ABA Criminal Justice Standard 6.1.1 ........................................................................ 27,32

GOVERNMENT CODES

Government Code 22.221(b)(1) .... :................................................................................. vii.
Government Code Sec. 51.303 ......................................................................................... 29

TEXAS PENAL CODES
Texas Penal Code 6.02 ................................................................................................ 20,21
Texas Penal Code7.01 ................................................................................................. 20,42
Texas Penal Code 7.02 ..........................................................• :................................... 20,42
Texas Penal Code 19.02 ............................................................................................ viii, 19
Texas Penal Code 22.02 ................................................................................................. viii.
Texas Penal Code 37.10 ....................................... ~ ................................................ 33,38, 40
Texas Penal Code 71.02 ................................................................................................ viiii

 TEXAS CODE CIVIL PROCEDURE

TCCP 1.05 ................................................................................................................. ,34,41
TCCP 1.24 .......................................................................................................................... .
TCCP 2.01 ........................................................................................................................ 28
TCCP 247 ........................................................................................................... ;............. 34

 TEXAS CODE CRIMINAL PROCEDURE

 T.CCP.21.15 ..........................................................•........................................................... 28
 TCCP 21.03 ................................ ·...................................................................................... 28
·TCCP 28.01 ................................................................................................................ 34,41
 TCCP 32.02 ........................................................................................................................ .
 TCCP 36.03·.:.................................................................................................................. ,.35
 TCCP 36.09 ............................................................................................................. 30,31,3,6

 TEXASRULESAPPELLATEPROCEDURE
                                                                 .
                                                               VI.
TRAP 52.3(a)ii
          (b )iii-xvi
         .(c )iv,v,viii
          (d)viii-viiii
          (e)x
          (f)xi
          (g)l-11
          (h)ll-42
          (i)43
          U)xiii
          (k)( 2) xiv-xvi

TRAP 52.7(1)(2) xvi

TEXAS RULES OF EVIDENCE

36.03 ................................................................................................................................. 39


JUDICIAL CODES

Canon 1............................................................................................................................ 34
Canon 2 ............................................................................................................................ 34




                                                                     ..
                                                                   VII
                             STATEMENT OF THE CASE

Pate was charged by an Aransas County, Texas Grand Jury with 4 others in a joint two

count indictment returned on 6/24/08 with Murder pursuant to Texas Penal Code 19.02

(Count 1) Aggravated Assault Texas Penal Code 22.02 & 71.02 Engaging in

Organized Criminal Activity (Count 11). In a 4 day Joint Jury trial that started on

February 9th 2009 in Cause No. A-08-5080-4CR a Jury found Pate Guilty of the offense

of Murder as charged in the indictment on February 12th 2009. On February 13th 2009

the jury returned a punishment of 99 years or life and a $10,000 fine.

The Jury Trial was presided over by the Respondent Judge Janna K. Whately in

the 36th District Court of Aransas County Texas.

Judge Janna K. Whately abused her discretion and ·authority when she violated Pate's U.

S. and Texas Constitutional rights to due process of law, right to be heard, notice and a

fair arid impartial trial and because these constitutional mandates were not complied

witJ;l,
   ...:the.'ttial court lost jurisdiction to proceed to a conviction and sentence. Pate's

Judgmedt~\Con\riction and Sentence are Void for violation ofhis First, Fifth Sixth and

Fourteenth U.S. Constitutional Amendment Rights and for the violation of his Texas

ConstitUtional Article 1 and 10 rights.

Among other things that will be offered as evidence from the Court Record in this

proceeding, Judge Whately did not instruct the Jury to Acquit when the State did not

prove that Pate committed Murder as alleged in the indictment. She proceeded to tria~

                                             Vll.
while Pate's timely pre trial Motion for Severance was still pending and Pate was not

before the Court or the Jury for adjudication. She suppressed the status of the Motion

for Severance from the jury and Pate. She failed to hold a hearing with Pate's presence

and provide an opportunity for him to be heard on his timely and properly filed Motion

for Severance , and provide findings of fact, and failed to provide a court order denying

or granting his Motion for Severance. She Suppressed Pat~'s Court Ordered Separate

Jury Trial Date of 11/03/08. She suppressed ex parte hearings without Pate's presence,

knowledge or permission and discussed his case. She told the trial court jury that the

Defense had to disprove the conduct of knowingly and intentionally in the alleged

offense. She failed to admonish and correct the State for telling the Jury that the

indictment alleged that Pate acted alone "or together and not alone "and together,"
                                                         -,.
She suppressed the fact that there was no Motion, Court Order,Hearing or Findings of

Fact for forcing Pate to wear "leg restraints'. She suppressed the fact that fraudulent

entries of proceedings were entered by the Clerk of the Court onto Pate's Criminal

Docket Sheet and that the Clerk did not enter legitimate proceedings.

She suppressed the fact that there was no Motion or Order for not permitting Pate's

Mother to be present at Pate's public trial.

She filed a Fraudulent Certified Record of the Proceedings and Judgment into the

Col}rts of Appeals. It. is from each of these violations that the Judgment, Conviction and

Sentence are Void and from which Pate seeks and is entitled
                                                         . '.'~
                                                                to Mandamus
                                                                     . ,- '~~~-
                                                                                relief
                                                                                    . '\\\'
                                                                                            .

                                               V111.
                        STATEMENT OF JURISDICTION


Pate Invokes this Honorable Courts Jurisdiction pursuant to the Texas Constitution
Article V.5

and Government Code 22.221(b)(l), and pursuant to this Court's inherent power.




                                           X
                                 ISSUES PRESENTED

Pate's Judgment, Conviction and Sentence are Void and any proceeding or court

order pursuant to said Judgment Conviction and Sentence are also Void.

Not only is Pate Actually Innocent of the offense for which the Jury found him guilty.

The Trial Court Lost Jurisdiction to Proceed and to continue to Trial for Violations of

Pate's Texas Constitutional Rights Article 1 and 10 and U. S. Constitutional Rights

Amendments 1,5,6, and 14.


Judge Whately's actions by Negligent Misrepresentation, Concealment and

Participation in a fraudulent scheme of extrinsic fraud with The State and other officers

of the Court her Bias toward Pate, and structural errors violated Pate's U. S. 1st 5th 61h

and 14th Constitutional Amendment Rights and his Texas Constitutional Rights

pursuant to Article 1 and 10 causing the Trial Court to lose Jurisdiction leaving

her with no authority to proceed or to continue a trial,.enter a Judgment, Sentence and

Conviction and then to enter a Certified Fraudulent Record of Proceedings to the Courts

of Appeals. The Ju                           STATEMENT OF THE FACTS



The following facts are all contained in the Record Exhibits and the Appendix.

                                        A.

Judge Whately participated with The State, Pate's Defense Attorney, Judge Well born,

Stan Trupin and the District Clerk all Officer's of the court in a scheme of extrinsic

fraud to illegally convict Pate for an offense he did not commit and once

she entered the Judgment Sentence and Conviction she then entered a fraudulent

certified record to the Court's of Appeals, that denied Pate once again to be properly

heard on his Appellant issues.

Judge Whately did not instruct the Jury to Acquit when the State did not prove that Pate

committed Murder as ,alleged in the indictment and she did not dismiss the indictment

when there was no evidence to bring the indictment.. See Record Exhibits 1-9.

Pate is actually innocent of the offense for which he was found guilty and the indictment

did not support the jury charge. When the accomplice witness testimony is removed

from the evidence that the State brought against Pate, and only the evidence from the

testimony of non accomplice is considered, there is not even evidence of an offense.

                                       B.
Judge Whately, with the full knowledge of The State, Pate's Defense AttQrnyy, Judge
                           .                                                \ql\
Well born and the District Clerk knowing that Pate's pre trial properly filed Motion for

Severance was still pending proceeded to trial , and each of them ~owing that Pate

                                             1.
was not jurisdictionaly before the Court or the Jury for adjudication.

See Record Exhibit# 1 Clerk's Record vo11 of 1 page 1listing Pate's Motion and

page 36 Written Motion. Also See Exhibit Record # 1 page 1listing Order on Motion

·for Severance and see page 45 a document that purports to be a proceeding and

document that _Grants Pate's Severance Motion, then see Appendix Exhibit # 6 Judge

Well born's Post Conviction Letter indicating that he signed the Order by Mistake,

and See Appendix Record # 8 Investigator Stacey Deville's certified Affidavit that

Pam Heard the District Clerk, called the Motion for Severance just a piece of paper in

the file. Then see Record Exhibits 1-9 Trial Court that demonstrates the joint trial of

Pate with the Co Defendant and no record reflecting a hearing, order, or factual

findings, but see Record Exhibit # 3 RR vol 2 of 9 where the defense attorney

requests an answer on the motion and Judge Wellborn continues the Motion for

Severance to 10/03/08 and then see the trial court Record Exhibit# 1 Clerk"s Record

vol1 of 1 pages 1,2, and 3 showing no certified Judgment Proceeding where Pate

never receives a hearing on his Motion either that date or any date.

She did not admonish Pate's Defense Attorney when he lied and told the Jury veniremen

that he was being forced to have the joint trial with the co defendant. See Record

Exhibit #5 vol 4 of 9 page 102 lines 6-25. Pate's attorney also lied to him aqd told

him that the Motion had been denied See Appendix Exhi~it #9 Nema :aardin's ·

affidavit.

                                           2.
The Trial Court Record file is available to all ·Pre Trial and Trial Court Judges and Judge

Janna Whately and Judge Wellborn both knew that or should have known that the

Motion for Severance was still pending and that Judge Johnson had separated Pates trial

from the co defendant and there is nothing in the record that indicates that she took

notice and advised Pate or his Defense Attorney that the Motion had received no

Decision thus she concealed the Status of Pates Motion from him and the Trial Jury and

proceeded to trial without authority to do so. She failed to hold a hearing with Pate's

presence and provide an opportunity for him to be heard on his timely and properly

filed Motion for Severance , and provide .findings of fact, and failed to provide a court

order denying or granting his Motion for Severance.

                                         c.
She, The State, Pate's 'Defense Attorney and the District Clerk Suppressed Pate's

Court Ordered Separate Jury Trial Date of 11103/08, See Record Exhibit # 3 RR vol 2

of 9 pages 1&3 where Judge Wellborn ordered Pates trial date to 11/03/08 and see

Appendix Exhibit # 1 RR vol 4 of 11 pages 3-6 where Judge Johnson separate? the

co defendant"s trial date from that of Pate, denied the State's Oral Motion to keep the

trials joined and told the Defense and State that he would be back in November to

preside over Pate's Jury Trial.
                                     D.
She , Judge Well born, The State and other Officer's of the Court suppressed apd held

and had knowledge of both Judge Whately and Jlldge Wellborn·~ ex pa,rte heflrings

without Pate's presence, knowledge or permission anp discussed his case. See
                                         3.        ~ '·
Appendix Exhibit # 3 RR vol 5A of 11 pages 1-11,showing that Pate was not

present. Pate's name or cause number was not called at the proceeding, that the State

did not announce READY on Pate and Pate's Defense Attorney did not announce ready

on Pate, and where the only question asked of Pate's Defense Attorney was " who

will do punishment". Then See Judge Wellborn's ex parte hearing Appendix Exhibit# 2

RR vol 5 of 11 pages 3-7 showing that Pate was not present, not before the court, and

· had no opportunity to be heard and where the State, the Co defendant's attorney and

Judge Wellborn discussed at length Pate's pre trial defense motion, his defense

attorney's status and opinions and Pate's trial dates. Then See Record Exhibit# 3 vol.

2 of 9 showing Pate was not present, had no opportunity to be heard or notice that his

Motion for Severance was discussed or that his new trial date had been set to 11103/08

and Pate's attorney did not inform him of any such actions of the court or orders.

                                             E.
She told the trial court jury that the Defense had to disprove the conduct of knowingly

and intentionally in the· alleged offense and both the State and Pate's Defense attorney

stayed silent. See Record Exhibit # 5 RR vol 4 of 9 page 28 lines 5-19 .
                                             F.
She told the jury that the reason the defendants were being tried together was because

the State had the right because they were the one's bringing the case and both The

State and Pate's defense attorney stayed silent. See Record Exhibit # 6 RR vol 5 of

9 page 3 lines 16-20
                                          G.
She failed to admonish and correct the State for telling the Jury that the

                                            4.
indictment alleged that Pate acted alone "or together and not alone "and together," See

Record Exhibit# 6 RR vol 5 of 9 pages 11&12 lines 8,9 and 15 on page 12 .

                                            H.
She, The State, and Pate's defense attorney suppressed the fact that there was no

Motion, Court Order,Hearing or Findings of Fact for forcing Pate to wear "leg

restraints'.See Record Exhibit# 1 Clerk's Record pages 1-3 showing no Motion

Order or Proceeding with factual findings listed there or included in the Certified
                                 '

Proceedings. See Also Appendix Exhibit# 10 }»ate's Affidavit regarding the leg

restraints, and See Record Exhibit # 9 RR vol6 of 9 page 259-261 showing someone

 in the Arena announcing that Pate was in jail because she could see his leg restraints.
                                             I.
 She suppressed the fact that fraudulent entries of proceedings were entered by the Clerk

 of the Court onto Pate's Criminal Docket Sheet and that the Clerk did not enter

legitimate proceedings. See Record Exhibit# 1 Clerk's Record vol1 of 1 pages

94.95, Pate's Criminal Docket Sheet showing fraudulent entries on the dates of 9/25/08

 States Motion for Continuance Granted, 10/30/08 DX Motion for Cont Reset, JT set to

 1/5/09 Ann. To 12/22/08. Then 12/22/08 Reset to Jt/ Feb. 9, 2009, Ann. To 2/5/09,

Then 2/5/09 All R. Then See Record Exhibit #1 Clerk's Record Vol.1 of 1 pages 1-3

 where there is No Order Granting the State's Motion listed for 9/25/08, No Defendant's

Motion for Continuance or any Order for Reset of Trial Date to 115/09 or announcem~nt
                                                                                      ''·

 for 12/22/09 or Reset Trial Date of2/9/09 or Reset Announcement
                                                          V\
                                                                 date of2/5/09listed
                                                                               .

 or contained in the Certified Record of Proceeding.

                                            5.
                                             J.
Regarding the legitimate proceedings that the clerk did not enter onto Pate's Criminal

Docket sheet or into the Certified Judgment Record of Proceedings. Pate's Motion for

Severance was not entered onto his Criminal Docket Sheet See Record Exhibit # 1

Clerk's Record vol1 of 1 pages 94, 95, and 96, however the proceeding was entered

into the certified record of proceedings. See Record Exhibit # 3 RR vol2 of 9 page 3

lines 9-25 and page 4 lines1-4 Judge Well born's Oral Order to Continue the Matter of

the Severance to 10/3/08 was not properly turned into a Written Order nor entered

onto Pates Criminal Docket Sheet and was not listed as a proceeding/Order in the

Certified Proceedings Judgment Record, See Record Exhibit# 1 Clerk's Record vol

1 of 1 pages 1.2, and   3~   See Record Exhibit # 4 RR vol 3 of 9 page 33 line 6 Judge

Johnson's Oral Order Denying Pate's Motion to Dismiss was not entered onto Pate's

Criminal Docket Sheet not properly turned into a Written Order or entered into the

certified Judgment Proceedings. See Record Exhibit# 1 Clerk's Record vol. 1 of 1

pages 1.2, and 3 and pages 94, 95, and 96. See Appendix Exhibit # 4 RR vol 4 of 11

page 5lines 16-25 Judge Johnson's Oral Orders Separating Pate's Trial from the Co

defendant's Trial The State's Oral M11 this proceeding a pre trial hearing on 2/5/09 for co defendant Hall was suppressed

and concealed, not entered onto Hall's Criminal Docket Sheet and not entered into the

Certified Judgment Proceedings in Hall's Cause. See Appendix Exhibit# 4 Hall's

Criminal Docket Sheet, and Appendix Exhibit# 5 Hall's Judgment Index Sheet of

the Certified Proceedings no such proceeding is listed there. This proceeding also

under the Reporter's Record shows an out of sequence Record Number and a different .

Cause Number SA of 11 and S-08-5080-2. This proceeding was held 4 days prior to the

trial date. This is the same purported proceeding where the District Clerk entered a

fraudulent entry onto Pate's Criminal Docket Sheet purporting that he had announced

Ready for Trial.

                                         K.
She suppressed the fact that there was no Motion by any Party or Court Order for

not permitting Pate's Mother to be present at Pate's public trial and the State and Pate's

defense attorney stayed silent about it.. The Trial Court Record reflects no Motion or

Order of any such proceeding, however See Record Exhibit # 6 RR vol 5 of 9 page

9line 24-25 page 60 lines 1-25 and page 61lines 1 -25 and page 62 lines 1-6 where

Pate's Mom is admonished first by the Assistant District Attorney Retha Cable (who

Pate's Mom did not know was a Prosecutor) and then by Judge Whately that she is not

to be in the court room or talk to anyone regarding the trial.
                                        L.                      1
She, with the cooperation of the District Clerk filed a Fraudulent Certified Record of

the Proceedings and Judgment into the Courts of Appeals. The following are those
                                       7.
proceedings that she certified that were fraudulent (1) See Record Exhibit# 1

Clerk's Record vol1 of 1 page 91 showing that the State in the interest of Justice

determined not to proceed with Count Tw of the indictment and said count was hereby

dismissed. A simple review of the trial court record reveals this not to be true. (2) See

Exhibit# 1 Clerk's Record vol1 of 1 pages 1, 2, and 3 showing no such proceeding

was had, and see pages 62-71 excerpts of the Jury Charge describing Count Two and

see page 73 the Verdict Form describing Count Two and see Record Exhibit # 5 RR

vol4 of9 page 71ines 24-25 page 81ines 1-25 and page 81ines 1-25 page 91ines 1-4,

where Retha Cable reads the Indictment to Pate and the Jury. (3) See Record Exhibit#

1 Clerk's Record vo11 of 1 page 91 where the courtfinds that the defendant used or

exhibited a deadly weapon. The Certified Judgment Proceedings show no Hearing or

Order for any such proceeding and if there was any such proceeding it was not held in

the presence ofPate, and the Jury found no such Special Findings (4) See Record

Exhibit# 1 Clerk's Record vo11 of 1 page 1 showing Order on Motion for

Severance then see Written Order page 45 Order signed by Judge Wellborn, then see

Appendix Exhibit# 6 Judge Wellborn's letter stating that he signed the Order by

mistake. (5) See Record Exhibit # 1 Clerks Record vol1 of 1 page 2 listing

Court's Docket Sheet then see pages 94, 95 and 96 showing proceedings listed

under the dates of 9/25/08 10/30/08, 12/22/08, and 2/05/09 Th(\\~riminal Docket
                                                                 •   't ..




Sheet itself is fraudulent for listing the fraudulent proceedings u~~those dates and

                                           8.
there are no proceedings for those dates on the Clerk's Record or listed on SEE Record

Exhibit # 2 Master Index listing no such proceedings.

The Judgment is also fraudulent for Judge Whately's concealment of and failure to

include in the judgment the following legitimate proceedings. # (1) See Record

Exhibit #1 Clerks Record vol. 1 of 1 pages 94, 95 and 96 showing no entry for

Pate's Motion for Severance page 36 of the Clerk's Record. # (2) See Record

Exhibit # 3 RR vol 2 of 9 page 3 lines 9-25 and page 4 lines 1-5 showing Pate's

Defense Attorney's Oral Motion for a Decision on Pate's Motion for Severance

and where Judge Well born issues an Oral Order to Continue Pate's Motion for

Severance to 10/03/08 then See Record Exhibit #1 Clerk's Record vol. 1 of9 pages

1, 2, and 3 where there is No listing ofthe Oral Motion for Severance or the Judge's

Oral Order to Continue the Severance issue and See pages 94, 95, and 96 where the

District Clerk did not enter the Motion or the Order onto Pate's Criminal Docket

Sheet. # (3) See Appendix Exhibit# 1 RR vol4 of 11 page 5lines 16-25 and page 6

lines 1-3 where The State does an Oral Motion to keep Pate's trial joined to the co

defendant's Hall's trial after Judge Johnson provided an Oral.Order Granting the

co defendant's Motion for a Continuance to 115/09, Judge Johnson provides and

Oral Order denying the State's Oral Order to keep Pate's trial joined to the co

defendant's . Then See Record Exhibit# 1 Clerk's Record vol~~1, of 9 pa.ges 1,2, and

3 showing no listing of the Oral Motion or the Judge's Oral Order and see also

pages 94,95, and 96 Pate's Criminal Docket Sheet showing the District Clerk did
                                            9.
not enter them there either.

And # ( 4) See Appendix Exhibit # 3 RR vol 5A of 11 this is the proceeding where the

Court purports that Pate announced ready when in fact he did not and this proceeding

was a Pre Trial Hearing for Christoper Hall the co defendant and Judge Whately did

not certify this proceeding into the record proceedings of Hall's Judgment, See

Appendix Exhibit# 8 Halls Mater Index RR vol 1 of 11 showing no such proceeding

listed and see that the Reporter's volume number is out of sequence in Exhibit # 3 RR

vo15A of 11 and that it reveals a different Cause No. other than the one used in every

other Reporter's Record and the Criminal Docket Sheet at Appendix Exhibit # 4

Hall's Criminal Docket Sheet. Hall's Criminal Docket Sheet also lists the

proceeding as an Announcement when clearly it was a Pre Trial Hearing and is

listed as such in the Report's Record but it is the proceeding where Hall's

Attorney announced Ready and the State announced Ready on Hall. Pate was not

there and did not announce ready.

                                             M.

She, The State, and Pate's Defense Attorney concealed and stayed quite that Pate did

not waive his right to be present at pre trial hearings and announcement and that he was

not notified by the Court or his attorney of the pre trial hearings and announcements and

was not told about any Court Orders that flowed from them.

For all of the violations listed above, that include the violations of Pate's Constitutional

 Due Process of Law, for the fraud on the court by the court and for Pate's,.)Actual
             ,                             10.                              \\
Innocence of the offense of Murder charged in the indictment, Pate's Judgment,

Conviction and Sentence are Void and he seeks Mandamus Relief for each of the

reasons.

                         ARGUMENT AND AUTHORITIES
                             VOID JUDGMENTS
                              ISSUE PRESENTED
Since the constitutional amendments entitle one charged with a crime to due process of

law, right to be heard, notice,and a fair and impartial trial, compliance with these

constitutional mandates are essential jurisdictional prerequisites to a trial courts

jurisdiction to proceed to conviction and sentence. A courts jurisdiction at the

beginning of the trial may be lost in the course of the proceedings due to failure to

complete the court. If the constitutional rights of the defendant are not complied with

the court no longer has jurisdiction to proceed and one imprisoned thereunder may

obtain release. Johnson v. Zerbst 304 U.S. 458 Supreme Court 1938, Fay v. Noia

372U S 391 Sup. Ct. 1963. In Texas when a Order is Void even after final conviction

relief is available through mandamus See In re Roger L. Keeling 227 S W 3d 391

2007. Because Pate's due processrights to to be heard, notice,and a fair and impartial

trial, were violated mandamus relief is appropriate, as his conviction is final and he was

illegally convicted for the trial court's violation of constitutional mandates that include

fraud on the court by the court.

                                   MANnATORY RELIEF
                                      .l,-/
Relief under void judgment Statute is Mandatory, Carter v. F;,enp~~l36 F 3d 1000,
                                              11.                    '
       ·~   J,:   '




1005 (5th Cir) 1998. a void judgment decree or order may be vacated at any time on

motion of a party or any person affected thereby. Johnson v, Zerbst 304 U.S,.458

Supreme Court 1938 showing when court violates Constitutional Rights they lose

jurisdiction to proceed to trial and the conviction is void. A collateral attack is any

proceeding to avoid the effect of a judgment which does not meet all the requirements

of a valid direct attack. There is neither a set procedure for a collateral attack nor a

statute of limitations. See Glunz, 908 S W 2d at 255: Davis v. Boone, 786 S. W.2d

85,87 (Tex. App- San Antonio 1990, no writ). A judgment is void if it is shown that

the court lacked jurisdiction (1) over the party or property; (2) over the subject

matter; (3) to .enter a particular judgment; (4) to act as a court. Glunz v.

Hernandez 908 S.W.2d 253 - Tex: Court of Appeals, 4th Dist. 1995

                              NO ADEQUATE REMEDY

When a judgment is void it is not necessary to show there is no adequate remedy.

Southwestern Bell     Tel~phone Co~pany      355 S.W. 3d@ 605, also Dikeman v. Snell

490 S W 2d 183,186 (Tex 1973) showing relief through mandamus available even after

final conviction. However even if there is technically an adequate remedy, any other

remedy would be time consuming and extend the time of the violation of Pate's

constitutional due process rights.    See Smith v. Flack 728 S W 2d@ 788-89.

                                  MINISTERALACT

The act of Acquittal for a Void Judgment acquired by a trial court who has lost

jurisdiction to proceed to trial for violation of Compulsory Due Process and through No
                                              12.
Evidence to support the indictment or verdict and for fraud on the court by the court

is a ministerial Act. The question is not whether the trial court made an incorrect

decision regarding the Judgment. The question is did trial court have the authority to

rule in any way he believed proper. In the underlying proceedings, the trial court had

already lost jurisdiction to proceed to the trial and thus had no authority to render/enter

the Judgment and Conviction, and should have acquitted Pate before and after the Jury

brought back a finding of guilt when number one Pate was not properly before the

court or jury for adjudication and number two when there was no evidence supporting

the jury's findings or the indictment. Ex rel..Curry v. Gray 726 S W 2d 125 Tex. ·

 Court Crim. App. (1987). The trial court lost jurisdiction to try Pate, when it

violated Pate's Constitutional Rights to notice, to be heard, and to a fair and

impartial trial. This argument is developed in every issue presented.

                                            A.

Because the State could not prove the elements of the offenses plead in the indictment,

or the jury charge a scheme was developed to assure the conviction of Pate. The State

used their unlimited resources and knowledge of the Judiciary to manipulate Pate, The

Court, and The Jury to secret the invalid indictment, Pate's Defense Motion for

Severance of Defendant's and Offenses, Judge Johnson's Order separatiqg }pe trial of
                                                                                    1
                                                                               ··~I\·'

Pate and co defendant Hall, Pates Court Ordered Separate Jury Trial DateJ of
                                                                          .)
                                                                           \
                                                                             11103/08,

and among other things, Pates Court Ordered Separate Jury Trial Date of 11/03/08,

and among other things, ignored pre trial court orders, had ex parte communication
                                           13.
with Judge Well born and Judge Whately regarding Pate's defense motion, trial dates

and or announcements. The State lied repeatedly to the tier of fact regarding the

conduct charged in the indictment and the conduct and law applicable stated in the

Jury Charge and violated Pate's Mother's right to access of the public trial. Each of

these actions were in concert with the Trial Court Judge Janna Whately, The Pre Trial

Judge Michael Wellborn, Pate's Defense Attorney John Gilmore, The District Clerk's

Office and in some instances Stan Turpin the co defendant's attorney.

This is a case in which Pate's constitutional rights were abused from the very beginning.

The State brought no witness evidence to the Grand Jury or the trial jury that

Pate was criminally responsible as a party to Aaron Watson's Murder by conduct of

acting with intent to promote or assist the commission of the offense, by soliciting,

encouraging, directing, aiding, or attempting to aid the shooter to commit the offense

other than that of the accomplice witness whose testimony was not corroborated as to

any such conduct.

The State brought no evidence to the Grand Jury or the trial jury that Pate intentionally

or knowingly shot Aaron Watson with a firearm, knew about a firearm, or was present

at the scene of the murder before during or after the commission of the murder.

Even the accomplices all testified that they were asked to run the guy off not murder

him. See Record Exhibit #8RR vol 7 pg 95lns. 15-18, Every accomplice witness

testified that Pate was not at the scene when they committed the murder and that he did

not know about a fireai'lll. See Record Ex #8 vol 7 pg. 96-97 Ins 13-15 & 1-9.
                                           14.
There is no witness testimony outside that of the accomplices that Pate

acted with intent to promote or assist the commission of the offense, by soliciting,

encouraging, directing, aiding, or attempting to aid the shooter to commit the offense.

 When the accomplice witness testimony is removed from the other testimony, there is

no evidence that Pate performed any of the above acts, or had intent or knowledge of the

offense , or knew about a gun or was at the murder scene.

See Article 38.14, V.A.C.C.P, provides, "A conviction cannot be had upon the

testimony of an accomplice unless corroborated by other evidence tending to connect the

defendant with the offense committed; and the corroboration is not sufficient if it

merely shows the commission of the offense. " The test for sufficient corroboration is

to eliminate from consideration the accomplice testimony and then examine the other

inculpatory evidence to ascertain whether the remaining evidence tends to connect the

defendant with the offense. Burks v. State. 876 S W 2d 877 (Tex. Cr. App 1994. cert:

Denied, 513 U.S 114 115S. Ct. 909, 130 L. Ed 2d 791 (1995) In order to determine

whether the accomplice witness testimony is corroborated, we eliminate all accomplice

evidence and determine whether the other inculpatory facts and circumstances in

evidence tend to connect appellant to the offense. Pate's offense would have been that

of being a party to the offense of murder by acting with intent to promote or assist the

commission of the offense, by soliciting, encouraging, directiqg,
                                                               1
                                                                  aiding, or attempting
                                                                · 1rl'''·



to aid the shooter to commit the offense and that he intentionally or knowingly shot

Aaron Watson with a hand gun first when he was alone then ag8;in when he was together
                                        15.
 with the accomplices, Hall, Underwood, Tanton and Ray. Therefore after removing the

 accomplice testimony there must be witness evidence or some other evidence that Pate

was a party/ accomplice to the offense by by acting with intent to promote or assist

the commission of the offense, by soliciting, encouraging, directing, aiding, or

 attempting to aid the shooter to commit the offense and that he intentionally or

 knowingly shot Aaron Watson with a hand gun first when he was alone then again

 when he was together with the 4 accomplices. A review of the Record of the Trial

 Court will reveal that there was no other testimony or evidence introduced by the State

 that Pate was responsible for any of the above conduct. Texas Law does not permit but

 rather prohibits a conviction based upon accomplice testimony alone. See Planter v.

 State 9 S W 3d 156 Texas Court of Criminal Appeals 1999.There was no evidence

 introduced by the State other than that of the accomplice witness's (who took a plea

  bargain for testifying against Pate) that Pate was a party to the offense by exhibiting the
    '
 conduct of (1.) calling someone on the phone and asking that someone send some

 people down to "run a guy off' not murder a guy, and (2) that once the accomplices

· arrived Pate (3) met the accomplices at a shack that had gang signs on the outside of the

 shack where there were three females present and (4) then Pate rode in a car with at

 least one of the gang members and directed them to the location of the crime scene, and

 once at the crime scene showed the accomplices how to get to t~~ actual residence of

 the victim, but then Pate limped off and (4) then Pate rode in a car with at least one of

 the gang members and directed them to the location; of the crime scene, and once at the
                                          16.
crime scene showed the accomplices how to get to the actual residence of the victim,

. but then Pate limped off into the woods and was not seen again.

Because the State's theory was that Pate acted with intent to aid, assist, encourage,

solicit, direct or attempt to aid the shooter or the other accomplices in the murder, and

that he was responsible for the actions of the shooter and the other accomplices, SEE

RECORD# 6 RR VOL 5 OF 9 specificly pages 11 through 14 where the State

lays out their theory of the offense committed. Although the State lies to the Jury about

what the indictment charges, they yet described their theory of the offense.

The State must have proved beyond a reasonable doubt that Pate was at the scene,

acted with intent to aid, assist, encourage, solicit, direct or attempt to aid the shooter or
                    •
the accomplices in the murder, and that he was responsible for the action of the shooter

and the other accomplices. The State did not prove any of it.

The State could have called the 3 girls where the accomplices said that they met up with

Pate to discuss going to the victims house to run him off. See Record Exhibit

# 8 RR Vol7 of9 pgs 90-911ines 1-25 & 1-6 & Rec Ex #9 vol8 page190 Ins 1-25.

They did not because Pate submits they would not have identified him as having been

there with the accomplices.

The State could have produced the phone records that the Grand Jury subpoenaed

to prove that Pate made phone calls to a Gang Leader and requested that he

send the accomplices down to run the guy off. See Appendix Exhibit # 7 Phone

Records. And See Record Exhibit# 7 vo16 of 9 page 244_and Exhibit 11 vol. 7
                                   17.
of 9 page 30 43 and 44 that Pate showed the co defendant's how to get to Aaron

Watson's house (the evidence showed the co defendant's already knew how to get to

Aaron Watson's home from a trip in December when they came down). See Record

Exhibit# 8 vol 7 of 9 page 58.

Pate- submits that the State did not introduce the records as evidence because

the records would not reveal any calls from Pate to anyone. Also See Record Exhibit

#8   RR Vol 7 of 9 specifically pages 194 through 247 which shows accomplice
witness testimony of the supposed events of the evening of the offense, which includes

testimony about the phone calls, the shack where the 3 females were, the car that Pate

was supposed to have ridden in, and the direction from Pate to "run the guy off."

The State could have produced the finger prints of Pate from the trailer where the

accomplices all met up to discuss going to the victims house, or fingerprints from the

accomplices car that Pate rode in to show them how to get to the victims house any one

piece of evidence that was just mentioned would have supported and corroborated the

accomplices testimony that Pate called the gang leader to send them down to run

the guy off. Judge Whately had the authority to dismiss the indictment for the lack of

evidence as to Pate's participation in the offense, but she chose not to. Pate's defense

attorney could have asked that the indictment be dismissed for lack of evidenc~ as to

Pate's participation but he stayed silent. The State knew that they did not have any

evidence as to Pate's participation   \n the offense but they asked the Grand Jury for an
                                      1·'\

indictment anyway. The Grand Jury could not have had any ey"~~ence of the essential
                                        18.                ·'''
 elements of Pate's participation as a party to the crime, as the State offered no proof of

. his participation as a party by acting with intent to aid, assist, encourage,

 solicit,· direct or attempt to aid the shooter or the other accomplices in the murder, and

 that he was responsible for the actions of the shooter and the other accomplices.

Upon the reading of the indictment alleging Pate to be responsible for the murder of

 Aaron Watson by shooting him with a gun first alone, and then being responsible for the

 murder of Aaron Watson by shooting him again while together with the 4 co

 defendant's, Pate's Defense Counsel nor the Trial Judge Motioned for the Dismissal of

 the Indictment based on a lack of any evidence to support the offenses alleged in the

 indictment. Which is demanded under Jackson v. Virginia 443 U.S 307 Supreme Ct.

1979., and Butler v. State 769    S.W~2d      234 (Texas Crim. App. 1989)

 The State was alleging that Pate was criminally responsible as a party to Aaron

 Watson's Murder by acting with intent to promote or assist the commission of the

 offense, by soliciting, encouraging, directing, aiding, or attempting to aid the shooter

 to commit the offense and that he ~as therefore responsible for the shooter's action of

 using a gun to murder Aaron Watson. However The Plain language of the Indictment

 See Record Exhibit #l Clerks Record Vol. 1 of 1 page 4 indicts Pate under Count

 One for Murder pursuant to Texas Penal Code 19.02 arid authorizes the jury to

 convict Pate only for Murder pursuant to that code.

There is no language in .Count On~ 9f.~~he indictment that allows the Jury to convict Pate
                                       "-·\
 as a party/accomplice for any conduct that would make him responsible for the actions
                                           19.
 of others to the offense of Murder charged in the indictment. In addition the

 indictment charges Pate with both being the Principal and a Party.

The indictment under Count One for which the Jury found Pate guilty was Murder.

It reads: Comes now the Grand Jurors for the County of Aransas, State of Texas

· aforesaid, duly selected, organized, impaneled and sworn as such at the April Term,

A.D. 2008 of the 36th Judicial District Court, in and for said County, a quorum thereof

 being present, upon their oaths present in and to said Court that Michael Jason

 Underwood, Christopher Joseph Hall, Anthony Lee Ray, Chadrick B. Pate, and Kevin

Ray Tanton, acting alone and together, on or about the 4th day of January, A.D. 2008

 and anterior to the presentment of this indictment, in the County and State aforesaid,

did then and there intentionally or knowingly cause the death of an individual, namely

Aaron Watson, by shooting the said Aaron Watson with a firearm.

 The indictment does not set out or track the language of The Party Statute"Texas Penal

Code 7.02 or complicity under Texas Penal Code 7.01 or Texas Penal Code 6.02 The

 Statute for the requirement for criminal responsibility as described above.

The Indictment does not authorize the Jury to Convict Pate as a party/accomplice or for

 being responsible for the actions of others to the Offense of Murder.

However even if the Indictment or The Jury Charge or a hypothetically cqrn;,ct
                                                                          ,. Jury

 Charge had authorized a finding of Guilty as a party/accomplice and criminally

 responsible for the action of others, The State did not prove that Pate   acte~   as a
                                ...

 principal or party to the Murder of Aaron Watson. There was no evidence
                                        20.
that Pate was at the scene when the murder occurred, or that he was the shooter. There

was no testimony other than that of the accomplice witness's (which must be removed)

that he acted intentionally, or with intent, with respect to a result of his conduct when

it was his conscious objective or desire to cause the result of murder.

The State did not prove that Pate acted knowingly or with knowledge, with respect to a

result of his conduct that he was aware that his conduct was reasonably certain to cause

a murder.

The State did not prove that Pate possessed used or knew about any deadly weapon or

that Pate shot Aaron Watson. Texas Penal Code 6.02 describes what is and what is not

culpability. Under section (b) a person does not commit any offense unless he

intentionally or knowingly engages in conduct as the definition of the offense requires.

The trial court record reveals that Pate had no knowledge of the deadly weapon, that he

was not there when the Murder occurred, that he did not solicit, encourage, direct aid or

attempt to aid another person or persons in committing the offense of murder and did not

intend to promote or assist in a murder.

All accomplices testified that Pate wanted "the guy run off (not murdered) All

accomplices testified that Pate was not aware that anyone had a deadly weapon, and all

accomplices testified that Pate was not at the scene of the murder.

The elements laid out above are all substantive
                                          ·.,\  elements of the..crime that Jackson v.

Virginia, 443 U.S. 307 319 998 CT 2781 demands must be proven beyond a

reasonable doubt. Also see Haley 113 S W 3d 810 the evidence must show that at the
                                           21.
time of the offense (in this case murder the parties were acting together each doing

some part of the common design.

Because the indictment alleged Pate to be both the principal and a party then the state

was required to prove that he was both. The jury charge, See Record Exhibit # 1

Clerk's Record pages 60-61 charges that Pate was the principal OR a party.

Almanza v. State 645 S W 2d 885 (Tex App-Ft. Worth 1983: Although many recent

opinions have offhandedly dismissed the changing of' and'. in the indictment to 'or' in

the court's charge, such approach is dangerous and usually fatal in matters where

aggravation or jurisdiction is involved. In the instant cause of aggravated rape the

indictment joined the allegation·ofthreats of death to the standard form allegation of

rape by the w9rd and. In the court's charge, [however],the aggravation feature was dis

joined from rape by the word or. Such constitutes fundamental error." Messenger v.

State. 638 S.W.2d 883 (Tex.Cr.App.1982).

In the instant case alleging Pate acted alone (as the Principal to the offense of Murder)

the indictment joined the allegation that Pate acted together (was a Party to the Murder)

 by the word "and", however in the jury charge the allegation that Pateacted alone (as

the Principal to the offense of Murder) was dis joined from the allegation that Pate acted

together with Underwood, Hall, Ray and Tanton by the word "or". According to

Almanza and Messenger this constitutes fundamental error and is a violation of due

process. Thus making the indictment inyalid and the Judgment and Conviction
                                        ,,
pursuant to the invalid indictment Void as a Matter of Law. In Malik v. State 953 S W
                                             22.
2d at 240 Tex. Court of Appeals 1997 the plain language states: sufficiency of the

evidence should be measured by the elements of the offense as defined by the

hypothetically correct jury charge for the case, Such a charge would be one that

accurately sets out the law, is authorized by the indictment, does not unnecessarily

increase the State's burden of proof or unnecessarily restrict the State's theories of

liability, and adequately describes the particular offense for which the defendant was

tried. Both the indictment and the Jury charge describes the particular offense as Murder

by intentionally or knowingly shooting Aaron Watson with a firearm, not Murder by

acting with intent to promote or assist the commission of the offense by soliciting,

encouraging directing aiding or attempting to aid the other person to commit the offense

The charge did not accurately set out the law, the jury charge was not authorized by the

indictment. A simple review of the Jury Charge will reflect these simple truths.

 See :Planter v. State, 9 S.W.3d 156, 159 (Tex.Cr.App., 1999) ("[b]ecause the

evidence presented at trial does not comport with the allegations in the indictment, and

because the jury verdict cannot be supported logically by either the actual jury charge or

the hypothetically correct jury charge formulated by the Court of Appeals, the Court of

Appeals erred in its assessment of the sufficiency of the evidence"). Even when

measured against the standard in Malik, 953 W 2d at 240, which sets out that

evidentiary sufficiency clearly requires that e:v.identiary sufficiency be measur~d against

the "elements of the Offense", when Ip.easured
                                    ,....
                                               against the "elements of the offypse,

there is no evidence in the record to prove that Pate was guilty of the offense charged.
                                          23.
Pate relies on Malik as he is entitled to Mandamus relief in this Court as to Acquittal

just as Planter relied on Malik which recognizes the general rule that appellate

affirmance of a conviction on the basis of a charge neither alleged in the   ~ndictment   or

presented to the jury is constitutionally prohibited. See Planter, 9 S W 3d at 159 161

5; Malik, 953 S W 2d at 238 fn.3.

Pate is Actually Innocent of the Offense for which he was indicted and for which

the Jury found him Guilty. There is not only Insufficient Evidence to support a finding

of guilty beyond a reasonable doubt, there is NO evidence that supports a finding of

guilty beyond a reasonable doubt. See RECORD Exhibit# 1 Clerk's Record vol1 of

1 Indictment pg. 4 The indictment charges Pate with Murder by acting alone AND

together did then and there intentionally or knowingly cause the death of an individual

namely, Aaron Watson, by shooting the said Aaron Watson with a firearm. See

Record Exhibit # 1 Clerk's Record vol1 of 1 Verdict Form page 72 signed by

Presiding Juror Ronald Gore finding Pate Guilty of Murder as alleged in the

indictment. Not as alleged by the State or the Jury Charge. The Jury Charge stated that

if the jury found that Pate acted alone OR together with Michael Jason Underwood,

Christopher Joseph Hall, Anthony Lee Ray, and Kevin Ray Tanton. did then and there

intentionally or knowingly cause the death of an individual, namely Aaron Watson by

shooting the said Aaron Watson with a firearm, then you will find the defendant guilty

of Murder.

There is NO evidence that Pate caused the Murder of his Best Friend Aaron Watson by
                                         24.
acting alone and intentionally or knowingly causing his murder by shooting him with a

firearm, and then after murdering him alone he intentionally or knowingly caused his

murder again with Michael Underwood, Christopher Joseph Hall, Anthony Lee Ray,

and Kevin Ray Tanton by shooting him with a firearm. The evidence conclusively

demonstrates that The State proved not one single element of the Offense charged in

the indictment. Pate is entitled to Relief as there is upon the record evidence adduced at

the trial no evidence to support the tier of fact's findings that Pate was guilty beyond a

reasonable doubt of causing the offense alleged in the indictment.

The Evidence contained in The Record of the Trial Court reveals that Pate was not even

at the scene of the offense See Record Exhibit #7 RR vol 6 of 9 pages 246 and 248

and that the co defendant Christopher Hall shot Aaron Watson, See Record Exhibit #

7 RR 6 of 9 page 251 lines 23-25 and page 252 lines 12-18 and that the other 3 co

defendants who plead guilty and took deals to testify against Pate were at the scene of

the offense with Christopher Hall and participated in assaulting Aaron Watson. See

Record Exhibit #7f RR vol 6 of 9 page 247 and page 250 Testimony of co

defendant's verifying that Pate was not there. (He limped off into the woods)

The Jury Charge See Record Exhibit# 1 Clerk's Record vo11 of 1 page 61-71 where

the Jury is instructed. "Our laws provide that a person is criminally responsible as   ~


party to an offense if the offense is committed by his own conduct, by the conduct of

another for which he is criminally responsible, or by both. A person is criminally

responsible for an offense committed by the conduct of another if, acting with intent to
                                        25.
promote or assist the commission of the offense, he solicits, encourages, directs, aids,

or attempts to aid the other person to commit the offense. Mere presence alone will not

constitute one party to a crime." None of the conduct described in this paragraph was

alleged in the application paragraph of the jury charge or in the indictment.

The indictment charged none of the conduct listed in that paragraph.

The State had to prove according to the Indictment, that Pate intentionally or knowingly

 murdered the victim while he was alone, by shooting him with a gun and then he

murdered the victim again intentionally or knowingly when he was together with the

other 4 co defendant's by shooting him again.

The State had to prove according to the Application Paragraph of the jury charge that

Pate intentionally or knowingly murdered the victim while he was alone by shooting

him with a gun Or that he intentionally or knowingly murdered the victim while he

was with the other 4 co defendants by shooting him with a gun.

 The State should not have brought the charge to the Grand Jury and Pate should not

have been indicted. The State violated Pate's constitutional rights even by bringing an

indictment against Pate for which they had no evidence to charge him. See: Jackson v

Virginia, 443 U.S. 307 - Supreme Court 1979.

The U. S. Constitution prohibits the criminal conviction of any person except upon proof

of guilt beyond a reasonable doubt In re Winship. 397 U.S. 358. It is axion;mt,ic that a

conviction upon a charge not m~~e or upon a charge not tried constitutes a denial of due

process. Cole v. Arkansas. 333 U.S. 196, 201; Presnell v. Georgia, 439 U.S. 14. These
                                          26.
standards no more than reflect a broader premise that has never been doubted in our

constitutional system: that a person cannot incur the loss of liberty for an offense

without notice and a meaningful opportunity to defend. E. g., Hovey v. Elliott.

167 U.S. 409, 416-420. Cf. Boddie v. Connecticut. 401 U.S. 371, 377-379. A

meaningful opportunity to defend, if not the right to a trial itself, presumes as well that a

total want of evidence to support a charge will conclude the case in favor of the

accused. Accordingly, we held in the Thompson case that a conviction based upon a

record wholly devoid of any relevant evidence of a crucial element of the offense

charged is constitutionally infirm. See also Vachon v. New Hampshire. 414 U.S. 478;

Adderley v. Florida. 385 U.S. 39; Gregory v. Chicago. 394 U.S. 111; Douglas v.

Buder, 412 U.   s: 430. The   "no evidence" doctrine of Thompson v. Louisville thus

secures to an accused the most elemental of due process rights: freedom from a wholly

arbitrary deprivation of liberty. The Trial Court Judge, and the Defense Attorney had a

responsibility to Motion for Acquittal once the Jury returned with a Verdict of Guilty.

ABA Justice Standard 6-1.3. Adherence to standards The trial judge should be

familiar with and adhere to the canons and codes applicable to the judiciary, the

ethical rules effective in the particular jurisdiction applicable to the legal profession,

and standards concerning the proper administration of criminal justice.

ABA Justice Standard 6-1.1. General responsibility of the trial judge (a) The trial

judge has the responsibility for safeguarding both the rights of the accused and the

interests of the public in the administration of criminal justice. The adversary nature of
                                             27.
the proceedings does not relieve the trial judge of the obligation of raising on his or

judge of the obligation of raising on his or her initiative, at all appropriate times and in

an appropriate manner, matters which may significantly promote a just determination

of the trial. The purpose of a criminal trial is to determine whether the prosecution has

established the guilt of the accused as required by law, and the trial judge should not

allow the proceedings to be used for any other purpose.

The trial court Judge allowed the State to use the Court to illegally convict Pate.

The trial court judge had the authority to acquit Pate based upon No Evidence.

The State knew that there was no evidence that Pate shot Aaron Watson, or that he was

criminally responsible for the shooter's actions, and thus the indictment was illegal.

The State violated TCCP Title 1 Chap. 2 Article 2.01 Duties of the District Attorney:

The primary duty of all Prosecuting attorney's is not to convict but to see that Justice is

done. They shall not suppress facts or secret witness' capable of establishing the

innocence of the accused. The State had no jurisdiction/authority to try Pate under

the law of 'parties when no law of parties conduct consistent with criminal

responsibility was charged in the indictment See : State Seidel 2 S W 3d 524 (1999)

39 S W 3d 221 Tx. Crim App (2001) also see TCCP Article 21.03 showing:

Everything should be stated in an indictment which is necessary to be proved, also

See: Hall v. State 225 3d 524 (2007). Then See TCCP 21.15 must ~~lege           ~cts   "overt

acts" It was necessary that the State prove that Pate participated with the co

defendant's in the murder by proving that he committed some affirmative act. See
                                         28.
       :· ~··   ..... ·:   '   -;. '· --,




 Caraway v. State, 550 S.W.2d 699 (Tx. Cr. App. 1977)


                                                  B.
Concealing Pate's Motion for Severance and the fact that the Judge provided no hearing , .

 no factual findings and no Court Order and making it appear that it had been legally

 disposed of was a part of the scheme to illegally convict Pate for a offense he did not

 commit. Judge Whately, The State, Pate's Defense Attorney, Co defendant's Defense

 Attorney and the District Clerk committed fraud on the court by the court by concealing

 Pate's properly filed pre trial Motion for Severance through falsifying the Trial Court

 Record and staying silent about it, and when Pate's attorney lied to him and said that the

 Motion had been denied and when he lied and told veniremen that he was being forced

 to have the joint trial with the co defendant.

See: Aoude v. Mobil Oil Corporation 892 F 2d 1115,1118 (1st Cir. 1989) showing: "

the requisite fraud on the court occurs where it can be demonstrated, clearly and

 convincingly, that a party has sentiently set in motion some unconscionable scheme

 influencing the trier of fact or unfairly hampering the presentation of the opposing

· party's claim or defense" The State developed the scheme to illegally convict Pate by

hampering his defense motion in order to keep the trial a joint trial with the co defendant

 so that they could use evidence pertinent only to the co defendant a~~inst Pate and

 convince the jury that Pate was guilty of a offense he did not commit.

Pate never had the opportunity to be herd on his timely and properly filed pre trial

Motion for Severanqe because Judge Whately, Pate's defense
 attorney, The State, and Judge Michael Wellborn thwarted

 his opportunity to litigate his defense motion by

 falsifying Court Records. They concealed the fact that

 he did not have a hearing or a Court Order Denying or

Granting the Motion.      Pate relied on his defense attorney

when he told Pate that the Motion had been denied. The

 trial court judge and the      officer's of the court violated

 Pate's Due Process of Law right to be heard,notice and a

fair and impartial trial when not providing a hearing on

his Motion and then proceeded to trial while the Motion was

 still pending. Pate had the right to bring      evidence of co

 defendant's   previous convictions and to show that the

 joint trial   would prejudice him. In other words he had

the right to be      heard, notice, and a fair and    impartial

trial.   Without a    hearing neither the trial court judge or

 the pre trial judge could have determined if        the

 Severance would be     mandatory based upon the evidence

that Pate would have provided or discretionaryi       +.+   Texas

 Code Crim. Proc. Ann. Article 36.09 mandates severance
                                      ....   '

 under certain conditions and it does, then the Trial Court

 Judge is responsible to      see that r?te is heard on his

                                30.
 properly filed motion.                Because Judge Whatley did not

 follow statutory procedure, she violated Pate's due

 process and lost jurisdiction to proceed to trial. See

 Johnson v. Zerbst 304 U.S. 458                      Supreme Court 1938showing:

 When a court violates due process they lose jurisdiction

to proceed to trial and the conviction is void. Also                                  See

 Qualley v. State 151 S W 3d                   655 Tx. Ct. App.            8~   Dist.

 2004. (quoting) See Texas                CODE CRIM. PROC. ANN. Art. 36.09
                                                                                      - -....
  (Vernon '1981) .

Article 36.09 mandates severance where a prior criminal conviction of one codefendant
is admissible or where a joint trial would, as a matter of law, prejudice a codefendant;
otherwise, the granting of a severance is within the sound discretion of the trial court.
Silva v. State. 933 S.W.2d 715, 718-19 (Tex.App.-SanAntonio 1996, no pet.). The
denial of a motion to sever will constitute an abuse of discretion only when the movant
satisfies the heavy burden of showing 11 clear prejudice. 11 King v. State. 17 S.W.3d 7, 16
(Tex.App.-Houston [14th Dist.] 2000, pet. refd); Louis v. State, 825 S.W.2d 752, 757
(Tex.App.-Houston [14th Dist.] 1992, pet. Refd).
When the defendant has filed a pretrial motion for severance based on prejudice that the
court denies, the trial court has a continuing duty under the Federal Constitution to order
a severance sua sponte if sufficient prejudice becomes·known during the course of the
trial. 659*659 Aguilar v. State. 26 S.W.3d 901, 909 {Tex.Crim.App.2000). Different
degrees of culpability of codefendants does not warrant severance. See Morales v.
State. 466 S.W.2d 293, 296 (Tex.Crim.App.1971). In order to show clear prejudice, it
must be shown that the respective defenses of the parties are mutually exclusive to the
extent that the jury must believe the core of one   defens~   and must necessarily disbelieve
the core of the other. Aguilar v. State. 39 S.W.3d 700, 702 (Tex.App.-Corpus Christi
2001, pet. Refd). Pate asked for a Severance numerous times during the trial See



                                            31-
Record Exhibit #. vol of pages       lines      . and Judge Whately continually denied
The severance motion and the jury must have relied on Judge Whately's denial because

she had told the Jury that The defendant's were being tried together because The State

had the right to try them together because they were the one's bringing the case to the

jury. The trial court Judge Whately and officer of the court committed fraud on the court

by the court when they all remained silent and concealed the fact that Pate had no

hearing on his Motion for Severance. See      In re E.P. 185 S W 3d 908 Tex App.

Austin-2006 showing: " Fraud is defined as trickery or deceit, intentional

misrepresentation, concealment of what should have been disclosed that deceives or

is intended to deceive another so that he shall act upon it to his legal injury"

emphasis added) also Vela v. Marywood 17 S W 3d 750 showing "Fraud may consist

of both active misrepresentation and passive silence." See ABA Justice Standard 6

-1.3. Adherence to standards The trial judge should be familiar with and adhere to

the canons and codes applicable to the judiciary, the ethical rules effective in the

particular jurisdiction applicable to the legal profession, and standards

 concerning the proper administration of criminal justice.

ABA Justice Standard 6-1.1. General responsibility of the trial judge (a) The trial

judge has the responsibility for safeguarding both the rights of the accused and the

interests of the public in the administration of criminal justice. The adversary nature of

the proceedings does not relieve the trial judge of the obligation of raising on his or

 her initiative, at all appropriate times and in an appropriate manner, matters which
                                              32.
may promote a just determination of the trial.

The purpose of a criminal trial is to determine whether the prosecution has

established the guilt of the accused as required by law, and the trial judge should not

allow the proceedings to be used for any other purpose.
                                           c.
                            Court Ordered Jury Trial Date
Concealing Pate's Court Ordered Separate Jury Trial Date was a part of the State's

fraudulent scheme to illegally convict Pate for a crime that he did not commit.

The Trial Court Judge , Pate's Defense Attorney, The State and The District Clerk

violated Pate's Due Process and committed fraud on the court by the court when they

each concealed Pate's Court Ordered 11103/08 Jury Trial Date by staying silent about

the Court Ordered Trial Date, or falsifying Court documents to make it appear that the

Court Order had been legally disposed of. See In re E.P. 185 S W 3d 908 Tex App.

Austin-2006 showing: " Fraud is defined as trickery or deceit, intentional

misrepresentation, concealment of what should have been disclosed that deceives or

is intended to deceive another so that he shall act upon it to his legal injury"

emphasis added) also Vela v. Marywood 17 S W 3d 750 showing "Fraud may consist

of both active misrepresentation and passive silence." Also See See: Government

Code Sec. 51.303 Duties of the Clerk showing: The clerk of the Court has custody

of and shall carefully maintain and arrange the records relating to all that are lawfully

deposited in the clerk's office and the clerk shall record the acts and proceedings of the

court and also See See Texas Penal Code 37.10 showing: A person commits an offense

                                           33.
if he knowingly makes a false entry in, or false alteration of, a governmental record:

makes presents, or uses any record, document or intentionally destroys, conceals,

removes or otherwise impairs the verity, legibility, or availability of a governmental

record. Also See Texas· Rule Civil Procedure# 247 showing that No cause which has

been set upon the trial docket of the court shall be taken form the trial docket for the

date set except by agreement of the parties or for good cause upon motion and notice to

the opposing party. Pate was notified of any Motion, Order, or Notice that the trial date

was being taken from the docket and reset and there is no record of any of those kinds

of proceedings. Pate's Constitutional Due Process rights were violated and the court lost

jurisdiction to proceed to trial and the conviction is void. Johnson v. Zerbst.


                                           D.
                           Ex Parte Hearings/Communications

With intent to influence the outcome of the proceedings on the basis of considerations

other than those authorized by law, both Judge Whately and Judge Wellborn held

exparte proceedings and allowed discussions of Pate's defensemotion, and trial dates

between themselves, The State, and The codefendant's attorney. These proceedings

violated Pates, right to be present , be heard, notice and a fair and impartial trial See

TCCP Title 1 Chapter 1 Article 1.05 Rights of Accused show Pate and his attorney

has the right to appear and be heard and see Article    ~~.01   requiring Pate's presence at
                                                         ...

all pre trial hearings. Also See Judicial Codes 1 and 2 showing: A judge shall

uphold and promote the , independence, integrity, and impartiality of the judiciary, and
                                         34
shall avoid impropriety and the appearance of Impropriety. A judge should perform the

duties of his office impartiality, competently and diligently. The Judges and officers of

the court committed fraud on the court by the court and violated Pate's due process

rights to be heard, notice and a fair and impartial trial and lost jurisdiction to proceed to

trial and the conviction is void. Johnson v Zerbst

                                         E.
        The Defense has to Disprove the conduct of Knowingly or Intentionally

Judge Whately's statement to the Jury that the Defense has to Disprove the conduct

of Knowingly or Intentionally clearly were stated to shift the burden of prove to

the Defense and not the State. Clearly it is the State that must prove the elements

of the offense See Jackson v. Virginia 44. U S 307 99 S Ct. 2787, 61 L. Ed. 2D 560

Supreme court 1979 . Judge Whatley 's comment was intended to influence the tier of

fact and the out come of the proceedings. She violated Pates due process right to a fair

and impartial trial and clearly showed her bias against Pate. The conviction is void for

the violation of Pate's right to a fair and impartial trial Johnson v. Zerbst


                                             F.
                                Reason for Joint Trial
The Trial Court Judge misrepresented to the Jury that the State had the right to try the

defendant's together because they were the one's bringing the case to them. This was not

true, The trial court Judge knew that Pate still had a Motion for Severance pending in

the court and that it was mandatory to hold a hearing to ascertain whether not she had

the discretion to grant or deny a Severance or whether it was mandatory that she grant a
                                           35.-
motion for Severance. See Article 36.09 Severance on separate Indictments.
                                                  I




Judge Whately violated Pate's Constitutional right to due process for misrepresenting

the law on Joinder to the Jury and lost jurisdiction to proceed to trial and conviction

See Johnson v Zerbst.

                                            G.
                                Failure to Admonish State

The State lied to the jurors and told them that the indictment alleged that Pate

committed the offense by acting alone or together and not alone and together, violating

Pate's due process rights to a fair and impartial trial and for committing fraud on the

court, by the court. Judge Whately committed fraud for staying silent and for failing to

admonish The State for lying. She also committed fraud by changing the word and to

the Word OR in the Jury charge. The State's lie misrepresented the charge of the

indictment and lessened their burden of proof as did Judge Whately's changing of the

word and to the word or in the jury charge.

 See In re E.P. 185 S W 3d 908 Tex App. Austin-2006 showing:" Fraud is defined

as trickery or deceit, intentional misrepresentation, concealment of what should have

been disclosed that deceives or is intended to deceive another so that he shall act

upon it to his legal injury" emphasis added) also Vela v. Marywood 17 S W 3d 750

showing "Fraud may consist of both active misrepresentation and passive-silence."

                                          H.
                                    Leg Restraints
There was no motion, hearing, court order or factual findings for forcing Pate to wear

                                            36.
leg restraints at his trial.

 See Deck v. Missouri 544 U.S. 622 (2007) showing: The Court must make an

independent determination that restraint is justified. When appellate court is

left to guess at the reasons for shackling it has no choice but to find a due process

violation and vacate the conviction. The trial court violated Pate's due process, right to

be heard, notice and a fair and impartial trial when restraining him with restraints

without the proper due process of a Motion, Order, Notice and factual findings for the

reason for the restraints. See Johnson v. Zerbst 304 U.S. 458 Supreme Court 1938

showing when court violates Constitutional Rights they lose jurisdiction to proceed to

trial and the Conviction is Void. The Trial Court Judge and officer's of the court

concealed the fact that there was no due process hearing factual findings or orders of the

court on the reasons for restraints and committed fraud on the court by the court. See

In re E.P. 185 S W 3d 908 Tex App. Austin-2006 showing: " Fraud is defined as

trickery or deceit, intentional misrepresentation, concealment of what should have

been disclosed that deceives or is intended to deceive another so that he shall act upon

it to his legal injury" emphasis added) also Vela v. Marywood 17 S W 3d 750

showing "Fraud may consist of both active misrepresentation and passive silence."
                                      I. and J.
  Fraudulent Entry of Proceedings and Failure to Enter Legitimate Proceedings

The Action of the Trial Court Judge, The State, The District Clerk and Defense

Attorney's in either entering false proceedings or staying silent about the entry of false

proceedings and of not entering legitimate proceedings or staying silent that they were
                                          37.
not entered amount to fraud on the court by the court, tampering with a

court/government instrument and filing a fraudulent court instruments. See

 Texas Penal Code 37.10 showing: A person commits an offense if he knowingly

makes a false entry. in, or false alteration of, a governmental record: make presents, or

uses any record, document or intentionally destroys, conceals, removes or otherwise

impairs the verity, legibility, or availability of a governmental record. Also See See

ABA Criminal Justice Standard 3.5,3 The State Prosecutor should document what

happens at proceedings to insure any orders issued to the prosecution is transmitted to

the appropriate persons necessary to effectuate the order. The Clerks actions and the

States Actions by not turning the Oral Orders into written instruments and not

recording them properly were a part of the fraudulent scheme perpetrated on the court

 and kept Pate from being heard , notice and a fair and impartial trial. Pate was kept

from litigating his Defense Motion. See King Ranch v; Chapman, 118 S W 3d 742,

752 (Tex. 2003) . See also ABA Justice Standard 6-1.3. Adherence to standards

The trial judge should be familiar with and adhere to the canons and codes applicable

to the judiciary, the ethical rules effective in the particular jurisdiction applicable
                                            '                                    .·-···
                                                                                        to

the legal profession, and standards concerning the proper       administration'qfcFim~nal


justice. The deliberate actions of these officer's of the court amount to fraud on the court

and a violation of Pates due process right to be heard, notice and a fair and impartial

trial .and for these violations the conviction is void Johnson v. Zerbst,


                                                38.
                                           K.
                          Permitting Presence at the Public Trial

    The trial court judge did not follow statutory procedures when invoking the rule

and in cooperation with the State violated Pate's due process right to a public trial, and

this action was a part of the fraudulent scheme to obtain an illegal conviction against

Pate. Pate had the right to a public trial, and it is his contention that the State

supenoed Pate's Mother to testify although they did not call her to testify, but the

purpose was to keep Pate's Mother out of the trial, so that it would appear to the jury

that Pate had no family there to support him, and to keep her from observing the due

process violations by the trial court judge, the state, and other officer's of the court.

See Article 36.03 Invocation of Rule showing: Texas Rules of Evidence, a court at the

Request of a party may order the exclusion of a witness who for the purposes of the

prosecution is a victim,. close relative of a deceased victim, or guardian of a victim only

if the witness is to testify and the court determines that the testimony of the   ~it~.~ss


would be materially affected if the witness hears other testimony at the trial.       (b}On:.~h,~
                                                                                              ·,



objection of the opposing party, the court may require the party requesting exclusion of

a witness under subsection (a) to make an offer ofproofto justify the exclusion etc.

etc ... The trial court followed none of the requirements of Article 36.03 and violated

both Pate and his Mother's due process rights to a public trial.

                                              L.
                  Fraudulent Filing of Certified Judgment Proceedings

The Trial Court Judge with intent to defraud, to keep Pate from Defending his
                                           39.
Innocence, and to conceal the Officer's of the Court's Fraud on the Court by the Court,

filed a Fraudulent Certified Record of Proceedings Judgment into the 13th Court of

Appeals and other Courts of Appeals and violated Pate's right to be heard, notice and a

fair and impartial Appeals process. See Texas Penal Code 37.10 showing: A person

commits an offense if he knowingly makes a false entry in, or false alteration of, a

governmental record: makes presents, or uses any record, document or intentionally

destroys, conceals, removes or otherwise impairs the verity, legibility, or availability of

a governmental record. Also Also See In re E.P.185 S W 3d.908 TexApp. Austin

-2006 showing: " Fraud is defined as trickery or deceit, intentional misrepresentation,

concealment of what should have been disclosed that deceives or is intended to

deceive another so that he shall act upon it to his legal injury" emphasis added) also

Vela v. Marywood 17 S W 3d 750 showing "Fraud may consist of both active

misrepresentation and passive silence."

Because Judge Whately filed a Fraudulent Judgment into the Courts of Appeals an.y,

order of any Court of Appeals is Void as Pate's Judgment and Conviction are Void for

all of the incidents of the Violation of his Constitutional Federal and State Rights and

there fore any Orders that flow from the Judgment are also Void. See Johnson v.

Zerbst.
                                         M.
                      Pate did not waive his rights to Appearance

Pate did not waive his right to   appe~r ~t   pre trial hearings and annq.4ncements, and was

not permitted to appear at any pre trial hearings. Pate had the right to appear and be
                                                40
heard by both he and his attorney See TCCP Title 1 Chapter 1 Article 1.05 Rights of

Accused. And see Article 28.01 requiring Pate's presence at all pre trial hearings.

 Pate's defense attorney did not apprise Pate of pre trial hearings or of any orders of

the court, violating his 6th Amendment rights to Counsel, his right to be heard, notice

and a fair and impartial trial. For the Court's violation of Pate's mandatory and statutory

right to appear at every stage of his trial, his Judgment and Conviction are void.

Johnson v. Zerbst.


                                     CONCLUSION

Each and every violation by the Trial Court and it's officer's described in this

Application falls in the criteria mentioned in the following paragraphs and the

violations support Pate's claims that the Judgment rendered/entered by the trial court

judge in cause No. A-08-5080-4CR is VOID. The "fraud on the court" doctrine rests on

two distinct features. First, as the Tenth Circuit has explained in Robinson v. Audi

Aktiengesellschaft, 56 F.3d 1259, 1267 (lOth Cir. 1995), cert. denied, 516 U.S. 1045

(1996), "whatever else it embodies, [fraud on the court]requires a showing that one has

acted with an intent to deceive or defraud the court." Second, as the Tenth Circuit

explained in Bulloch v. United States, 763 F.2d 1115, 1118 (lOth Cir~ 1985) (en

bane), the deception must go to the heart of the judicial proceeding, creating an

impression about the core, operative facts that is relied on by the court and is false.

"Fraud on the court ... is fraud which is directed to the judicial .machinery itself." fraud
                                                                        ~                 .


                                            41.
        ~   ' .,   ~.




is defined as trickery or deceit, intentional misrepresentation, concealment, or

nondisclosure for purpose of inducing another in reliance upon it to part with some

valuable thing belonging to him or a false representation of a matter of fact by words or

conduct or by concealment of what should have been disclosed that deceives or is

intended to deceive another so that he shall act upon it to his legal injury (emphasis

added) In re EP 185 S.W.3d 908 (Tex. App.-Austin 2006). Extrinsic fraud justifies an

exception to the tenet offinality because it prevents a real trial upon the issues involved

Montgomery, 669 S.W.2d at 313 Browning 165 S.W. 3D at 348.

Browning v. Prostock, 165 S.W. 3D 336 (Tex 2005) showing:

Fraud upon the court "has been defined as that fraud committed by an officer of the

court in any attempt to deceive, either by commission by omission, by speech, by any

attorney or judge, it is a "fraud upon the court" The trial court tampered with

Government/ Court Documents and committed fraud on the court to make it appear

that Pate had a fair and impartial trial, that included Trial Court Orders Granting'· and
                                  ~                                      .




Denying Motions, Resetting trial dates, announcement dates and pre tri::11 dates for filing

illegal proceedings in the trial court records and Courts of Appeal and for not filipg

legitimate proceedings into the record of the Trial Court and the Courts of Appeal.




                                          42.
                                          PRAYER


Wherefore premises considered, Realtor Chadrick B. Pate prays for Mandamus·-'Relief

from each and singular of all issues presented in this Writ that the Judgment entered by

the trial court be ordered reversed, order for indictment's dismissal and an order of

Acquittal be entered along with an order for Realtor (Chadrick B. Pate"s) Immediate

Discharge from his illegal imprisonment in the Texas Department of Criminal Justice

Stiles, Unit where he is presently housed and detained from his liberty, and an Order

of the Conviction to be Expunged from any and all Governmental Records and any

other relief that is legally available to him.




                                                 ~~~ully Submitted,

                                                 Realtor Chadrick Pate prose #1563340
                                                         3060 FM 3514
                                                         Beaumont, Texas 77705
                                    CERTIFICATE OF SERVICE

   I. Chadrick Pate hereby certify and swear under penalty of perjury that a true and
correct copy of the foregoing Realtor's Writ of Mandamus from A Void Final Felony
Judgment and Conviction and Emergency Motion was mailed to The District Attorney
for Aransas County, Texas and to Honorable Janna K. Whatley , Judge 36th District
Court Aransas County, on the 1 c,-+(lay of Sept , 20 15. The Original Writ of Mandamus
from a Void Final Felony Judgment and Conviction and Emergency Motion will be
hand delivered by Nema Bardin who is my Power of Attorney on ~ut thell.,~ay of
Sept. 2015.

                                                                                ~·p~
                                                               Realtor Chadrick Pate #1563340
                                                                       3060 FM3514
                                                                       Beaumont,Texas 77705

                                    CERTIFICATION Trap 52.3

   I, Chadrick Pate do hereby certify under penalty of perjury that the foregoing Writ of


                                                                                             u
Mandamus from a Void Judgment and Conviction and Emergency Motion that each
and every factual statement in this petition is supported by competent evidence in the
appendix or the record.                     ·                 ~.
                                                        Realtor Chad rick Pate pro se #1566340
                                                                3060FM3514
                                                                Beaumont, Texas 77705

                         NOTARIZED CERTIFICATION

State of Texas
County of   )e Qre...v~lJ'c\
Chadrick Pate #1563340, personally appeared before me, and being first duly sworn declared that, he/she
signed this application in the capacity designated, if any, and further states that he/she has read the above
application and the statements there in contained are true.
                                                              ~~~
                                                               Notary Public




                                                                 Notary without Bond
                                    CERTIFICATION Trap 52.3 ())

   I, Chadrick Pate do hereby certify under penalty of perjury that each and every
factual statement in each of the instruments listed herein is supported by competent
evidence in the appendix or the record of each instrument filed.
 Motion for Permission to File Writ of Mandamus from a Void Final Felony
Judgment and Conviction, Motion for Emergency Relief pursuant to Realtor's
Writ of Mandamus from A Void Final Felony Judgment and Conviction and
Realtor's Writ of Mandamus from a Void Final Felmij(u!\ment and Conviction

                                                                 ~J,(IL      ~cvb
                                                        Realtor Chadrick Pate pro se #1566340
                                                                   -3060 FM 3514
                                                                    Beaumont, Texas 77705

                          NOTARIZED CERTIFICATION
State of Texas
County of ~e ,(?Qw1(/(\
Chad rick Pa e # 1563340, personally appeared before me, and being first duly sworn declared that, he/she

application and the statements there in contained are true.    &::&ehO-.kLlO)     +
signed this application in the capacity designated, if any, and further states that he/she has read the above
                                                                                        ule__.
                                                               Notary Public




                                                                  Notary without Bond
                   CERTIFICATE OF COMPLIANCE Trap 9.4 (3)

    I Chadrick Pate do hereby certify that the foregoing Writ of Mandamus from a Void
Felony Judgment and Conviction according to this computer generated document in
Open Office, the word count excluding: Identity of parties and counsel, table of
contents. index of authorities, statement of the case, statement of issues presented
statement of jurisdiction statement of procedural history. signed proof of service,
certification. certificate of compliance and the appendix and record is t7..1 t6 ~ords, and
"'\? \)lAC,. -e.~ '




                                                Realtor Chad rick Pate pro se #1566340
                                                        3060 FM3514
                                                        Beaumont, Texas 77705
                                                            APPENDIX

 The petition must include an appendix containing: ( 1) a certified or sworn copy of any order
 complained of, or any other document showing the matter complained of, and (2) unless voluminous or
 impracticable, the text of any rule, regulation, ordinance, statute or constitutional provision on which
 the argument is based. !d. R. 52.3(k)(l ). If the petition is for a writ of habeas corpus, the appendix must
 include proof of restraint. !d. R. 52.3(k)(l )(D).


 RR Vol 4 of 11 Hall. ............................................................................................................ 1

 RR Vol 5 of 11 Hall. ........................................................................................................... 2

 RR Vol SA of 11 Hall. ........................................................................................................ 3

 Hall's Criminal Docket Sheet ........................................................................................... 4

 Master Index RR Vol 1 of 11 Hall.. ................................................................................... S

 Judge Michael Well born's Post Conviction Letter............................................................. 6

 Grand Jury Subpoena Phone Records 2 pages .................................................................. 7

 Affidavit of Stacey Deville ................................................................................................. S ·

 Affidavit ofNema Bardin ................................................................................................... 9

 Affidavit of Chadrick Pate ............................................................................................... 10

 Clerk's Instrument Record 3 pages ................................................................................... 11

· . P-r-oof Qf Restraint. ............................................................................................................ 12

 Letter to Clerk of The Texas Court of Criminal Appeals ................................................. 13




                                                                      XV.
APPENDIX EXI-ITBIT # 1

RR VOL. 4 OF 11   HALL
           i{)\~~ ~ALL                                                       \      f"")\ ~
Scanned Jan 26, 2012
                                              Pretrial Hearing
                                                   10-23-08
                                                                       ...   ¢"'    :J. 7 5- Otf u:.....~
                                                                                                     ~


            1                                REPORTER I   s   BECORD
                                 VOLUME  LJ    OF _lL_ VOLUMES
            2                  TRIAL COURT CAUSE NO. A-08-5080-2CR

            3
            4

            5    THE STATE OF 'rEXAS                 ) IN TBB DISTRICT COURT
                                                     )
             6   vs.                                 )    ARANSAS COUNTY, TEXAS
                                                     )
            7    CRRXSTOPBER JOSEPH BALL             )
                                                     )    36TH JUDicZAL oxA~eo                  IN
             8
                                                                             COURT OF CRIMINAL APPEALS
             9
                                                                                     AUG 10 2011
           10
            11                                                                   Louise Pearson, Clerk
            12                                PRETIUAL BEARJ:NG

            13

            14

            15
            16                   -    Or~ginal   produced on March 11. 2009-

            17

            18

            19
            20         On the 23rd day of October, 2008, the following

            21   proceedings came on to be held in the above-titled and

            22   numbered cause before the Honorable Joel B. Johnson, ,Judge

            23   Presiding, held in Rockport, AraQsas County, Texas.
            24         Proceedings reported by computerized stenotype machine.

            25


                                          LISA TUCKER RILEY, CSR, RPR




                                     fl
                                                                                            ··""···"



Scanned Jan 26, 2012                                                                  2
                                                  Pretrial Hearing
                                                        10-23-08



            1                                          APPEARANCES

            2

            3   MR. MARCEL:INO RODlUGUEZ
                SBOT NO. 00797336
            4   Assistant District Attorney
                P.O. Box 1393
            5   Sinton, Texas 78387
                Telephone:  361-364-6220
            6   A~torney     £or the    S~ate


            7
            8   MR.    PA'l'Rl:CK L. FLAN:IGAN
                SBOT NO. 07109600
            9   District Attorney
                P.O. Box 1393
           10   Sinton, Texas 78387
                Telephone: 361-364-6220
           11   At~orney for the State

           12
           13   MR.    STANLEY A. TURPEN
                SBOT NO. 20344300
           14   Attorney at Law
                P.O. Box 1209
           15   Portland, Texas 78374
                Telephone:   361-643-6422
           16   Attorney fo:r tbe Derelldant:

           17
           18   MR.    JOHN S .   GJ:LMORE,   .::m..
                SBOT NO. 07958500
           19   Attorney at Law
                622 S. Tancahua
           20   Corpus Christi, Texas 78401
                Telephone:    361-882-4378
           21   Att:o:rney £or t;be Co-Defendant Pate

           22

           23
           24


           25L_____                                                  -----'·------------l
                                         LISA TUCKER RILEY, (;SR, RPP.
Scanned Jan 26, 2012                                                                            3
                                                Pretrial Hearing
                                                      10-23-08



                1                            P R 0 C E E D I N G S

                2                    (Defendant p'resent)

                3                    THE COURT:      Christopher Hall, Mr. Turpen.
                                     Stan, you just got re-appointed as a result of

                     Ms. Cochran-May's employment in the county attorney's office.

                                     MR.   TURPEN:    That's correct, Judge.
                                     THE COURT:      You need a reset?

                                     MR.   TURPEN:    Big time.

                                     THE COURT:      Okay.

                                     MR.   TURPEN:    I   have talked to him for about an
                     hour-and~a-half and talked to Tamara a          little bit; talked to

                     Marcelino a little bit but that is about it.
                                     THE COURT:      Okay.     The next round of jury trials

                     after this --
                                     DEPUTY CLERK:        December the 3rd -- or December
                                                          ~
                     the 1st.

           l7                        THE COURT:      Will you be ready by December you
           JB        think, or no?

           19                        MR.   TURPEN:    Judge,    I'm -- or that week I'm

           20        going to tell you that to be honest with you I don't think I

           21        could be ready by then.
                                     THE COURT:      Okay.     January the 5th will be the
                                                               ·~
                     trial date.

           24                        MR.   TURPEN:    Thank you, Judge.           That was more or
           ')   ~~
           ~J        less what I had mentioned to Marcelino.              I figured January I


                      --------~-~---------=------
                                           I,IS.A TUCKER EILEY,    CSR,   P.i?R
Scanned Jan 26, 2012                                                                       4
                                            Pretrial Hearing
                                                  10-23-08



                should be able to be up for it.
                                 DEPUTY CLERK:     Announcement?

            3                    THE COURT:      At 9:00 o'clock -- hang on.       That is
            4   going to be tricky.       It looks like the announcement docket

            5   "1ill be December ·the 30th.
                                -~

            6                    Now, guys, I     am remissed to tell you whether
            7   that would be an afternoon or a morning.

            8                    DEPUTY CLERK:      So far our list says 1:30 still.

            9                    THE COURT:      That is what your list says?

           10                    DEPUTY CLERK:      So far.
           11                    THE COURT:      Then that is what I'm going to tell

           12   you.
           13                    MR.   TURPEN:    Judge, can I fax in my announcement
           14   on that?
           l5                    THE COURT:      On a murder case?

           16                    MR.   TURPEN:    I'm off the week    afte~   Christmas.
           17                    THE COURT:      You can't be off the week that I
           18   have got you.     I want to set you for trial the first time and

           19   then be off the next week when you

           20                    MR.   TURPEN:    Well, I have put my announcement in
           21   for vacation.     I do it every year.         And the week after
           22   Thanksgiving I go hunting.         The week after Christmas I do what

           23   I can do.

           24                    THE COURT:      This is not the week after

           25   Christmas       well the 30th I guess is.

  w.
                                       LISA TUCKER RILEY, CSR, RPR
   '   .
Scanned Jan 26, 2012                                                                              .s
                                                  PcetriaJ. fiear.ing
                                                      l 0--2 3·-08



              1                      MR. TURPEN:         I think it is.

              2                      THE COURT:         Okay.    Can you have. an announcemern::

              3    the week before Christmas on December the 22nd?
                                                                              .:?   ...
                                     MR.   TURPEN:       Okay.
                                     DEPUTY CLERK:         At 1:30?            The clerk is going to

                   get the b:lame.
              7                      MR. RODRIGUEZ:            9:00 o'clock is good.

              8                      THE COURT:         I mean   one announcement docket on
                                                         ~         a:;::::::::==-          --
              9    one case,    it should be 9:00 o'clock.                That is what I'm
                   -::::.                        ------....
           10      thinkiryg.

            ll                       MR. FLANIGAN:         I    would say for -- if we'll do

            22     stuff on the 30th, let's do it at 9:00 o'clock as well.

  _,       :3                        THE COURT:         Well,    you'Ll not do anything. on the
           14      30th.    I'm not doing anything cin the 30th right now.

                                     MR. FLANIGAN:         Okay.
                                     MR. GILMORE:         Judge,     I    have a codefendant in

            17     this case.
            18

            19     as well.


                      ~
            20                       THE COURT:         I know, but we'll try your case in

            ::21   November i,rhen   I come over here.

            22                       MR. GILMORE:         We'll try me?

            23                        THE COURT:        You're my numbe:- one priority :i.n

            24     life, John.

                                     ·t-IR. GILMORE::                    do


                                           .LJ:SJ::. TUC!Scanned Jan 26, 2012                                                                           6
                                            Pretrial Hearing
                                                .l0-23-08



            1                   MR. RODRIGUEZ:       Got to be number one with

            2   somebody.
            3                    THE COURT:      Somebody has got to be       numbe~    one.

            4                    DEPUTY CLERK:      Pretrial?

            5                    THE COURT:      A pretrial.    How many pretrials have
            6   already been conducted in this case?
            7                    DEPUTY CLERK:      Everyone has been passed.           We
            8   really haven't addressed anything yet.
            9                    MR. FLANIGAN:      We have one pretrial, Judge,
           10   where,    like, the discovery motions and all the non-evidentiary
           11   motions were agreed to, but there have been no evidentiary
           12   trial.
           13                    THE COURT:      The 25th of November ··- no, that is
           14   the week before Thanksgiving.         That is when you leave off the
                week after.
                                 MR.   TURPEN:    I'm leaving the week after
                Thanksgiving.     This is the week before.
                                 THE COURT:      All right.     The 25th at

                9:00 o'clock.
                                 MR.   TURPEN:    At 9:00 o'clock.

                                 THE COURT:      And what that does is it has you
                appearing before the trial judge for your pretrial, for your
                                                               -~-_..:~--~
                announcement and for your jury trial·.
                    ·-· ~-          r-~--.z:::=-=~--
                                                                 You stay hooked       up    with

           24
           25
                         ·---------·
                where the case is set.

                                All right?


                                       LISA TUCKER RILEY, CSR, RPR
  ..
Scanned Jan 26, 2012                                                7
                                  Pretrial Hearing
                                      10-23-08



            1          MR.   TURPEN:        Sounds good,   Judge.

            2          THE COU;RT:         Done.

            3          (End of proceedings)

            4

            5

            6

            7

            8

            9

           10
           11
           1?
           .L~




           l3


           15

           16

           17
           18

           19

           20

           ?1

           22

           23

           24                          *     *     *   *
           25



                             LISA TUCKER RILEY, CSR, RPR
.   .
    .   .   '

    Scanned· Jan 26, 2012                                                              8




                 1    STATE OF TEXAS

                 2    COUNTY OF ARANSAS

                 3               I, LISA TUCKER RILEY, Official Deputy Court Reporter
                 4    in and for the 156th District Court of Aransas, State of
                 5    Texas, do hereby certify that the above and foregoing contains
                 6    a true and correct transcription of all portions of evidence
                 7    and other proceedings requested in writing by counsel for the
                 8    parties to be included in this volume of the Reporter's Record
                 9    in the above-styled and numbered cause, all of which occurred
                10    in open court or in chambers and were reported by me.
                11.              I   further certify that this Reporter's Record of the
                12    proceedings truly and correctly reflects the exhibits, if any,
                13    offered by the respective parties.
                14               I further certify that the total cost for the
                15    preparation of this Reporter's Record is $44.00 and will be
                16    paid in full by Aransas County.
                17          WITNESS MY OFFICIAL HAND on this, the 11th day of March,
                18    .2009.                  l _/) . .        r-----
                19
                20                          ~:J . ~~~
                                             L:ISA 'l'UCKER R.I:LEY, CSR,
                21                           Texas CSR #3895
                                             Official Deputy Court Reporter
                22                           P.O. Box 700
                                             Sinton, Texas 78387
                23                           Telephone: 361-364-9320
                                             Expiration:  12-31-2010
                24

                25

                      ----~---~             LISA TUCKER RILEY, CSR, RPR
 APPENDIX EXHIBIT# 2

RR VOL .. 5 OF 11   HALL
·-
                                                                               £~ ·*~
                                                                                                 ~
 Scanned Jan 26, 2012
                                               Pretrial Hea.ring
                                                    11-25-08            lf-<1, .:l1S-o.;

             1                                 REPORTER'S RECORD
                                     VOLtlME    5    01!"   II VOLtlMBS
             2                   TIUAL COORT CADSE HO. A-08-5080-2CR
             3

             4

             5   'rBE STJU'E OF TEXAS                 ) Dt THE DISTRJ:CT Cotm.T
                                                      )
             6   vs.                                  ) ARANSAS COON'ri ,      TEXAS
                                                      )
                                JOSEPH BALL           )
                                                      ) 36TH JUDIC1AL     DIS~CT

                                                                              RECEIVED IN
                                                                     COURT OF CRIMINAL APPEALS

                                                                               AUG 10 2011

                                                                        tomse pearson, Clerk




                                 -   Original produced on March 11 , 2009 -




            19
            20          On the 25th day of November, 2008, the following
            21   proceedings came on to be held in the above-titled and
            22   numbered cause before the Honorable Michael Welborn, Judge
            23   Presiding, held in Rockport, Aransas County, Texas.
            24          Proceedings reported by computerized stenotype machine.
            25
Scanned Ja1n 26, 2012                                       2
                                 Pretrial Hearing
                                     11-25-08




             2




            lB
            19
            20

            2.1
            22
            23

            24
            25
                        ._,___._ _~_ _ j
                          LISA   TUC~ZR RI~EY,   CSR, RPR
Scanned Jan 26, 2012                                                                                                        :·:.
                                                      ?=0~£la2          ~ear;~q
                                                              3.1 -.25 ·- D·(:



                                                 PI\OCEEO:INGS                                                                     1
                                      (Defendant. present)

                                      THE COURT:           Good morning, Mr. Turpen.
                                      MR.    RODRIGUEZ:             I ' ll get the f il.e,              your Honor,

                     if we can go through it.
                                      THE COURT:           Which file?
                                      MR. RODRIGUEZ:               Mr. Hall's.
                                      MR.    TURPEN:          Judge, for the record,                      I   have
                                    the State, and I have also talked to Mr. Gilmore.
                                    has the Codefendant Pate.                       I   represent Mr. Hall.

                                      THE COURT:            Okay.

                                      MR.    TURPEN:          And     T~ra         Cochran~May            represented
                     him before I    was, and there was a motion to sever that was
                     filed,   and they were going ·to not go forward on that motion.
                     I   have talked to my client and he in agreement.
                                ~ I     have also checked with Mr. Gilmore, and it's

                     my understanding he is in agreement with that, too, unless his
                     client tells him something different.                          That was my

                     understandinq.
                                      THE COURT:            Who is the codefendant?

                                      MR.    TURPEN:          Pate is the last name.
           ··.··                      THE COURT:            Pate.

                                      MR.    RODRIGUEZ:.            Chadwick.

                                      MR • .TURPEN:           Chad --


               ··r L _________.lffR_.
                                   _·._.    _.R._'im~-RJ._£;._;r_m_:.z_._.:__C:_b_.a_d_.r_J_c._.lr_~_ _ _._.:.._ _ _ _ _ _ _ _....Jr
Scanned Jan 26, 2012                                                                                    4
                                                        Fx·et.r ial Hearing
                                                             11-25-118



                                          THE COURT:         When is that one scheduled                f~
                        trial?'

                                          MR.   TURPEN:       Right now January the 5 t h ( j ; ! J
                                                                                        ;:us   c:: .
                                          THE COURT:         O~c~_ses -o~e .~s~­

                        t.r~al    doc'Scanned Jam 26, 2012
                                                                         .liear:i.nq'
                                                      ;_;o.-:-_..et:':.l.a..l
                                                                 ] 1--25--0E!



               .l       that you have filed, Mr. Turpen'?

               2                           MR. TU.RPEN:          They are, Judge.            I   went ahead and

               3        just refiled all the pretrial motions.                          The only one I was
               4        going to carry over from Tamara's was the motion to sever.                             I
               _;       don • t   think ,,..,e' re going to use them.

               6                           TRE COURT:         All right.           Well, we have got the --

               7        all right.       You've got a.n order on discovery here?

                                           MR. TURPEN:            Yes.

               9                           THE COURT:         1t looks like i t has got some pen-

           10           and-ink changes on it.          This particular order,                   is that the

           11           one?
            12                             MR. TURPEN:            Yes, sir.

                                           THE COURT:          Y'all are agreeing that this order

           H            should be entered; is that correct?

           i5                              MR. RODRIGUEZ:                  Yes, your Honor.




           }   8                           MR.   TURPEN:         Thank you, Judge.

           .1 9                            THE COURT:         Motion in limine we'll take up I

           ~~0      ·guess at time of hearing.

           :21                             MR. RODRIGUEZ:                  Yes, Your Honor.

           n                               THE COURT:          I'm looking at the different orders

           23           here that are contained.              There is a motion .for severance, and
           ;; 4

           ::s
                        I believe that has been withdrawn; is that correct?

                                           MR.   RODRIGUEZ:
                                                                                                  --
                                                                           That • s correct, your Honor.
                    {                                                                       ~
Scanned Jan 26, 2012                                                                                            6
                                                                 Pretrial Hearing
                                                                     11-25-W



               1                                  THE COURT:         Is that correct?

               2                                 MR. TURPEN:          Judge, what I would like to do on

                3     that is leave it in the fil.e just in case we need it because I
                      did talk to Gilmore.                      Gilmore says he didn't see any reason to

                      sever unless his client talks otherwise, but I                             haven't talked

               6      back with him to know that, and 1 don't think he has a motion
                      in the file.
                                                  THE COURT:         All right.         Then no ruling on the

               ~      motion to sever.
           .:.L;·     --======--                 MR.       TURPEN:    Thank you, Judge.
           ll.                                    THE COURT:         Motion to inspect and examine and

                      test physical evidence.
                                                 MR. RODRIGUEZ:             Not a problem, your Honor.

           1.4                                    THE COURT:         Granted.




                                                 MR. TURPEN:           A.t·the sheriff's office.

                                                  THE COURT:         You'll just need to make an
            20        ap;>·. :d rc trn.e::1 t   t.o go wherever the items are.

                                                 MR.       TURPEN:    Okay.
           ,.... ..
           ~i.
               ~


                                                  THE COURT:         Motion to require State to reveal
           23         agreement.                In other words, that is the deal.                This is the

           24         ..:1.'J~~s··'2n\enT~   with whom?

           .~~)L                                 t"'lR..   RODR.IC..UEZ:    The codefendants, and that's
                                                                           - ::::.;-+
                                  --·---------------~----------..J
Scanned Ja1n   26~   2012                                                                                            7
                                                   Fr:e.t.r ial flea r i nq
                                                           l.I-25-08       .



                     basically a public record now since they went ahead and
               1

                     entered their pleas.
                                                         ..--       -------=-
               2
                       r---··                  -~
               3                      MR.   TURPE_!!;'     I have been told they have -- they

               4

               5

               6
                     me.
                             ----
                     have it i.n each one of their files.                 That is sufficient for

                             He said it was the same deal for each codefendant; is

                     that correct?

               7                      MR. · RODRIG'tlEZ:        Yes.   Each one received the same

               8     plea offer.
               9                      THE COURT:         So basically no objection to it.

           10

           11
                     -
                     It's granted, and I would just simply indicate see
                     ~odefendants'    plea bargains.
                                                                   .---
           12                         MR. TURPEN:          Yes, sir.
           13                         THE COURT:          And they are a public record.

           14                        M.R.   RODRIGUEZ:          Just awaiting sentencing at this
                                                                                  .     ---==;
           15        point.
                     ~
                                s~~?'
           16                  ~MR.         TURPEN:        I    understand.

           17                         rHE COURT:          This is one of the group that I
           J8        accepted the plea bargain on?
           . .,
           1Q                         MR. RODRIGUEZ:            That's correct, your Honor.
           20                         THE COURT:         That we're waiting to get sentenced.
           2"!

           22

           n
                     -
                     Okay.

                                      What is this mo-:.ion tc instruct

                     to .refrain from racial disct'irninati·!)n in the exer.cise of
                                                                                                 St<=~te   • s d·ttorney



           24        peremptory    s~xikes?




 ....      2S                         MR. ROD.:-Scanned Jan 26, 2012                                                                              8
                                              f'r.et..rial Hearing
                                                       ll-25-()8



             1    preemptive Batson.

             2                    THE COURT:       I   don't think

             3                    MR.   RODRIGUEZ:        I   --

             4                    THE COURT:             the Court needs to grant any

            5     motion in that regards.        That is the law.

             6                    MR.   TURPEN:.       I understand, Judge.             I have talked

            7     to the State about it, but th:i.s case involves                  or   at least the

            a     allegations are that Mr. Hall is involved with a gang that is

             9    probably known for racial epithets and things that I just
           10      wanted to preclude that from even coming up.

           11                     THE COURT:       That' s a Batson.

           12                     MR. TURPEN:          Here in Rockport·! don't think it

           13     will any way.
           14                     THE COURT:       That is a Batson issue at time of

           15      trial.

           16                     MR. TURPEN:          Yes, sir.

           17                     THE COURT:       And the State will always be




          : 20                    THE COURT:       Although I       don't think it's

          : 21    necessary,   and you'll be ordered not to do that.

          : 22                    MR. RODRIGUEZ:          Yes,     your Honor.

           23                     THE COURT:       And they'll --
           24                     MR.   RODRIGUEZ:        And I ' l l refrain from doing



           25    '~t-h_a_t_·-------~~----------------------------------·------------~1
                                        l..ISJ!. TScanned Jan 26l 2012                                                                                 9




             1                    THE COURT:        Motion for inspection of premises.

             2                   MR.      TURPEN:       It's a trailer and a yard i.n

             3    between.
             4                    MR. RODRIGUEZ:           The only problem we have with
             5    that,   your Honor, is I'm not sure who has the premises now.
             6    It was a trailer.        I'm not even sure it's still there.                    At one
             7    time it belonged to the mother of the vic-tim.                         Of course, the

             8    victim is now, of course, deceased.                The mother that was
             9    living there is in custody, and the children are with CPS.                          So
           10     there are basically -- unless someone else moved in.                          I don't

           11     know who controls the premises.                I told Mr. Turpen that I'll
            12    try to fi.nd out who has it and make it available to him if I

            1.3   can.
                                  MR.· TURPEN:          I'm not asking that the defendant
           15     be present.    I'm just for my personal            vie•~~point.




           18     always remain is is the premises under the control o.f the

           19     State, and the answer is, no, it's not, is it?
           20                     MR. RODRIGUEZ:           No.

           21                     THE COURT:        I    don't know how the State -- I can

           22     order the State to all()w you to attend the premises when they
           23     don't have control of the premises.

            24                    ~ffi.   TURPEN:       I understand.     I guess we have an

           25     agreement I think between us to find out who has                         control~




                                                                          '!'   oo:::.
Scanned Jan 26, 2012                                                                                                              10
                                              ~-.. ~ :?} ;~ ~ .~ :.:..:l _;-:·e.;;_ r                  ~~ ;'-~9
                                                             .: J_ ·- ;: 5- ~;·f!




            1    try to set something up where I can go out there and look at

             2   it.

            3                     MR. RODRIGUEZ:                          I will make an effort to assist
             4   him to get the information.

            5                     THE COURT;            That's exactly what I'm putting on

             6   the order.   I'm denying it but St:.ate is to assist in viewing

             7   of premises and not to take any measures that would deprive

             a   him of the ability to examine it.
             9                    MR.   RODRIGUEZ:                        If anything I can get a. floor

           10    ·plan £or him.

            11                    MR. TURPEN:                That's £ine.

            12                    MR.   RODRIGUEZ:                        Tracy Watson who was living in

           13    the residence is sti·ll here.                            I       can probably get a diagram

           14                     MR.   TURPEN:             Get a diagram of the yard.




           17                     THE COURT:             All right.                                         Assist as best you can
           18    in that, and most importantly don't take any.act.ion that would

           19    deprive him of the ability to examine the premises noting that

           20    it's not controlled by the State.

          : 21                    The only other thing we have is a motion for

           22    voir dire of expert witnesses.                                   What is this?

           23                     MR.   TURPE/11:            Basically it's a Da1.1bert challenge.

           24    I have talked to the State.                        What I'm going to do is ask the

           25    Court to hold it in abeyance until trial.                                                        I think I ma.y be


                                                                          '~"'"~',
                                                                          ~...
                                                                                      ..........
                                                                                 ; .:. I. !        I
Scanned Jan 26, 2012                                                                                   11
                                                             F.r(-;t:r~c:l   ifearinc_;
                                                                   .i. Z -25 -·OB



                          <       able to resolve it without having to have that type of

                        t:.       hearing.
                        ~;.                        I have been informed by the State, number one, I
                         4        have got the expert's names.           I can call them; review the
                         ~        stuff with them, but also it's my understanding one of these
                        6         tests, the scent test.
                                                   MR. RODRIGUEZ:       The scent lineup.

                        8                          MR. TURPEN:     They are going to have one of these

                        9         supposedly in~- Ms. Cable is going to have'one in Sinton on
                .. :')            the 15th or something like that, so I may be able to come up
               ].       1.        there.




  -
               ·-··      2                         THE COURT:     I have heard about those things.
                         .,
                J.                                 MR. RODRIGUEZ:        And I'll provide him with
               1 Scanned Jan 26,2012                                                                                                12
                                                           E"ret.dal Hear.ina
                                                                n -· ?.:'i - uj)' -

  ._,.        1        dog is the wi.tness.            I   \"OLlld   be willing t.c grant that. one to

              2        see him voir dire a dog.                 I would like to watch that.

               3                             Okay.      Yeah.        Well.       just hold that off.          I think
               4       I   knOv/   ~1here   you're going on that.

              5                              MR.    RODRLGUE'Z:       r1y unde:rstand.ing is the.

              6        bloodhound is very truthful.

              7                              THE COURT:         And 1 dor1' t. think t.h.at ·the defense

          1   8        has r.o file any specific motion and be gran·ted a motion to

                       voir dire an eKpert witness.                    I think they are           jus~    putting
          LO           you on notice as t:ar as I'm concerned as far: as admi s.s ib.i.l i ty

          ll           of any te.stimoc-,y regen-ding any type of expert areas.                              You'.r-e

          12           always entitled to take the witness on voir d:i.re to det.ermine

          13           the     competenc~r    and ask the Court to make such a
          14           det.enn.i.nation
          15                                 MR.    'l'URPEN:         underst.and.

          16                                 THE COURT:               even a"t: the time of hearing.

          17                                •'-m.   TflRPBN:         was        goi~g   to try to do it outside
          1B           the presence of the jury, but I Lhink we can probably r&solve

          J 9          .i.t.

          20                                 THE COURT:         The court woulc prefer that if it is

          21           an issue that is qoinq to be in the                         t~ial   of the case,       it

          2.2          ,,.,ould be best to do tr.is ahead of time if we know that it's

          23           going to be an issue--

          24                                 MR.    TURPEN:      I   will.
          2:S      I                         THE                     OJl   2.   pre tria 1 rr.at r.er vc=.:.sus         JJ
                   L.~--           ----------------------------- --------------------------------
                                                    .LISA TUCKER RILEY, CSR, RPH
Scanned Jan 26, 2012                                                                                 1.4
                                                          .Pretrial .f!earing
                                                                 11 ~~25 -OB



                     1                          THE COURT:      Okay.    Anything else on your

                    2        pretrials?

                    3                          MR.   TURP~N:     That's all I have, Judge.

                       4                        THE COURT:      All right.     Well, very good.    Those

                      5      orders will enter as reflected.

                     6                         MR. TURPEN:       Thank you, Judge.

                    7                          Also I   think all the other -- I         have asked that

                      8      all the other motions that Ms. Tamara Cochran-May be filed,

                      9      have those be struck at this time, too, so there is no

               10            confusion.

           ' 11                                 THE COURT:      Okay.




  -
               12                               MR. TURPEN:      I'm not sure what she filed.

                13                              THE COURT:      All right.

               14                              MR.   TURPEN:     I   just think it's cleaner to go

               15            forward with what I        have got.

               1 6                              TRE COURT:      You're going forward on your motions

                17           only?
               .l8                   ---v      HR.   TtTRPEN:    Right, except for the motion to
           ]   19            sever in case Hr. Gilmore comes back and says his client wants

               20            to sever and needs to sever or something.              We'll bring it

                21           back.


                             ~
               r,.:::.£.")                      THE COURT:      I think it's more than a want or a

           ' 23              neeG.   .1.   think there has to be some purpose behind some

                ?4                         reason the case needs to be severed such as prior
               2.5                         history or something of that nature.

                             ~·---·~--------
                                                     LISA TUCKER RILEY, CSR,       RPR
  .. .

Scanned Jan 26, 2012                                                                                        15
                                              f'· ...~··;·:-t E.i.a .! HE..=:.a:~·: :i nq
                                                              -~- .'! -· } ~-: -'\j'£';




             1

             2                   .THE COURT:         All right.                       Very good.   Very good.

             3                   We'll see everybody on the next setting date,
                  whenever that may be.

             5                   MR.   RODRIGUEZ:               ~22nd.

             6                   THE COURT:          Well, we' 1.1 see everybody on that
             7    date.   That's me.

             8                   (End of proceedings}

             9

            10
            11

            1.2
            13

            14

            15
            16
            17

            19

            19
            20

           21

            22                                              *          *
            23

            24

            25


                                       SlSA   1~CKER            RILE~,             CSR, FPR
     I   0   t




Scanned Jam 26, 2012                                                                                                      16




                       J

                      2      COUNT!' OF AlUUIISAS

                      3                   I, LISA TUCKER RXLEY, Official Deputy Court Reporter
                      4      in and for the 36th District Court of Aransas, State of Texas,
                      5      do hereby certify that the above and .foregoing contains a true

                      6      and correct transcription of all portions of evidence and
                      1      nf'hPr nrnr.PPrli nns         rP-mlf~Sf'.F:cl     in writ" i no hv r:ounRP.l       for thP



                                -.-.·-   ___ _...     --~---   ---    ....   ______    -----,
                 !10         in open court or in chambers and were reported by me.
                 i].1..

                  :12        proceedings truly and correctly reflects the exhibits, if any,
 :   .,.          J3

                  14                      I         furthe.r certify that the total cost for the
                 -1.~




                                                                                                --
                  Jl6        paid in .full by .n..ransas County.

                 •'~
                  . APPENDIX EXHIBIT# 3

RR'VOL. 5 A OF 11   HALL
 EXHIBIT # 8

RR VOL SA OF 11

DATE 10/23/08
HALL PRE TRIAL




Zi· #3
Uul5A-1           ~l
.'


     Scanned Jam 26, 2012
                                                        Pretrial Hearing
                                                             2-5-09



                       1                               ~'SRBCORD
                                                    WLDMB 5-A OF 11 VOLUMES
                       2                    TRXAL    ~     CAUSE HO. S-08-5080-2

                       3

                       4

                       5   '.I:BB STATE OF 'I'EDS            ) D1 'DB DIS'.rlUC'l' OOtJRT
                                                             )
                       6   vs.                               ) .ABAIISAS   comr.rr,   "1'BDS
                                                             )
                       7                                     )
                                                             )   3ftll .JtJD:ICXAL D:IS'nl:ICT
                       8
                                                                                      RECEIVED IN
                       9                                                        COURT OF CRIMINAL APPEALS
                 : 10                                                                  AUG l...
     .   .
         Scanned Jan 26, 2012·
                                                                             Pretrial Hearing
                                                                                        2-5-09



                        1                                                         APPEARANCES

                        2

                        3     Mlil. PA'l'RICK L. Ji'LAHI:GAN
                              SBOT NO. 07109600
                        4     District Attorney
                              P.O. Box 1393
                        5     Sinton, Texas 78387
                              Telephone: 361-364-9390
                        fi    At:f:O:rney for 'the State ·

                         7

                        B
                              MR. S'rANLEY A. TURPEN
                        9      SBOT NO. 20344300
                               Attorney at Law
                    :10       .E.O. Box 1209
                               Portland, Texas 78374
                      11       Telephone: 361-643-6422
                               At:t:orDeY for t:he De.t'eadant: Ba.l.l.
                      .12

                      13
                      1.4.    l'diL .:IOBH.      S.~   GTLMOBE,         .m.....
                               SBOT NO. 07958500
                      15       Attorney at Law
                               622 s. Tancahua
                      .J A\   C'.&lrpl.'I.S   .C:I).rj.,sj-j ,- .T.e.x.as    ].8 !tlU
                              Telephone:    361-862-4378
                      17      At:t:onaey for t::he De£endan:t Pate

                      La
                      19
                    . 2!)




                   . "2.'2.

                   ' 23



                      25

                              L-----~-------------------------~1
                                                                   USA TUCKER RILEY, CSR, R?.R
Scanned Jan 26, 2012
                                              :?retTj.a.l   ~"1~?aJ_-·1.n~r
                                                       2-·5-09



            1                               PROCEEDINGS

            2                    (Defendant present)

            3                    MR. FLANIGAN:          I'm .ready on Hall.           I'm not happy
            4   with a late-filed motion to suppress that we have in

            5   Mr. Hall's case.

            6                    THE COURT:       It's not set for pretrial.

            7                    What is your motion, Mr. Turpen?

            8                    MR.   TURPEN;        Judge, well,            first of all, I'm
            9   ready for trial subject to I have carried over, with Judge
           10   Welborn's permission, the Daubert challenge concerning the dog

           11   patch sniff test.       I   have talked to Mr. Gilmore.                We feel it's

           12   probably a good idea to go ahead and go forward with that.                        I

           13   have also --
           14                    THE COURT:       I    don't know how Judge Welborn can
           15   ca.rry over an evidentiary hearing without checking with
           16   everybody.     Do you-all know about that?

           17                    MR. TURPEN:          The State's attorney was present
           18   when he did that, Judge, at the last pretrial hearing.                        That's

           19   when we went through it.          My understanding at that point the

           20   State wasn't ready to go forward with it that day; neither

           21   were we.     That is why

           22                    THE COURT:       Carried to trial.                It's not carried

           23   to pretrial; carried to trial.

           24                    MR.   TURPEN:        Exactly.        Carried to trial.

           25                    THE COURT:       Oh, okay.

                                                  ------------~
Scanned Jan 26, 2012                                                                                                           4
                                                      F,_ri:?t.ri.aJ. Hear_ii:..:;t
                                                                     2-5-09



            1                       MR . .TURPEN:                  Tha:t's what I'm asking for is to

            2   carry i t to trial.           I don't think i t will take that long.                                       I

            3   just -- I have talked ·to David Cano.                                   David Cano told me that
            4   you-all had one in Sinton,                         and evidently it was grante,d,                     so . . .

            5                        THE COURT:               Are you talking about as far as a
            6   Daubert challenge?
            7                       MR.   TURPEN:                  There was another Daubert challenge

            8   aga.ins t    the same witness and in Sinton.

            9                        THE COURT:                Don't know nothing about it.

           10                       MR.   TURPEN:                  ~1on th      and a half go •

           11                       MR. FLANIGAN:                          Judge Johnson heard that hearing
                                                                           ~
           12   and denied the defense challenge --

           13                       MR.   TURPEN:                  Correct.

           14                       MR.   FLANIGAN:                        -- to that- evidence by the Court,

           15   not that it makes any difference in this trial, but

           16                        THE COURT:                I     don't know anything about it.

           17   Okay.
           18                       MR.   TURPEN:                  Then on this case I was brought in

           19   on this case when Tamara Cochran-May

           20

           21
           22
                                    THE COURT:
                reset it this far down the road.

                                    MR.   TURPEN:
                                                               I know all of it.



                                                                   I have talked with Tamara.
                                                                                                            --
                                                                                                          That is why we



                                                                                                                    What I

           23   have got is a motion to suppress on a photographic lineup.                                                     In

           24   the photographic lineup that I had from                                     ~amara          there was only

           25   one in      the~e   for Mr. Hall.                    Now, I filed my pretdal ~otion~'_j


                                          l.ti SJl.   'r:.J·~.:·to·~.E.R    P.l.LEY,   (~.SR.,   B. PH.
Scanned Jan 26, 2012                                                                                                 s
                                                       :r:.:.:.-f~   r:. r i..;; 1 Hea.r· ing
                                                                        ~?-.5·-09




            1           the Daubert challenge and all the stuf.f in there and went
             2          through it.     At that point I didn't see any issues with
             3          photographic lineups based on what I had seen.
             4                              Later, and I can't give you the exact date bu·t I
             5          believe it was the early part of January, that first week in
             6          January, I received some supplemental discovery from
            .7          Mr. Rodriguez, one of those being a photographic lineup of
            8           Mr. Hall   \~here   he is identified as No. 5.                           I checked with
             9          Tamara.    We did not have that in our discovery before.
           10                               After I went                   through the first week in
           11           January I had a trial that lasted most of the week in Kleberg.
           12           The second week I was sick.                       I got sick the first week.              So I
           13           spent the second week trying to recover.                                The last
           14           two-and-a-half weeks I spent getting ready on this trial.
           15                               When I sat down with Mr. Hall, Mr. Hall who has
           16           been looking at these photographs for a long time before I
           17           even -- I got the case, he noticed something t.hat I had not
           18           seen and what he has put in _here I put in my motion to
           19           suppress photographic lineup.                         He is alleging, and I certainly
          : 20          can't answer his questions on it, that the two photo arrays
          :21           that deal with him have been tampered with.                                The reason that
          . 22          he has brought this up is that when you look at the other
          : 23          photo arrays fer all the other codefendants the location of
           24           the codefendant in the photo array is always the same and the


           25    l. .
                    _p_e_o_pl_e_s~u-r_r_o_u_n_d_i_n_q__h_i_m_h_.a_v_e__n_o_l_c_h_a_n___q_e_d_.____________.___
                          ___
Scanned Jam 26, 2012
                                               .?:·.p;:r..:i.t:i Hearinq
                                                       2-·5-09



               1                     In Mr. Hall's photographic lineup, the two

              2     lineups,    for some reason his location changes from five to

               3    three and there is also different people that are surrounding
               4    him.   So he is alleging that the         photograp~~c      arrays were

               S    tampered with and that when the witnesses look at this, that
               6    there is a substantial likelihood of misidentification of the
               7    defendant in trial as a result of this procedure, specifically
               3    the tampered photo arrays of the defendant were different than
               9    the photo arrays of the codefendant.
            10                      The defendant's picture was rotated and
            11      submitted with each array having different people around the
             12     defendant, both acts --
            13                       THE COURT:     I don't need you to read your
            14      motion, Mr. Turpen.
            15                       MR. TURPEN:     I'm just explaining.
                                     THE COURT:     Explain in normal terms.          You're

            }.7     reading •
            .1'8                    MR.   TURPEN:   Okay.       Explaining

                                     THE COURT:     Your client thinks your photo array
            20      is messed up.     Cool.

          .n                        So, Mr. Flanigan?
          : ?:?..                   MR.   TURPEN:   And I     think it would take probably

            2?:     five or ten minutes, and I would ask that it be carried to
            24      trial along with the Daubert challenge.                That's why I filed it

            25.     today so ·there wouldn • t be more of a surprise than what there

                                                             ----------------
Scanned Jan 26, 2012
                                              Pretri;:d Hearj_ng
                                                      2-5 -(/':!"



             l     is, if there is a surprise, instead o.f waiting till the, day of
                                                                                                             I
             2     trial like I filed it today as soon as I found out there was

            3     some issue that I have not seen.
            4                      MR.   FLANIGAN:·    Well

             5                     THE COURT:      Sorry, guys.     I   haven't touch the

             £     cases before.    It's all new to me.
            --,
             (                     MR. FLANIGAN:       Unfortunately the State is stuck.

            S     Either we have to dea1 with late filed motions or we have to
                                                                                                         -
             9     deal with ine.ffective assistance of counsel.            Because business
                                                                                                   !..
           10      doesn't get taken care o.f in a timely fashion and according t

          111     the rules and according to the Court's schedu.le, we're going

          :12     Ito object.   I'm not going to be surprised if the Court goes
                   ahead and has a hearing however long it takes anyway, but, you
           .11     know, we're just at the mercy of the Court or at the pleasure
          i15     of the Court.     Let me put it that way.

          i16                      THE COURT:      Who needs to be witnessed?          I   mean,

           17      who is supposed to be the witness on this?             You're talking
           :18     about five minutes.      The.r:e is no way you can do it in one

          !19     witness in five minutes.

                                   MR.   TURPEN:    Well, you have got Officer Brooks

           21      and one of the officers, probably Matt Baird.
                                   THE COURT:      Is that right?       Do you know?

           23                      MR. FL&VIGAN:        You know, Judge, I have no idea.

           24     I got this about three minutes before I walked into court to

                   deal with the schedules of th!s matter.
                                                                                                             I
                  ~------------------------------------~
                             l,ISA TUCKEP. RILEY, CSR, RPR
...·.
            .(.




        Scanned Jan 26, 2012                                                                                             8
                                                                 Prerr~al      Hea:inq
                                                                         2-·5-G.~




                     1                               THE COURT:       Okay.      All right.

                     2                               MR.   FLJlNIGAN:     So

                      3                              THE COURT:       You need to figure out who i t is and
                     4    I want to know how much time and when it is going to be done
                     5    then.         Okay?        I need to know who the witnesses are so we can
                     6    get them here to deal with it.
                     1'                             MR. FLANIGAN:          I assume that they'll be here any
                     8    way, Judge.               They'll be available.
                     9                              MR. TURPEN:         They are on his witness list.
                  110                                TRE COURT:       Okay.      Just make sure they .are.
                   :11    Okay.
                   ~12                               MR.   TURPEN:      Judge,      I    think the Court needs
                   13     me -- well,           I   usu~lly    try to file these things in a timely
                   14     manner.          'rhis is one of those situations where I have qot new
                   :15    information.               Granted if I could have gotten on top of it the
                   :16    first week in January when it was handed to                             m~,    that would
                  ll7     have probably been a better situation, but that's not the way
                  il8     it happened.

                   :19                               THE COURT:       Okay.      What else?
                                                     MR. TURPEN:        Other than that I would ask that
                  ;:21    the Da bert challenge be taken up.                             Other than those two
                  ~22     issues we're waiting, to qo to trial.

                   23                                I have checked with my client he has also told
                  . 2!1   JllP.   :t.hat....hi.s .mot.b.e.r,. .who .is pr.e>..se..n.t. :t.oday,. t.ba.t :t.bey   .MY£'

                   :25    brought him clothing to the jail.                             He has not been able to
Scanned Jam 26, 2012                                                                                         9
                                                      --~'X:etrial      Hea.r:i.nq
                                                                 2--.5-0:-J



                1    even look at the clothing yet, and I'm sure there .is some --

                2                         THE COURT:       He won't.          They'll put it on him.

                3    They have got it.            I'm sure all -- like all              th~   other jails,
                q    t!":ey ha•;-e it.

                s                         THE OFFICER:           They' 11 dress him aut Monday

                6    morning.
                "7                       MR. TURPEN:        That is my request, Judge, is to at

                3    least have him try on the clothes before trial, because if

                9    they need to be altered --

           10                             THE COURT:        I'm not in         charg~   of the jail,

           l:i       Mr. Turpen.         I'm sorry.        You'll have to talk to somebody else




  -
            J..2     about that.         Okay?     We're having a meeting at 3 o'clock, but

            J    <   you're asking things of me to do that 1 have no control over.

           14                             MR. TURPEN:        I ' l l certainly address that with

           15        the sheriff.
            1<5                           THE COURT:        What else?

            J -j                          MR. TURPEN:        That's all I can think of, Judge.
           1B                             THE COURT:       Okay.        Who is doing punishment?

           19                             MR.    TURPEN:     Ma'am?

           20                             THE COURT:        Who is doing punishment?

           21                             MR. TURPEN:        I have to talk to my client.              He

           22        has still not decided yet.

           23                             THE COURT:        Before 9 o'clock it must be filed.
           ?:.1                           MR. TURPEN:        I    understand, Judge.

           2S                             THE COURT:        Mr. Gilmore?

                     L
  ..
Scanned Jan 26, 2012
                                               Pret.r.ial Hearing
                                                     2--5·-09



             1                      MEL   GILMORE:     ... think '•Je're going i:o jury for

             2   punishment.

             3                      THE COURT:       File your election before 9 o'clock.
             4                      MR.   GILMORE:     Okay.

             5                      THE COURT:       All right.

             6                      (Another case called for announcement)

             7                      MR.   TURPEN:     Yes.     Judge, announcement on

             8   punishment, I'm pretty sure it will probably be the jury
             9   because we did discuss that at the jail yesterday evening,

           10    but

           11                       THE COURT:       Okay.     If you-all don't tell me now

           12    otherwise i t defaults to me.           When I start at 9 o'clock Monday
           13    morning    i~   goes to the judge.          I have to stop it because I

            14   can't get anybody moving on this stuff, and I have one person

           15    that has done it today.                ------------------------
           16                       All right. -     -~~er     one is Hall and   Pat~
           l.7                      Number two is Barns, subject to Mr. Roger's
           18    availability, three is Ramirez, four is Moreno, five is

           19    Satterlee, six is Campos, and I have down seven and eight for

           20    Moreno, but I know we won't try both of them.

           21                       MR. FLANIGAN:       Which Moreno are you speaking

           22    about?

                                    THE COURT:       Ramiro.     I'm sorry.     I'm looking at
           24    Moreno.     Instead I wrote them down seven and eight.               Then nine

            25   and ten,    last two, Chupe and Soliz.



                                          LISA TUC.KER RILEY,,     CSR,   RPR
   ..
Scanned Jan 26, 2012                                                11
                                  Pretrial Hearina
                                       2-5-Q9    -



              1

              2          THE COURT:       Okay.

              3          (End of proceedings)
              4

              5
              6

              7

              8

              9

           :. 10



             12
            13

            14



             16

           .I.?

           : 18



             20




             23

             24                       +




                   L__
            25

                                              ·-·-----·-------------...1
                             LISA TUCf\ER RILF.:Y, CSR. .RPR
..
'



      . --
    Scanned Jam 26, 2012                                                                     12




                 l     S'I!A'l'E OF TEXAS

                 2     COON'l'Y OF ARANSAS

                 3                I, LISA TUCKER RILEY, Official Deputy Court Reporter
                 4     in and for the 36th District court of Aransas, State of Texas,

                 5     do hereby certify that the above and foregoing contains a true
                 6     and correct transcrip·tion of a.ll portions of evidence and

                 7     other proceedings .requested in writing by counsel for the

                 B     parties to be included in this volume of the Reporter's Record

                 9     in the above-styled and numbered cause, all of which occurred
               10      in open court or in chambers and were repo.rted by me.

                ll                I   further certify that this Reporter's Record of. the
                1.2    proceedings truly and correctly reflects the exhibits, if any,

               13      offered by the respective parties.

               14                 I further certify that the total cost for the




               17           WITNESS MY      OF~ICIAL   HAND on this, the 21st day of July,
               18      201.1.

               19

               20
                                                 LISA TUCKER .RILEY I
               21                                Texas CSR #3895
                                                 Official Deputy Court
               22                                P.O. Box 700
                                                 Sin~nn.   TPx~~   7R~R7




               25     l~--~------------------  I,ISA TUCKER RILEY,    CSF,,   RFR
    APPENDIX EXIDBIT # 4

HALL'S CRIMINAL DOCKET SHEET .
                                                                                           ~(t:~                                                                                                                    ~                    Extla:'
                                                                                             I .
                                                                                                                                                                                                                                                     ~
d{.   ~
               -
                     (
                                NUMBER OF CASE


                               ~ ./)/·5t>8{).J-~;t!..
                                                                                   CRIMINA( DOCKET
                                                                         STYLE OF CASE


                                                                     STATE 01' TEXAS .               a- .         A
                                                                                                                           ATTORNEYS

                                                                                                                           _5_,_.                               STATE .""».
                                                                                                                                                                                               OFFENSE

                                                                                                                                                                                              ~.    )
                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                          CASE NO. ~             . 1/p .,.~~...
                                                                                                                                                                                                                                               ~·.:;/"

                                                                                                                                                                                                                                 OATE OF FILING ~
                                                                                                                                                                                                                              Moadl I P,.y T Yea;-"

                                                                                                                                                                                                                                    6.      l~c/l~&
                                                                                                                                                                                                                                                               '!/
                                                                                                                                                                                                                                                                ~



                                                                                                                                                                                                                                                                      ()
                                                                                                                                                                                                                                                                      f}l
*i="                                                                               ....                            '                  d                                 ri!l';. rtl"/~.....                                         lnfHmatlon, lndell or liY
                                                                                                                                                                                                                                            hldietraeat         ..,
                                                                                                                                                                                                                                                                      Cl)
                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                                      ....N
~
                                                        1;_.. ~~::...h.IL •.~./j/.fd.t
                     ~


                                                                                                                                          _-i..            . . £...J\
                                                                                                                                                               .      4. t£."'*-~TE Of'ORDERS
                                Molltb Day  Yar
                                                            Was
                                                        -s-op....-
                                                            V$&!d

                                                        ~~~ -~                    ..       ~J.
                                                                                                       ORDERS Of COURT


                                                                                                  /#1. ·~.:A'-.              ~-.
                                                                                                                                                                            '
                                                                                                                                                                                                         Vo4. .   ....
                                                                                                                                                                                                         Millo&: llcia:
                                                                                                                                                                                                                                         WITNESSES              -' w
                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                      0


                         ·--     ~
                                  6     J.5
                                        I
                                              -""
                                              I~            t~~O.:U~ fliJ 'DMg,.~_IAt\\tvtt O(~d.               .
                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                       c
                                                                                                                                                                                                                                                                       3Cl)
                                                                                                                                                                                                                                                                        ;:a.
                                 1 .l\)D~                   fk                      .8)1 \)1 1:~~ 75;;! ~-~H\9, J1R4-0~                                                                                    -                                                           ....
                                                                                                                                                                                                                                                                       
                                 7 l'{ Oi                    Ptr - Or.scow-                                M/ft114)eQ t\ ( e;1;                   ,.                   A.
                                                                                                                                                                    lJ/6        ,                                                    "'-~-                             (11
                                                                                                                  .              u-
                                                              ()rrl]rfWJ-
                                                                    v-
                                                                                            ~5Gb- ....
                                                                                                   XitJaJd                                                                                                                                                             Il
                                                                                                                                                                                                                                                                       (;)
                                  I     31     0~             m r-c... .G..i.a~rl                                                                                                                                                                                      Q.
                                                                                                                                                                                                                                                                       s·
                                                                       linrv: · . q IJ.rv
                                                                                                                                                                                                                                                                        ~
                                                                        JT~- . '1J-Itf         c:CJ~                                                                                                                                ---                                 C/)
                                                                                                                                                                                                                                                                        0

               ---                    ~t ·~   1111 St                        1
                                                                             Vo...; Cord
                                                                                                          c1 crw5(d._.,-t"' c{ y-es-\:
                                                                                                                                             ~·0 ~                                                 :to      F~ "' +rr :·1
                                                                                                                             ~-·'                                                                                 ~ __....-'
                                                                                   \i)v-\   ..\,11_-e.N.   iS    .0() Qo /l-                                                oV            Qd;e./ c.n J'.._("e.
  \\                                                                                                                      0,-eC<>< cl
i




      \0\




    ---Ev-Jo ov afied Z1/Z1/90 uo OSX.l U! pal!~ s-Olluawn:JOa £600Q-AJ-Z1:z ase:>
                                                                                                                                                                                                              3o{q-                                   rA
     ..               (                                                             CRIMINAL DOC_KET                                                                                                           CASE NO. (                 .J8   -~~
              --=-                II NUMBER OF CASE II                      STYLE OF CASE                      I                     ATTORNEYS                     I              OFFtNSK                              II                 - -            ~I        ()



                                                                             =
                                                                                                                                                                                                                                                                   I»

              ---·   p·:.                                               STATE~~TEX.                              Rh.·. lC:k..~.' "'...•_ :.5QYI                                                                        I~                 ~'
                                                                                                                                                                                                                                                                   (/)
                                                                                                                                                                                                                             (_

              ---~--- A 5)&;~
                              II·    0_             .1-- . __        ·. :
                                                                                              AS              -I
                                                                                                               1      _.             .   . .
                                                                                                                                                              STATE!
                                                                                                                                                                   •   JV\ \.~-.'(~~
                                                                                                                                                                        .·                 .
                                                                                                                                                                                                                       _J
                                                                                                                                                                                                                             "'t .. :'          I
                                                                                                                                                                                                                                        anwc•men1
                                                                                                                                                                                                                                                     q
                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                   (l)

                                                                                                                                                                                                                                                                   !':'
                                                                                                                                                                                                                                                                   ....
                                                                C.h(•:>~(-~.                                   '. S-b."' Tu..v-pg.·~
                                                                                                                                                                                                                                                                   N
                                                                                                                                                                                                                                                                    I

              -                   If--                                                                                                                                                                                  I                                Ql        (")
                                                                                                                                                                                                                                                                   uoc-t:':::'~'.z· OOpt>-- J'b;,J,.•n                                                              do..-
                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                        ....
                                    0.,/ ),O? !I 1. ·~e frt~
                                                                                                                                 u
                                                                                                                                     107YJLT ~". "'/o,on,,.J..,..,_
                                                                                                                                                      ---u                                                         •   •II                                    .. ....   ~

                                                T
                                                                                                                                                      -~-


                                                                                                                                                                                                                                                                        .....
                                                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                        w



          0
          N
(-


-.
       APPENDIX EXHIBIT# 5

HALL'S MASTER INDEX RR VOL 1 OF 11
•.
     ..
     .




          Scanned Jan 26, 2012                                                                '-1-Lf;    ,2 7 .5'- ()   f     1
                                                                                                        ............. ---·-··l
                          1                   REPOR."T"E"R~"S
                                                                                      ------
                                                                                      'll"!it:'tl'll'II

                          2
                              r
                                                         ~   ....   t:
                                                                    -.&-~
                                                                                 DF
                         3

                                           ~ria1   Court Cause              N~!=-!=~~:~~80-2-CR

                          5

                        6'
                                  TBB STATE OF TEXAS
                                                                            ,*
                        7
                                  vs.                                       •
                                                                            *         ~6~   JODXCXAL DXSTRICT
                                                                            *
                          a•
                          9:                                        IAB!rEB ZNDB1I
                   10



                    12                                 ORIGINAL                                   RECEIVED IN
                                                                                            COURT OF CRIMINAL .4.P.PE..4J.S
                   13
                                                                                                   AUG 10 2011
                   14

                   15·
                              !
                                                                                              Louise Pearson, Clerk


                   l7

                   18 ·.



                   20

                   21

                   22:

                  "".. ~ .'
                              ----·-·-··                              ···----     ·----
                                                                          T A B L E                0         F   C 0 N T E N T S




                                ·- .: :__. ~-.' ~. i ;:.    :.~- .:




'-t•\(1 r£-'v'l /Jif.t€..-   v·oLUNE                       3:
~,:



                           B V Ol.UtvJE                     4 :



                             V 0Llll'1E                    5:
                      lO

                      1l il\)l.UME                         6:            Jury Trial --                 Voir Dire Proceedings                       \2-~-~~)




                             VOLUME                        7:           Jury Trial··                   G'ui.i..t/innocence
                     lJ

                     141     V•OLUME                       B:            Jury     ~rial     --         Guil~J~nnocence               \2-~~-~~~



                      ; ,, V OLlft"lE                      9':          Ju r. y   Tria .£   ·--        ·..
                                                                                                                                                                      !'

                                                                                                                                                                      I
                                                                                                   Pr:..rrr i. sir:rretlt--~"'e!lt:el?C i   J?·j   ,r 2-1 .J -.09,\
                     19                                                                            Trial E:xhibi t s
                                                                                                  -oOo-



                    Z'.Z
              case 2:12-cv-00093                               Document 11-8 Filed in TXSD on 06112/12 Page 3 of 66                                                       ex_ tf   9-
Scanned Jan 26, 2012


                                                                  CAUSE NO. A-08-5080-2-CR(HC3)

              EX PARTE:                                                                               (           IN THE DISTRICI' COURT

                                                                                                     )            36TH JUDICIAL DISTRICT

              CHRISTOPHER JOSEPH HALL                                                                (            ARANSAS COUNTY


                                                                                        INDEX


            Order from Court of Criminal Appeals ....................................... .
            Conespondence to Judge and District Attorney ................................ .                                                                          4
             Order Appointing Attorney .............. , ................................. .
             Order from District Court Judge Janna K. Whatley ................... : .......... .                                                                     6
            .~J- ·......            w '""' ...:;                   v I:A i.f                                                      .
                             ....


            :·::::~::f ~~~i;:~ -~~~ -~~~~r·~~~:~~t~~~ ~~~~; $J~, :c: ~: {i ·>!~ i. ::::::::::::           .
 'rJi;(~r: v~~:.~j.tir...at,im,.~ ~m.t:DJ•. l(l.Jl_.~+J..:~1- ... (}x;~_v:~... ... ... ... ............. ... .
                                                                                                                                                                     8
                                                                                                                                                                    11
                                                                                                                                                                    t7
           Receipt for Capias and Precept from Sheriff Department_ . .                                               Case 2:12-cv-00093 Document 11-8 Filed in TXSD on 06/12/12 Page 6 of 66

                Scanned Jan .26, 2012


                                               Stsate's Application for Subpoena ........................................... .                                                                189
                                               Su'bpoena Returned Setved
                                                  .Tu.           Case 2:12-cv-00093 Document 11-8 Filed in TXSD on 06/12/12 Page 7 of 66

Scanned Jatn 26, 2012


          Correspondence to Defendant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           217
          Jud;gment of Conviction by Jury; Sentence by Jury to Institutional Division, TDCJ . . . . .                                                         218
         Recei'pt tor Pen Packet . . . . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 223
        . Nc•1tice from Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       224
          C\aiun ior rdtmyl )'avcnl\c A\\omey i-=s . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 'l'lS
          Correspondence from Defendant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            228
         C$1'ii'c.r ~ - - . - .............. - .. - .. - ....... - ... - ......................... ·.. . . • . . . . . . . . . . . .                         229
         Ordler from 13111 Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                          230
         Not:ice of Setting ..•.........................................·. . . . . . . . . . . . .                                                           233
          Co11respondence from Defendant ................................ .'. . . . . . . . . . . .                                                           234
         Order Allowing Withdrawal of Counsel and Appointing New Counsel . . . . . . . . . . . . . . .                                                       236
         Aff'.Udavit oflndigence with Order Appointing Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         238
         Fax Notification of Appointment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           243
         t:ov·er Letter lrom Court ot Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            ~45

         1udgment and Opinion from Court of Appeals (Withdrawn) . . . . . . . . . . . . . . . . . . . . . . .                                                24E
         C              APPENDIX EXHIBIT #6

JUDGE MICHAEL WELL BORN'S POST CONVICTION LETTER
                                    I
                                                                                                    COUNTIES:
                                 MICHAEL E. WELBORN                                                Aransas
                                              District Judge                                       Bee
                                           36th Judicial District                                  Live Oak
                                               P.O. Box 700                                        McMullen
                                         Sinton, Texas 78387-1303
                                                                                                   San Patricio
                                               361/364-9310
                                            Fax: (361) 364-9410

                                        October 5, 2012




The Law Office of Carrie Crisp
109 E. Hopkins, Suite 206
San Marcos, Texas 78666

        RE: The State of Texas v. Chadrick B. Pate, Cause A-08-5080-4-CR. In the 361h Judicial
            District Court of Aransas County, Texas.

Dear Counsel,

       First, I apologize for not getting you a response on a more timely basis. I did have to do
some research to determine the correct answers to some of your questions.

         The Judges for the 361\ I 56th and 343rct District Courts have concurrent jurisdiction in five
 different counties and the jurisdiction to generally exchange benches. The three Judges rotate
 from county to county on aset schedule and all criminal matters are set on available days without
-regard to which presiding Judge will be setting. In the matter involving Mr. Pate, it was my
 scheduled date to handle all criminal pre-trial matters in Aransas County. (All criminal cases are
 scheduled for pre-trial, announcement and jury trial at the docket call of all new indictments
 according to the published calendar for the three district judges.)
         Regarding Mr. Pates case, research shows that I did preside over the pretrial matters that
 involved multiple defendants in the same criminal indictment. The docket reflects that the Court
 was considering a motion to sever, however the issue became moot when it was announced that
 it appeared one or more of the defendant's were going to waive their right to a jury trial in the
 pending matter. Counsel for the State, did move for a continuance on the active trial setting.
 Both State and Defendant agreed that said matter should be continued. I granted the State's
 Motion to Continue at the hearing on September 25, 2008. There were multiple orders presented
 and in the clerk's file at that time. The order presented to me at the hearing on September 25,
 2008 was incorrect, as they presented the order on the motion to sever and not the order on the
 motion to continue. The order on the severance was signed by me in error on that date. The
 Court and the Clerk's office discovered the error before the order was formally filed (that same
 day) in the paper's of this cause. This ~s why the Order in question had not been file stamped.
         Mr. Gilmore attorney for Mr. Pate filed the Motion for Severance that was scheduled for
hearing on September 25, 2008.                      .       .
         Normally, any order granting amotion is file stamped by the District ·clerk's office afterit
is granted and signed by the Judge. This order was not file stamped because it was quickly
determined that the wrong order was handed to the Judge for signing.
       If you have additional questio~s, please do not hesitate to call or write. I do respond to
appropriate email iftime is of the essence. (Email: welbornme@aol.com.)


                                                     Respectfully,

                                                      . d£-tf/~
                                                     Mic{/et E. Welborn.
                                                     Judge Presiding
                                                     36th District Court.




       ·.... ,:,               l
    ··.:.                      ~-   ,...
                                    ~      -

                               ;_..--.




                                               .·
                                                                               /
                                                                           I
                                                                                                                                                                                    ,-

                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                            '
                               /                                                                                                                                                                                   ,-
                                                                                                                                                                                                                        l
                                                      ;




                                     -~--~-~-----------------------------------------------------------------·--·




                                                                                       ,(~~-_f:~ :r.( _:F_#=l.J ~:~~- :(.. J~.-~{l :;T·~ -T~~~:~· -~~~
                                                                                             .... - - >::;
                                                                                                      ,_....,_,     "ll'l=     fl.·-           -.- ~
                                                                                                                                   ·.····-' '' [~00:
                                   MICHAEL E. WELBORN                                        n:.t>_}       rr. ••. q., '"'-·· ....
    ,..,~
     ..~t·~)...                           District Judge
t··~ ~\
    ~;     ,7'l'(,       ooi           36TH Judicial District                                                                                                   ·- 0'2·4'/'F·
                                                                                                                                                                   ~R-.7~~          APPENDIX EXHIBIT# 7

GRAND JURY SUPOENAPHONE RECORDS 2 PAGES
                                GRAND JURY SUBPOENA

                                    STATE OF TEXAS

To the Sheriff Aransas County, Texas or any Peace Officer of the State of Texas,
GREETING:

YOU ARE HEREBY COMMANDED to summon, Custodian of Records, AT&T, National
Compliance Center, PO Box 24679, West Palm Beach, Florida 33416 Phone- 800-635-6840,
Fax-888-938-4715, to be and personally appear on the 25th day of March, A.D., 2008, at 9:30am
before the Grand Jury of Aransas County, Texas now in session at the Court House of Aransas
County, in the City of Rockport, Texas, then and. there to testify as witness in certain matters, (a
felony), now pending and under investigation before the Grand Jury.

Said above named witness is further commanded to produce at said time and place above set forth
the following records, and documents to-wit; Subscriber Information and Cellular telephone records,
incoming and outgoing for (469) 323-2372 from 12:01am on December 1, 2007through 11 :59pm on
January 8, 2008;

You may comply with this subpoena by delivering the above described documents before the
appearance date to:

36th Judicial District Attorney
Investigator Russell Kirk
P.O. Box 1393 Sinton, Tx. 78387.

Office- (361) 364-9390
Fax-    {361) 364-9490

YOU ARE NOT TO DISCLOSE THE EXISTENCE OF THIS REQUEST FOR A PERIOD OF 90
DAYS FROM THE DATE OF THIS REQUEST. ANY SUCH DISCLOSURE COULD IMPEDE THE
INVESTIGATION BEING CONDUCTED AND THEREBY INTERFERE WITH ENFORCEMENT OF
THE LAW.

You will deliver to said witness a true copy of this Subpoena.

Herein Fail Not, and have you then and there before said Grand Jury this writ with your return
thereon endorsed, showing how you have executed the same.

Given under my hand and seal of said Court, this the      /d ~ay of ,4'fdr~                 , 2008.

                                              ~~niP'
                                              District Attorney
       0   ~-!Zcff:!                          36th Judicial District
By    !.bj___
      1
                       , rrr-    Deputy.
"A disobedience of this Subpoena is puni$hable by fine not exceeding five hundred dollars, to be
collected as fines and costs as in other criminal cases." Art. 24.05 Texas Code of Criminal
Procedure
                                                                                                      /0



                             GRAND JURY SUBPOENA

                                    STAtE OF TEXAS

To the Sheriff Aransas County, Texas or any Peace Officer of the State of Texas,
GREETING:

YOU ARE HEREBY COMMANDED to summon, Custodian of Records, AT&T, National
Compliance Center, PO Box 24679, West Palm Beach, Florida 33416 Phone- 800-635-6840,
Fax-888-938-4715, to be and personally appear on the 2ffh day of March, A.D., 2008, at 9:30am
before the Grand Jury of Aransas County, Texas now in session at the Court House of Aransas
County, in the City of Rockport, Texas, then and there to testify as witness in certain matters, (a
felony), now pending and under investigation before the Grand Jury.

Said above named witness is further commanded to produce at said time and place above set forth
the following records, and documents to-wit; Subscriber Information and Cellular telephone records,
incoming and outgoing for (361) 205-0105 from 12:01 am on December 1, 2007 through 11 :59pm on
January 8, 2008;                                                             ·

You may comply with this subpoena by delivering the above described documents before the
appearance date to:

36th Judicial District Attorney
Investigator Russell Kirk
P.O. Box 1393 Sinton, Tx. 78387.

Office- (361) 364-9390
Fax-    (361) 364-9490

YOU ARE NOT TO DISCLOSE THE EXISTENCE OF THIS REQUEST FOR A PERIOD OF 90
DAYS FROM THE DATE OF THIS REQUEST. ANY SUCH DISCLOSURE COULD IMPEDE THE
INVESTIGATION BEING CONDUCTED AND THEREBY INTERFERE WITH ENFORCEMENT OF
THE LAW.

You will deliver to said witness a true copy of this Subpoena.

Herein Fail Not, and have you then and there before said Grand Jury this writ with your return
thereon endorsed, showing how you have executed the same.

Given under my hand and seal of said Court, this the             /.2 rday of df~t.ret'     12008.

                                                         2#~-
                                                     Patrick L. Flanigan


     ~'/2tB
                                                     District Attorney
                                                     36th Judicial District
By   ~ ... -                 0K
                              Deputy.
"A disobedience .9f this Subpoena is punishable by fine not exceeding five hundred dollars, to be
collected as finE;!'s and costs as in other criminal cases." Art. 24.05 Texas Code of Criminal
Procedure




                                    1 ...   ctc1~-.;f-
    . APPENDIX EXHIBIT #8

AAFFIDAVIT OF STACEY DEVILLE
STATE OF TEXAS

COUiNTY OF TRAVIS                              §




Befotre me, the undersigned authority, on this day personally appeared Stacey Deville,
wJio, eemg 6y me owy sworn, stated:

"My name is Stacey Deville. I am over the age of eighteen, of sound mind, capable of
makilng this affidavit, and personally acquainted with the facts herein stated:

I was; hired by·Nema Bardin to investigate the facts and circumstances associated with
Chadll Pate's conviction for the death of Aaron Watson. Below is the information I learned
durintg the course of my investigation.

I call~ed and spoke with Pam Heard, the district clerk for Aransas County (Ms. Heard was
also the district clerk in 2008). While speaking with Ms. Heard she mentioned that there
*~ li:IXJ :S\!'ft'Jcrm..~ ~w. 1 did at:Jt ~ (1(' lr.n-e « CI:J'fiY' at~ gnrttt.:tJ ~~ l1t.t «~
been informed by Attorney Carrie Crisp that a severance was in fact granted. I mentioned
to M:s. Heard that there is reportedly paperwork from Judge Wellborn stating that the
 sever.ance was granteil. She smd that sbe clid not "know ol any severance, but il tnere was
 then iiit was "just a piece of paper" saying that it was granted but was not file stamped
 with 1their office. and thus was not granted,

I call•ed and spoke with Juror Herlinda Maldonado. Ms. Maldonado repeatedly expressed
that ~she did not understand why Chad Pate was tried with Christopher Hall, the co--
defemdant.. MS.. Maldonado told me that she tholl~Ytt that it was harmful to Chad's case
that 1the two were tried together. Ms. Maldonado stated that. the jurors bad. trouble
decip:hering which evidence and what witness' testimony applied to which defendant. Ms.
Msld.amrda smred driK it was- /nnd dfl:rerr w1'r.rt \1&W did mel· tkcI DECLARE UNDER PENALTY OF PERJURY TIIAT 1HE FOREGOING IS TRUE
AND CORRECT,."

SIGNED this   ~y of Pc.c..     ,.;9H- .:14(2.

      X   ~t. ~---.-~
                             Affiant, Stacey Deville
  APPENDIX EXIDBIT # 9

AFFIDAVIT OF NEMABARDIN
             ....   "   ......




STATE OF TEXAS

COUNTY OF TRAVIS                              §
                                              §

                                       AFFIDAVIT

       Before me, the undersigned authority, on this day personally appeared Nema
Bardin, who, being by me duly sworn, stated:

"My name is Nema Bardin. I am over the age of eighteen, of sound mind, capable of
making this affidavit, and personally acquainted with the facts herein stated:

I am the mother ofChadrick Pate, Applicant in this cause. My son, Chadrick Pate (Chad),
is innocent of murdering his best friend, Aaron Watson. He did not conspire to kill Aaron
Watson, nor did he aid in any way or have any part in his death.


Because Chad is innocent he demanded a jury trial. To my knowledge, at no point did
Chad indicate on the record or off the record that he wished to waive his right to a jury
trial. Chad and I consulted often about his case and he would have told me if he intended
to waive his right to a jury trial.

It was clear to us from the outset that if Chad were to be tried with Christopher Hall, the
shooter and co-defendant at trial, Chad would be prejudiced. Chad's defense attorney,
John Gilmore, filed a severance timely. Chad told Mr. Gilmore that he did not want to be
tried with Christopher Hall, the co-defendant. Mr. Gilmore told Chad and me that the
court would not grant a severance. John Gilmore spoke with me about Chad's case on
several occassions.
  Mr. Gilmore and I exchanged emails wherein we discussed the possibility of being
granted a severance. At the time of Chad's trial and at the time of his appeal, neither
Chad nor I knew that an order granting a severance in Chad's case was signed on
September 25, 2008, by Judge Welborn.

The first day of the trial the State gave Chad's attorney discovery related to the
co-defendant making a statement in writing against Chad .. This was something that was
requested months before the trial.

During Chad's four day trial in Aransas County, Texas, from February 9, 2009 to
February 12, 2009, he was in leg restraints that limited his movement. He told me that
two jailers, one with the first name Miguel, put the restraints on his legs. He told me that
one day they put them on the wrong way and the judge stopped the court proceedings for
the leg restraints to be re-adjusted. Chad informed me that in addition to being painful,




                                                                                               12/20/2012 2:39PM
prosecution was in the trial and was heard saying loudly that he must be in jail becasue he
is wearing shackles. This witness to the prosecution was sitting behind the prosecutors,
and next to the impaneled jury.
 I looked at Chad's case file a few months ago, and I found no order for "leg restraints"
in the file nor docketed on the docket sheet. I also found no Motion to restrain Chad
during the trial. I found no "factual findings" filed anywhere within the case file either
on the Severance Motion, Motion to Dismiss, or for the Motions to Continue nor any
findings to warrant leg restraints.

I found that some of the Motions and Orders in the file were file stamped and others were
not file stamped. I found that some of each were on the docket sheet and others were not.

I also found that there was an order filed on the 31st of July 2008 to Appear at 9am for
the 29th of Sept. 2008. However, on the 25th of Sept. 2008 Judge Wellborn signed the
Order to Sever Chad's trial, and the Order for a Continuance. there was a Motion to
Dismiss my son's case dated and filed on the 16th day of Oct .2008 before the next order
to appear dated the 30th day of Oct.2008, there was no hearing scheduled to rule on that
motion. There was no evidence that the judge ruled on The Motion to Dismiss. The
orders and dates of motions and hearings do not make since to me nor my son however I
am certainly not an attorney and have not been able to figure that all out but it sure seems
"unusual".

I do know that orders of the court and motions filed especially in a criminal trial where
my son was fighting for his freedom should be treated with careful importance, where
procedures should be followed as Chad was required by law and is required by law
to follow all procedures and laws concerning the trial and all the following motions
pursuing his freedom.

 These observations of mine were not known by Chad nor myself until in recent months
at the Habeas phase of his case, and had we known we would have inquired of the
Defense Attorney and the Appellant Attorney as to why these observatons should not
have been addressed at trial or for Direct Appeal. Neither the Defense attorney nor the
appellant attorney brought these observations to my son's attention. Both my son and
I beleive that he had both Texas State and United States Constitutional Rights to take
advantage of a Granted Court Order for Severance and have his own trial, and that all the
other orders and motions should have all been ruled on and signed by a Judge.

My Son's defense attorney did not hire a investigator, and visited my son as far as I can
rememb~r    only twice before his trial. My son requested visits from him on numerous
occassions when I visited him in jail. I would call or email John immediately and tell him
that Chad needed to see him. My son's appellant attorney did not order an investigation
and as far as I remember only visited Chad twice before filing his appeal.

Because my son did not have benefit of his case being investigated before his trial, the
present Habeas attorney Ms. Crisp told me how important that it would be to have an
investigation done. I hired Ms. Stacey Wells at Ms. Crisp suggestion, and my son agreed
to the investigation. As a result of Ms. Well's investigation, we discovered numerous
things (information) that was not known to us (Chad and I) before or even during or
immediately after his trial.

Ms. Wells has not presented me with a formal summation in writing of her investigtation,
however the following information was provided to me either through emails from her or
personal conversation with her.

Ms. Wells interviewd one Ms. Maldanado who was a juror at Chad's trial.
Ms. Maldanado told Ms. Wells that she never understood why Chad was tried with the co
defendant Chris Hall and that she made the other jurors aware of her feelings more than
a few times. She told Stacey that the jurors did not understand most of the law that was
being presented to them and that they all relied on the foreman to figure it all out. She
also said that they were told that Chad would not do 99 years that he would only do 35
years but it was ok to give him the 99 years since he would only serve 35 years. Stacey
found that Ms. Maldanado was very forthcoming with her information during the first
phone call to her, but that when she called her back sometime later Ms. Maldanado really
did not want to talk with her. Ms. Wells told me that she recorded the conversations with
Ms. Maldanado but she had not yet taken the conversation from her notes and recordings
and recorded them in writing , for the purposes of attaching to Chad's Habeas Corpus.

Ms. Wells also interviewed Tracy Watson who was brought from State Jail while serving
a sentence for brgulary of a habitation to testify against Chad at the trial, and who had
been in a relationship with Chad, and was married to Aaron Watson. I have personal
knowledge that Tracy Watson received a shortened term of imprisonment for her crime
because she testified against my son. I also have personal knowledge that Tracy Watson
had served time in prison before, and was on medication when she testified. In the
telephone interview that Ms. Wells had with Tracy, she told her that she never beleived
that Chad had anything to do with Aaron's murder. She also said that after Aaron was
killed she had a relationship with an individual with the last name Kefawfer. She said
that Kefawfer said that he was involved with the murder. Tracy said that Kefawfer told
her that one of them had to go, meaning that either Chad or Aaron had to go. Ms. Wells
said that Tracy was very coopertative with the initial phone interview.

I had asked Ms. Wells to confirm with Tracy that she had received a shortened sentence
for testifying against Chad, but she had forgotten to do so. When Ms. Wells called Tracy
back, she indicated that she was busy and would call her back. When Ms. Wells did not
get a return call, she called Tracy again. This time Tracy told her that she would call her
back but for Ms. Wells not to call her at this number again, becasue it was not her phone,
it was her father in laws. Tracy never returned the second call to Ms. Wells.

In the course of Ms. Wells investigation she discovered that the prosecution had evidence
of unknown DNA taken from the crime scene. Neither my son nor myself knew of any
unknown DNA being revealed and the defense attorney never mentioned this to either of
us. Ms. Wells investigation also discovered that the State investigation revealed no time
stamps on items from their investigation. It appeared that the investigation of the house
.and area where Aaron was murdered was left unattended by the police and investigators
 for some time after they removed Aaron Watson from the property down a few miles
 where Halo flight was called to take him to the hospital. When officers came back to the
 scene they found Tracy Watson there. The investigators asked her what she was doing
 there and she said she was packing Chad's clothes in a trash pack to leave outside on
 the trunk of a car. Tracy and her Mom JoAnn Budlong had been in jail during Aaron's
 murder, and they were released that same night after Aaron was murdered
 Neither Chad nor I were aware that the investigation of the State into the murder had no
 time stamps on the evidence that they recovered.

In the course of the trial, my nephew Brian Brock called me and let me know that he was
in jail where Chad was in jail but that they were not near each other. He said that Chad
was in a cell by himself, but that he (Brian) was in a cell with some gang members that
were talking about Chad. He said that he did not reveal to them that he was Chad's
cousin. He told me that it was hard for him to talk on the phone but he wanted me to
know that the gang was trying to set Chad up to take the fall for Aaron being killed. He
said that they all talked freely in front of him because he was acting like he wanted to be
a part of them. He said he even passed notes back and forth between them. I told him that
when he got out of jail to call me so that we could talk, because he may be able to help
with Chad's defense. I called Chad's defense attorney and told him about who Brian
was and what all he had said . John said well do you think he will testify I said yes and
John said to set up a meeting with him when he gets out of jail so that he could talk to
him. When Brian got out of jail, I called John and we set up a meeting so that he could
talk with Brian and see if what he had to say would be helpful. I am explaining what
happened next with as much detail as I can, as I found out through Ms. Wells
investigation that the defense attorney Mr. Gilmore, did not remember a meeting with
Brian and me.(There were other things he did not remember as well) Brian and I met
John in Rockport, Texas at a car wash on Hwy. 35 across from Sigwald's(a heating or ac
business). That was the spot that John choice because it was just a couple of blocks from
the couthouse where the trial would be held and John had some appointments there that
day. I picked Brian up and brought him there with me, I was driving my Maroon Dodge
Durango and John was in his Bmw sport coupe. Brian and I got to the car wash before
John and parked right in front , so that John would see us when he arrived. He parked
beside us and got ·out and got into the backseat of my car. He asked Brian to explain
what all he had heard. Brian told him everything. John then asked Brian if he was willing
to testify. Brian then said no not really. John asked him why, and he said that the gang
was very dangerous and he did not want to die. He said that he would put it all in writing
for us , but he was afraid to testify. John thanked Brian for the information and said he
would see what he could do. The next day John and I talked and he told me that Brian
was not a good witness because he would not testify.

When I told the present Habeas attorney Ms. Crisp about Brian and what he knew, she
asked if we could get him to do an affidavit. At the time I did not know where he was,
but I said that I would try and fmd him. I did finally and he was in jail again in Missouri
Texas. I got a message to him, and he said that he would send me a letter with everything
that he knew. He also talked with our investigator Stacey Wells.
Unfortunatley, Brian was in jail when he wrote the letter and because he can't spell well.
he had another inmate transcribe what he said and he signed the letter. I later found out
that this could not be used as an affidavit, however he had told me everything that he
wrote in that letter in more than one conversation, and that letter I have re created below.

BRIAN'S LETTER TO ME

Dear Aunt Nema,
While I was sitting in Rockport Texas county jail, they had me in cell 3 and I overheard
an anglo they called "Spooky" saying he was sent to Arrons to collect on a drug debt and
six other members came with him.
From the way they spoke, I heard them say that they went to Arrons to collect a drug debt
of $7,000 that he owed, from what I heard about he didn/t have the total amount and so
he had offered a motorcyvle and some cash.
Before I heard about the debt, a Chris Hall had contacted a person called "Do Boy" to get
in touch with Chad Pate to find out where and how they could get in touch with Arron.
Thats when they had found out where arron lived. Chris Hall underwood Spooky Mathew
Chips and two others whoms names I didnt hear clearly, all of them had went to visit
Arron, things started to get out of hand, thats when Mathew Chips took Arrons daughters
out of the room they were in.

Underwood and one other held Arron as Spooky held a knife to Arrons throat, then he
heard his little girls scream for him, and that is when Arron began to try and fight back,
they ended up on the floor towards the front door, that is when Chris Hall had pulled a
handgun Im not sure what caliber it was but Hall then shot Arron in the stomach, then I
overheard them say that after the shooting when they was leaving that someone appeared
outside and that is when they shot off a couple of rounds at that person.
They said they could pitch the gun somewhere west of Houston Texas on I 35, thne when
they were incarcerated a detective was at the jail questioning all of them about Arrons
death. I overheard them plot to put the blame on Chad Pate I heard later they also killed
Troy Arrons brother over the dope debt , thats how they found out where Arron lived
from what I heard them say Troy was suppose to bring them back the methaphetimes or
the money .... This is what I heard them say. this alot of people know this will get me hurt
or kill knowing this yes I am scared for my life cause they are in A/C gang.

It is my belief that my son did not receive a fair trial.




                                                                    _/!f::..+-__(Initial)
                                                                                 1/2--
                                                                                 _:r, r/(q_ (
      I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
      AND CO




                                            Affiant Nema Bardin

  SUBSCRIBE                   AND SWORN TO BEFORE ME by                                the      said
Ne.~~ &f~'"'                    on this the '2..6T\A.day of tl..tL\Jro'o..vl 'LCWL..


  ,,,,~~~t''''   ANJULI MARTINEZ
/~~.':;:..; Notary Public, State of Texas
~}. .~)..§       My Commission Expires
..,::~;-.;\~~~       July 18, 2015
   ''''"''''
to the investigation. As a result of Ms. Well's investigation, we discovered numerous
things (information) that was not known to us (Chad and I) before or even during or
immediately after his trial.

Ms. Wells has not presented me with a formal summation in writing of her investigtation,
however the following information was provided to me either through emails from her or
personal conversation with her.

Ms. Wells interviewd one Ms. Maldanado who was a juror at Chad's trial.
Ms. Maldanado told Ms. Wells that she never understood why Chad was tried with the co
defendant Chris Hall and that she made the other jurors aware of her feelings more than
a few times. She told Stacey that the jurors did not understand most of the law that was
being presented to them and that they all relied on the foreman to figure it all out. She
also said that they were told that Chad would not do 99 years that he would only do 35
years but it was ok to give him the 99 years since he would only serve 35 years. Stacey
found that Ms. Maldanado was very forthcoming with her information during the first
phone call to her, but that when she called her back sometime later Ms. Maldanado really
did not want to talk with her. Ms. Wells told me that she recorded the conversations with
Ms. Maldanado but she had not yet taken the conversation from her notes and recordings
and recorded them in writing , for the purposes of attaching to Chad's Habeas Corpus.

Ms. Wells also interviewed Tracy Watson who was brought from State Jail while serving
a sentence for brgulary of a habitation to testify · against Chad at the trial, and who had
been in a relationship with Chad, and was married to Aaron Watson. I have personal
knowledge that Tracy Watson received a shortened term of imprisonment for her crime
because she testified against my son. I also have personal knowledge that Tracy Watson
had served time in prison before, and was on medication when she testified. In the
telephone interview that Ms. Wells had with Tracy, she told her that she never beleived
that Chad had anything to do with Aaron's murder. She also said ~hat after Aaron was          (
killed she had a relationship with an individual with the last name Kefawfer. She said
that Kefawfer said that he was involved with the murder. Tracy said that Kefawfer told
her that one of them had to go, meaning that either Chad or Aaron had to go. Ms. Wells
said that Tracy was very coopertative with the initial phone interview.

I had asked Ms. Wells to confirm with Tracy that she had received a shortened sentence
for testifying against Chad, but she had forgotten to do so. When Ms. Wells called Tracy
back, she indicated that she was busy and would call her back. When Ms. Wells did not
get a return call, she called Tracy again. This time Tracy told her that she would call her
back but for Ms. Wells not to call her at this number again, becasue it was not her phone,
it was her father in laws. Tracy never returned the second call to Ms. Wells.

In the course of Ms. Wells investigation she discovered that the prosecution had evidence
of unknown DNA taken from the crime scene. Neither my son nor myself knew of any
unknown DNA being revealed and the defense attorney never mentioned this to either of
us. Ms. Wells investigation also discovered that the State investigation revealed no time
stamps on items from their investigation. It appeared that the investigation of the house
Unfortunatley, Brian was in jail when he wrote the letter and because he can't spell well.
he had another inmate transcribe what he said and he signed the letter. I later found out
that this could not be used as an affidavit, however he had told me everything that he
wrote in that letter in more than one conversation, and that letter I have re created below.

BRIAN'S LETTER TO ME

Dear Aunt Nema,
While I was sitting in Rockport Texas county jail, they had me in cell 3 and I overheard
an anglo they called "Spooky" saying he was sent to Arrons to collect on a drug debt and
six other members came with him.
From the way they spoke, I heard them say that they went to Arrons to collect a drug debt
of $7,000 that he owed, from what I heard about he didn/t have the total amount and so
he had offered a motorcyvle and some cash.
Before I heard about the debt, a Chris Hall had contacted a person called "Do Boy" to get
in touch with Chad Pate to find out where and how they could get in touch with Arron.
Thats when they had found out where arron lived. Chris Hall underwood Spooky Mathew
Chips and two others whoms names I didnt hear clearly, all of them had went to visit
Arron, things started to get out of hand, thats when Mathew Chips took Arrons daughters
out of the room they were in.

Underwood and one other held Arron as Spooky held a knife to Arrons throat, then he
heard his little girls scream for him, and that is when Arron began to try and fight back,
they ended up on the floor towards the front door, that is when Chris Hall had pulled a
handgun Im not sure what caliber it was but Hall then shot Arron in the stomach, then I
overheard them say that after the shooting when they was leaving that someone appeared
outside and that is when they shot off a couple of rounds at that person.
They said they could pitch the gun somewhere west of Houston Texas on I 35, thne when
they were incarcerated a detective was at the jail questioning all of them about Arrons
death. I overheard them plot to put the blame on Chad Pate I heard later they also killed
Troy Arrons brother over the dope debt , thats how they found out where Arron lived
from what I heard them say Troy was suppose to bring them back the methaphetimes or
the money .... This is what I heard them say. this alot of people know this will get me hurt
or kill knowing this yes I am scared for my life cause they are in A/C gang.

It is my belief that my son did not receive a fair trial.




                                                                     -~'-~'---(Initial)
   APPENDIX EXHIBIT# 10




AFFIDAVIT OF CHADRICK PATE
STATE OF TEXAS                §

WICHITA COUNTY                §



                              AFFIDAVIT OF CHADRICK B. PATE

         Before me, the undersigned notary, on this day personally appeared CHADRICK PATE,

the affiant, a person whose identity is known by me. After I administered an oath to affiant,

affiant testified:

         "My name is Chadrick B. Pate. I am over the age_ of 18, of sound mind, and capable of

making this affidavit. The facts stated in this affidavit are within my personal knowledge and are

true and correct.

         During my four day trial in Aransas County Texas from February 9, 2009- February 12,

2009 I was in leg restraints that limited my movement. The limitation of my movement was

visible to people in the courtroom. I was made to wear the leg restraints in the presense of the

Jury."




                                                                          .. . :-.·~   .
                                            .. .   ·~·t.f..'•   •:~';•·                                            .

       SWORN TO AND SUBSCRIBED            befor~ me,                  the undersigned authority on this day   1£.../
of May, 2012.                                                                ··,:,
  APPENDIX EXIDBIT # 11

CLERKS INSTRUMENT RECORD
     CAUSE NO.




INSTRUMENT       I     ATIORNEY




                 I
                                           ,1-1-·

                                           I:
                                                /
                                            /




                 ,-. ,\ i'--9 /\.
                                    '"-)
                                      \
                            CAUSENO.   A-08- 5080-4~~
---~ST~A1~~E~O~F~TE~XA~S~   _ _ _ _ VS    Q,h(lJ y-(t k 1) li-k
                    INSTRUMENT                          I   ATIORNEY




                                                                       I~

                                                       I
                                                       I               I :::
    ___         ___.!S~T~A·~TE"'--"O~F-"-TE=X~A=S_ _ _ _ _ VS ~ ,cf. /~
I                                INSTRUMENT
                                                            ,' ATIORNEY   I/P~     .
                    1/.:.J: .

    (1-~!hL-~                                                                     ,/
    APPENDIX EXHIBIT# 12

PROOF OF RESTRAINT
5'21/2015                                                                            TDCJ Offender Details

                                                                                                    (H] TOCJ Home       -         New Offender Search




   Offender Information Details
  I Retumto Search.list I

   SID Number:                                                                   05581316
   TDCJ Number:                                                                  01563340

   Name:                                                                         PATE,CHADRICK B                                                         •
                                                                                                                                                    "·
 ·Race:                                                                         w
   Gender:                                                                       M

   DOB:                                                                          1976-03-29

   Maximum Sentence Date:                                                        2107-05-04

   Current Facility:                                                             STILES

   Projected Release Date:                                                       2107-05-04

   Parole Eligibility Date:                                                      2038-05-04

   Offender Visitation Eligible:                                                 YES           r

   Information pr.ovided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMAT!ON FOR SCHEDULED RELEASE:

   Scheduled Release Date:                                                   Offender is not scheduled for release at this time.

   Scheduled Release Type:                                                   Will be determined when release date is scheduled.

   Scheduled Release Location:                                               Will be determined when release date is scheduled.



   ·~ .Parole· Rev.iew Information.·-~
         .   .   '· '   .   •'   ;   ,.              -       .




   Offense H'tstory:
       Offense                                                   Sentence                                         Sentence (YY -MM-
                                          Offense                                     County       Case No.
        Date                                                       Date                                                 DO)
                                 THEFT FROM A
       2002-11-13                                                2003-03-06            TRAVIS        3022467            1-00-00
                                   PERSON

                                                                                                   A-08-5080-4-
                                                                                           '
http://offender .tdcj. state. tx. us/OffenderSearchloffenderD etai I.acti on?sid= 05581316 ·                                                                 1/2

                                                                                                                                                             '\
5121/2015                                                                           TDCJ Offender Details
       2008-01-04                  MURDER                      2009-02-13                             CR     99-00-00




   u~et~;~m to Se~rc~,list            I


   The Texas Department of Crim[tu:it Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   in~ormation regarding an offender.

   For questions and comments, you may contact the Texas Department of Crimfnal Justice, at (936)
   295-6371 or webadmin@tdcj.texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                    New Offender Search                     TDCJ Home Page




http://offender. tdcj .state. tx .us/Offender SearchloffenderDetai l.action?sid= 05581316                               2/2
                 APPENDIX EXHIBIT #12

                  PROOF OF RESTRAINT




                 APPENDIX EXHffiiT # 13

LETTER TO CLERK OF THE TEXAS COURT OF-CRIMINAL APPEALS
Sept./(.1 2015

Abel Acosta
Clerk of the Texas Court of
Criminal Appeals
201 West 14th Street
Austin, Texas 78701

Chadrick Pate# 1563340
3060 FM 3514
Beaumont Texas 77705

Re: Emergency Motion for Permission to File Writ of Mandamus from a Void Final
Felony Conviction with Emergency Writ of Mandamus from a Void Final Felony
Judgment and Conviction included.


Dear Clerk,

Enclosed you will find the original documents referenced above.

As my address indicates I am a inmate pro se filer.

I respectfully request that these proceedings be filed and submitted under emergency

considerations under the Emergency Titles or which I have labeled them.

I also respectfully request that the Court consider the pleadings liberally and if need be

consider the pleadings as an Original Ex Parte Habeas Corpus Proceeding only if the

Court cannot provide expedious decision pursuant to my Writ of Mandamus.

Suspension of Rule: On a party's motion or on its own initiative an appellate court

may- to expedite a decision or for other good cause -suspend a rule's operation in

a particular case and order a different procedure; but a court must not construe this rule
suspend any provision in the Code of Criminal Procedure or to alter the time for

perfecting an appeal in a civil case.

Thank you for your kind consideration in this matter.



11;~~~
Chadrick Pate# 1563340
3060 FM 3514
Beaumont, Texas 77705




                                          2.
    RECORD EXHIBIT# 1

CLERKS'S RECORD VOL 1 OF 1
        .... f:f
         ~r~'. -~,·      ,. ·'      . _:,;,_ '· . .,       ; . ;'·   . ·.   .'·   ' l •.•..   '·   ; ·,,   .   '·


         .,        I·
        ,Jr




                                                                                                                    I



                -t .
        tY1 e l'l
               CLERKS RECORD _
                                                                      ,.
                                                                     ·..

                   VOLUMEi::l OF 1


                   THE STATE OF TEXAS
                        ..                                  vs.                                    .                    ~.
                        CH'ADRICK B PATE                                                                                · ·
. ...
  ~


                                 .. --- :.._     --    .




                                                                            /.




                                                                                                                              I'-"\'\._
                                                                                        '
     Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 2 of 60




                                     CAUSE NO. A-08-5080-4-CR

THE STATE OF TEXAS                                         (       IN THE DISTRICT COURT

vs                                                         )       36TH JUDICIAL DISTRICT

CHADRICK B. PATE                                           (       ARANSAS COUNTY


                                                  INDEX

Index .................................................................. .                               1 •
Caption . . . . . . . . . . . . . . . . . . . ..................................... ::-."'., ...... .   3 •
Indictinent ............................................................. .                             4 •
Capias Returned Served ................ ·.................................... .                         7    t"

Precept Returned Served ...•..•..................... •· ..................... .                         8 •
Letter of Representation ..................................................... .                        9 ..

Waiver of Arraignment .................................................... . 10 ..
Motion to Reduce Bond .................................. , ................ . 11 •
Defendant's Motion to Reveal the Deal ....................................... .                         13~

Request Under Article 37.07 Section 3(g) for Notice from State ................... . 16 •.
Rule 404(b) Request for Notice of Intent to Offer Extraneous Conduct .............. . 18 r
Motion to Prohibit State from Attempting to Introduce Statements Allegedly
Made by the Defendant without Prior Hearing on Admissibility ................... . 21
Motion for Discovery, Production and Inspection of Evidence ... ~ .................. . 23
Order on Rule 404(b) Request ... : ..................................... ·...... . 33 .
Order on Motion for Discovery ............................................. . 34
Order on Motion to Reveal the. Deal ......................................... . 35 •
Motion for Defendant Chadrick Pate for Severance of Defendants ................. . 36                          t


Motion for Continuance ................................................... . 38 •
Order on Motion for Continuance ................................ , .......... . 42.,
State's Motion for Continuance      ............. ................. · ................. .
                                                     '                                                  43'
Order on Motion for    ~cvcrance                                                                        45    c




                                                                                                                   1
         Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 3 of 60




    Motion to Dismiss . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 46 ·
    Defendant's Motion to Elect the Jury to Assess Punishment ................. ·. . . . . . . 49
    Defendant's Motion in Limine .............. , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 50 .
    State's Strike List ........................ ·......................... , .. _-. . . . 53
    Defendant's Strike List . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 55
    Jury Chosen .............................................................. _. 57
    Jury Note . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . 59
    Charge ofthe Court ........................... ·...... .-.. . . . . . . . . . . . . . . . . . . . . . 60·-·
    Verdict (Guilt/Innocence) .... : ............................. , . . . . . . . . . . . . . . . 72 •
    JuryNote ............................... ·........... .-.- ......... ,.:·········· 74o
    Punishment Charge ...................... _......· ........·.................... 75
    Verdict (Punishment) .....................• , ................ , ..... , . . . . . . . . 79 ·'
J   Trial Court's Certification of Defendant's Right of Appeal . . . . . . . . . . . . . . . . . . . . . . . . . 80 '
    9tder to Withhold . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 81
vNotice of Appeal ...               ~ \ ~~ .\.'-?. .~ ..................................... 82
    Affidavit oflndigence .............................................•........ 83
    Order Appointing Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 87
    Notice of Appeal to Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 88
y')udgme~ of Conviction by JUfY; Sentence by Jury tllnstitu~nal ~ivision, TDCJ                                                 ..... . 89 •
    Court   Doc~ . ~\ \~ .\~ ... ~.'. ~ .... ~ ..\.~. ~.~ ............ .                                                                  94 °

    Certiba~~~-6                      .          .'-\\'(.:(\'C)''\' ............................                                          97.
                                       4



                                                                                                                                                  2
          Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 4 of 60




     The State of Texas        (
     County of Aransas         )

     In the 36TH Judicial District Court of Aransas County, Texas, the Honorable JANNA
     WHATLEY, Judge Presiding, the following proceedings were held and the following
     instruments and other papers were filed in this cause, to wit:

                             Trial Court Cause No. A-08-5080-4-CR

     THE STATE OF TEXAS, Plaintiff                 (     IN THE DISTRICT COURT

     vs                                            )     36TH JUDICIAL DISTRICT

     CHADRICK B. PATE, Defendant                   (     ARANSAS COUNTY, TEXAS




.·
      Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17713 Page 5 of 60




                                           INDICTMENT.


THE STATE OF TEXAS va.• MICHAEL JASON UNDERWOOD, CHRISTOPHER JOSEPH HALL,
          .      ANTHONY LEE RAY, CHADRICK B. PAlla AND KEVIN RAY TANTON ·

OFFENSE          Murder, Aggravatad Auault /Engaging In Organized Criminal Activity
                 TPC Sec. 11.021 Firat Degree Felony
                 TPC Sec. 22.02171.02/1 Flm Degree Felony


WITNESS          Michael Brooka, Ru...ll Kirk


                                    .
=:~~~:.:~:.~.:=~~ ~:.:~OOOOO~~=MOOOO~~O~=~. :
                 IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS

                                           Count One

           COMES NOW THE GRAND JURORS for the County of Aransas, State aforesaid, duly
selected, organized, impaneled and sworn as such at the April Term, A.D. 2008, of the 36111 Judicial

District Court, In and for said County, a quorum thereof being present, upon their oaths present In

and to said Court that MICHAEL JASON UNDERWOOD, CHRISTOPHER JOSEPH HALL,
  I

ANTHONY LEE RAY, CHADRICK B. PATE, and KEVIN RAY TANTON, acting alone and

together, on or about the 4 111 day of January, A.D. 2008 and anterior to the presentment of this

Indictment, In the County and State aforesaid, did then and there intentionally or knowingly cause

the death of an individual, namely, Aaron Watson, by shooting the said Aaron Watson with a

firearm;



                                           CouptTwo

         AND THE GRA~D JURORS AFORESAID, upon their oaths aforesaid, do further present in

and to said Court that MICHAEL JASON UNDERWOOD, CHRISTOPHER JOSEPH HALL,

ANTHONY LEE RAY, CHADRICK B. PATE, and KEVIN RAY TANTON, acting alone and

together, on or about the 4111 day of January, A.o: 2008 and anterior to the presentment of this
  -Case 4:13-:cv-00709 Document 5-13 Filed in TXSb on 05/17/13 Page 6 of 60




. Indictment, In the County and State aforesaid_, dfd then and there intentional!y, knowingly or

 recklessly cause serious bodily Injury to Aaron Watson by shooting the said Aaron Watson with a

 handgun, the same being a firearm;
         And the defendants did then and there commit said offense with the Intent to establish,

 maintain, or participate In a combination or In the profits of a combination who collaborated in

 carrying on said criminal activity;




 against the peace and dignity of the State
                                                                                                                                                         =-··




                                     File,donthe                      ~I'             dayof _ _                 -7"l~~-------·               20   It'/
                                                                                                                 ?-'
                                            ·--_;;~-~_M_H_EA_R_D_ _ Clerk of the District Court

                                             ·----"~...;;.__·---~·~
                                     By      ·-----'1o:..:--¥~""""----.--·__ Deputy




                                     THE.: STATE OF TEXAS
                                    Coutnty of - - - - - - - - - - , . - - -
                                                                                              PAM HEARD
                                                   I, - - - - - - - - - - - - - - - - - - - - - ' Clerkofthe
                                                                                             District Court of - - - - - - - - County,
                                    Texas.. do hereby ce·rtif.y that the within and fore,goir).g is a true
                                    andll correct copy of the Original Bill of Indictment, filed In said

                                    ~~ ~~ tbR. - - - '"-'l ~                                                    - - - - - - - ~.0.    ~Q..   -----.,.I

                                 · hi Cause No. - - - - , styled .The State of Texas vs

                                                                ...
                                                . Given .under my hand and the seal of said Court at office in

                                             ·-------~---------·'~~a~, \h~ --------~~ ~
                                    _____________.A.D. 20. - - - -

                                                                                                                       PAM HEARD Clerk
                                                                                                                                                                .;,,1
                                                                                                          by _ _ _ _ _ _ _ Deputy




                                   36thl O.A. Form 650 - General Indictment                                                          6/90 (12/99)




·---~ ··-¥··~·-·· ·····---~·-.   -- -·-·· -·--- ···-· ----··· ·--·-··· --··---· .. -----··-· .. --...---- ...
-·····-···    ..... ······· ········-            ·····-------------
:aplas lnstanter-8 at~ o'clock M. by arresting the within named
         CJ,.ulrick 6. fm<                                  at      IJC()C              in
           tKoc;...l'poq·        , Texas, and taki~nd, which is herewith returned, placing
         CHADRICK B. PATE in the County jail of ~ITS       County, Texas.


                                                                           -----~-R_l•recept



                                                                                  RETURN
                                                                                                                                 edoc Technologies, Inc. Austin, Tx




          THE STATE OF TEXAS                                                                                     36TH DISTRICT COURT

          VS                                                                                                ARANSAS COUNTY, TEXAS

          CHADRICK B. PATE                                                                                 DOCKET NO. A-08-5080-4-CR

          SS: XXX-XX-XXXX
          DOB: 03/26/1976
          L/K/A: ARANSAS COUNTY JAIL,
               ,TX


                                                   PRECEPT TO SERVE COPY OF INDICTMENT


                YOU ARE -HEREBY COMMANDED to deliver forthwith to CHADRICK B. PATE, the
          accompanying certified Copy of Indictment in Cause No. A-08-5080-4-CR, THE STATE OF TEXAS
          vs. CHADRICK B. PATE, now pending in the 36TH DISTRICT COURT of ARANSAS County,
          Texas, and to make due return of this writ without delay.


          Issued and given under my hand and seal of Office, this 25th day of June, 2008.


                                                                                   PAM HEARD, Clerk of the 36TH DISTRICT COURT



                                                                                        By:         ~                                       ,Deputy

                                                                              SHERIFF'S RETURN

             Came to hand on the                   L-       ~day o~c
                                                           ,c;;;!j_ at                              ~clock 'fJ
                                                                                     .M., and executed
          by delivering to the within named d~;nt, CHADRICK B. PATE, in person, a certified copy of
          the i ictment mentioned within, and delivered to me with this writ, on the            day of                        C?.r
                 Jlh(                                   'a:t8.
            Returned on the                      2)"              d~y of_.....,~,__/Vn'
                                                                                  _ _ _ _ _ _ _,Aae
                                                                                                __.                                             :·,;__i_




                                                                                              ------I,WAAu=R~.a.K-liiGL!::lL::;LI~A~_-_ _ _ Sheriff


                                                                                              ----------~Al=m~~--~--------County

                                                                                              By:
                  ······-·- -··---· :-· ··········--·-···-···-·
                                         ' ~    ; .. .. .
                                                        ;
                                                                   ·.,.···.

                                                                                                                                           crprecsv .rcr
John GJrnore Attomey At Law
                Deanna M. King                    Patricia T: Gilmore
                Legal Assistant                   Business Manager ·



June 26, 2008


Mrs. Pam Heard
District Clerk
Aransas County Couqhouse
300 N. Live Oak Street
Rockport, Texas78382


Re:    The State of Texas vs. Chad Pate
       Cause No.: A-08-5080-4CR


Dear Mrs. Heard:

Please be advised that our office represents Chad Pa,te in the above-referenced cause. Also,
please find enclosed a waiver of arraignment. Please file it in your official records and bring
it to the attention of the Court.

If you need anything further, please do not hesitate to contact our office.

Thank you.




Enclosure




                . 622 S. Tancahua *Corpus Christi, TX 78401   * 361-882-4378 * 361-882-3635 fax
                                   Cause No. A-08-5080-4CR

THE STATE OF TEXAS                           *               IN THE DISTRICT COURT

vs.                                          *              .361b JUDICIAL DISTRICT

. CHADPATE                                   *               ARANSAS COUNTY, TEXAS

                                WAIVEROF~GNMENT


        NOW COMES the Defendant, Chad Pate, by. and through his attorney of

record, John Gilmore and respectfully:

        1. Enters a plea of not guilty to the information in the above-captioned case.

        2. Requests a pretrial and jury trial in the above-captioned case.

        3. Waives the right to be present at arraignment in this case.

        4. States that John Gilmore has been retained to be his attorney of record in this case

 and that he has consulted with said attorney.
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 11 of 60




                                  · Cause No. A-08-S080-4CR

THE STATE OF TEXAS                              *           IN THE DISTRICT COURT

vs.                                         •              . 361111 JUDICIAL DISTRICT

CHAD PATE                                   •               ARANSAS COUNTY, TEXAS

                                WAIVER OF ARRAIGNMENT

       NOW COMES the Defendant, Chad Pate, by and through his attorney of

record, John Gilmore and respectfully:

       1. Enters a plea of not guilty to the information in the above-captioned case.

       2. Requests a pretrial and jury trial in the abov~ptioned case.

       3. Waives the right to be present at arraignment in this case.

       4. States that John Gilmore has been retained to be his attorney of record in this case

and that he has consulted with said attorney.




                                                622 South Tancahua!P. 0. Box 276
                                                Corpus Christi, Texas 78401
                                                (361) 882-4378 FAX (361) 882-4378
                                                ATTORNEY FOR DEFENDANT
                                                BAR NO. 07958500




                                                                .,>r·    ! •




                                                                                                 /~
                              '·




                                   CAUSE NO.        A-08-5080-4CR

THE STATE OF TEXAS                              *        IN THE DISTRICT COURT

vs.                                             *        36TH JUDICIAL DISTRICT

CHAD PATE                                       *        ARANSASCOUNTY,TEXAS

                                   MOTION TO REDUCE BOND

TO THE HONORABLE WDGE OF SAID COURT:

       Chad Pate, Defendant, moves the Court to reduce bond in the above-

referenced case, and as grounds therefore shows the following:              "'

                                                    1.

        The defendant is being held in the Aransas County Jail for the offense of Murder. The

bond is set at $500,000.00.

        This amount is unreasonable and Defendant is not able to make said bond.

                                                    2.

        The Defendant has not failed to appear for any court setting and isn't a flight risk.

                                                    3.

        Defendant has the ability to make a bond of $25,000.00.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays the Court grant this Motion to

Reduce Bond and that the bail in this case be reduced to $25,000.00.

                                                Respectfully submitted,




                                                Corpus Christi, Texas 78401
                                                ATTORNEY FOR DEFENDANT
                                                (361) 882-4378 Fax: (361) 882-3635
                                                Bar# 07958500
                               CAUSE NO. A-08-5080-4CR

THE STATE OF TEXAS                             *       IN THE DISTRICT COURT

vs.                                            *       36m JUDICIAL DISTRICT

CHAD PATE                                      *       ARANSAS COUNTY, TEXAS


                                   CERTJFICATE OF SERVICE

       I, John Gilmore, do hereby certify that a true and correct copy of the foregoing Motion To

Reduce Bond has been served on the Office of the District Attorney, Aransas County Courthouse,

Rockport, Texas 78382 this the _ _ day of, July 2008.




                                             rM~
                                             \./.JOHN GiLMORE
                           CAUSE NO.      A-08-5080-4CR

THE STATE OF TEXAS                        *      IN THE DISTRICT COURT

vs.                                      *      36TH JUDICIAL DISTRICT

CHAD PATE                                *       ARANSAS COUNTY, TEXAS


                                        ORDER

      The Court, having considered Defendant's Motion to Reduce bond is ofthe opinion that

said motion be GRANTED/DENIED;.

      The Court therefore ORDERS Defendant be released on the posting of a surety bond in

the amount of$
                 --------------~------------



      SIGNED this _ _ _ _ day of _ _ _ _ _ _ _ _ _ _ _ _ , 2008.




                                         JUDGE PRESIDING
                                              /0
                             CAUSE NO. A-08-50SS'-4CR
                                   ***********
                 THE STATE OF TEXAS VS. CHADRICK PATE
                                    ***********
                        IN THE 36tb DISTRICT COURT OF
                           ARANSAS COUNTY, TEXAS

                DEFENDANT'S MOTION TO REVEAL THE DEAL

  TO TIIE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Chadrick Pate, Defendant in the above-entitled and-numbered

cause and moves the Court to require prosecution to reveal any agreement with any

witness in the nature of concession by the State to the witness which could influence the

witness' testimony, and in support of this Motion would show unto the Court the

following:

                                             I.

       The witness is a so-called confidential informant in the offense with which the
                                                                                             '

Defendant is charged. It is expected that the witness will testifY on direct examination as

a key prosecution witness and his testimony seeks to inculpate and implicate the

Defendant as having engaged in the criminal conduct alleged herein.

                                             II.

        If the prosecution has either made, promised or implied that it will make

concessions to the witness in order to induce his testimony, the defense has the right to

know the nature of the concessions that have been made, promised or implied to the

witness in any discussions which the prosecution has had with the witness or his

                                                   ¢;..   day of
                                                                   FI~O                 200 representative in order to prove the witness' testimony was biased by such discussions.

Without disclosure defense counsel only speculates that the concessions probably

involved either pending or future charges against the witness. The disclosure is vital to

prove on the issue of credibility.

        WHEREFORE, PREMISES CONSIDERED, the Defendant prays that the Court

issue an order requiring the prosecutor to reveal the exact nature of all negotiations and

discussions with the witness or his representatives concerning any promises or

expectations expressed or implied, of concessions which could or might be expected to

occur in the event that the witness cooperated with the prosecution by testifying against

the Defendant herein.

                                          Respectfully submitted,




                                          iOHNGILM
                                          622 S. Tancahua!P.O. Box 276
                                          Corpus Christi, Texas 78403
                                          (512) 882-4378
                                          ATTORNEY FOR DEFENDANT
                                          BAR NO. 07958500
                             CAUSE NO. A-08-5058-4CR
                                   ***********
                 THE STATE OF TEXAS VS. CHADRICK PATE
                                   ***********
                        IN THE 36tb DISTRICT COURT OF
                          ARANSAS COUNTY, TEXAS

                             CERTIFICATE OF SERVICE

      I, John Gihnore, do hereby certifY that a true and correct copy of the foregoing

Motion to Reveal the Deal has been served on the Office of the District Attorney, Aransas

County Courthouse, 301 North Live Oak Street, Rockport, Texas 78382 on this   thd~y of
July 2008.




                                                                                              /
                                                                                            j,J
                               CAUSE NO. A-08-5080-4CR
                                      ***********
                  THE STATE OF TEXAS VS. CHADRICK PATE
                                      ***********
                          IN THE 36tb DISTRICT COURT OF
                             ARANSAS COUNTY, TEXAS

    REQUEST UNDER ARTICLE 37.07 SECTION 3(1) FOR NOTICE FROM STATE

        The defendant, Chadrick Pate, by his attorney, request from the State reasonable notice in
advance of trial ofthe State's intent (ifthe State does so intend) to introduce any and all
particular evidence at any hearing on punishment in this cause. This includes, but is not limited
to, any and all evidence which the State intends to offer relating to the defendant's prior criminal
record, his general reputation, his character, any opinion regarding his character, the
circumstances of the offense for which he is being tried in this cause, and any and all other
evidence of any extraneous crime or bad act asserted by the State to have been committed by the
defendant or for which he could be criminally responsible, regardless of whether he has
previously been charged with or finally convicted of the crime or act. This also includes, but is
not limited to, any evidence to be offered by the State of any adjudication of delinquency or in
any way relating to acts asserted by the State to have been committed by the defendant as a
juvenile.
    The defendant makes this timely request pursuant to Texas Code of Criminal Procedure
Article 37.07, Section 3(g). This request is made by service upon the State of a copy or copies of
this document in the manner or manners set forth below in the Certificate of Service.




                                                      State Bar No. 07958500
                                                      622 S. Tancahua
                                                      Corpus Christi, TX 78401
                                                      (361) 882-4378/phone
                                                      (361) 882-3635/fax
                                                      gilmorelaw@msn.com (e-mail)




                                                                  at
                                                                       ..;'(\ d'yof
                                                                            /o: Lt.
                                                                                      F(~          2fJti_
                                                                                      dO'c!ock.-......._M
                                                                               Pam Heard, District Clerk
                                                                             Dist.~o~., Texas
                                                                         By _,.6/~      .~             Deputy
•   l'~
          .   _,.......   ..._




                                                                CAUSE NO. A-08-5080-4CR
                                                                      ***********
                                                     THE STATE OF TEXAS VS. CHADRICK PATE
                                                                       ***********
                                                              IN THE 36th DISTRICT COURT OF
                                                                 ARANSAS COUNTY, TEXAS


                                                                  CERTIFICATE OF SERVICE

                                   I, John Gilmore, Attorney at Law, certify that on this date I served a copy of the foregoing

                                 motion has been served on the Office of the Aransas County District Attorney's Office on this

                                 :-.:.l/dday of July, 2008.




                                                                                                                                  I


                                                                                                                                  \   '
.;.,..,·.· .....   ,
                       ·.·. j p #i!u,J .·
                                    ' '?
                                                 I
                                                ·'
                                                                   CAUSE NO. A-08-5080-4CR
                                                     ..   ~:,::~:::.;;//   ***********
                                             THESTArJE OF TEXAS VS. CHADRICK PATE
                                                                           ***********
                                                          IN THE 36tb DISTRICT COURT OF
                                                            ARNANSASCOUNTY,TEXAS

                                               RULE 404(b) REQUEST FOR NOTICE OF INTENT
                                                  · TO OFFER EXTRANEOUS CONDUCT


                          To the Honorable Judge of Said Court:

                                  Now comes Defendant, ChadrickPate, herein, by and through Counsel, John Gilmore, and

                          files this request pursuant to Article 37.07, Sec. 3(g) of the Texas Code of Criminal Procedure and

                          Rule 404(b) of the Texas Rules ofCriminal Evidence, and in support thereof would respectfully

                         · show wito the Court as follows:

                                  Rule 404(b) provides in part as follows:

                                  "(b) Other crimes, wrongs, or acts ...provided, upon timely request by the accused, reasonable

                          notice is given in advance of trial of intent to introduce in the State's case in chief such evidence

                          other than that arising in the same transaction.

                                  (c) Character relevant to punishment. In the penalty phase, evidence may be offered by an

                          accused or by the prosecution as to the prior criminal record of the accused. Other evidence of this

                          character may be offered by an accused or by the Prosecution."

                                  Article 37.07, Sec. 3(a) provides in part as follows:

                                  "(a) ... any other evidence of an extraneous crime or bad act that is shown beyond a

                          reasonable doubt by evidence to have been committed by the defendant or for which he could be held

                          criminally resJ>onsible, regardless of whether he has previously been charged with or finally

                          convicted of the crime or act.. .. "
                                                                                          A~~~~'CWck~
                                                                                                 Pam Heard, District Clerk
                                                                                               D:0ourt, ransas Co., Texas          j
                                                                                            By                        Ooputy       ~

                                                                                                                                   1
        Article 37.07, Sec. 3(g) provides in part as follows:

        "(g) On timely request of the defendant, notice of intent to introduce evidence under this

article shall be given in the same manner required by Rule 404(b), Texas Rules of Criminal

Evidence. If the attorney representing the State intends to introduce an extraneous crime or bad act

that has not resulted in a final conviction in a court of record or a probated or suspended sentence,

notice of that intent is reasonable only if the notice includes the date on which and the county in

which the alleged crime or bad act occured and the name of the alleged victim of the crime or bad

act."

        Defendant herein specifically requests the Court under Article 37.07, Sec. 3(g), Texas Code

of Criminal Procedure, and Rule 404(b), Texas Rules of Criminal Evidence, to order the State to

give notice of its intention to introduce such evidence, if any, with specific crime(s) or bad act( s) set
                                   '
forth, giving the date on which and the county in which the alleged crime or bad act occurred and

the name of the alleged victim ofthe crime or bad act, and any punishment received for same, at least

thirty (30) days prior to the trial on the merits of this case. This information is necessary to preserve

Defendant's right to effective assistance of counsel and his right to a fair trial, guaranteed by the

Fifth, Sixth, and Fourteenth Amendments to the United States Constitution, Article I, Sections 10

and 19 ofthe Texas Constitution, and Articles 1.04, 1.05, and 1.05l(a) of the Texas Code of

Criminal Procedure.

        Wherefore, premises considered, Defendant requests this Honorable Court grant this

Motion directing the Prosecuting Attorney to provide Defendant and his Counsel the information
requested herein, and further grant Defendant any and all such relief to which he may be entitled.

                                             Respectfully Submitted,



                                               ~(~
                                             John Gihnore
                                             622 South Tancahua
                                             Corpus Christi, Texas 78401
                                             (361) 882-4378; Fax: (361) 882-3635
                                             STATE BAR# 07958500; ADM # 18181


                                CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of the

above and foregoing document was this date provided to the Attorney for the State.




                                             John Gilmore
     · Case 4:13-cv-00709 DocL:Jment 5-13 Filed in TXSD on 05/17/13 Page 22 of.60
,.

                                     CAUSE NO. A-08-5080-4CR
                                            ***********
                       THE STATE OF TEXAS VS. CHADRICK PATE
                                            ***********
                                IN THE 36t11 DISTRICT COURT OF
                                   ARANSAS COUNTY, TEXAS


            MOTION TO PROIDRIT STATE FRQM ATTEMPTING TO INTRODUCE
                STATEMENTS ALLEGEDLY MADE BY THE DEFENDANT
                    WITHOUT PRIOR BEARING ON ADMISSIBD..ITY

     TO TilE HONORABLE ruDGE OF SAID COURT:

            NOW COMES the Defendant, Chadrick Pate. by and through his Attorney ofRecord. John

     GUmore; in the above entitled and numbered cause and respectfully moves the Court to instruct the

     Prosecuting Attorney not to mention or refer to, directly or indirectly, in the presence of the jury and

     not to attempt to introduce into evidence any statements allegedly made by Defendant to or in the

     presence of any law enforcement official(s) and/or agents, whether written or oral, without first

     requesting a hearing outside the presence of the jury to determine the admissibility of said

     statements, and for same would show unto the Court the following:

                                                       I.

            At the time ofvarious conversations with certain law enforcement o:ffi.cial(s) and /or agents,

     Defendant was either under arrest or deprived substantially of his freedom.

                                                       II.

            To require Defendant to object to the admissibility of any such statements in the presence of

     the jury would be prejudicial and detrimental to his rights, if it was subsequently determined that

     the statements were inadmissible.

                                                      III.




                                                                                   Pam Heard, District Clerk
                                                                                Dist. c.91:'~Jfl~~ .c~~,Texas
                                                                             By      p~ Deputy


                                                                                                                cAl
      Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 23 of 60
,.


     Constitution, Article I, Sections 10 and 19 of the Texas Constitution, and Articles 1.04, 1.05,

     1.051(a), 38.21, 38.22, and 38.23 of the Texas Code of Criminal Procedure.

            WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this

     Motion be, in all things, granted.

                                                  Respectfully Submitted,




                                                  .~~6:=-
                                                  Jobn Gilmore
                                                  622 South Tancahua
                                                  Corpus Christi, Texas 78401
                                                  (361) 882-4378; Fax: (361) 882-3635
                                                  STATE BAR# 07958500; ADM # 18181


                                      CERTIFICATE OF SERVICE

       As Attorney ofRecord for Defendant, I do hereby Certify that a true and correct copy of the above

     and foregoing document was this dale provided  j   l:ttomer.      r the State.


                                                 ~~~-
                                                  JohnGUmore
  Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 24 of                                     6q


                               CAUSE NO. A-08-5080-4CR
                                      ***********
                  THE STATE OF TEXAS VS. CHADRICK PATE
                                      ***********
                          IN THE 36dl DISTRICT COURT OF
                             ARANSAS COUNTY, TEXAS

                     MOTION FOR DISCOVERY. PRODUCTION AND
                            INSPECTION OF EVIDENCE

To the Honorable Judge of Said Court:

        Now comes the Defendant, Chadriek Pate, in the above entitled and nwnbered cause, by

and through his Attorney of Record, John GUmore, and would make this Motion for Discovery,

Production and Inspection of Evidence pursuant to Article 39.14, Texas Code of Criminal

Procedure, and in support thereof, would show as follows:

                                                 I.

                                         STATEMENTS

        The Defendant moves the Court to order the Prosecution to produce and pennit the

inspection of, and copying or photographing of, the following designated items:

        1. All confessions, admissions, statements or comments, in writing, signed by the

Defendant, in connection with this offense, or any factually related offense.

       Granted: _____:_,/'
                     _ __

       Denied:-..,------
       2. All confessions, admissions, statements or comments, oral in nature and set down or

otherwise preserved under Article 38.22 of the Texas Code of Criminal Procedure, made by the

Defendant in connection with this cause, or any factually related offense.



                                                              _dii_day of            Fl~"
                                                                                      ·                20 "Jl
                                                             at"        I():   It,             o'clock~M

                                                                           Pam Heard, District Clerk

                                                                   By     ;tV   r-----
                                                                        Qlat.~~~~_!·· Texas
                                                                                           ~       Deputy
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/l3 Page 25 of 60




        Granted:    v
        Denied: _ _ _ __

        3. All oral, written and recorded statements of the Defendant, and any ·memoranda of

such statements made to any investigating officer, law enforcement agency or third party, which

is in the possession of the Prosecution. or any agent thereof.

        Granted:----'-/
                   __

        Denied: _ _ _ __

        4. All statements of a nature as would be arguably admissible as a "res gestae"

statement, spontaneous statement, or other utterance which the Prosecution intends to introduce

in its case in chief, either during the guilt/innocence stage, or during the punishment stage.

                  ../_--c
        Granted: __

        Denied:-----

        5. All handwritten or typed notes made by any law enforcement officers, agents or

representatives, or any third parties who may be caUed by the Prosecution, which contain any

reference to or content of any oral statements uttered by the Defendant and recorded therein,

which may be used either in the case in chief, or as rebuttal evidence, or as impeachment of the

Defendant's evidence.

       Granted:      ,-/

       Denied: _ _ _ __

       6. Any statements, written or oral, by the Defendant or any co~Defendant or third party,

which the State intends to introduce or which reasonably may be expected to introduce to show

the existence of any conspiracy or joint conduct, including the date of such statement, the time

and place of such statement, and the method by which such statement contributes to or implicates
 Case 4:13-cv-00709 Document 5-13 Filed in.TXSD on 05/17/13 Page 26 of 60.




the Defendant in such conspiracy or demonstrates culpability as a party to the alleged offense.

        Granted:     V
        Denied: _ _ _ __

                          REPORTS. STATEMENTS AND RECORDS

        7. All hand-written, typed or otherwise recorded notes of police officers who

investigated or participated in the preparation of this case for trial. tfJ.~   M-.A. 'N~
        Granted:_../
                 _ __

        Denied: - - - - -

        8. The names of all suspects who were interrogated and/or arrested in conjunction with

the investigation of the above and foregoing cause, or the facts which give rise to the above and

foregoing cause, including addresses. phone numbers and physical description of the suspects.

        Granted:    ./

        Denied: _ _ _ __

        9. Offense reports, police reports, arrest records, crime scene investigation reports or

records or reports of any third parties, by way of written memoranda, letters, notes or

transcriptions involving the alleged facts of the offense, the crime scene or any location which

may have a bearing on any issue of the case.

       Granted:      ./

       Denied:--~--

                            OBJECTS AND TANGIBLE TIUNGS

   Any and all objects and/or tangible property alleged by the State to have been taken or used by

the Defendant or any co-conspirator during the course of the offense with which the Defendant is

charged, including but not limited to the following:
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page                          2·?""oi (5"Q~-··

                                                                       ""e1

        10. All weapons alleged by the State to have been used by the Defendant, any

co-Defendant or co-conspirator, or any decedent.      b.f ~
        Granted: _./:::....___ _

        Denied: _ _ _ __

        11. All articles of clothing allegedly belonging to the Defendant, the victim or any

decedent.    Ja., ~,.,...~?   .. .{-
        Granted:          /

        Denied: _ _ _ __

        12. All contraband drugs, controlled substances and/or paraphernalia which was seized

as a result of the investigation of this cause, in order to permit the Defendant to have an

opportunity to examine the same and to have an expert examine, test, and inspect the same. ~~~

                       v
        Granted: - - - - ' ' - - - -

        Denied: _ _ __

        13. All documents, papers, books, letters, accounts, objects, or tangible things which are

in the possession of the Prosecution, its agent or representative, or any third party subject to the

control or guidance of the Prose~on as a result of the investigation of the Defendant, which are

material and relevant to the case involving the Defendant, either in the guilt/innocence ~e or

the punishment stage.

       Omntcd:           ./

       Denied: - - - - -

       14. Any written waiver alleged by the State to have been signed by the Defendant

involving the Defendant's right to counsel, the right to remain silent, or the right to be free from

search and seizure.
 Case 4:13-cv-00709 , Document 5-13. Filed in TXSD on 05/17113 Page 28 of 60




        Granted:     v
        Denied:-----'--

        15. Any search warrantor arrest warrant and supporting affidavits thereof used by hiw

enforcement officers to enter the Defendant's residence, vehicle or any secured premises or item

subject to the control of the Defendant, or which is charged to the Defendant under any theory of

possession, ownership or control.

        Granted:     V
        Denied: _ _ _ __

        16. Any and all stenographic or telephonic recordings or transcriptions of any electronic

eavesdropping, wiretapping, surveillance or other means of obtaining undercover

communications in the possession of the Prosecution or any agents or representatives thereof,

including any tests, enhancements, or analysis of such recordings, in order to properly allow the

Defendant to test the validity of such matters.

        Granted:    V"
       Denied: _ _ _ __

                                        PHOTOGRAPHS
       17. All photographs, drawings, charts, diagrams or sketches made by the Prosecution or

any agent, representative, or officer of the State of Texas, the United States, or any third party

cooperating with the Prosecution, of the crime scene, or any relevant and material aspect of the

case in chief, either in the guilt/innocence stage or puniShment.

       Granted: _ _/ _ _

       Denied: _ _ _ __

       18. Any photographs of any decedent, victim or third party having relevance to the case
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page                             2~fof6o-·---




in question.

        Granted: . v'

        Denied: _ _ _ __

                                                    :e.-in-tlie. possession of the State, but which are




        20. All photographs of the Defendant which were used by the State during the

investigation of the case, or any other photographs which were used in conjunction with the

investigation of the case for purposes of identification of the Defendant or any co-Defendant or

co-conspirator.

                   v
        Grunted: -==----

        Denied: _ _ _ __

                                      RESULTS OF TESTS

       21.     All fingerprints, palm prints, foot prints, shoe, tire or other prints made by any

means which are related to the case at bar, and alleged to have some relation to the Defendant,

co- Defendants or co-conspirators or shall be used by the State in trial on the merits of this case.

       Granted:     /

       Denied; - - - - -

       22.     All test results of any type, inc. udingbut not limited to field sobriety tests, as
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 30 of 60




        23.    All reports of scientific tests, experiments or comparisons, and all reports of any

experts who conducted such tests, experiments or comparisons, together with the name and

address of such experts, including but not limited to weapons, bullets, shots, waddings,

cartridge cases, tool marks, blood, breath, hair, threads, drugs, or controlled substances.

        Granted:   /

        Denied: _ _ _ __

        24.    All autopsy reports based on an examination of any decedent and/or medical

records of the alleged victim.

       Granted:

       Denied: _ _ _ __

       25.     Any .medical or psychiatric reports relating to the.present case, whether of the

Defendant or any witness or yictim.

       Granted:     /

       Denied: _ _ _ __

       26.     Any evidence of insanity, incompetency or incapacity of the Defendant, the victim

or any third party or a witness having some relation to the present case.

       Granted:        -/

       Denied: - - - - - .

                                 IDENTIFICATION EVIDENCE

       27.     All photographs made of the Defendant as a part of any line-up, including

photographs of any other persons included in the line-up procedure.

       Granted:    L
       Denied: _ _ _ __
Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 3fof 60




        28.     The fonn used by law enforcement authorities to identify participants in the

line-up which included the Defendant, including any information available on any other

participants in said line-up.

       Granted:    /

       Denied: _ _ _ __

       29.     A description of any identification procedures utilized by law enforcement

officers or agents of the State, including the names and addresses of any participants in such

identification process.

       Granted:        /

       Denied:-----,-

                                PRIOR CRIMINAL RECORD

       30.     The prior criminal record of the following persons:   ,~ e.,.,...-~._


      a. The Defendant

        Granted:       /

        Denied: _ __

      b. Each co-Defendant

        Granted:       /

        Denied: _ _ __

     c. Each co-conspirator

        Granted:

        Denied: _ _ __

     d. Any decedent

        Granted:       /

        Denied: _ _ __
  Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 32 of 60

                              ~                                          -..,J


           e. Any victim or complaining witness

           Granted:     ,/'

           Denied: _ _ __

       f. All State's witnesses     e.,~~~~~

           Granted:     /

           Denied: _ _ __

                                                   II.

          In support of the foregoing, Defendant would show the Court that the production of all of

the above evidence is necessary to the effective assistance of counsel. Such matters are in the

possession or under the control of the Prosecution, and are relevant, material and necessary to

the Defense. The items are not privileged and denial of the same would work a denial of a fair

and impartial trial to Defendant Absent such discovery, the Defendant's rights under Article

39.14, Texas Code of Criminal Procedure, Article I, Sections 9, 10 and 19 of the Texas

Constitution, and the Fourth, Fifth, Sixth and Fourteenth Amendments.to the Constitution of the

United States Will be violated, to the irreparable injwy of Defendant. See also Articles 1.04,

1.05, 1.051 and 1.06, Texas Code ofCriminal Procedure, and Brady v. Maryland, 373 U.S. 83

(1963).

          Wherefore, premises eonsldered, the Defendant respectfully prays that this Honorable

Court grant this Motion for Discovery, Inspection, Production and Inspection of Evidence in all

things, or in the alternative, that this Court will set this matter down for hearing, and that after
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 33 of 60




such hearing, that the Court grant such discovery in all things.

                                              Respectfully Submitted,




                                              JOHNGIILMO
                                              622 South Tancahua
                                              Corpus Christi, Texas 78401
                                              (361) 882-4378; Fax: (361) 882-3635
                                              STATE BAR# 07958500; ADM# 18181


                                CERTIFICATE OF SERVICE

 . As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of the

above and foregoing dooument was Ibis date·~ Attorney fur the State.



                                             JOHN GILM•G&=I--t-E-·------
                              CAUSE NO. A-08-5080-4CR
                                     ***********
                 THE STATE OF TEXAS VS. CHADRICK PATE
                                     ***********
                           IN THE 36'b DISTRICT COURT OF
                             ARNANSAS COUNTY, TEXAS


                                           ORDER

       BE IT REMEMBERED, that on the _ _ day of _ _ _ _ _ _ _, 2008, came on to

be considered the above and foregoing Rule 404(b) Request for Notice of Intent to Offer Extraneous

Conduct by Defendant. After consideration of the same, it is the opinion of the Court that

Defendant's Motion be:

       0      GRANTED.

       ( )    DENIED, to which ruling the Defendant excepts.

       ( )    SET FOR HEARING ON THE _ _ day of _ _ _ _ _ _ __.

2008, at         o'clock

       SIGNED:
                       CAUSE NO. A-08-SOS8-4CR
                            ***********
             THE STATE OF TEXAS VS. CHADRICK PATE
                            ***********
                   IN THE 36*b DISTRICT COURT OF
                     ARANSAS COUNTY, TEXAS



                                 ORDER

     BE IT REMEMBERED that the foregoing Motion to Reveal the Deal was

presented to the Court on theM_ day of _ _  J_v~'fr-------, 2008, and
it is therefore, ORDERED that the Motion is hereby GRANTED~IED.

     DONE AND ENTERED this the      L~    day of   J YrJ                 2008.


                                       ~on~           -Gha;t£ /
                                ~PRESIDING                 """Y




                                                                                 35
             Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 37 of 60

      ~··




             THIE STATE OF TEXAS                        •             IN THE DISTRICT COURT
            vs:.                                         •            .36th JUDICIAL DISTRICT
             CHAPRICK PATE                               •            ARANSAS COUNTY, TEXAS

                                MOTIOJ'!-~~.ENDANT·awfjiATE:
                                     FO.ft~___:~OYO____:._~

            TO THE HONORABLE JUDGE OF SAID COURT:
                    NOW COMES the Defendant, Chadrick Pate, by and through his attorney John
             Gilmore, and respectfully moves this Court for an on1er severing the offenses charged
            agsrlnst this Defendantin the indictment herein from the offenses charged the co-
            defendants and for a separate trial thereon, on the grounds that this Defendant is by the
            joil111der herein and for good cause would respectfully show WJ.to the Court as follows:
                                                             I.
                   Defendant believes that there are previous admissible against the co-defendants
            in fhis case.
                                                                                                         t;
                                                                                                          i
                                                          II.
                    Further, we believe that there will be conflicts in the defenses of this Defendant
            andl the cCHiefendants which will be prejudicial to Defendant if they are tried together.
                                                         Ill.
                   A joint trial of Defendant and his co-defendants poses a security riSk to Defendant
            and to trial participants and spectators.
                   WBEUFORE, Defendant respectfully prays that this Honorable Coun sever him
            fronn the co-defendant indicted herein and order ·a separate trial of the charges against
            him from the offenses charged the co-defendants and· for such other and further relief as
            this Honorable Court may deem just and proper.




,.;
l
       ,-,
   ......

               · ··case 4:13-c:V.:06709 Document 5-13 Fil~d in TXSD on 05/17/13 Page 38 of 60




                                                            ]~·~··  ~·'~,
                                                                       ' ·•····•··•··•··




                                                 CERTIJ'ICAIE OF SER\?;CE
                       I, John Gilmore, do hereby certify that a true and correct copy of the foregoing Motion
               of Defendant Chadrick Pate for Severance of Defendants bas been served on Aransas
               Co·unty District Attomey~s Office, Nueces County" Cowthouse, 301 N. Live Oak Street,
               JIDclq.1orlr Texas an this   ~4 atJuly .. 2DP,8..                              . .. .                 .



                                                            ~
                                                                 .. ... .         . . .        .. ~ '


                                                             .              '   .. .. ·   .
                                                                                                  .• ..

                                                             ··.            :
                                                                                 .·'          .   •':
                                                                                                          .   ··.
                                                                                                                ·.

                                                            ·uPtl.·~




.' .


         ...




                                                                                                                         ~1
  Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 39 of 60


                                                         SC)go-4-
                                    cAusE NO. A-08~-4CR

 THE STATE OF TEXAS                            •         IN THE DISTRICT COURT

vs.                                           •          36TH JUDICIAL DISTRICT

 CHADRICKPATE                                 •          ARANSASCOUNTY,TEXAS

                               MOTION FOR CONTINUANCE

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES the Defendant, Cbadrick Pate, by and through his attorney of record,

John Gilmore, and moves the Court to continue the t Jury Trial, which is set for Monday, August

4, 2008. In support of such motion would show the Court as follows:

                                                   I.

        The Defendant's attorney was in Trial in San Patricjo County, Tex~, in case styled: The

State of Texas vs. Richard Cuellar, Cause No. S-07-3457-1CR and needs more time to prepare

for Trial in the above-ref~renced case; therefore, Defendant's attorney ask the Court to re-set the

Trial to a later date.

                                                   11.

        This motion for continuance and is not made for delay. Defense Counsel requests this

continuance in order to preserve Defendant's constitutional rights to effective assistance of

counsel, due process and due course of law under the Fifth, Sixth and Fourteenth Amendments to

the United States Constitution, Article I, Sections 10, 13 and 19 of the Texas Constitution, and

Articles 1.04, 1.05 and 1.051 of the Texas Code of Criminal Procedure.

        WHEREFORE, PREMISES CONSIDERED, Defendant moves the Court, pursuant to the

authority of Article 29.03, Texas Code of Criminal Procedure, to continue the Pretrial and Jury

Trial in this cause until a future date.
Case 4:13-cv-00709 Document 5-13- Filed in TXSD on 05/17/13 P.age 40 of 60




                                  JOHNGJLMO
                                  622 S. Tancahua/P. 0. Box 276
                                  Corpus Christi, Texas 78401
                                  (361) 882-4378 FAX (361) 882-3635
                                  ATTORNEY FOR DEFENDANT
                                  STATE BAR #07958500
Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 41 of 60




STATEOFTEXAS                          •

COUNTY OF ARANSAS                     •

        BEFORE ME, the undersigned authority, on this day personally appeared John Gilmore _

and after being by me first duly sworn deposed on his oath and said:

        "My name is John Gilmore. I am the attorney in Cause No. A-08-5058-4CR presently

pending in the 3&h District Court of San Patricio County, Texas. I have read the foregoing

Motion for Continuance to which this affidavit is attached and which is to be filed in the

aforementioned cause. All of the facts and allegations contained in said motion are true and

correct to the best of my knowledge and belief."




                                              ~~
                                             JOl-IN GILMOR


       SUBSCRIBED AND SWORN TO before me by the said John Gilmore on this the                ·3/df-
day of July, 2008.
-Case 4:13-.cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 42 of 60




                                CAUSE NO. A-08-5058-4CR

THE STATE OF TEXAS                           •      IN TilE DISTRICT COURT

vs.                                          ••     36rn JUDICIAL DISTRICT

CHADRICK PATE                                •      ARANSAS COUNTY, TEXAS

                               CERTIFICATE OF SERVICE

       I, John Gilmore, do hereby certifY that a true and correct copy of the foregoing Motion for

Continuance has been served on the Office of the District Attorney, Aransas CoQnty Courthouse,

301 N. Live Oak Street, Rockport, Texas 78382 on this the.)Y day of July, 2008.




                                              ~
                                            J~aiiMo~




                                                                                                     11
Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 43 of 60




                                  CAUSE NO. A~08-5058-4CR

THE STATE OF TEXAS                         •     IN THE DISTRICT COURT

vs.                                        •   . 36TH JUDICIAL DISTRICT

CHADRICK PATE                              •     SAN PATRICIO COUNTY, TEXAS

                                         ORDER

      Defendant's Motion for Continuance, having been presented to the Court, the same is

hereby GRANTED~.

      SIGNED this        :)   l            J_~_,b~+._____,, 2008.
                                  day of _ _




                                      ~i1YW\a        Lhv-y
                                          GE PRESIDING


                                         ORDER

      Defendant's Motion for Continuance having been GRANTED, the same is hereby re-set

for Announcement on _ _ _ day of.,---.,.---' 2008 and the Jury Trial on the.___ _

day of _ _ _ _ _ , 2008 at _ _ _ o'clock, _ _ _.m.



      SIGNED this _ _ _ day of _ _ _ _ _ _ _ _ _, 2008.




                                          JUDGE PRESIDING
                                               ~a C    tl--ef ~ h uv:J "; _u-r      ((_.!-'\   ~

                                                  \ju-t ~0 o-vd-er                             ()
                                                  w" ~.--tfe~d r :J ru./Vl t~cr
                                Cause No. A-08-5080-4-CR                                  £+
THE STATE OF TEXAS                         §      IN TifE DISTRICT COURT OF              JS
vs.                                        §      ARANSASCOUNTY,TEXAS

CHADRICK B. PATE                          §       36TH JUDICIAL DISTRICT


                       STATE'S MOTION FOR CONTINUANCE

       Now comes the State, by and through her District Attorney, and asks this Honorable

Court to continue this cause. In support of this Motion, the State would show as follows:

       1.     This case is set for jury trial on September 29, 2008.

       2.     The State seeks this motion for continuance due to information received in

further investigation in this cause indicating the location of the weapon used in the murder

of Aaron Watson. A D.P .S. dive team assembled by Ranger Oscar Rivera were able to locate

and recover a revolver from a local bay matching the description of the weapon used in the

·commission of the charged offenses. The recovered revolver has been submitted to the

D.P.S. Crime laboratory in McAllen for a series of forensic tests. Other evidence recovered

in this cause have also been submitted to the D.P.S.laboratory in Austin and Corpus Christi

for fingerprint and DNA testing of which the results are still pending.

       3.    Ranger Oscar Rivera, an investigator in this case and a material and necessary

witness for the State, has recently undergone surgery and is not available to testifY until

November.
       4.       This request is not made for the purpose of delay, but that justice be more

effectively served.

            WHEREFORE, PREMISES CONSIDERED, the State prays that this Honorable

Court grant this motion for a continuance.



                                                          Respectfully Submitted,




                               CERTIFICATE OF SERVICE

       I, Marcelino Rodriguez, Assistant District Attorney for Aransas County, do hereby
certifY that a copy ofthe Motion For Continuance was delivered to defense counsel by hand
delivery, on this the 25th day of September, 2008.
                                 CAUSE NO. A-08-5058-4CR

THE STATE OF TEXAS                          •              IN THE DISTRICT COURT

vs.                                         •               3~h JUDICIAL DISTRICT

CHADRICK PATE                               •              ARANSAS COUNTY, TEXAS

                                          ORDER~
       BE IT REMEMBERED, that on the            (}:5 day of         ~.                 ,2008,

came on to be considered and above and foregoing Motion of Defendant Chadrick Pate for

Severance of Defendants;

      After consideration of the same, it is the opinion of the Court that Defendant's Motion be

GRANTEDIB:efliMB.
                                 ik
      SIGNED this          ;lS    dayof         ~                ,2008.
 Case 4:13-cv-00709 Document 5-13 Filed in TXSD on 05/17/13 Page 47 of 60                     l'lO

                                                     fP
                                 CAUSE NO. A-08-50S8-4CR

 THE STATE OF TEXAS                        *                IN THE DISTRICT COURT
vs.                                        •                361h JUDICIAL DISTRICT
CHADRICK PATE                              •                ARANSAS COUNTY, TEXAS·
                                   MOTION TO DISMISS
TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES the Defendant, Chadrick ·Pate, by and through his attorney John
Gilmore, and respectfully moves this Court for an order dismissing the offenses charged
against this Defendant in the indictment herein and for good cause would respectfully
show unto the Court as follows:
                                               I.
       Defendant is confined in the Aransas County Jail. During Hurricane Ike,
defendant and other inmates at the jail were evacuated to other facilities. Defendant was
forced to leave his property behind, at the Aransas County Jail. Included with the
property were approximately 30 pages of handwritten notes, which were confidential
communications to defendant's attorney, regarding his case. When defendant returned to
                                                                          '
the Aransas County Jail, his property and the confidential writings were not returned to
him. All other inmates had their property returned to them. Defendant believes the
confidential communications were intentionally removed from his possession and are
being reviewed and used by investigating law enforcement officers, to assist in the
prosecution of defendant's case.
                                            II.
       Defendant is charged with the offense of murder, under the law of parties. The
primary evidence of defendant's culpability in the case, comes from co-defendants.
Defendant's confidential writings outlines his entire defense to the case and possession
and review of these materials by law enforcement investigators severely hampers his

ability to defend himself in this cause.              __ik_dayot
                                                                      ..--fiLED/\
                                                                     ~ 2~
                                                       at       _   JO!   ~   '   o'clock~M
    Case 4:13-cv-00709 Document 5~13 Filed in TXSD on 05/17/13 Page 48 of 60
•


                                                 Ill.
           Effective representation of counsel requires that a criminal defendant be permitted
    to confer in private with his attorney. Intrusion into the private attorney-client
    communications violates defendant's right to effective representation and due process of
    law guaranteed by the Fourteenth Amendment to the United States Constitution. These
    legal materials contained confidential infonnation protected by the attorney-client
    privilege and law enforcement inspection of these materials violates defendant's right to
    effective assistance of counsel guaranteed him by the Sixth Amendment to the United
    States Constitution and article I, section 10 ofthe Texas Constitution.
           WHEREFORE, Defendant, Chadrick Pate, respectfully prays that this Honorable
    Court enter an order dismissing this prosecution, with prejudice, and for such other and
    further relief as this Honorable Court may deemjust and proper.


                                               Respectfully submitted,




                                               622 S. Tancahua/ P. 0. Box 276
                                               Corpus Christi, Texas 78403 ·
                                               (3Wc;r 88:i-4378/phone
                                               (361 882-3635/fax
                                               A ORNEYFOR DEFENDANT
                                               BAR NO. 07958500
                                                          -- '-   -.(

                                                  CAUSE ·No. A-08-5080-4-CR-_                                          I/   ""'
                                                                                                                       '
                                                                                                                       J

                  ......                          i
                           ..,    '           .   )

    THE STATE
          .   OF
              .  TEXAS                                       §          IN THE DISTRICT COURT

    vs.                                                      §          36m JUDICIAL DISTRICT

    CHADERICK B. PATE.                                       §


                                          DEFENDANT'S MOTION IN LIMINE


             NOW COMES Chadri~k B.Pate the Defendant in the above entitled and numbered cause and

    requests the Court to instruct the Prosecuting Attorney, his assistants, or any of the State's witnesses

    in this cause, not to allude to, refer to, or in any way bring before the jury, whether as a panel, or jury

    selected to try this cause, during any stage ofthi~ proceeding, any of the following, and would show

    the Court that to allow such testimony would be prejudicial to the rights of the Defendant in this

    cause.                                                                                      \,   ~   ....

             This Defendant would urge the Court to instruct the Prosecuting Attorney not to refer to or

    allude to any of the following without first approaching the bench and making known to the Court

    and the attorneys for the Defendant outside the presence and hearing of the jury that he intends to

    offer such proof, thus pennitting the jury to be retired and the evidence and objections heard, and the

    Court to rule on the admissibility of such evidence before it is placed before the jury, thus preventing

    prejudicial error no subsequent instruction could cure. The Defendant prays this Honorable Court

,
)
    preserve his rights under the Fifth and Fourteenth Amendments to the United States Constitution,

    Article I, Sections 10 and 19 of the Texas Constitution, and Articles 1.04 and 1.05 of the Texas Code

    of Criminal Procedure, and hereby requests this instruction concerning the following evidence:

             I.              Any alleged violations of the law, which have not resulted in a final conviction.


    .~:~ . ~~· .'.$!                                                                                      ~i -'~ Cl\
       ,,."~                                                                                                           5J
                                       CAUSE NO.A-08-5080-2-CR & A-08-5080-4-CR

                   STATE OF TEXAS                                      IN THE DISTRICT COURT

                   vs.                                                     36TH      JUDICIAL DISTRICT

                   CHRISTOPHER JOSEPH HALL                             ARANSAS COUNTY, TEXAS
                   CHADRICK B. PATE
                                         JURYNOTE:                     I

                   ~t;·et·


     .-1~·. '.':    ~-~~(!6.- ...•p~·Qf
                                                                      lfZJJ;JJC:
                                                                      PRESIDING JUROR
      . ...    · '1.r3D ·.
               ... .     .·. .   ..     .        COURT'S ANSWER
 (
          ··~OFTHEJURY: _ _ _ _ _ _ _ _ _ _ _ _ __
                   ~. io I) - &A i.o beinJ Sent h ~ -ex.h.d?l± 5~
                   Uo ..fo l) , 3 ) .t 't) 1M. S ftt.k hX n±s •/]Q 1)1{ .]a y\Jct}-1
                                  I
                                                                                                  1


                   mr. UnrJuwoad rn, 'Ro] Wcve. not odrn i ~d ·,n ~
                                            #




               e V• c,lQ "(.(    Q    nc:! C6 nn a± b c   5 L (\   + IY\ ·:16 1\) Vs-.


                                                                   dCAI'\V\C-            IN~v         t

                                                                            SIDING JUDGE




(,
                                                                      Charge Jury p. 1




  1HE ST~ATE OF TEXAS                       §       IN 1HE DISTRICT COURT OF

                                           §        ARANSAS COUNTY, TEXAS

  CHADRJICK B. PATE                         §       361H JUDICIAL DIS1RICT

                              CJ"MRGE QF TOE COI.WT

 MEMBEtRS OF 1HE JURY:

         Th~e   defendant, CHADRICK. B. PATE, stands charged by indictment with the

 DffeJ'J$6$   d COLWTS 1 MlJRDER, a»eg«} 1b have been CONJOJi#eO (}/} 0t- .Jbom

 January ·4, 2008      in Aransas County, Texas; and COUNT. 2 AGORAVATED

• ASSAUL.T, alleged to have been committed on or about January 4, 2008, in Aransas

 County, Texas. The defendpnt is also alleged to have CC?mmitted     ~e   offense of

 ~WJed          As.wl1t in CooDt. 2 ~ENGAGING tN OBJlANl.ZED ClUMINAL

 ACTIVITY.         The defendant has pleaded not guilty to each offense you are

instructedll that the law applicable to this case is as follows:

                                      COUNT ONE

                                               J~


       Owr law provides that a person commits murder if he intention~ly ·or              '. """-:.   ~·



knowingl31 causes the death of an individual.
         ,.

                                                                                        .C'.ba~F Jury p. 2


                                                       2.
                   A person acts intentionally, or with intent, with respect to a result of his

             conduct when it is his conscious objective or desire to cause the result

                   A person acts knowingly, or with knowledge, with respect to a result of his

             ~ ·~keiaamYm"tbat hia~ ia~ycettain toc.rmaetbe-~

                   A "deadly weapon" means a firearm

                   ·u~dividual"   means a human being.



                                                      3•.

         \         Our laws provide that a person is criminally responsible as a party to an

"-~offense if the offense is COIIU!Iitted by~own~ by the conduct of another
 . fox 'Rbidll be. i~!.c:dmi.tw11.1 ~~,Q.t b          ~~                     .
                                       ~                 CC/f'-~ ~ CVV\
~     i). A~ is criminally responsible for an offense llOJDJIIitted by the conduct                           \



  .   . of anothc:,'T if,~ with intent to promote or assist the commission of the offense,

         he solicits, encourages, directs, aids, or attempts to aid the other person to commit

         · otfen:se. .Mere presence alone w1I! not constftute one ftat!..v-t1'\""Ga crime.
                                                            f-ertc..l 0od.                                                                       Char;ge Jury~ 3


 PATB, acting alone or together with Michael Jason Underw~ Christot>her Joseph

  Hall, Amthony Lee Ray, and Kevin Ray Tanton, did then and there intentionally or

 knowintgly, cause the death of an individual, namely, Aaron Watson by shooting the

 uid. Amon. WSJtstm.            ~   a t'ixeum, t.bBa. 'JOU 'Jri.U fuv1 t.bJ! ~ ~ af

 Murder..

         Unless you so find from the evidence beyond a reasonable doubt, or if you

 have a reasonable doubt thereof; you will acquit the defendant of murder as

.a.U.qge.D iD Co.u.o.t £lot'!

        ur you have found the defendant guilty of Count 1 do not proceed to Count
Two of .Aggravated Assault



                                         COUNT TWO

                                              ~-

   Our l•aw provides that a person commits an aggravated assault if the person

intentionally, knowingly, or recklessly causes serious bodily injury io another.



                                              6.


       A '"deadly weapon" means a tireann.
                                                                         Charge Jwy p. 4


        The term "serious bodily injury" means bodily injury that creates a
                                                                     I
 substan1tial risk of death or that causes death, serious permanent disfigurement, or

 pro~ted    loss or impairment of the function of any bodily member or organ.



                                           7.


                                                              ·:·
or desirce to cause the result.



       A. person acts knowingly or with knowledge, when he is aware that his

~· i..i.~~ ~tAQW.W:.t.bA~




      A person acts recklessly, or is reckless, with respect to the result of his



unjustifi1able risk that the result will occur. The risk must be of such a nature and

degree that its disregard constitutes a gross deviation from the standard of care



the actor's standpoint.

                                          8.
      Ouar laws provide that a person is criminally responsible as a party to an
                                                                         Charge Jwy p. S


  for which he is criminally responsible, or by both.

         A~   person is criminally responsible for an offense committed by the conduct

 DfJJnotber Jf, .l&ti9g with iwent tD pi'l>11JDtC DT ~ tbc c~ ofthc. off~~.

 he solic:its, encouragest directs, aids, or attempts to aid the other person to commit

  the offe:nse. Mere presence alone will not constitute one a party to a crime.



                                               9.
         A. person eommits an offense of Engaging in Organized Criminal Activity if,

 as a crinainal prison gang, he commits Aggravated Assault



                                              10.

        "Criminal prison gang" means three or more persons having a common

 identlfyilng sign or symbol or an identifiable 1eadershlp who continuously or

.fE1.9l.darly· .associate .in the commi.cmion ofmminaJ.acDY.itie.a.




                                              11.

       It is no defense to prosecution for the offense of Engaging in .Organized

Ctiminal M.i'lib; t.b.at:.

       (1} one or more members of the combination are not criminally ~ponsible
                                                                          Cflarge Jury p. 6




        (~2).   one or more members of the combination have been acquitted, have not

 been prosecuted or convicted, have been convicted .of a different offense, or are            ,

 ~Ut.\W.~~

        (31) a person bas been charged with, acquitted, or convicted of said offense;

 or,

       (4~) once the initial combination of three or more {)el"SODS is formed, there is a

 change iin the number or identifY of persons in the combination as long as two or

 more p«~ns remain in the combination and are involved in ·a continuing course of




                             LIMITING INSTRUCTIONS
       Y(JU     are instructed· that if there is any evidence before you in the case

.re~ tbe.~m:e. Df a~ pri.JDD §1111& tbeec~;s ~.iDs

criminal street gang, and/or the criminal street gang's commission of criminal
                                                                     c


activities, such evidence, if any, was admitted for the limited purpose of aiding you,

ifit does. aid you, tit aetermiruilg the issues oft&e defend'ant's guift or innocence of

~         in organized criminal activity, and for no other. This evidence, if anyvcan

only be CQlSidered by you after you have determined the defendant is· in fact guilty

of one onr more of the offenses charged. You may consider this evidence for that
                                                                       C'lJarge Juryp. 1




  Cri.minsD.l Activity, each element of the crime must be proven beyond a reasonable

  doubt



  regardilln.g the defendant's 'having committed offenses other than the one for which

 he is no1w on ·trial, you cannot consider said testimony for any purpose unless you



 other offenses, if any wete committed, and even then you may only consider the

 same int; determining the ttlotive or identity of the defendant, and for no other ·



                                          12.

       Ncow, if you find from the evidence beyond a reasonable doubt that on or

 aboutJamtuary 4, 2008, in Aransas County, Texas, the defendant, CHADRICK B.

 P.4TB• .sdiJJg .a.1m2e.DT ~with MicbaeJ .Jasl>R L~               C~ ~

Hall, AlnLthony Lee Ray, and Kevin Ray Tanton, did then and there intentionally,
                                                     1'0
 knowinglfiy, or recklessly, cause serious bodily injwi.'Aaron Watson by shooting the

said A.anon Watson with a Handgun, the same being a firearm. You will find the



       Urnless you so find from the evidence beyond a reasonable doubt, or if you

·have a f"easonable doubt thereof, rou will acquit the defendant of Aggravated
                                                                                Charge 1wy.P· 8

  Assaultt as alleged in Count Two

            IJf you have found the defendant guilty of Aggravated Assault in Count 2,

  .&~ ·tbe JJ»JoHMg specJaJ iaaDe -~, DoDOI.&'1SJJIN 1\Wl.spedaJ ~

             ;.;~0 )@OJ                          SPECIAL ISSUE

                                       the evidence beyond a reasonable doubt that on or about



~ oo                      •      "ine Aggtava\"ed AB8IWb: aYteged in Count 'l, was aWng as 11

· member- of a crimjnaJ_prison gang? Answer ''Yes" or "No."                      ·

                                                        13.

            v.·ou are insttucted that an accomplice as the term is herein after used meaQS



  person .,who are connected with the crime, as such parties, by unlawful act or

  omission on their part transpiring either before               or   during the time of the

 commis..t~Jion    of the offense. A person is criminally responsible as a party to an



 for whicllh he is criminally responsible or by both. Mere presence alone, however,

 will not «constitute one a party to an offense.

        ThLe witnesses Michael Jason Underwood, Anthony Lee Ray, and Kevin Ray

 T.a.WL"m   ~    .sccompJJces.          Jf JJm   Dl'flmsc   HW &~     you &81N1Dt &oovia tb.e

 defendarllt u~n accomplice testimony unless you first believe that the testimony is
            .. - .. ~--       ·-··-·. ·----      27"
                                                                          Cbarge Jury p. 9


 true antd mom~ Ueimman n gr1Jtey ~ t.htagta tali 1mm "'JfR4 ~ Ultliva ~

  defendunt upon said testimony_,_ .unless you further believe that there is other

 testim.o1ny in the case, outside the evidence of the said witnesses Michael Jason



 defendsnnt with the offense committed, if you find that an offense was committed,

 and the' corroboration is not sufficient it merely shows the commission of the



 then frollm all the evidence you must believe beyond a reasonable doubt that the

 defendsunt is guilty of the offense charged against him.

                                            14.

       Dwr Jstt· pmtides tlMt a defettd6ttt may testa;· itt lti6 owrr be~Ndf ifbe ekx:ts

to do so,. This, however, is a privilege accorded a defendant, and in the event he

 elects not to testify, that fact cannot be. taken as a circumstance against him. In this

case, th(e   defendan~   has elected not to testify, . and you are instructed. that you



take it inLto consi~eration for any purpose whatsoever as a circumstance against the

defendant



in a felony prosecution. It is not. evidence of guilt nor can it be considered by you

in passintg upon the question of guilt of the defendant. The burden of proof in all
                                                                             Cbtuge /uryp. 10


  a\minml      ~~ t~:.V£ ~        fbA   ~~                tbA ~ uvJ. M'lel:     ~&,s.   to tbt!

  defendsmt.

      . JIUl persons are presumed to be innocent and no person may be convicted of

 m    ~~          v.W&Ci!S.   ~ ~ ~         t.W:.   ~     \cc. ~ ~ '- ~

 doubt. The fact that he has been arrested, coritined, or indicted for, or otherwise

 charged! with the offense gives rise to no inference of guilt at his trial. The law

 ~~·t.~,.~w,~hW.~~~m'J~~uW.t.

  The presumption of innocence alone is ·sufficient to acquit the defendant unless

the jUI'Oirs are satisfied beyond a reasonable doubt of the defendant's guilt after

 careful emd impartial consideration of all the evidence in the case.
         The prt:VJC&JJtk\9 b.u tbc b.ur/Jm of pn>vmg the .deknda.W §WJJy .aDd it .DWJ\t

do so .by proving each and every element of the offense charged beyond a

reasonable doubt and, if it fails to do so, you must acquit the defendant

        Jt   ia not reqWr/NJ tb.tt tbe proaecmion pl'OV8 p}}t beyoniJ a}} pcwJbJe·.tJ.o.vbt;·

it. is re«quired that the prosecution's proof excludes all "reasonable doubt"

concernilng the defendant's guilt

        In the event you have a reasonable doubt as to the defendant's guilt after

oou.cV..deri.t~Jb elt   t!v:. ~'l~ ~       't.m., md. ~ ~' ,~ 'H\U ~­
him and tsay by your verdict "Not Guilty."
       Yr.,u are the exclusive judges of the facts proved, of the credibility of the
'   .
                                                                                 Charge lUI)' p. 11


        witnesses, and the weight to be       giv~n   their testimony, but you must be governed

        by the l.aw you shall receive in these written instructions.



        your Pnresiding. Juror. It is his or her duty to preside at your deliberations, vote

        with yo•u, and, when you have unanimously agreed upon            averdict, to certifY to

        the Presdding Juror.

               D~g         your deliberations in this case, you must not consider, discuss, nor



    mentiont any personal knowledge or information you may have about any fact or

        person c:onnected with this case which is not shown by the evidence.

              ·~lo   one bas any authority co coumtw#cate with you except the officer who

    has you in charge.· After you have retired, you may/communicate with this Court

    in writincg through this officer. Any communication relative to the cause must be

    written, prepared and signed by the Presiding Juror and
                                                          .
                                                            shall be
                                                                  .
                                                                     submitted to the



    charge, CDr the attorneys, or the Court, or anyone else concerning any questions you

    may have~.

             '{ Ullllr   so\e duty at tnis tune is to ae'tennine 'ine guilt or innocence of 'ine

    defendan·t under the indictment in this cause and restrict your deliberations solely
~   ..




         to the issue of guilt or innocence of the defendant.

                 F'ollowing the arguments of counsel, you will retire to consider your verdict




         Dateltinrrte: _c?{_._tL-+/_fl1:....-_ _
                               Sf~




                                                                                                 7{
                                                                     Charge Jwy p: 13



                               Cause No. A-08-5080-2- CR

      THE STATE OF TEXAS                 §     IN TIIE DISTRICT COURT OF

                                         §     ARANSAS COUNTY, TEXAS

      CHADRICKB.PATE           §    36TII JUDICIAL DIS1RICT


                                   VERDier FORMS

                                      COUNT ONE

         We, the Jury, flnd the Defendant, CHADRICK B. PATE, GUILTY of
     MURDER, as alleged in the indictment


                                     !?~vvdJ ;J. b
                                    PRESIDING JUROR

(    OR                       (·Z       ~                  E)~
                                      6~                   l}--


                                   C1---
       We, the Jury, find the Defendant, CHADRICK B. PATE, NOT GUILTY of
    MURDER

                                                    ....

                                   PRESIDING JUROR




          H you find the Defendant not guilty of Murdet;" as alleged in Count One,
    then proceed to Count Two.                          ·
                                                                   Charge Jury p. 14


(
                              Cause No. A-08-5080-4- CR -

      TilE STATE OF TEXAS              §     IN TilE DISTRICT COURT OF

                                       §     ARANSAS COUNTY, TEXAS

     CHADRICKBLAKEPATE                 §     361H JUDICIAL DISTRICT

                                 VERDICI' FORMS

                                   COUNT TWO

     USE ONLY ONE FORM:



         We, the Jwy, find the Defendant, CHADRICK B. PATE, GUILTY of
     AGGRAVATED ASSAULT, as alleged in the indictment.


(
                                 PRESIDING JUROR

    SPECIAL ISSUE (Answer only if you have found the defendant guilty of this
    count)

           Did the Defendant, CHADRICK B. PATE, commit said offense as a member·
    of a criminal prison gang? (answer "Yes" or ''No")       ·



                                ANSWER:
    a~                                                         .
    We, the Jury, find the Defendant, CBADRICKB. PATE, NOT GUILTY ofCOUNT
    TWO.



                                PRESIDING JUROR
                          CAUSE NO.A-08-5080-2-CR & A-08-5080-4-CR
(
         STATE OF TEXAS                                        IN THE DISTRICT COURT

        vs.                                                    36TH     JUDICIAL DISTRICT

        CHRISTOPHER JOSEPH HALL              ARANSASCOUNTY,TEXAS
        CHADRICK B. PATE
                              JURY NOTE:___;.__/_

     · (u ~~a""'     Con v \ c:.T ,~   u -8 Ec() Rt) s
         ~~       YATc     A-ND         MR           I]fi LL
              '
      (~)DoS>s rclt:: VLcitM                          'REC.GJ\1£      Auy     ?uRI1aN
       OF A"-'Y  ffN'£             I




    )3 . lc ':~06.
(     ·~
                                         COURT'S ANSWER

       MEMBERSOFTHEJURY: ______________________________

              01 (Q.l(
              Ct"l    No.

                                              ....




(
 Case 4:13-cv-00709 Document 5-14. Filed in TXSD on 05/17/13 P.age 16 of 38



                                    Cause No. A-08-5080-4-CR

 1HE STATE OF TEXAS                          §         IN TilE DISTRICT COURT OF

 vs.                                         §         ARANSAS COUNTY, TEXAS

 CHADRICK B. PATE                           §          36TII mDICIAL DISTRICT

                                    PUNISHMENT CHARGE

 LADIES AND GEN1LEMEN OF TilE JURY:

                                                  1.
        By your verdict returned in this case, you have found the defendant guilty of the
 offense of Murder as charged in the indictment. It is now necessary that the jwy assess and
 ftx punishment for this offense.


        You are instructed that a defendant adjudged guilty of the offense of Murder as
alleged in the indictment shall be punished by confmement in the Institutional Division of
the Texas Department of Criminal Justice for a period ofnot less than ftve (5) years nor more
than ninety-nine (99) years or life, and the jmy in its discretion, may, if it chooses, assess a
fine in any amount not to exceed $10,000, in addition to confinement in the Institutional
Division. Therefore, you shall assess the punishment of the defendant at a tenn of years of
not less than five (5) nor more than ninety-nine (99) years or life, and you may assess a fme
of up to $10,000.


                                                 2.
       Under the law a defendant, if sentenced to a tenn of imprisonment, may earn time off
the period of incarceration imposed through the award of good conduct time. Prison
authorities may award good conduct time to a prisoner who exhibits good behavior, diligence
in carrying out prison work assignments, and attempts at rehabilitation. If a prisoner engages
in misconduct, prison authorities may also take away all or part of any good conduct time
     Case 4:13-cv-00709 Document 5-14 Filed in TXSD on 05/17/13 Page 17 of 38




     earned by the prisoner. It is also possible that the length of time for which a defendant will
     be imprisoned might be reduced by the award of parole.


            Under the law applicable to this case, if the defendant is sentenced to a term of
     imprisonment, the defendant will not become eligible for parole until the actual calendar time
     served, without consideration of any good conduct time, equals one-half of the period of
     incarceration imposed or thirty years, whichever is less. If the defendant is sentenced to a
     tenn of less than four years, he must serve at least two years before he is eligible for parole.
     Eligibility for parole does not guarantee that parole will be granted.


            It cannot accurately be predicted how the parole law and good conduct time might be
    applied to this defendant if the defendant is sentenced to a term of imprisonment, because
    the application ofthese laws will depend on decisions made by prison and parole authorities.


            You may consider the existence ofthe parole law and good conduct time. However,
    you are not to consider the extent to which good conduct time may be awarded to or forfeited
"   by this particular defendant. You are not to consider the manner in which the parole law may
    be applied to this particular defendant.



                                                    3.
           The State bas introduced evidence of extraneous crimes or bad       acts   other than the one
    charged in the indictment in this case. This evidence was admitted only for the purpose of assisting
    you, if it does, in determining the. proper punishment for the offense for which you have found the
    defendant guilty. You cannot consider the testimony for any purpose unless you find and believe
    beyond a reasonable doubt that the defendant committed such other acts. if any were committed.
- Case   4:13~cv-00709     Document 5-14 Filed in TXSD on 05/17/13 Page 18 of 38




                                                4.
          Our law provides that a defendant may testify in his own behalf if he elects to do so.
 This, however, is a privilege accorded a defendant, and in the event he elects not to testifY,
 that fact cannot be taken as a circumstance against him.- In this case, the defendant has
 elected not to testifY, and you are instructed that you cannot and must not refer or allude to
 that fact throughout your deliberations or take it into consideration for any purpose
 whatsoever as a circumstance against the defendant.


         You are further instructed that in fixing the defendant's punishment in these counts,
 which you will show in your verdict, you may take into consideration all the facts shown by
 the evidence admitted before you in the full trial ofthis case, and the law as submitted to you
 in this charge.


         Under the instructions herein given, it will not be proper for you, in detennining the
penalty to be assessed, to fiX the same by lot, chance, any system of averages or any other
method than by a full, fair and free exercise of the opinion of the individual jurors under the
evidence before you.


         During your deliberations in this case, you must not consider, discuss, nor relate any
matters not in evidence before you. -You should not consider nor mention any personal
knowledge or information may have about any fact or person connected with this case which
is not shown by the evidence.


       You are the exclusive judges of the facts proved, of the credibility of the witnesses
and ofthe weight to be given the testimony but the law ofthe case you must receive from the
Court as contained in these instructions, and be governed thereby. You must disregard any
comment or statement made by the Court during the trial or in these instructions which may
seem to indicate an opinion with respect to any fact, item ofevidence or verdict to be reached
 Case      4:13-cv-0070~               Document 5-14 Filed in TXSD on 05/17/13 Page 19 of 3~




 in this case. No such indication was intended.


            After argument of counsel, you will retire to the jury room and proceed with your
 deliberations. After you have reached a tmanimous verdict, the presiding juror will certify
 thereto by filling in the appropriate fonns attached to this charge and signing his or her name
 as foreperson. The forms are not intended to suggest to you what your verdict should be.


           If the Jury wishes to communicate with the Court, they shall notifY the bailiff. Any
communication relative to the case must be written, prepared by the presidingjuror and shall
be submitted to the Court through the bailiff.




                                                    Respectfully submitted,




Date/time: _O\--I-}_.;:;:I.!;_.h..;;;...61..;.__    Aransas County, Texas
                       c q:        5op,..,.


                                                                 l3           ~          01
                                                                          LCY·\0        ~

                                                                      ~\l--
                               Cause No. A-08-5080-4-CR

THE.STJ\TE OF TEXAS                      §      IN THE DISTRICT COURT OF

v.                                       §      ARANSAS COUNTY, TEXAS

CHADRICK B. PATE                          §     36TII JUDICIAL DISTRICT


                                     Verdict Form



5 nor motre than 99 years or life), confinement in the Institutional Division of the Texas
Departme~nt of Criminal Justice and a fme of$       l0      (J\::)(j    (from nothing to
$10,000).




                                                      I2J;i-J.~
                                                      Presiding Juror      ~




                                                       )3
                                                                                No.AD8~ SQ804-~t?
                        THE STATE OF TEXAS                                                                             IN    THE~'\'-\DISTRICT COURT
                        VS.                                                                                           OF

                                                                                                                       A'{~~
                                   TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
                                       I, Judge of the Trial Court, Certify this criminal case:

                      _x_              is not a plea-bargain case, and the defendant has the right of appeal. (or)

                                      is a plea-bargain case, but matters were raised by written motion filed and ruled on
                                      before trail and not withdrawn or waived, and the defendant has the right of appeal. (or)

                                      is. a plea-bargain case, but the trial court has given permission to appeal, and the
                                      defendant has the right of appeal. (or)

                                      is a plea-bargain case, and the defendant has NO right of appeal. (or)



                  ~::;:dont                             r:;;;;;ght                      ofappeal.                       Date   Ol/BLo 1
                               I have received a copy of this certification. I have also been informed of my rights concerning
                     any appeal of this criminal case, including any right to file a prose petition for discretionary review pursuant
                     to Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a
                     copy of the court of appeals's judgment and opinion to my last known address and that I have only 30 days
                     in which to file a pro se petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I
                     acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my
                     appellate attorney, by written communication, of any change in the address at which I am currently living or
                     any change in~ current prison unit. I understand that, because of appellate deadlines, if 1 fail to timely
                     i form my appe 1 te attorney of an hange In address, I may lose the o o            ity to 1le a pro se petition for
                       scretio         ew.


                                                                                                                        Attorney for Defendant
                     Address:                                                                                           SBN:
                                    --------------------------
                                                                                                                        Address:-------------
                    Telephone:-------------
                                                                                                                        Telephone: - - - - - - - - - -

                                                                                                                        Fax N o . : - - - - - - - - - - - -

                     •· A DefendaDI in 1 criminal can bu lbe rigbt of appeal Wider lbcso rules. The trial court shall enter a certification of tho dofcndant'l rigbt to appeal in
                     every cue in which it eotcra a judaemcnt of guilt or other appealable order. In a plea bargain case • tbat is in which a defendant'• plea of auilty or colo
                     cooteodcre and tho puoillhmcot did oot oxccod tbe punishment recommended by the proaoculor 1111d apood to by tbo defendant • • defendant may appeal
                     only: (A) those matter that were raised by written molioo filed and ruled oo before trill, or (B) after selling th•l trial court's permission to eppcal. n
                     TEXAS RULE OF APPELLATE PROCEDIJ'RE 2S.2(a)(l).


Oiotrid CiortVPm6.lldonfcnd&nl risJIIIO appeal
  Case ~:13~cv-00709 Document 5-14 Filed in TXSD on 05/17/13 Page 22 of 38




                                      Cause No.     A-DB-50ffi-4~CF?
 THE STATE OF TEXAS                                      )(               IN THE DISTRICT COURT
                                                         ){
 vs.                                                     )(               36th DISTRICT COURT
                                                         )(
l)odv-CLK "E. Vette __                                   ){               ARANSAS COUNTY, TEXAS

             INMATE: _ _ _ _ _ _ _ _ _ _ _ _ _TDCJ No . _ _ _ _ _ __

                                            ORDER TO WITHHOLD
 GREETINGS:
         The above named defendant currently in the custody of the Texas Department of Criminal Justice
Correctional Itlstitutions Division has incurred court fees and costs in the 361h District Court of Aransas County,
Texas as a b o v = · d represented in the certified Judgment attached hereto in the amount of
$ 2/e~-tV                 "-:
THE COURT ORDERS that payment be made out of the inmate's trust fund account as follows:

         Pay an initial amount equal to the lesser of:

(l)                        20% of the preceding six months' deposits in the inmate's trust account; or
(2)                        The total amount of court fees and costs.

         In each month following the month in which the initial payment is made, the inmate shall pay an amount
         equal to the lesser of:

         (l)               l 0% of that month's deposits to the trust account; or
         (2)               the total amount of court fees and costs that remain unpaid.

Payments shall continue until the total amount of court fees and costs are paid, or the inmate is released from
confinement. On Receipt of this Order, the department's Inmate Trust Fund Supervisor shall withdraw the funds
from the account of the inmate, hold same in a separate account, and forward said funds monthly to Pam Heard,
District Clerk of Aransas County at 301 N. Live Oak St., Rockport, Tx. 78382.

Defendant was admonished by the Court of garnishment of inmate's Trust Account with the above stated tenns and
conditions.

         THE COURT ENTERS THIS ORDER pursuant to Section 501.014(t)(5), Texas Government Code, on
         this the _Q_ day of fi,.b I  ase 4:13-cv-00709 Document 5-14 Filed in TXSD on 05711/13. Page lS o_f   as,__


.. :'S~-e        WW-o\-\\    I                    eJ. ... IS·o                   r        11_. 1'l-"v-nn7gi PR~~~~al,4coiiUW !Q 11XSD on 05/17/13 Page 24 of 38 ~o o-11 oos
02/26/20H~:'1l:~l"                     P'lt!Jt    17           .   .                                                                           '--

.·                     ..
                              '   .

                                                 Tile following is to. be
                                                           0
                                                                                 ftn(d out an:d ~died to aB JmQUBST FOR
                                                                                 •




                                      COUll'r APPOINTED ATFORNE¥8 by (Jle .Magistrate or.il~eo~ Ullder

                                  bls/lJ.er ~on and sul.Jmltted to the de9lguated Coordinator Q set forth b:

                                  the D.fstlict wide or County plim.                    on tile.
                                                       DEFENPANT;s NAME: Cltn~tfdc                                 ~~ /}; Te.-.         ·
                                                       DAT.EOFB~TIW·--~3~-~~~~----~~~-----------
                                                    soClA.LsEcmurr NO                      ~:Ss- f.' 3' - 1 ..?1' I ·
                                                   DRlVBR'S LlCENSB NO;                     I b 7 I b 5" 7 7

                                                   T.RN~~~--------------------------
                                                  ·C1fARGBS PBNPING: DJ8TRlCf COURI
                                                                                     foPI·o1--~
                                                 CifAROBS PENDING: CQ'(}Nl'Y COI1B.T


     -:·   .....
                                      . . . --·-·"ilLrtmx:r oo·oom roPitT CAUBENIJM:tiimS. iF KNovm ···
                                                 /1-t:?/,.ftJJ?I)-        ~-~P



                                           ~~JJBO!impn fl'BS oaNoJ                                                                     ____~
                                                                                                                   -""'-'/1/t_...........,v

                                        L4NGUA.GER00U1REP:                              ~);/£
           --                                                          d.(-   day of
                                                                                       =m:-SJL Ep
                                                                                        · -..!/~
                                                                       ai:ue...../1; q~o'clock-fl--M
                                                                                                          --
                                                                                                             20 P     if
                                                                                                                           s=r- · - .



                                                                                  P~llli Hn:.rd, Dh:;!ricl Clerk
                                                                               Oist. COt , . nsas Co., Texas

~---------------8-y.!.:./J=--tV----oe~~-ty----"---. -· ..
                                                         AFFIDAvrr OF' INDIGENCE
                                                              .   AND          .
                                            REQUEST FOR CoURT APPOINTED COuNSEL
                                                 FJiLoNY AND MISDEMEANOR •·

                              IMPORTANT: nus fonn tens the Cowt that you need an attorney to represent you.
                     your pei.lcJWg cJuuuc(s). but do not have the money to hire an attorney. 'Ifyou quaiJfy Wider
                    law,~ !.~~..~-~.29Y1Un. attomc.y.tolq)roscot-yau ur·your-caSe. .IF Y6U-~"NO"J?"F1L
                   . OUT Tim FOLLOWING FORM COMJ?!BIELY AND' PROVIDE ALLBBQIJBS'Jl
                    ~RMA.TlON, IT MAY LEAD TO A. DELAY IN PROVIDING YOU WITH A COl
                   APPOJN'l7:ID ATTORNEY, EVEN JF YOU QUALlFY UNDBR Tim LAw~ Please rea
                   careftllly and iiU in ALL mquestec1 infunnation. ,

                  NAMB:(be,.i~cl;_ ~~-·
;   .


                  ADDRESS: Stmet or Box Num.bec._.ffi~\..a._
                                                          . ...!.:hlL:~:.._lJ-!,.~~~-=C::::;_.Ov..:J                                                                                       t:il, rl in:T.XSD on 05/17/13. Page 26 of·JB ,.,_oo3toos
02/2&/2o.Oas81)41l~ccv-Gii00t~5Jl~Qt~-J.t4 cdu'6~'J'                                            Jan         . ·                      W,J



                   ·,




                               Do ,ou own yo0rn..h~? Ym........._N~.-·_,__

                              ·How much pormombdo ,.Ou                  p~in..lim.tara BmuePa,mest?$._x:W_./- - -·'- - - -
                                                             .
                             List .U pCmms cuamtlyu:sldlng with you:

                                                  NAMB                                                      AOB




                                                                                                                                ,·




                        Do you pay tho followiug monffdybiUB and if so, indicato the amo~
                                                                                Water$:_.___ _ __                 'fe.lepbono $._ _ __
                       Bleetri.dCJas $.~---­

                  Automoltilo$'------                                          ~$.~--~--- GasoUno$.~------

                 OedltCa&ds$.~---

               DO youpaycbildsupportandifso, ho~mucb?                                           YfN,~t\~___,.. .t~------
" ' .......   ~4····    .... .. . . -· . ..... .. .. . . ·-··..   .. .. . ·-   -~   .. - .. .




                                                                                                      ;
                                                              "Iori.   IXSD on 05/17/13 Page 27 of 38 2)oo4/oos
                                                          4
           r-~o. A·JL.?.t1:v..007.~~ 1 SlfiiW11#ltniiJ. coli~~ J~i
0 2/2.6/20 (No~ ......




                                                                                    .
                               Wbatu tho Vl,bioofpeuonai property(cam. ·boatl~ 1'8leeollec;dcms. fbmitme u~lcs) ti
                                                -                                              .

                               ~uown?.~~----------~----~-----------------------
                                                                                                      r.

                              Do JOU owa aayst»cb·bonds       Ot-otbei'~6cs? YIN.....~'!Ju....:··"'"".-~
                                    Ifyes, scare d10 toeaJ value:$.·---------'--

                            Have yOu posted BAll/BOND?         YIN~Nz-...- -
                            If yes. didyoubizeaBondsmau? YIN _ _ __

                           Jfyo~ hiRda~ondsmau. how JDilch.IJaveyou pald on your bond? t~----­

                          How m.udl do you owe theBoncJsman? $.~------..,.---__.:,

                                 I certifl tile allovejinancialtr/lllflwit to !Je correct mulftut/ler certlb.tluzt

                         I !tar'e~IJI!IJil.adflised q/my rigid to IVIJIIVISB11f81R1n lJy counsel in:tlul trial oftile

                     c/t.arg¥lsp81UIIng against me tm4 tliat I tttn. wil/wld tmJiliiS to· employ oounsel of




                 ~yappeamd dac abovo named dotoAdaat ~ subscdbed thoforeBolDg ~f. aDd

                after'haviu&'boea duly~ Bratcd upon hlslhcroadl rf.tat tho fom8oiOB stat.am.cmt is cmc and




                                                    . '
  Case 4:13-cv-00709 Do~ument 5-14 Filed in TXSD pn 05/17/13 Page 28 of 38




                                  CAUSE NO. A-08-5080-4-CR

                                       OFFENSE: APPEAL



TO: CHADR1CK B. PATE,                                         IN THE DISTRICT COURT
Defendant
                                                              36TH JUDICIAL DISTRICT

                                                              ARANSAS COUNTY


                              ORDER APPOINTING COUNSEL

        On this day came to be heard the sworn Affidavit of Indigence and the Court having
determined that the defendant is not represented by counsel and that said defendant does not
have sufficient money or other property to employ counsel, and has requested appointed counsel
in charges pending before this court, the attorney listed below is appointed to represent the said
defendant on pending charges in accordance with the Texas Fair Defense Act and the County
Plan on file.
        Name                  TERRY COLLINS
        Address                1701 PERCIVAL
                              ROCKPORT, TX 78382
        Phone No.             361-729-9520


Date: February 26, 2009




                                      Court De{gtlCe




                                                                                                     31
  Case 4:13-cv-00709 Document 5-14                                     Fil~d     in TXSD on 05/17/13 Page 29 of 38




                                                         CAUSE NO. A-08-5080-4-CR

 THE STATE OF TEXAS                                                                           IN THE DISTRICT COURT OF

 vs.                                                                                          ARANSAS COUNTY, TEXAS

 CHADRICK B. PATE                                                                             36TH JUDICIAL DISTRICT

                                                            NOTICE OF APPEAL

 On this 25TH day of February, 2009; the defendant in the above styled cause hereby excepts to the judgment of the

 court in said cause and gives notice of appeal.

 DEFENDANT:              CHADRICK B. PATE

 PLEA:                   NOT GUILTY

 ATTORNEYFORTHESTATE                                                ATTORNEY FOR THE APPELLANT
 (Please list district attorney rather than assistant)                          (If appellant is proceeding prose, please list both his/her name
                                                                                and address and the name and address ofthe attorney at trial.)

Patrick Flanigan                                                    Terry Collins
State Bar No. 07109600                                              State Bar No. 04619000
P.O. Box 1393                                                       1701 Percival
Sinton, TX 78387                                                    Rockport, TX 783 82
Phone No. 361-634-6220                                              Phone No. 361-729-9520

                                                                               APPOINTED _x_ RETAINED


DATE OF SENTENCING ......................................................... February 13, 2009

MOTIONFORNEWTRIALFILED ............................................................ No

NOTICE OF APPEAL FILED .................................................... February 25, 2009

AMENDED NOTICE OF APPEAL ............................................................ No

NAME OF COURT REPORTER ....................... , . , . . . Lisa Riley, Sylvia Trevino, Sharon Anderson

DEFENDANT INCARCERATED? ............................................................ Yes

AMOUNT OF BOND ........................ , ....., , ....................................... None

OFFENSE:                MURDER

PUNISHMENT ASSESSED:                            We the Jury, assess punishment at 99 years confinement in the Institutional
                                                Division ofthe Texas Department of Criminal Justice and a fine of$10,000.




Please attach copies of notice of appeal, motion for new trial, and Certification of Right   to   Appeal, if any.
          Case 4:13-cv-00709 Document 5-14 Filed io TXSD on ~5/17/13 Page 30 of 38

                   Cause No. A-08-5080-4-CR (Count One)TRN 914 665 6553
     THE STATE OF TEXAS                                    §          IN THE 36TH JUDICIAL
     v.                                                    §          DISTRICT COURT OF
     CHADRICKB. PATE,                                      §          ARANSAS COUNTY, TEXAS
     DEFENDANT- -
             SID: TX05581316
               JUDG:MENT OF CONVICTION BY JURY;
           SENTENCE BY JURY TO Institutional Division, TDCJ
                     DATE OF JUDGMENT:                         February 13, 2009                                        !
                                                                                                                        I
                       JUDGE PRESIDING:                        Janna K.. Whatley
               ATTORNEY FOR THE STATE:                         Patrick L. Flanigan
          ATTORNEY FOR THE DEFENDANT:                          John Gilmore
                               OFFENSE:                        Murder
                  STATUTE FOR OFFENSE:                         Section 19.02, Penal Code
                    DEGREE OF OFFENSE:                         First Degree Felony
          APPLICABLE PUNISHMENT RANGE
                       (including enhancements. if any):       First Degree S-99 yrs or life/max $10,000 fine
                       DATE OF OFFENSE:                        January 4, 2008
                 CHARGING INSTRUMENT:                          Indictment
                        PLEA TO OFFENSE:                       Not GoUty
                  PLEA TO ENHANCEMENT                          Not Applicable
                          PARAGRAPH(S):
                   YERDICT FOR OFFENSE:                    Guilty
              FINDING ON ENHANCEMENT:                      Not Applicable
                AFFIRMATIVE FINDING ON                     Yes-firearm used or exhibited

I
i
i
                        DEADLY WEAPON:
                     OTHER AFFIRMATIVE
                       SPECIAL FINDINGS:
                                                           Applicable, See Below

'               DATE SENTENCE IMPOSED:
              PUNISHMENT AND PLACE OF
                                                           February 13, 2009
                                                           Ninety Nine (99) years in the
                          CONFINEMENT:                     Institutional Division-TDCJ, and a $10,000.00 fine
            TIME CREDITED TO SENTENCE:                     Two Hundred Eighty Five (285) days
                           COURT COSTS:                    $265.00
          TOTAL AMOUNT OF RESTITUTION:                     S-O-
                 NAME AND ADDRESS FOR
                           RESTITUTION:

           The Sex Offender Registration Requirements under Chapter 62, CCP, do not apply to
    the Defendant. The age of the victim at the time ofthe offense was not applicable.

            This sentence shall run concurrently unless otherwise specified.




             DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. A-08-5080-4-CR; Page 1 of 4 Pages



                                                                                                                   fi
   Case   4:13-cv-~0709        Document 5-14 Filed in TXSD on 05/17/13 Page 31 of 38

        On the date stated above, the above numbered and entitled cause was regularly reached
and called for trial, and the State appeared by the attorney stated above, and the Defendant and
the Defendant's attorney, as stated above, were also present. Thereupon both sides announced
ready for trial, and the Defendant pleaded not guilty and a jury, to wit: RONALD GORE, and
eleven others, was duly selected, impaneled and sworn. Having heard the evidence submitted
and having been duly charged by the Court, the jury retired to consider their verdict. Afterward,
being brought into open court by the proper officer,_the Defendant, the Defendant's attorney, and
the State's attorney being present, and being asked if the jury had agreed upon a verdict, the jury
answered it had and returned to the Court a verdict, which was read aloud, received by the Court,
and is now entered upon the Minutes of the Court as follows:

"We, the Jury, f"md the Defendant, CHADRICK B. PATE, GUILTY of MURDER, as
alleged in the indictment."

        Thereupon, the Defendant having previously elected to have the punishment assessed by
the jury, pleaded to the enhancement paragraphs, if any, as stated above, and the jury was called
back into the box and heard evidence related to the question of punishment. Thereafter, the jury
retired to consider such question and, after having deliberated, the jury was brought back into
open court by the proper officer, the Defendant, the Defendant's attorney, and the State's
attorney being present, and being asked if the jury had agreed upon a verdict, the jury answered
it had and returned to the Court a verdict, which was read aloud, received by the Court, and is
now entered upon the Minutes of the Court as follows:

"We, the Jury, assess punishment at Ninety Nine (99) years confinement in the Institutional
Division of the Texas Department of Criminal Justice and a Fine of $10,000.00."

       A presentence investigation report was not required or done.

       And thereupon the Court asked the Defendant whether the Defendant had anything to say
why said sentence should not be pronounced upon said Defendant, and the Defendant answered
nothing in bar thereof. Whereupon the Court proceeded to pronounce sentence upon said
Defendant as stated above.

        It is therefore ORDERED, ADJUDGED and DECREED by the Court that the defendant
is guilty of the offense stated above, the punishment is fixed as stated above, and the State of
Texas do have and recover of said defendant all court costs in this prosecution expended, for
which execution will issue.

        It is ORDERED by the Court that the Defendant be taken by the authorized agent of the
State of Texas or by the Sheriff of this county and be safely conveyed and delivered to the
Director, Institutional Division-TDCJ, there to be confined in the manner and for the period
aforesaid, and the said defendant is hereby remanded to the custody of the Sheriff of this county
until such time as the Sheriff can obey the directions of this sentence.

        The defendant is given credit as stated above on this sentence for the time spent in county
jail. The Defendant also is ordered to pay restitution to the person(s) named above ~n the amount
specified above. .




        DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. A-08-5080-4-CR; Page 2 of 4 Pages

                                                                                                              . Cj()
 Case 4:13-cv-00709 Qocument 5-14 Filed in TXSD pn 05/17/13 Page 32 of 38

        Furthermore, the following special fmdings or orders apply:

         Deadly Weapon: Pursuant to article 42.12, Section 3g, Code of Criminal Procedure & HBIS6
(77R) the court affll'Dlatively finds that the Defendant used or exhibited a deadly weapon, namely, a
fireann, during the commission of a felony offense or during immediate flight therefrom or was a party to
the offense and knew that a deadly weapon would be used or exhibited.
                                                    I

       In the inte!est of justice, the State b&s dete~ined not to proceed with Count Two
contained in this indictment, and said Count is hereby_~ismissed.

Cause No. A-08-5080-4-CR; The State of Texas vs. Chadrick B. Pate; In the 36th Judicial District of
Aransas County, Texas; Count Two- Aggravated Assault, Engaging fn Organized Criminal Activity




                                                                                                                   (


                                                                                                                  l
                                                                                                                  ~·

                                                                                                                  tf.
       DS4: Judgment of Conviction by Court; Sentence By Jury, Cause No. A-08-5080-4-CR; Page 3 of 4 Pages        i

                                                                                                                  J.'

                                                                                                             11
Case 4:~3-cv-00709 Document 5-14 FiJed in TXSD on 05117/13 Page 33 of 38


  Pronounced in open court on the .         JJ 1-     dayof      c/)dxao(        ,20   87.
   .                    j"l.'-'
  S1gned on the_----~...;_..;;:;,..._~- ~y of       ,Juh f'u "   ~   • 20 Of .




                                          Judge P     idmg       .

 Defendant's right thumbprint




                                                                                             ~:
                                                                                             i
                                                                                             J.
                                                                                             i
                                                                                             l
                                                                                             r
                                                                                             I'
                                                                                             I.
                                                                                             !.
                                                                                              '
. Case 4:13-cv-00709 Document 5-14 Filed in TXSD on 05/17/13 Page 34 o! 38_




                                               ATTACHMENT "A"

                                              Cause No. A-08-5080-4-CR

 THE STATE OF TEXAS                                                                        IN THE DISTRICT COURT OF

·VS                                                                                                   ARANSAS COUNTY

 CHADRICK B. PATE                                                                            36TH JUDICIAL DISTRICT

                                              JAIL CREDIT SUMMARY

  DATE                                   REASON FOR CUSTODY                                TIME CREDITED
  OS-OS-081hrough 02-13-09               MayS, 2008: Arrested in Travis County in          285 days
                                         this cause. May 7, 2008: Booked into the
                                         Aransas County Jail for the offense of Murder
                                         and remained in custody. February 13, 2009:
                                         Convicted and semenced to ninety-nine (99)                                        I
                                         years confinement in the Institutional Division                                   ~.
                                         of the Texas Department of Criminal Justice.




 Total Credit                                                                              285 days

 Judgment Total Credit


 Additional Credit for Tune Served due
 the Defendant




                                                                                                                           ,.
                                                                                                                           1:

                                                                                                                           t
                                                                                                               Arracb. A
                                                                                                                  03-98    l
                                                                                                                           !'
                                                      CRIMINAL DOCKET                                                               CASE NO. A-~J?-.3""'1'~-¢-ab


    -~   .,.
                   1
                        NUMBER OF CASE           STYLE OF CASE   l              ATTORNEYS                       OFFENSE


                       ~-/)f·§~l'/)- 4-?/...    STATE OF TEXAS   lf?~__,t:;.--               ~STATE~~                                        ~       cr~       I .o P If!
                                                                                                 IJf.P;.. I~/#~~
                                                      YS.                                                                                    Information, Index or
                                                                                          1/                                                      Indictment           ~
                                                                                                                                                                       u
                                               v~-O.f1~          i   ~-~-f                .(~~L__]~~                                                                   ~
                                                                                                        I 110           ··
                                                                                                         ~-#'J..t ~~ _A=. .•6.:JI·---
                                                                                                _..,~
                                                                 IV'                                                                                                   16
                                                                                            ......ENTr/~~lf!v'' I ..,.
                                                                                                                                                   Fee Book
                                                                 J
                                                                                                                                                                       I~
                                                                                                                                                                       ,o
                                                                                                                      Minute Book                                          STATE OF TEXAS
                   · vs.     Nci. 0~ ·'5og'o·    t./
                                                                                                                                                                                                                                     --
             DATE OF ORDERS                                                                                                                                                                           MilndeBook                             --=··
                                                                                                   ORDERS OF COURT CONTINUED                                                                                                      PROCESS      ()
         Moatll        Day    Year                                                                                                                                                                   Vol    Page
    1

                                                                                                                                                                                                                                               s:u
                                           ~ .~,~-\~-             \lu_ ~-,-:~.M-.a +,..,l · . "1:w Q ~ n:., t.~. _.._                                                                                                         -                co
                                                                                                                                                                                                                                                b.

                                     \~ ·        .1:n-        \~~ \,.,L., ~-\l "'~... .;kJ.... wl 6-n. i-. ~""" 4,                                                                                                                             ....
                                                                                                                                                                                                                                               w
                                     i"~~        .. "r&.
                                                   • •
                                                                   .4~ : -{,._ ~~~ Y2. ~oq..,                           ,
                                                                                                                                   -h:J ~        \.1
                                                                                                                                                           ~ ~cL~ ~                          ))                                                n
                                                                                                                                                                                                                                               <
                                                                                                                                                                                                                                               _.!..
                                                                                                                                                                                                                                               0
                                      rtr.~ Jl -b lb!> 'fll..'                             .M.<>An--\7--r,..-.   -"·~-b. l__r-.. .JJJ ~ cltv...:J.ua                     t'.   ~-        •
                                                                                                                                                                                                                                                ~
                                                                                                                                                       \
                            ~~~'V t . .!) (0_~, ~-                                                                                                                                                                                              <0

              jO jo 08 };:w - {'r~ltv-. k W · fb.~ G• .,~                                                                                                                                                           L. f?c Illy-v              ~
                                                                                                                                                                                                                                               n
                                                                                                                                                                                                                                                c
                                 efT ;;;; ~ l }5/b ~ (£? ( . - ~Jv 1 z,jz?:./oEs: e9~·~r- ~                                                                                                                           .....
                                                                                                                                                                                                                                                ~
               il- 21. a;v<   ~sot- J:v 59 , r::eJ,. 1. )oV/' -a ~ @! U-5. u.wr
                                                                                                                                                                                                                                                :5
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                .....
                                                                                                                                                                                                                                                ,
                   a5        0'1           fiDJ fl            "'
                                                                                                  f•


                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                 I




               2 10           {},     fl_p_(j_f{_- ~                                          ).()rl
                                                                                                U                                  .     ·---'. 1    {)I U
                                                                                                                              '\:J +
                   ~
               0\ rQ 07                                                 )J/Ju..r'-(d.@                                                                                                                              8-rt                        0
                                                                                                                                                                                                                                                :::J

                       I             tUM.cr b.v~ e. 1.0 -.__1\, bYoo-~tJrc. Z(Jn ( 0~ ;.,·J· Q~u ~nr,
                                     J'r--.1 rJ (M A 0 ~ 'YJJ.,oJ_CY.. "Fr~,o}-\ r~ 7.oVt-. I - /}vJ (.' ~: (t v-3: l.~ -   -
                                                                                                                                                                                                  _I"\_
                                                                                                                                                                                                   -J                                           -
                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                (J'1

                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                               -~
        .-    --
                                     _j_).~/                       # Ot:.~          t'      ~ · 3~:> ~        (). M         (.lr.t j   ..J   c).)..sJ.r.,l                     eh.4".Jf-
                                                                                                                                                                  UV1t'V\II'lc••
                                                                                                                                                                                                                                                w

               ~ \\          bl       ~Uf, r.          i\!!        ~OJ'l\.J~~,b·lrt.             1 ;      I.N-~ ~}                 ).Jl,{}t-..:ln- ru.i;r mu.difl7'AA ('rc/                                        ?11_
                                                                                                                                                                                                                                        ,"    -~
                                                                                                                                                                                                                                                11 ~ rcJ                          )\.: ~;y.,·:t.-:1,_ c)j::. ~J 7)vr....... J.IJ.;: c:l) -
                                                                                                                                                             ..                                                                                 -
                                                                                                                                                                                                                                                0

                                                                                                                                                                                                                                              ,(X)




                                                                                                                                                                                                                                               . I

~
                                                            CRIMINAL DOCKET                                                                                                                    CASE NO.       08 - .:JDfcJ. I Gt.

      NUMBER OF CASE                      STYLE OF CASE                                                        ATTORNEYS                                   1                OFFENSE                  DATE OF FILING               h
                                                                                     1
                                                                                     !                                                                                                            Montb   Day   J Year            pj

                                         STATE OF TEXAS                              l'l'a.Tvt'r k. -~, o..nC'l'                     lk'\       STATE                                              to          24 I OR            ro
     Ill   OQ ,..                                                                                                                                   g
                               .          u           .                       .                                                                                                                                                   3
                  :         4.n.... f(/f\tL. A J C Pa~..,., <1-P-                                                                                                                                                                 ~
           ...Q
           (A
                  \ /,
                  l ,;'\ 01 ,.---  I
                              l.eonm_o'ly                 v        u                 I .
                                          ~(}.'rv< .J.e i '.10 - (0: I) /)..u_c/1_ ,_ o:3C? -
                                                                                         Q    /2"1---
                                                                                                 (....) -JU,.....c~                                                                                                               ~I
                  '                       .                    v         .                                                                                              .                                                         ~
                                  - 1'. S:'> ~nh'm v·                             .v/.LJ.VN       J - S)         AG-It.          fj", " /j., ,                     c•   l.'tf.                                                    .1::
                                                                             U,                                                                      .         j                                                                  I
                  ;               - .XVI• \ ,u; avvuJ,J...J c::;.                    b_.vc.u~ '2:qo                   "il\Nci< c                 G: L"'                                                                           ~
                                  u                .                         cr                                       ·                                                                    ·                                      :
                  i
                                   \1 plt.JJ c.A    t r }- I (? f(  1    J iJ. t" ./.:, 1J..:.Jun-, e be-.
                                                                         (1 u I (_ }- r.r.                            /?/'>- -                                                         I                                          =
           ~: 13 61 l.xJ VI-. tlrotr/L l-?fr- e.. I 0 . n D '(/. Si. rY\r. r-~ 125floLri./~                                                                                                        ~-                             ~
             !
             i
                   Ia      o.       .u
                    . . {Jj]).A.9-.1-.)- cJ...,.'V.JC" 1\\·.o.t.- (fry-A" ()NdVI'l/
                                                                                         .        .)
                                                                                                                                                                                       I
                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                   ~
                  i. .    1
                          I
                                       fvt.,-.~nJVJt/"1"1 dMr--J~_.fo·.ffi- ;}illf~.,.(k
                                   -.,'?.                       T                                          .                                         • .
                                                                                                                                                           {0'.{/o.,._                 !
                                                                                                                                                                                       .
                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                   ~

                  J       !        -..JLA.-. ...vh.\JAL.. fl,o,J,.,J.,                           1o:·.~                                                                                I                                           ~
                  I               ./
                                       )u. 1'-
                                              -~
                                                       0
                                                           PQ9.L oJ -                 VtJi·L.U J ~ q q ~..n l DTO C) ..-
                                                                                                                  -   v
                                                                                                                                                                                       !
                  !                .J) OOU l ~                               -       f\'t        '>tl••-41··~~   rJ   fL((C't't'9.J.' ...,      k.       ~c)...·J--
                  :                n .' '
                                   n('A \.,X 1-o
                                                   '       L'  V' {. ./.llNC.X
                                                                      ..      n              /'\ • •
                                                                                             ·         Case 4:13-cv-00709 Document 5-14 Filed in TXSD on 05/17/13 Page 38 of 38




     The State of Texas           )
     County of Aransas            (


     I, PAM HEARD, Clerk of the District Court of Aransas County, Texas do hereby certify
     that the documents contained in this record to which this certification is attached are all of
     the documents specified by Texas Rule of Appellate Procedure 34.5(a) and all other
     documents timely requested by a party to this proceeding under Texas Rule of Appellate
     Procedure 34.5(b)

     GIVEN UNDER MY HAND AND SEAL at my office in Aransas County, Texas this                 /If:!
     day of ~         , 2009.        ·             .




     PAM HEARD
     DISTRICT CLERK


'·
                                                  , Deputy
    RECORD EXHIBIT # 2

RR VOL 1 OF 9 MASTER INDEX
                Case 4:13-cv-00709 Document 5-15 Filed in TXSD on 05/17/13 Page 1 of 15.


...                                     -(-::ro '1 -- ( I ~ --c,yz_-                                    1

 ~
      j     1                   R E p 0 R T E R          I    s       R E C 0 R D

            2
                                  VOLUME                 OF       q     VOLUMES
            3

            4               Trial Court Cause Number A-08-5080-4-CR

            5
                THE STATE OF TEXAS                   *            IN THE DISTRICT COURT OF
            6                                        *
                vs.                                  *            ARANSAS COUNTY, TEXAS
            7                                        *
                CHADRICK B.     PATE                 *            36TH JUDICIAL. DISTRICT
            8

            9                                  MASTER INDEX

          10
                         --------------------------------------------
          11                               ORIGINAL
          12

          13

          14
           ..
          15

          16

          17
                                                                                Fl LED
          18                                                             IN THE 13TH COURT OF APPEALS
                                                                                CORPUS CHRISTl

          19                                                                   JUN 1 0 2009
          20                                                           DORIAN E. RAMIREZ, CLERK
                                                                       BY         ~
          21

          22
 'til(    2.3
(. J      24

          25
         Case 4:13-cv-00709 Document 5-15 Filed in TXSD on 05/17/13   ~age   2 of 15


                                                                                         2

     1                    T A B L E       0   F   C 0 N T E N T S

     2

     3
         VOLUME 1 :     Master Index
     4

     5 VOLUME 2 :       Announcement       (9-25-08)

     6
         VOLUME 3:      Pretrial Hearing -- Motion to Dismiss                   (10-23-08)
     7

     8 VOLUME 4 :       Jury Trial -- Voir        Di~e   Proceedings         (2-9-09)

     9
         VOLUME 5:      Jury Trial -- Guilt/Innocence             (2-9-09)
10

11 VOLUME 6:            Jury Trial -- Guilt/Innocence             (2-10-09)

12
         VOLUME 7:      Jury Trial -- Guilt/Innocence             (2-11-09)
13

14 VOLUME 8 :           Jury Trial -- Guilt/Innocence             (2-12-09)

15
         VOLUME 9 :     Jury Trial -- Punishment-Sentencing                  (2-13-09)
16                                    Trial Exhibits
                                     -ooo-

17

18

19

20

21

22

23

24

25
RECORD EXIDBIT # 3

  RR VOL20F9
     9/25/08
 EXHIBIT   #3
RR VOL 2 OF 9
   9/25/08
            Case 4:13-cv-00709 Document 5-16 Filed in TXSD on 05/17/13 Page 1 of 5

                                       (~- Dq-.( \~-~
                                                                                                1

!')'
\,,
        1                     R E P 0 R T E R' S          R E C 0 R D

        2                            VOLU~E ~.)_     OF    q
        3                   TRIAL COURT CAUSE NO. A-08-5080-4-CR

        4
            THE STATE OF TEXAS                 )   IN THE DISTRICT COURT OF
        5                                      )
            vs.                                )   ARANSAS COUNTY, TEXAS
        6                                      )
            CHADRICK PATE                      )   36TH JUDICIAL DISTRICT
        7
            *********************************************************
        8                            ANNOUNCEMENT

        9   *********************************************************
            A P P E A R A N C E S
       10
            ATTORNEY FOR THE STATE:


r,
       11
                  MR. MARCELINO RODRIGUEZ
       12         Assistant District Attorney
                  P.O. Box 1393
       13         Sinton, Tx 78387
                  (361) 364-6220                                           DEliVERED
       14         Fax No. (361) 364-9490
                  SBN:  00797336                                              JUN 1 0 2009
       15
                                                                         13th COURT OF APPEALS
       16   ATTORNEY FOR THE DEFENDANT:
                 MR. JOHN GILMORE
       17        Attorney at Law
                 622 S. Tancahua                                     · FILED
       18        Corpus Christi, Tx 78401                        IN THE 13TH COURT OF APPEALS
                                                                        CORPUS CHRISTl
                  (361) 882-4378
       19        SBN:   07958500                                        JUN'l 0 2009
       20
                                                               DORIAN E.   RA~CLERK
       21                                                      BY               -

       22

       23        On the 25th day of September, 2008, the following
            proceedings came on to be heard in the above-entitled and

()     24   numbered cause before the Honorable Michael E. Welborn, Judge
            presiding, in Rockport, Aransas County, Texas:
       25
                  Proceedings reported by Shorthand Method.           0RIG IrJ AL
                         SYLVIA D. TREVINO, CSR           (361) 364-6200
     Case 4:13-cv-00709 Document 5-16 Filed in TXSD on 05/17/13 Page 2 of 5
                                                                               2




 1                     THE COURT:     Mr. Gilmore, how are you today?

 2                     MR. GILMORE:     I'm doing just fine, Judge.

 3                     THE COURT:     You're here today-- Let's see.

 4   You're on State versus Chadrick B. Pate.           And what do we got
 5   going on, Counsel?      What are your announcements in that case?

 6   State has filed a motions for continuance, I believe?

 7                    MS. RODRIGUEZ:      That's correct.

 8                    MR. GILMORE:      We don't oppose it, Judge.        We're

 9   going to -- Mr. Pate -- during the hurricane, Mr. Pate was

10   taking extensive attorney/client notes prior to the hurricane.
11   When they were evacuated, he was instructed to put his notes
12   in plastic garbage bags and when he got back from the

13   evacuation, his notes were thrown out.           Got that from Ricky
14   McLester, Chief Deputy.

15                    THE COURT:      Threw all the plastic bags out?

16                    MR. GILMORE:      No.     Just two people.   Everybody

17   got their stuff back except for two people.           So all of his

18   discovery is gone and all of his attorney/client notes are

19   gone.

20                    THE COURT:      So he's not opposing a continuance

21   because he needs to get back to square one?

22                    MR. GILMORE:      Yeah.

23                    THE COURT:      All right.

24                    MR. GILMORE:      I heard that you reset Ms.

25   Cochran-May's case to November the 3rd.




                   SYLVIA D. TREVINO, CSR         (361) 364-6200
     Case 4:13-cv-00709 Document.5-16 Filed in TXSD on    05/~7/13   Page 3 of 5
                                                                                   3




 1                    THE COURT:      Yes, sir.

 2                    ·MR. GILMORE:     Which may be feasible, but I have

 3   a federal jury trial set then and those things in Judge Head's

 4   court, those things are known to fold.           And last time I talked

 5   to my client, he wanted to go to trial.

 6                    THE COURT:      All right.     Well then what I'll do

 7   is go ahead and set that on November 3rd, making a note

 8   subject to your availability.

 9                    MR. GILMORE:      Probably need -- We also need a

10   decision -- I have a motion to sever, along with Ms.

11   Cochran-May and she's going to need a decision on that, too.

12   There's going to be maybe a new attorney on that case.

13                    THE COURT:      That's what I'm waiting to find

14   out.   That's why I wanted to know, because I'm going to have

15   to get a new attorney, going to need to get one pretty quick

16   and that new attorney is going to want a new-- We'll need a

17   pre-trial to decide.      Basically three of these cases are going

18   to be severed out anyway.

19                    MR. GILMORE:      We got a shooter and we got my

20   guy that wasn't there.

21                    THE COURT:      He wasn't there.

22                    MR. GILMORE:      He wasn't there.        I know what

23   they're saying, but --

24                    THE COURT:      You ain't going to figure out how

25   they're going to get there.       That's the reason they call it an




                  SYLVIA D. TREVINO, CSR          (361)   364-6200
     Case 4:13-cv-00709 Document 5-16 Filed in TXSD on 05/17/13 Page 4 of 5
                                                                              4




 1   allegation.    All right.     We are going to give you the same

 2   thing.   We will have a pre-trial set on that for about the 3rd

 3   so we can look at severance at that time if see where we're

 4   at.   And make a note that that's subject to your federal

 5   court.

 6                            (END OF PROCEEDINGS.)

 7

 8
 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25




                   SYLVIA D. TREVINO, CSR       (361) 364-6200
     Case 4: 13-cv-00709 Document 5-16 Filed in TXSD on 05/17/13 Page 5 of 5
                                                                                    5




 1   THE STATE OF TEXAS

 2   COUNTY OF ARANSAS

 3

 4                   I, SYLVIA D. TREVINO, Official Court Reporter in and

 5   fo~   the 36th Judicial District, State of Texas, do hereby

 6   certify that the above and foregoing contains a true and

 7   correct transcription of all portions of evidence and other

 8   proceedings requested in writing by counsel for the parties to

 9   be included in this volume of the Reporter's Record,                  in the

10   above-styled and numbered cause, all of which occurred in open

11   court or in chambers, and were reported by me.

12                   I further certify that this Reporter's Record of the

13   proceedings truly and correctly reflects the exhibits; if any,

14   admitted by the respective parties.

15                   I   further certify that the total cost foi the

16   preparation of this Reporter's Record         ~s ~~~nd          was

17   paid/will be paid by         ~a"Vb~
18      ()       .   WITNESS MY OFFICIAL HAND this the--...<31-J&ay
19   of J.l_   1d!J)_, Jo~V;
20
             7
21                                         .~le-{A_;_. )) .Jt{UAA~'
                                           ~      D. TREVINO, CSR 2733
22                                         Expiration Date:  12/31/08
                                           Official Court Reporter,
23                                         36th Judicial District
                                           P.O. Box 700
24                                         Sinton, Texas 78387
                                           (361)  364-9321
25




                         SYLVIA D. TREVINO, CSR   (361)   364-6200
RECORD EXHIBIT # 4

  RR VOL3 OF 9

     10/23/08
REPORTERS RECORD .

 VOLUME 3 OF 9


 THE STATE OF TEXAS
        vs.
  CHADRICK 8 PATE
                                                                             1
                                      Motion to Dism_._ss
                                           10-23-08

·.~-·




         1                            RE~ORTER'S ~CORD
                              VOLUME _5     OF ~ VOLUMES
         2                  TRIAL COURT CAUSE NO. A-08-5080-4CR

         3

         4

         5   THE STATE OF TEXAS              )   IN THE DISTRICT COURT
                                             )
         6   vs.                             )   ARANSAS COUNTY, TEXAS
                                             )
         7   CHADRICK B. PATE                )
                                             )   36TH JUDICIAL DISTRICT
         8

         9

        10

        11

        12                           MOTION TO DISMISS

        13

        14

        15

        16

        17

        18

        19

        20         On the 23rd day of October, 2008, the following

        21   proceedings came on to be held in the above-titled and

        22   numbered cause before the Honorable Joel B. Johnson, Judge

        23   Presiding, held in Rockport, Aransas County, Texas.

        24         Proceedings reported by computerized stenotype machine.

        25


                                LISA TUCKER RILEY, CSR, RPR
                                                         2
                               Motion to Dism~ss
                                    10-23-08



     1                            APPEARANCES

     2

     3   MR. MARCELINO RODRIGUEZ
         SBOT NO. 00797336
     4   Assistant District Attorney
         P.O. Box 1393
     5   Sinton, Texas 78387
         Telephone:  361-364-6220
     6   Attorney £or the State

     7

     8
         MR. JOHN S. GILMORE, JR.
     9   SBOT NO. 07958500
         Attorney at Law
    10   622 S. Tancahua
         Corpus Christi, Texas 78401
    11   Telephone:  361-882-4378
         Attorney £or the Defendant
    12

(   13
    14

    15
    16

    17

    18

    19

    20

    21

    22

    23
    24

    25


                           LISA TUCKER RILEY, CSR, RPR
                                                                                                       3
                                                  Motion to DismLss
                                                       10-23-08



     1                                            MOTION TO DISMISS

     2   10-23-08
                                                                                         PAGE VOL.
     3

     4   DEFENDANT'S EVIDENCE

     5   Chadrick B. Pate                                     Direct           Cross        V.Dire
            By Mr. Gilmore                                      5 v1
     6      By Mr. Rodriguez                                                   14 v1

     7
         STATE'S EVIDENCE
     8
         Bryant Olson                                         Direct           Cross        V.Dire
     9      By Mr. Rodriguez                                   17 v1
            By Mr. Gilmore                                                       24 v1
    10

    11
         Defense's Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 31       1
    12
         State's Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32     1
(   13
         Court's Ruling . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 33   1
    14
         Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . . . . 35           1
    15

    16

    17

    18                                     ....
    19

    20

    21

    22

    23

    24

    25



                                       LISA TUCKER RILEY, CSR, RPR
                                                                       4
                                  Motion to Dism~ss
                                       10-23-08



      1                  ALPHABETICAL INDEX OF WITNESSES

      2                                     Direct    Cross   V.Dire

      3   Olson, Bryant                      17 v1    24 v1
          Pate, Chadrick B.                   5 v1    14 v1
      4

      5

      6

      7

      8

      9

     10

     11

     12

(_   13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25


                              LISA TUCKER RILEY, CSR, RPR
                                                                              5
                                     Motion to DismLSS
                                          10-23-08



     1                           P R 0 C E E D I N G S

     2                     (Defendant present)

     3                   THE COURT:       This is the Chadrick Pate case,

     4   Cause No. 08-5080-4CR.

     5                   Mr. Gilmore, you have a motion that needs a

     6   hearing?

     7                   MR. GILMORE:       It's a motion to dismiss, Judge, a

     8   rather unique situation I have never encountered it before.

     9   It's a motion to dismiss for violation of due process and for

    10   violation of effective assistance of counsel.

    11                   THE COURT:       All right.   You may proceed.

    12                   MR. GILMORE:       I'm going to call my client for

(   13   the limited purpose of addressing the issues in this motion,

    14   Judge.

    15                   THE COURT:       All right.

    16                   Mr. Pate.

    17                   (Defendant sworn)

    18                   THE COURT:       You may be seated.

    19                   MR.   GILMORE:     May I proceed, Judge?

    20                   THE COURT:       You may.

    21                             CHADRICK B. PATE,

    22        having been first duly sworn, testified as follows:

    23                             DIRECT EXAMINATION

    24   BY MR. GILMORE:

    25       Q.     Would you state your name for the Court, please.
I
\



                               LISA TUCKER RILEY, CSR, RPR
                                                                           6
                                  Motion to Dism~ss
                                       10-23-08



     1       A.   Chadrick Blake Pate.

     2       Q.   And, Mr. Pate, are you the defendant 1n Cause No.

     3   08-CR-5080-4 in this court?

     4       A.   Yes,    I am.

     5       Q.   How long have you been in custody on this case?

     6       A.   About six months.

     7       Q.   Okay.     Do you recall the date that you were arrested?

     8 A. I believe it was April 5th.

     9       Q.   Okay.     Of 2008?

    10       A.   Yes, sir.

    11       Q.   And you're charged with the offense of murder?·

    12       A.   Yes, sir.

(   13       Q.   In a two-count indictment?

    14       A.   Yes, sir.

    15       Q.   And without going into too much detail, you're not

    16   charged with being the actual person who murdered this victim.

    17   You're charged under the law of parties; is that right?

    18       A.   Yes, sir.
                        ...
    19       Q.   As being somebody who was a party to the offense --

    20       A.   Yes, sir.

    21       Q.      is that right?

    22                    And basically the evidence against you in this

    23   case deals with codefendant testimony and circumstantial

    24   evidence; is that correct?

    25       A.   Yes, sir.
(

                              LISA TUCKER RILEY, CSR, RPR
                                                                                                 Motion to Dism~ss                                                                                                                                              7
                                                                                                      10-23-08


          1           Q.    During the course of your confinement at the Aransas
          2       County jail your mother employed me to represent you; is that
          3       correct·t

          4               A.                 Yes, sir.
          5               Q.                 And as part of my job I gave you the discovery packet
          h       in this case; is that right?
          7           A.   Yes, sir.
          8           Q.   And I'm holding up ln rrom: or me                                                                                                              L..Lt:JllL         rruw uty                         ~..-ul-'y
                                                                                                                                                         - .c     -- -    -- _:   ~ 1- .J-   -   - . . ..   ........ ... .,   ........ ,.... .........   't 7


          9       of the discovery packet which you'll agree with me appears to
    10
    ..I.. ..I..
                  be over an.... inch
                                  ,   thick.     __
                                             Is that reasonable? ·
    1 1                   Zl                 YP~.                sir.
    12                Q.   Okay.                                         And is this basically what you had in your
(   13            possession?

    14                    A.                 Yes, si.r.
    15                    Q.                 And durlng our discussions I had asked you to
    .LO           L 11 U L U U   y   11 -L   y    .L   c:::: v   ..L   c vv   "- .1 .1...._   "-" ....... ....., .._. .......... - - J   .c- - ...... -- _      -- __ _

                  -'-'----- ..   ~1...1"                 and tO make noteS tO
                                                  ~"'"; ""'·'                 t-he            rli      C::I"'(YITPr\1                    nrir.kPt.
    17            assist me in the preparation of your defense, did I not?
    18                A.   Yes, sir.

    19                    Q.                 Okay.  And did you do that?
    20                    A.                 Yes, sir.

    21                    Q.                 tlGW          l~ng               did i t toke you to thoroughly go through all

    22            of the statements, the investigative reports and the other

    23            discovery matters and make notes on it?                                                                                                           How long did it take

    24            you to do that?

    25                    A.                 About three months.
I
\




                                                                              LISA TUCKER RILEY, CSR, RPR
                                                                         8
                                    Motion to Disn,_,_ss
                                         10-23-08



     1       Q.    Three months?

     2       A.    Yes, sir.

     3       Q.    And you were very thorough doing that, were you not?

     4       A.    Yes, sir.

     5       Q.    Did you make notes on the actual discovery materials

     6   itself?

     7       A.    Yes.   I highlighted some stuff.

     8       Q.    And made notes in the margin?

     9       A.    Yes, sir.

    10       Q.    You did you also have individually handwritten notes

    11   about your defense; is that right?

    12       A.    Yes, sir.
l   13       Q.    And how many pages do you think you had of
\

    14   individually handwritten

    15       A.    Thirty-two.

    16       Q.    Thirty-two?

    17       A.    Yes, sir.

    18       Q.    And those all dealt with the core of your defense in

    19   this case; is that right?

    20       A.    Yes, sir.

    21       Q.    And those notes were directed to me so that I could

    22   help you prepare -- or you could help me prepare for the

    23   defense of your case; is that right?

    24       A.    Yes, sir.

    25       Q.    I assume you recall Hurricane Ike.
(


                               LISA TUCKER RILEY, CSR, RPR
                                                                          9
                                  Motion to Dism~ss
                                       10-23-08



     1       A.   Yes, sir.

     2       Q.   Do you recall when hurricane Ike was out in the gulf?

     3 A. It was before the lOth because we left on the lOth.

     4       Q.   Okay.     What happened to the inmates at the Aransas

     5   County jail as a result of Hurricane Ike?

     6       A.   They transferred us to Crystal City I believe it was.

     7       Q.   Was the whole jail population transferred there or

     8   just part of it?     Do you know?

     9       A.   The whole jail.

    10       Q.   By the way, just for the Court's information you're

    11   in seg; is that right?

    12       A.   Yes, sir.

(   13       Q.   So you have your own cell.     You don't mix with other

    14   inmates; is that right?

    15       A.   Yes, sir.

    16       Q.   Okay.     Do you recall what date you were evacuated

    17   from the Aransas County jail?

    18       A.   Yes, sir.

    19       Q.   What day was that?

    20 A. I believe it was the lOth of September.

    21       Q.   And prior to your evacuation did you have these 32

    22   pages of handwritten notes and the discovery packet with you?

    23       A.   Yes, sir.     I just finished everything about two days

    24   before that.

    25       Q.   Okay.     Did you request to bring that with you so that



                              LISA TUCKER RILEY, CSR, RPR
                                                                          9
                                  Motion to Dism~ss
                                       10-23-08



     1       A.   Yes, slr.

     2       Q.   Do you recall when hurricane Ike was out in the gulf?

     3 A. It was before the lOth because we left on the lOth.

     4       Q.   Okay.     What happened to the inmates at the Aransas

     5   County jail as a result of Hurricane Ike?

     6       A.   They transferred us to Crystal City I believe it was.

     7       Q.   Was the whole jail population transferred there or

     8   just part of it?     Do you know?

     9       A.   The whole jail.

    10       Q.   By the way,    just for the Court's information you're

    11   in seg; is that right?

    12       A.   Yes, sir.

(   13       Q.   So you have your own cell.     You don't mix with other

    14   inmates; is that right?

    15       A.   Yes, sir.

    16       Q.   Okay.     Do you recall what date you were evacuated

    17   from the Aransas County jail?

    18       A.   Yes, sir.                                        ....

    19       Q.   What day was that?

    20 A. I believe it was the lOth of September.

    21       Q.   And prior to your evacuation did you have these 32

    22   pages of handwritten notes and the discovery packet with you?

    23       A.   Yes, sir.     I just finished everything about two days

    24   before that.

    25       Q.   Okay.     Did you request to bring that with you so that
(

                              LISA TUCKER RILEY, CSR, RPR
                                                                          10
                                     Motion to Dism~ss
                                          10-23-08



     1   you could maintain security over the privileged information in

     2   there?

     3          A.   Yes, sir.

     4          Q.   Okay.   And what were you told regarding your ability

     5   to keep that?

     6          A.   They said I couldn't take anything but what I was

     7   wearing.

     8          Q.   Okay.   What were you required to do with the

     9   information that you had prepared?

    10          A.   They gave us a bag with our cell number,   our name and

    11   it said property on it and told us to put everything in the

    12   bag.

    13          Q.   Okay.   And particular they gave you a bag?

    i4          A.   Yes, sir.

    15          Q.   You know that they gave it to every inmate at the

    16   jail, but you in particular had a bag; is that right?

    17          A.   Yes, sir.

    18          Q.   And can you
                               .... describe the bag?
    19 A. It was a big white trash bag.

    20          Q.   Okay.   And how was your name affixed to that bag?

    21 A. It had been in a black marker.

    22          Q.   Okay.   And it had your name and it had your cell

    23   number?

    24          A.   My cell number and it said property on it.

    25          Q.   And what did you put in the bag?
(

                                 LISA TUCKER RILEY, CSR, RPR
                                                                                 11
                                           Motion to Dism~ss
                                                10-23-08



           1       A.      Everything.     My whole motion for discovery, basically

           2   my whole defense, all my commissary,       I mean, hygiene, stuff

           3   like that.

           4       Q.      Okay.    And what did you do with it?

           5 A. I set it on top of my bunk.     That is where they asked

           6   me to set it.

           7       Q.      Did you tie it in a knot, or did you --

           8 A. I tied it in a knot.

           9       Q.      Okay.    And set it on top of your bunk?

          10       A.      Yes, sir.

          11       Q.      Is that something you were required to do?

          12       A.      Yeah.     They told me to set it on top of my bunk.
/
          13       Q.      And then you were evacuated?
\
          14       A.      Yes, sir.

          15       Q.      During the evacuation process when you were being

          16   moved from the jail did you see any officers that were

          17   involved in the investigation of your case?

          18 A. I saw two of them.
    ...
          19       Q.      Who was that?

          20       A.      Gutierrez and Reddick.

          21       Q.      What is the last one?

          22       A.      Reddick.

          23       Q.      Reddick, okay.

          24                       And where were they in relation to your

          25   property?
(


                                       LISA TUCKER RILEY, CSR, RPR
                                                                            12
                                       Motion to Dism~ss
                                            10-23-08



     1       A.      Well,    they were standing outside the jail with

     2   shotguns.

     3       Q.      So they were helping with the evacuation?

     4       A.      Yeah,    they were helping.

     5       Q.      When you were placed in the vehicle that took you to

     6   Crystal Falls            is that where you went?

     7       A.      Crystal City.

     8       Q.            Crystal City, when you were placed in there was

     9   any mention made of your property?

    10       A.      Yeah.     The officer that was transporting me said that

    11   my stuff was being put in a bag, and I told him,         I said that

    12   couldn't be my stuff because they made me leave it in my cell.

(   13       Q.      Okay.     Somebody said that your stuff was being put in

    14   a bag, but --

    15 A. It wasn't.      I looked.   It was a box of somebody

    16   else's stuff I believe.

    17       Q.      Okay.    You didn't have a box?

    18       A.      No.

    19       Q.      Okay.    But there are boxes that are available?

    20       A.      Yeah.    They sell them in commissary.

    21       Q.      And you didn't have one of those boxes?

    22       A.      No,   sir.

    23       Q.      Okay.    When did you return from Crystal City?

    24       A.      The 16th of September.

    25       Q.      Okay.    And when you returned did you return to the
(

                                  LISA TUCKER RILEY, CSR, RPR
                                                                     13
                              Motion to Dism.LSS
                                   10-23-08



 1   same cell?

 2       A.   Yes, sir.

 3       Q.   Okay.    Did you receive your property back?     And in

 4   particular, did you receive your attorney/client notes and

 5   your discovery packet back?

 6       A.   No, sir.

 7       Q.   Did you make inquiry about that?

 8       A.   Yes, sir.

 9       Q.   What were you told?

10       A.   They said that they were going to have to go look for

11   it, and they never could find it.

12       Q.   Do you have knowledge of whether or not anybody --

13   any other inmate lost any property?

14       A.   Not to my knowledge.     I   asked around, and they said

15   nobody else had lost their property.

16       Q.   So you were the only one that lost their property?

17       A.   Yes, sir.

18       Q.   Now, for the Court's information, these garbage ba£s,

19   are these the standard garbage bags that they use in the

20   day-to-day operation of the jail?

21       A.   No, sir.

22       Q.   What distinguishes these gprbage bags from other

23   garbage bags?

24       A.   Well, the garbage bags that we use in seg are clear

25   garbage bags.    You can see right through them, and the garbage



                          LISA TUCKER RILEY, CSR, RPR
                                                                                 14
                                         Motion to Dism~ss
                                              10-23-08



       1   bag that they gave me was a solid white one to put my property

       2   in.

       3         Q.   And it had your name on it?

       4         A.   Yes, sir.

       5         Q.   Did you         to this day have you received your

       6   discovery packet back?

       7         A.   No, sir.

       8         Q.   And being aware that everybody but yourself received

       9   the discovery -- their property back, are you concerned that

      10   this may have been intercepted by law enforcement?

      11         A.   Yes, sir.

      12         Q.   And that law enforcement may be using the information
(     13   that you wrote to me in preparation to prosecute you?
\._


      14         A.   Yes, sir.

      15         Q.   Okay.     Other than that that's all the information you

      16   have; is that right?

      17         A.   Yes, sir.

      18         Q.   Okay.

      19                      MR.   GILMORE:     All right.   Judge, I'll pass the

      20   witness on this issue.

      21                      MR. RODRIGUEZ:       May I proceed, your Honor?

      22                      THE COURT:       You may.

      23                                CROSS-EXAMINATION

      24   BY MR. RODRIGUEZ:

      25         Q.   Mr. Pate, these notes that were generated, you were
(
\




                                    LISA TUCKER RILEY, CSR, RPR
                                                                               15
                                        Motion to Dism~ss
                                             10-23-08



           1   the one that generated the notes?

           2       A.   Yes, sir.

           3       Q.   They came from you?

           4       A.   Yes, sir.

           5       Q.   And the discovery packet that you had, that was the

           6   discovery packet that your attorney gave you?

           7       A.   Yes, sir.

           8       Q.   Okay.     You stated the property that was taken along

           9   with the property was the commissary stuff, shaving equipment,

          10   stuff like that?

          11       A.   Yes, sir.

          12       Q.   Did the jail reimburse you for all of that?

          13       A.   Some of the stuff they did; not all of it.

          14       Q.   When did you tell your -- well, put it this way:

          15                    When did your attorney become aware of these

          16   notes?

          17       A.   Right away.

          18       Q.   What do you mean right away?
    ...
          19 A. I don't understand the question.

          20       Q.   When did you tell your attorney about these missing

          21   notes?

          22       A.   When did I tell him?     As soon as I got back.

          23       Q.   Prior to you being evacuated to Crystal City when was

          24   the last time you saw your attorney?

          25       A.   Last time I saw him?     I believe it was a week before
(


                                    LISA TUCKER RILEY, CSR, RPR
                                                                      16
                                Motion to   Dism~ss
                                     10-23-08



 1   that.

 2       Q.     Were your notes about completed at that time?

 3       A.     At that time, no.

 4       Q.     When did you start writing these notes?

 5       A.     About two-and-a-half months before that.

 6       Q.     Had you turned over any notes to your attorney prior

 7   to that?

 8       A.     No, sir.

 9       Q.     Why not?

10       A.     Because I wasn't finished with everything yet.

11       Q.     So you never turned over one note to your attorney?

12       A.     No, sir.

13       Q.     Despite three months of work you never turned one

14   note over?

15       A.     No, sir.     I told him after I finish it is when I

16   would give it to him.

17       Q.     When did it come to your attention that.you were

18   going to be evacuated to Crystal City?

19       A.     That day.

20       Q.     So the very day you were hauled out of the jail you

21   were told to put your stuff in a bag?

22       A.     Yes, sir.

23       Q.     Did you attempt to call your attorney on that day to

24   tell him about your notes?

25 A. I couldn't get a phone.



                            LISA TUCKER RILEY, CSR, RPR
                                                                            17
                                    Motion to DismLss
                                            10-23-08



     1       Q.      You couldn't get a phone?

     2       A.      They said we were being transported.       The phones were

     3   turned off.

     4                    MR.   RODRIGUEZ:     I will pass.

     5                    MR.   GILMORE:     I don't have any further

     6   questions, Judge.

     7                    THE COURT:       You may step down.

     8                    Your next witness, Mr. Gilmore?

     9                    MR.   GILMORE:     That's all we have on the lssue,

    10   Judge.

    11                    THE COURT:       Mr. Rodriguez?

    12                    MR. RODRIGUEZ:       Call Lieutenant Olson.

    13                     (Witness sworn)

    14                    THE COURT:       Thank you.

    15                    MR. RODRIGUEZ:       May I proceed, your Honor?

    16                    THE COURT:       You may.

    17                                 BRYANT OLSON,

    18            having been first duly sworn, testified as follows:

    19                              DIRECT EXAMINATION

    20   BY MR. RODRIGUEZ:

    21       Q.      What is. your position, sir?

    22 A. I'm operation manager for the jail.

    23       Q.      And how long have you had that position?

    24       A.      Approximately two-and-a-half months.

    25       Q.      Did you take over from Ms. Kutach?
(

                                LISA TUCKER RILEY, CSR, RPR
                                                                             18
                                     Motion to Dism~ss
                                          10-23-08



     1       A.      Yes, sir.

     2       Q.      So back around September the lOth of this year you

     3   were the operations manager?

     4 A. I was the operation manager, yes.

     5       Q.      About that time, September the lOth, what was the

     6   jail population?        Do you recall?

     7       A.      We had about 160 in the jail.       We let all of the

     8   misdemeanor    ~nd   traffic fines out, and with the approval of

     9   the Judge, of course, and I believe we transported a little

    10   over a hundred personnel to Crystal City.

    11       Q.      Was that a pretty big job?

    12 A. It's a large job.
(
~
    13       Q.      When did you start the evacuation?

    14       A.      We started the evacuation the day before.       We had to

    15   arrange for all the transportation, all the officers to be on

    16   call, all the deputies and what have you to be there for

    17   security.

    18       Q.      Okay.    Just to be clear, ,when did the evacuation take

    19   place?

    20 A. I believe it was on the lOth.

    21       Q.      When did you inform the inmates of the evacuation?

    22       A.      Excuse me.     They were told I believe that day, okay,

    23   that they were leaving.

    24       Q.      Okay.    And what were they told to do?

    25       A.      They were told to pack all of their stuff in a


                                 LISA TUCKER RILEY, CSR, RPR
                                                                               19
                                            Motion to Dism~ss
                                                 10-23-08



     1       garbage bag, okay, and place their name upon the bag.       And

     2       they could not take anything with them because the other

     3       facilities or the transportation doesn't have enough room to

     4       take all of their personal belongings with them.

     5           Q.      So more of a logistical consideration?

     6           A.      Right.

     7           Q;      Did you become aware of Mr. Pate's complaint

     8       regarding his property?

     9           A.      Yes,    sir.

    10           Q.      And when did you become aware of that complaint?

    11           A.      Ever -- I believe it was a couple days after we

    12       returned.

(   13           Q.      It was a couple of days?

    14           A.      Yeah.

    15           Q.      Did you look into what happened to Mr. Pate's

    16       property?

    17           A.      Yes,    sir, we did.

    18           Q.      Now, was Mr. Pate the only person that lost property?
         '
    19           A.      No, sir, he was not.

    20           Q.      How many other people are you aware of?

    21 A. I believe that we had about a half dozen lost

    22       everything that they had, and there was probably a dozen that

    23       lost individual items.

    24           Q.      Looking into the matter involving Mr. Pate's property

    25       what do you believe occurred?



                                        LISA TUCKER RILEY, CSR, RPR
                                                                          20
                                   Motion to Dism~ss
                                        10-23-08



     1       A.     When we found out that this property along with some

     2   others was missing we went back.      Because there was a sergeant

     3   in charge of the details that were cleaning the jail when we

     4   moved the inmates out it always has been in the past that we

     5   bring the crews in to clean the jail.      We brought power

     6   washers in to clean all the cells, okay, the walls, and the

     7   showers and the bunks.

     8                     What we can ascertain as far as a couple of them

     9   went was because he was in a small cell, they set the property

    10   bag outside of the cell, okay, when they were power washing

    11   his cell, and the crew that was doing the clean up picked it

    12   up as garbage and hauled it out because -- because it is no

(   13   place in the facility.

    14       Q.     The people that were doing the clean up, were they

    15   part of the jail?

    16       A.     Yes.   They were officers from the jail.   Yes.    Yes.

    17   We pulled out all of their bedding, all of their

    18   everything, their extra uniforms, towels.     Everything that was

    19   in the cell we pulled out and washed or sanitized.

    20       Q.     So you believe this property was just thrown away as

    21   garb~ge?


    22 A. I believe it was thrown away as garbage, yes, sir.

    23       Q.     Did you try to reimburse Mr. Pate for some of those

    24   lost items.

    25       A.     Almost everybody that lost their items, other than
(
\


                              LISA TUCKER RILEY, CSR, RPR
                                                                               21
                                       Motion to DismiSS
                                            10-23-08



     1   their personal letters and books and things like that, which

     2   you can't replace, okay, we replaced almost all of their

     3   commissary, their hygiene product, their underwear, their

     4   socks, T-shirts, their sweatpants, sweatshirts, whatever item

     5   they were missing the jail replaced.          Doesn't mean we have got

     6   one hundred percent but we tried.

     7          Q.     Now, being in the jail are you separate from the

     8   investigative,       I guess, department?

     9          A.     Yes, sir.

    10          Q.     Do you have any contact with them?

    11      ·A.        Basically only when they bring inmates in or they

    12   come over for interviews.          Other than that I say hi to them,

    13   okay, but I don't see them on a daily basis.

    14          Q.     So there is no communication other than

    15          A.     No.

    16          Q.     Basically when the inmates were told that they had to

    17   bag up their property, what was going to happen with these

    18   bags?       What was the plan?

    19          A.    All the bags would normally be put on their bunk.

    20   Okay?       In the big cell they were put         all of them was put on

    21   a table and then the officers come in and put them on a

    22   bunk         one bunk so they can strip everything else out of the

    23   cell so they could come in and power wash.            Okay.   Basically

    24   in the big cells none of the bags left the cells.

    25                       What happened was in the small cells because
l
                                   LISA TUCKER RILEY, CSR, RPR
                                                                            22
                                     Motion to Dism~ss
                                          10-23-08



     1   they are so small you can't leave the bag in there while

     2   you're doing -- the power washer is going on.        They were set

     3   outside the door.

     4       Q.     So these were the only ones that were set outside?

     5       A.     Yes.    And the garbage bags are the garbage bags that

     6   the jail used.       They are not the one they have in the cell,

     7   okay, which is a small bag.       The ones we gave them was large

     8   white bags.       It goes in the larger garbage cans that are all

     9   over the jail because a lot of them have commissary that would

    10   fill up a store.

    11       Q.     So there was a lot of trash thrown away; is that

    12   correct?

    13       A.     Uh-huh.

    14       Q.     A lot of cells were cleaned out?

    15       A.     Lots of trash.

    16       Q.     So that a lot of things were thrown out that day?

    17       A.     There were lots of things that were thrown out.

    18       Q.     So basically if he didn't    pu~it   in a bag what

    19   happened to it?

    20 A. If they put it in a bag in --

    21       Q.     If they didn't put it in that bag.

    22 A. If they didn't put it in the bag, okay,     it was

    23   something personal like a personal Bible, okay, it was set

    24   aside, okay.      But basically what was left over was, you name

    25   it, torn up uniforms, torn up towels, torn up cups, the list
(

                               LISA TUCKER RILEY, CSR, RPR
                                                                            23
                                   Motion to   Dism~ss
                                        10-23-08



     1   goes on, okay, commissary wrappers, empty potato chip bags.

     2   We filled up a whole dumpster with trash, okay, and then we

     3   still had       the sallyport had trash; had to wait for them to

     4   come back and to fill it up again of just nothing -- personal

     5   stuff; just items that they discarded.

     6       Q.      So basically how would you respond to the claim that

     7   Mr. Pate's property was taken for the purpose of law

     8   enforcement to intrude on his rights?

     9 A. I'm sorry, sir.   Okay.   We go through three or 4,000

    10   people over there.     None of the officers have time, okay, nor

    11   I doubt if any of them are interested in what his case is.

    12   Probably half of them don't even know what he is there for.

    13   Okay?    We try not to pay attention to what most of the charges

    14   are because some of them would drive us up a wall.       Okay?

    15                   Over the ten years I have been here, okay, we

    16   have never shared that I know of, okay, out of the facility

    17   any personal legal mail of any kind.       Okay?

    18                   Now, mail that goes to the US postal service,

    19   okay, state law allows us to go through incoming/outgoing if

    20   we have a security reason.      We do sometimes share that with

    21   DEA, the sheriff, with DA's office sometimes, okay?       But as

    22   far as their legal mail, no.      There are strict guidelines and

    23   rules.   And the officers sometimes open legal mail, okay,

    24   accidentally when they are going through five or 600 letters,

    25   okay, but it doesn't happen very often.
I
\




                              LISA TUCKER RILEY, CSR, RPR
                                                                       24
                                Motion to Dism~ss
                                     10-23-08



 1                    But we're basically -- none of us interested in

 2   what their cases are, okay, or anything on that order.         Too

 3   many other things during the day to do.

 4                    MR. RODRIGUEZ:       Pass the witness.

 5                    MR.   GILMORE:     May I proceed, Judge?

 6                    THE COURT:       You may.

 7                              CROSS-EXAMINATION

 8   BY MR. 'GILMORE:

 9       Q.   When you became aware that there was going to be an

10   evacuation did you take measures to ensure the people

11   inmates' personal property was kept in a secure place and

12 A. It was kept in their cell, sir.

13       Q.   So it would not be disposed of?

14       A.   Yes, sir.       But I can't help if it was taken outside.

15       Q.   I'm just -- need to ask you what measures you took.

16                    Did your staff write the inmates' names and

17   their cell numbers on the bags?

18       A.   Most of the inmates wrote their own names.

19       Q.   Okay.     So you don't know how Mr. Pate's got on there?

20       A.   No.

21       Q.   Okay.     But everybody had their name written on their

22   bags?

23       A.   They were told they had to be on their bag.

24       Q.   Okay.     And the garbage bags from Mr. Pate's cell, are

25   they the same garbage bags as the one you gave him?         Are they



                            LISA TUCKER RILEY, CSR, RPR
                                                                         25
                                  Motion to DisrrLLSS
                                       10-23-08



     1   the same type of garbage bag?

     2       A.   No.     The ones that the cells get are small clear

     3   bags.

     4       Q.   Okay.     Let me iust show you this --

     5       A.   Yes.

     6       Q.         what I have right here.   I'll mark this as

     7   Defendant's Exhibit 1.     I'm going to show you what I'm handing

     8   you -- I have marked as Defendant's Exhibit No. 1.       Can you

    .9   identify that?

    10       A.   Yes.     That's one of the cell garbage bags.

    11       Q.   And just for the Court's information, this is a

    12   small -- goes in a small receptacle; is that correct?

(   13       A.   Uh-huh.

    14       Q.   And it's basically see-through?

    15       A.   Yes.     That's the ones that the six cells have.     The

    16   big cells have big garbage bags.

    17       Q.   The garbage bags that you provided Mr. Pate and the

    18   other inmates to put their personal belongings in are

    19   different from that because they are bigger?

    20       A.   They are just larger.     The large cells have large

    21   garbage bags which are white.

    22       Q.   So they are bigger like a 30-gallon?

    23       A.   Yes, sir, 30-gallon.

    24       Q.   And they are also not clear?

    25       A.   They are not clear.
(
\




                              LISA TUCKER RILEY, CSR, RPR
                                                                              26
                                        Motion to Dism-'-ss
                                              10-23-08



     1           Q.    They are transparent or translucent,      right?

     2           A.    Right.

     3           Q.    And everybody had their name on the outside?

     4           A.    Yes, sir.     They were supposed to have their name on

     5   it.

     6           Q.    The people who went in and cleaned the cells are

     7   employees of the jail; is that right?

     8           A.    Yes, they are,    sir.

     9           Q.    So they are familiar with the type of trash bags that

    10   ~orne    out of the different types of cells?

    11           A.    Yes, sir.

    12           Q.   The seg cells have that like the Defendant's Exhibit

(   13   No. 1.       The other ones have the bigger ones, right?

    14           A.   Yes, sir.

    15           Q.   And Mr. Pate, there is no disputing that he was in a

    16   seg cell?

    17           A.   No disputing,     no.

    18           Q.   So the bigger not transparent or,translucent garbage

    19   bag would not have been typically coming from his cell; is

    20   that right?

    21           A.   No, sir.

    22           Q.   And especially not one with his name on it?

    23           A.   No, sir.

    24           Q.   Okay.     And did you instruct the personnel from the

    25   jail who were doing the clean up to make sure that they



                                   LISA TUCKER RILEY, CSR, RPR
                                                                            27
                                       Motion to Dism-'-ss
                                               10-23-08



      1   watched out for people's personal property?

      2       A.    Many times, sir.

      3       Q.    Okay.     It was important for you to preserve because

      4   some people have items that are irreplaceable?

      5       A.    That's right,       sir.

      6       Q.    All right.        But somehow during this clean-up process

      7   they threw away Mr. Pate's bag?

      8       A.    That is true.

      9       Q.    Okay.     Are there security cameras set up in that

    ·10   jail?

    11        A.    Yes,    sir.

    12        Q.   Okay.      And are those security cameras functioning?

(   13        A.   Yes,     they do,    sir.

    14        Q.    Did they show the hallways outside of the seg cells?

    15        A.   Yes, they do, sir.

    16        Q.   Okay.      Do you recall being asked by Chief Deputy

    17    McLester about Mr. Chad's --Chad Pate 1 s bag being missing and

    18    his prQ_perty?

    19        A.   Yes, because we discussed it.

    20        Q.   Okay.     And he talked to you as a result of a phone

    21    call from me.     Are you aware of that?

    22        A.   No.
                                   '
    23        Q.   But he did come over and ask you about what happened

    24    to his property; is that right?

    25 A. I have had several people come and talk to me about
(

                                   LISA TUCKER RILEY, CSR, RPR
                                                                                28
                                       Motion to Dism~ss
                                            10-23-08



     1   his property, yes.

    ·2         Q.     At any point did you go to the videotape?        I assume

     3   there is videotape.

     4         A.     Yes,. sir.     We have gone back.    We looked, okay, but

     5   you have to understand the cameras in the jail, all right, are

     6   motion sensitive.          Okay?   They take approximately ten to 15

     7   seconds after a motion starts -- start.           They take another 15,

     8   20 seconds, and if this -- if you walk out of range they stop.

     9         Q.     Okay.

    10         A.     And so you can see, for instance, someone walk up to

    11   something, but if they stop the camera stops ahd then if they

    12   did something in the next 10 or 15 seconds, okay, and they

(   13   could be completely out of your site.

    14         Q.     Okay.    Well, what I'm asking did you make an effort

    15   to see to check

    16         A.     Yes, sir.      We could not find where it disappeared.

    17         Q.     I'm sorry.      I have to finish asking the question.

    18         A.     Yes, sir.

    19         Q.     Did you make an effort to check the camera that

    20   was        particularly that was trained on the hall outside of

    21   Mr. Pate's cell during the time of the evacuation and clean

    22   up?    Did you make the -- did you make an effort to find out

    23   what happened to his property and who disposed of it?

    24         A.     Yes.    We made a great effort to find Mr. Pate's

    25   property.      Because if anybody approached that bag, that is a
(

                                   LISA TUCKER RILEY, CSR, RPR
                                                                             29
                                      Motion to Dism~ss
                                           10-23-08



      1   motion, and it would have triggered the camera, yes, sir, but

      2   there was a lot more garbage bags than that one just in the

      3   hallway.

      4       Q.     I'm just asking did you check to make sure that you

      5   couldn't determine who moved that bag?

      6       A.     Yes, sir, we did.

      7       Q.     Okay.   And you were not able to

      8       A.     Were not capable of doing it.

      9       Q.     Chief Deputy McLester talked to you within a week of

     10   the evacuation, did he not, about --

     11       A.     Yes,· sir.

     12       Q.        about Mr. Pate?
~·
     13 A. It was a week.

     14       Q.     Do you have any idea why he reported back to me that

     15   only one other person lost their property that Mr.       Pate

     16       A.     Because at that moment that is all there was.        Okay?

     17   I still have -- as of this day, this morning, which I can show

     18   you the paper work, people saying that they have lost this

     19   article, this article, all the way back to the hurricane.

     20       Q.     All right.      I'm going to hand you this packet right

     21   here.

     22       A.     Yes, sir.

     23       Q.     How much do you say that weighs?

     24       A.     A couple of pounds.

     25       Q.     Okay.   Is that the kind of garbage that usually comes



                                  LISA TUCKER RILEY, CSR, RPR
                                                                               30
                                      Motion to Dism~ss
                                           10-23-08



     1   out of cells?

     2       A.     A lot of it.

     3       Q.     Material packed like this?

     4       A.     A lot of them, paper work.

     5       Q.     And you don't think that a jailer who picked up a

     6   packet at least this heavy, probably heavier because it had

     7   more stuff in it, with Mr.           Pate's name on it would have

     8   snapped to the fact?

     9       A.     They probably never noticed, sir, it had Mr. Pate's

    10   name.    They were supposed to have but they did not.

    11       Q.     Did you talk to the people who cleaned out his cell?

    12 A. I hollered at the people that cleaned out his cell.

    13       Q.     Who cleaned out his cell?

    14 A. It could have been anybody of 30 people that were

    15   down there working at a lower level.

    16       Q.     So you don't know in particular?

    17       A.     Any specific officer, no.

    18       Q.     Okay.

    19                      MR.   GILMORE:     Okay.   That is all I have, Judge.

    20                      MR. RODRIGUEZ:       No further questions, your

    21   Honor.

    22                      THE COURT:       You may step down.

    23                      THE WITNESS:       Thank you, Slr.

    24                      THE COURT:       Anything else, Mr. Rodriguez?

    25                      MR. RODRIGUEZ:       No, your Honor.
(
                                  LISA TUCKER RILEY, CSR, RPR
                                                                                31
                                    Motion to Disn1_,_ss
                                            10-23-08


(
     1                    THE COURT:       Anything else, Mr. Gilmore?

     2                    MR.   GILMORE:       That's all I have, Judge.

     3                    THE COURT:       What   lS   your request?

     4                    MR.   GILMORE:       Well, Judge, you know., I have

     5   talked to Mr. Flanigan about this right after this -- it

     6   happened.     I talked to the chief deputy about it.          I have also

     7   brought it up to Judge Welborn that this happened, but I felt
     8   that it was necessary to do something officially and make a

     9   complaint about this because during the trial of this case it

    10   may become evident that these materials were being used

    11   against my client.
    12                   At this point I don't have any direct evidence

(   13   that these materials are being used against my client or have

    14   been reviewed by law enforcement which I think is probably

    15   what I'm going to be required to show to get the relief that

    16   I'm seeking, but somewhere during the course of this trial it

    17   may become evident that these materials are being used and

    18   not-- and     I'~not    pointing fingers at the district attorney's

    19   office.     I don't believe they would do this knowingly, but

    20   some law enforcement personnel who have access to these

    21   materials know what Mr. Pate's defense is right now and are

    22   probably      and if they do have possession of this and if

    23   reviewed it are actively working to combat the defense, and it

    24   may become evident during the trial.

    25                   But if they did do this intentionally, Judge,
(                                          "
                                LISA TUCKER RILEY, CSR, RPR
                                                                            32
                                  Motion to Disnt.._ss
                                       10-23-08



 1   it's a violation of attorney/client privilege.            It's a

 2   violation of his right to effective assistance of counsel, and

 3   it's a violation of his due process rights.

 4                    You know,    I would like the relief that I

 5   requested in my motion, Judge, which is to dismiss with

 6   prejudice.     I'm not expecting it, but that is what I would

 7   like, and I may renew this motion again during the trial if

 8   the Court denies the motion at this time.

 9                    THE COURT:     Mr. Rodriguez?

10                    MR. RODRIGUEZ:      Basically the removal of the

11   property, if in fact there were notes there, only take

12   Mr. Pate's word what was in that bag, it was done.              It was an

13   accident.     It wasn't intentionally done.         It wasn't

14   maliciously done.     There is no evidence to show that it was.

15                   We ask that the motion to dismiss be denied,

16   your Honor.

17                    THE COURT:     Well, Mr. Gilmore, for what it's

18   worth,   I'm somewhat familiar with the efficiency with which

19   the jail in Aransas County works, and unfortunately the

20   circumstances I hear today are a par for the course for at

21   least the last year and a half.

22                   However, you're correct that if there is ever

23   any proof introduced to this Court or any other court that

24   sits in this district that those documents have come into the

25   possession of some law enforcement agency or there is ever any



                         LISA TUCKER RILEY, CSR, RPR
                                                                                33
                                   Motion to Dism~ss
                                        10-23-08



     1   direct evidence that these documents were intentionally

     2   ·destroyed or taken away from your client there will be

     3   immediate relief for you and immediate bad news for someone

     4   else.

     5                  MR. GILMORE:       Yes, Slr.

     6                  THE COURT:       Your motion is denied at this time.

     7                  MR.   GILMORE:     Yes, your Honor.

     8                  Just for scheduling, Judge,         I know you're

     9   getting ready to take a recess, but I think we're set for

    10                  THE COURT:       November the 3rd.

    11                  MR.· GILMORE:      -- November the 3rd.     And I talked

    12   to Mr. Rodriguez.     I'm not sure that they have got everything

(   13   ready that they need to have done, Judge.

    14                  MR. RODRIGUEZ:          We're still waiting on some

    15   reports by a dive team that collected the weapon,          your Honor,

    16   and we're getting further evaluation done on the handgun that

    17   was collected from the dive team.           It's a matter of doing a

    18   report.   The testing has already been done.

    19                  MR.   GILMORE:     Are you going to be the trial

    20   Judge or --

    21                  THE COURT:       Yes.    Yes.

    22                  MR.   GILMORE:     Are you going to be here for

    23   docket call?   My only problem going to' trial           or other than

    24   I don't have everything that they hav~ got so far, but I have

    25   a federal case that may go to trial in Judge Head's court.             My
(

                              LISA TUCKER RILEY, CSR, RPR
                                                                                   34
                                  Motion to Dism~ss
                                       10-23-08



      1   client is kind of vacillating.          He doesn't know what he is

      2   going to do yet, so I haven't filed a motion for continuance.

      3   I'll know next week what he is going to do, but I            just like to

      4   inform the Court of that.

      5                 THE COURT:     livhat are y 'all ready to try on

      6   November the 3rd?

      7                 MR. RODRIGUEZ:          An attempted capital

      8   murder/sexual assault/injury to a child.

      9                 THE COURT:     And the lawyers are ready?

    10                  MR. FLANIGAN:       I    think the primary case would be

    11    the attempted capital murder.         Mr. Wimberly,    that is

    12    Mr. Teague is defending on this case.
(
\   13                  THE COURT:     All right.        Mr. Teague, and you

    14    understand him to be ready?

    15                  MR. FLANIGAN:       I   believe he is going to be

    16    ready.

    17                  THE COURT:     Well,     I   think I'm going to leave it

    18    to the judge who hears the announcement docket.

    19                  MR. GILMORE:       Okay.     Judge,   that is fine.    I

    20    just wanted to let y'all know we may have a problem.

    .21                 THE COURT:     I   have been trying to get all of

    22    Mr. Pate's cases off the docket as quickly as I           can,   John.    I

    23    have got one off that nobody wanted to try, and it would be my

    24    pleasure to take another one off the docket that nobody wants

    25    to try.



                              LISA TUCKER RILEY, CSR, RPR
                                                35
                      Motion to Dism_,_.ss
                            10-23-08



      1     MR. GILMORE:    Okay, Judge.

      2     (End of proceedings)

      3

      4

      5

      6

      7

      8

      9

     10

     11                 *    *    *    *
     12

     13

     14

     15

     16

     17

     18     ...
     19

     20
     21 .

     22

     23

     24

     25
(
\
 '

                  LISA TUCKER RILEY, CSR, RPR
                                                                    36




     1   STATE OF TEXAS

     2   COUNTY OF ARANSAS

     3            I, LISA TUCKER RILEY, Official Deputy Court Reporter

     4   in and for the 156th District Court of Aransas, State of

     5   Texas, do hereby certify that the above and foregoing contains

     6   a true and correct transcription of all portions of evidence

     7   and other proceedings requested in writing by counsel for the

     8   parties to be included in this volume of the Reporter's Record

     9   in the above-styled and numbered cause, all of which occurred

    10   in open court or in chambers and were reported by me.

    11            I further certify that this Reporter's Record of the

    12   proceedings truly and correctly reflects the exhibits, if any,

(   13   offered by the respective parties.

    14            I further certify that the total cost for the

    15   preparation of this Reporter's Record is $163.00 and will be

    16   paid in full by Aransas County.

    17       WITNESS MY OFFICIAL HAND on this, the 11th day of March,

    18   2009.

    19

    20
                               LISA TUCKER RILEY, CSR, RPR
    21                         Texas CSR #3895
                               Official Deputy Court
    22                         P.O. Box 700
                               Sinton, Texas 78387
    23                         Telephone:   361-364-9320
                               Expiration:   12-31-2010
    24

    25
(

                             LISA TUCKER RILEY, CSR, RPR
RECORD EXIDBIT # 5

  RR VOL40F 9

      2/9/09

    VOIR DIRE
                       Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13, Page 1 of 69

   .
~( .\
        ...,...                                        lo-o                                                                 1

··""~              1                     R E P 0 R T E R ' S                        R E C 0 R D

                   2
                                           VOLUME         _1_            OF   _9._       VOLUMES
                   3

                   4               Trial Court Cause Number A-08-5080-4-CR

                   5
                       THE STATE OF TEXAS                            *            IN THE DISTRICT COURT OF
                   6                                                 *
                       VS.                                           *            ARANSAS COUNTY, TEXAS
                   7                                                 *
                       CHAD RICK B.      PATE                        *            36TH JUDICIAL DISTRICT
                   8

                   9                                       JURY TRIAL
                                                       ·
                                                    V O~r D'
                                                           ~re
                                                               p rocee d'
                                                                        ~ngs
                                                                                                         FILED
                                                                                                       JNTHE13THCOURTOFAPPEAU~
                  10            - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - GGRPUS~HRISTI
                                                    A P P E A R A N C E S
                  11                                                                                    JUN" I 0 2009
                       COUNSEL FOR THE STATE:
"                 12       MR. MARCELINO RODRIGUEZ                                            DORIAN E..RAMIREZ, CLE ~
:~                         MS. RETHA CABLE                                                    BY------~~~~--+-·
                  13       ASSISTANT DISTRICT ATTORNEY
                           36th Judicial District
                  14       San Patricio County Courthouse                                               DELIVERED
                           P. 0. Box 1393
                  15       Sinton, Texas    78387                                                         JUN l 0 2009
                           Tel:  361-364-6220
                  16       Fax:  361-364-4978                                                       13th COURT OF APPEALS
                           SBN:  24046959
                  17             00785741

                  18 COUNSEL FOR THE DEFENDANT:
                         MR. JOHN S. GILMORE
                  19     ATTORNEY AT LAW
                         P. 0. Box 276
                  20     622 South Tancahua

                  21
                         Corpus Christi, Texas
                         Tel:
                         Fax:
                               361-882-4378
                               361-882-3635
                                                                          78403
                                                                                        ORI.GINAL
                  22     SBN:  07958500
 ...   ::.~

                  23        On the 9th day of February, 2009, the following
( ),                  proceedings came on for trial in the above-entitled and
                  24 numbered cause in said Court, HONORABLE JANNA K. WHATLEY,
                     Judge Presiding, held in Rockport, Aransas County, Texas:
                  25        Proceedings were reported by machine shorthand.
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 29 of 69

                                                                                 28

 1 question?

 2                      THE COURT:      You may.

 3                      VENIREPE~S.ON    ROCK:     Can you help me

 4 understand exactly what first-degree murder is?

 5                      THE COURT:      Well, we only have one type of

 6 murder in Texas,         just so you know.           It's unlike

 7 television.         You're going to find a lot of things are

 8 unlike television.

 9                      Right now -- I mean,           not right now, but in

10 Texas,      the definition of "murder," intentionally or

11 knowingly cause the death of an individual.                      That's the

12 definition of "murder" in Texas.                All right?       And we only

13 have one degree of that.             Does that help?

14                      VENIREPERSON ROCK:         I    think so.

15                      THE COURT:      Okay.     Now,    there are different

16 ways of intentionally and knowingly causing death I will

17 tell you and that's up to the State to prove or the

18 Defense to disprove.            But that is the definition you have

19 in Texas.        All right?

20                      Now,   can everyone consider the range of five

21 to ninety-nine years or life depending on the

22 circumstances of the case?

23                      And there's one thing I forgot to mention

24 which is most important.             I did not mention the name of

25 the deceased.         Deceased was a gentleman by the name of
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page !;55 of 69

                                                                                  54

 1 sir?       Burden of proof?

 2                       VENIREPERSON ROCK:          Right.      I'm answering

 3 your question:           "Does anyon·e have a problem               II




 4                       MR. RODRIGUEZ:        Okay.     Any-one else?

 5                       Thank you very much,          sir.    Appreciate that.

 6 Now is the time to talk about that.

 7                       Anyone?     Anyone else, burden of proof?

 8 Going, going ...

 9                       Okay.     All right.        Thank you very much,

10 ladies and gentlemen.

11                       Let's talk a little bit about the case,

12 itself,       at least the charge.          Count One -- two-count

13 indictment.         One deals with murder and the other one deals

14 with aggravated assault causing serious bodily injury.

15 What's going to happen if you become                  ~    juror in this

16 particular case is that sometime after the evidence is

17 presented to you,          and evidence is someone sitting over

18 there and tell you what happened.                   The verbal testimony is

19 evidence.        Any video that might be presented is evidence.

20 Any photograph is evidence.

21                       But sooner or later,          we're going to close

22 the evidence.          And at that time you're going to be asked

23 to make a decision.             What's going to happen is you're

24 going to be getting a document called a ''jury charge,"

25 basically just a document that tells you the law with
     Case 4:13-cv-:-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 56 of 69




 1   respect to this particular case.               And you're going to be

 2 asked to deliberate on the facts;                in other words,       go back

 3 there,      talk about what you heard and then come to some

 4 conclusion as to what the facts are,                 apply it to the law

 5 and come to a conclusion.

 6                      Now,    the jury charge may contain certain

 7 things and we want to talk about some of that.                       May or may

 8 not,     but I    want to talk to you about &orne of these things.

 9 As    far as murder is concerned is that the allegations in

10 this particular case is that the defendant,                    acting alone

11 or    together,     did,    then and there,      intentionally or

12 knowingly cause the death of an individual -- namely,

13 Aaron Watson            by shooting the said Aaron Watson with a

14 firearm.

15                      Count Number Two talks about pretty much the

16 same thing.         The defendant,       acting alone or together,             did,

17 then and there,         intentionally or knowingly or recklessly

18 cause serious bodily injury to Aaron Watson by shooting

19 the said Aaron Watson with a handgun or a firearm.                        Now,

20   ~acting    alone or      together,~    what that basically talks

21 about is the Law of Parties.                What that simply means is

22 that a person can be held responsible for the conduct of

23 another.         And one of the most common hypotheticals -- we

24 use hypotheticals to explain things -- is that of the bank

25 robbery.         Everyone talks about the bank robbery as a
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 57 of 69

                                                                                  56

 1 hypothetical.

 2                      You have three,      four people, whatever the

 3 amount.       They get.together and they decide that they're

 4 going to rob a bank.           And they meet and they talk about

 5 what's going to happen, who's going to do what.                     And they

 6 gather the things that they need,               the weapons.      They

 7 gather the vehicles.           And they go out to the target,            the

 8 bank.      And some of them may get out and go into the bank

 9 to actually perform the robbery,              itself.      And because you

10 don't have much time to get a cab or anything                   li~e   that,

11 you usually have someone outside in a car,                  engine running,

12 waiting.

13                      Now,   even though you're outside with the

14 engine running,        the Law of Parties means you're just as

15 responsible as the people inside committing the offense.

1~   If,   with the intent to promote or assist in the commission

17 of the offense,        this person solicits, goes out there and

18 gathers these people,          encourages,     directs or aids in the

19 attempts or attempts to aid in the commission of the

20 offense,      they can be held liable as a party.

21                      Anyone disagree with that?

22                      Now,   here's another thing that pertains to

23 parties.       If,   for instance,     your idea     i~   to go in there

24 and commit this robbery,           and that's what everyone's

25 thinking about;        that's the intent.         But something goes
     case 4:13-cv-00709 Document 5-18. Filed in TXSD on 05/17/13 P.age 58 of 69

                                                                                     57

 1 wrong.       You're sitting out there in your car.                  You're part

 2 of this.        You've conspired to do this.               You've planned to

 3 do this;       you've encouraged,        you've ·aided; you're there.

 4 But while your partners are in there committing the

 5 robbery,       something bad happens.           Somebody gets scared or

 6 feels threatened by the bank guard and they decide to

 7 commit a murder,          to use that weapon.            Someone dies inside.

 8 Under the Law of Parties,             guess what?        You're sitting out·

 9 there in that car waiting for them to come out.                       You're

10 not only responsible for the bank robbery,                    you're now also

11 a.s a party responsible for the murder that took place

12 inside.        So, you know,      you knew,     you were shown, you knew

13 there was a possibility that could happen.                     Guys go in.

14 They're carrying a gun.              Things like that could possibly

15 happen.        It happened.       You're just as guilty.

16                      Anyone disagree with that?             Anyone?

17                      VENIREPERSON ELLIOTT:           I   think I do.

18                      MR. RODRIGUEZ:         You're Mr ....

19                      VENIREPERSON ELLIOTT:           Thorn Elliott.

20                      MR. RODRIGUEZ:         Your name,     again,    sir?

21                      VENIREPERSON ELLIOTT:           Thorn Elliott.

22                      MR. RODRIGUEZ:         Number Twelve.        Okay.     You

23 wouldn't agree with that scenario?

24                      VENIREPERSON ELLIOTT:           Not necessarily.

25                      MR. RODRIGUEZ:        Okay.     So you feel that the
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 59 of 69

                                                                                   58

 1 person that's out in that vehicle is not responsible for

 2 murder in the scenario I gave you.                  Okay.        That's fine.

 3                      VENIREPERSON ELLIOTT:           Yes.

 4                      MR. RODRIGUEZ:        If you believe that,          that's

 5 fine.

 6                      Let's start -- anyone on the first row

 7 disagree?

 8                      Second row?       I got you.         Mr ...

 9                      VENIREPERSON COYM:         Coym.

10                      MR. RODRIGUEZ:        You feel the same way?

11                      VENIREPERSON COYM:         I   do.

12                      MR. RODRIGUEZ:       That's Number Eight.

13                      MR. TURPIN:       Judge,   can I make a suggestion?

14 When he has them like this -- it may help the

15 stenographer,        too; certainly help us -- to just have them

16 stand up.

17                      THE COURT:      He's supposed to after the

18 second row.

19                      MR. TURPIN:      Thank you.

20                      MR. RODRIGUEZ:       All right.         How do you

21 pronounce your name again,            sir?

22                      VENIREPERSON COYM:         Coym.

23                      MR. RODRIGUEZ:       Coym.

24                      VENIREPERSON COYM:         Yes,      sir.

25                     MR. RODRIGUEZ:        Okay.      It's my own writing;
     . Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 60 of 69

                                                                                           59

 1 I'm sorry.

 2                        So we have Mr.       Elliott and Mr.               Coym.

 3                        Now,    the Law of Parties I dictated to you,

 4 can you follow the law?                You said that you feel                that

 5 person shouldn't be responsible,                    but legally they would

 6 be.       Can you put your feelings aside and follow the law?

 7 Like I       said,    we don't want to have this kind of,                     you know,

 8 problem.         But I'm going to ask you can you follow the law.

 9                        VENIREPERSON ELLIOTT:            I   can't give a

10 general statement.              I   can give a hypothetical statement.

11                        MR. RODRIGUEZ:          Well,   I mean,        that's the

12 thing.        And I    said i t ' s unfair because we can't go into

13 the facts of the case and we ask you to make a specific

14 unequivocal answer kind of,               like,      you know,        if your wife

15 goes on a trip somewhere and she gets on the plane and you

16 say,      "Honey,     baby,    will you be faithful to me while you'rs

17 gone?"

18                        She says,      "Well,    I   don't know.            You know,

19 well,      let me qive you a hypothetical.                  T.~t.    me    give you a

20 hypothetical."

21                                       (Laughter)

22                         MR.    RODRIGUEZ:      When you leave the airport,

23 you want        to feel either good or bad,             not,        ooh,    you know.

24 So I know i t ' s not fair.             I'm not trying to make light of

25 it.      But,   really,       we need to get an answer to the best of
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 61 of 6~

                                                                                         60

 1 your ability.

 2                      VENIREPERSON ELLIOTT:             Since I can        ~onceive


 3 of exceptions to that rule,             I think probably the fair

 4 statement would be no,           I could not agree to that.

 5                      MR. RODRIGUEZ:       All right.

 6                      VENIREPERSON ELLIOTT:             I       know it may not be

 7   the perfect answer for you,           but 'it's one you need.

 8                      MR. RODRIGUEZ:       Same question to you,               sir.

 9 Can you follow the law?

10                      VENIREPERSON COYM:          I    don't think I         can.

11                      MR. RODRIGUEZ:       The answer would be "yes"

12 or --

13                      VENIREPERSON COYM:          I    think in this

14 particular case with the co-defendant,                         i t ' s a very good

15 question and I'm having a lot of trouble with it.

16                      MR. RODRIGUEZ:       And,       again,       I apologize.        We
17 can't give you more specifics than that.

18                      VENIREPERSON COYM:          I    understand.

19                      MR. RODRIGUEZ:       But the answer is "no"?                    You

20 cannot follow the law?

21                      VENIREPERSON COYM:          No,       I    can't.

22                      MR. RODRIGUEZ:       Okay.        That's everyone on

23 the second row.

24                      Anyone on the first row change their mind?

25                      VENIREPERSON BARRETT:             I       feel the same way.
     Case 4:13-cv-00709 Document 5-18. Filed in TXSD on 05/17/13 Page 62 of 69

                                                                                 61

 1                      MR. RODRIGUEZ:        You're Mr ...

 2                      VENIREPERSON BARRETT:            Ricky Barrett.

 3                      MR. RODRIGUEZ:        Thank you,     Mr. Barrett.

 4 Appreciate that.

 5                      Again,    we don't want to have those conflicts

 6 back over there.           I'm glad you're coming forward.              That's

 7 what we want and only you can answer                  the question.

 8                      That takes care of,         I   think,   the second row.

 9 Anyone else?         No?

10                      Okay.     Third row,     cannot follow the law as

11 it pertains        to parties.

12                      VENIREPERSON SPRINGSTEAD:            I'm having a real

13 problem with the guy sitting in the car,                  driving the car,

14    'cause he has no idea what the man in the bank with the

15 gun is      thinki~g.


16                      MR. RODRIGUEZ:        Okay.     Well --

17                      VENIREPERSON SPRINGSTEAD:            I couldn't give

18 the man in the car ninety-nine years and give the other --

19                      THE COURT:       You have to stand up;         I'm sorry,

20 Mr ...

21                      Mr.   Rodriguez,     please get them to stand up.

22 Thank you.

23                      VENIREPERSON SPRINGSTEAD:            I   said I couldn't

24 give the man in the car sitting outside ninety-nine years

25 for murder when he had no real part other than driving the
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 63 of 69

                                                                                 62

 1 car.

 2                      MR. RODRIGUEZ:          Okay.

 3                      MR. GILMORE:       Is    th~t   Mr. Springstead?

 4                      THE COURT:      Get his name, please.

 5                      VENIREPERSON SPRINGSTEAD:            Springstead.

 6                      THE COURT:      Thank you.

 7                      VENIREPERSON SPRINGSTEAD:            Number Twenty-

 8 Two.

 9                      MR. RODRIGUEZ:          So I guess the answer if you

10 could follow the law would be ...

11                      VENIREPERSON SPRINGSTEAD:            No.

12                      MR. RODRIGUEZ:          Okay.

13                      THE COURT:      Well, Mr. Rodriguez has given

14 y'all a hypothetical.            The hypothetical you need to

15 understand is not necessarily what the law is.                     Okay?     And

16 I see Mr. Elliott shaking his head.                  Mr. Springstead, if I

17 wrote that down correctly, is stating with your

18 hypothetical.         But I need to make sure he can follow the

19 law.      Your hypothetical is one example of the law,

20 Mr. Rodriguez.         You need to make sure the jurors {sic)

21 understand the difference.

22                     MR. RODRIGUEZ:           We're talking about the Law

23 of Parties.        I'm sorry we cannot go into any more depth as

24 far as this particular case.                 But you're basically saying

25 that you couldn't find someone guilty based on the Law of
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 64 of 69

                                                                                63

 1 Parties.

 2                      VENIREPERSON SPRINGSTEAD:            Other than as

 3 being a party,         yes.

 4                      MR. RODRIGUEZ:        You're Mrs. Morgan?

 5                      VENIREPERSON MORGAN:          Stephanie Morgan.

 6                      MR. RODRIGUEZ:        I think we have you on

 7 another issue here.

 8                      THE COURT:        Correct.

 9                      VENIREPERSON MORGAN:          I wouldn't be able to

10 either.

11                      MR. RODRIGUEZ:        Thank you,     Ms. Morgan.

12 Appreciate that.

13                      Anyone else on Mrs. Morgan's row?

14                      And,     again,   thank you very much.        I know

15 it's hard to answer these questions.                  Sometimes added

16 information that you would need but unfortunately

17                      THE COURT:        Let's move on.      Anybody else on

18 the left-hand side?

19                      We got some jurors going to need a break,

20 Mr.     Rodriguez.      I'm going to speed you up,           please.

21                      MR. RODRIGUEZ:        Okay.     Number Thirty-Four,

22 Mrs ...

23                      VENIREPERSON OUTTEN:          Outten.

24                      MR. RODRIGUEZ:        Outten.

25                      VENIREPERSON OUTTEN:          Correct.
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 65 of 69

                                                                                  64

 1                      MR. RODRIGUEZ:        Can you follow --

 2                      VENIREPERSON OUTTEN:           -- one intent was

 3 robbery and the other·intent was murder and I could not

 4 convict the other one.

 5                      MR. RODRIGUEZ:        So you cannot follow the Law

 6 of Parties.

 7                      VENIREPERSON OUTTEN:           No.

 8                      THE COURT:      You're going to have to -- all

 9 the jurors are getting facts,              Mr.    Rodriguez.     This is not

10 helping us,       I don't think,       in our selection process.             You

11 need to explain the Law of Parties again.                     You used an

12 example to help the jurors,             b~t   they're coming back at you

13 with specifics and that's not helping me.

14                      VENIREPERSON:       And my question           I think it

15 might help other people -- I need to go back to sentencing

16 and we're given the guidelines.                  Is this jury going to be

17 sentencing both defendants the same way or can they

18 sentence them separately?

19                      THE COURT:      You'll have separate answers for

20 each defendant.

21                      VENIREPERSON:       Thank you.       I   think that's

22 helpful.       Thank you.

23                      THE COURT:      If you get there with both

24 defendants,       that is.

25                      MR. RODRIGUEZ:       The way it works is that --
     Case .4:13-cv-00709 Oocument 5-18 Filed in TXSD on 05/17/13 Page 66 of 69

                                                                                    65

 1                      THE COURT:           Mr.    Rodriguez,   just go to Law of

 2 Parties.        Will you explain that again to them.

 3                      MR. RODRIGUEZ:             Basically a person is held

 4 criminally responsible for an offense -- a person's held

 5 criminally responsible for the offense or the conduct of

 6 another if he acts to promote or assist' in the commission

 7 of the offense,         he solicits,            encourages,   directs,   aids,   or

 8 attempts to aid in the commission of the offense.                         That's

 9 part of it.         And the other part happens to be the fact

10 that as a party you're also criminally responsible for

11 whatever happens in the commission of the offense.

12                      MR.       GILMORE:       I don't think that's exactly

13 the law,      Judge.       I    object to that.

14                      THE COURT:           I   don't know what he's read.

15 I'm sorry.

16                      MR.       RODRIGUEZ:          if the offense was

17 committed in the furtherance of the unlawful purpose and

18 should have been anticipated.                     When I use the hypothetical

19 we talked about planning and someone going into a bank

20 carrying a weapon,              a gun,    and i t could be anticipated that

21 there could be a shooting because someone went in there

22 with a gun.         That's the hypothetical we talked about.

23 It's not hypothetical pertaining to this particular case.

24 We cannot talk about the facts in this particular case.

25 All right?        I don't know if that helps any.
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 67 of 69

                                                                                      66

 1                      All right.      Ma'am,    you're saying you cannot

 2 follow the law as it pertains to parties?                    Is that what

 3 your answer was?

 4                      VENIREPERSON OUTTEN:           That was my answer.

 5                      MR. RODRIGUEZ:        Okay.     Number Thirty-Four.

 6                      THE COURT:      I'm sorry;      I   couldn't hear her.

 7                      MR. RODRIGUEZ:        Number Thirty-Four.

 8                      THE COURT:      You best get them to stand up,

 9 Mr.     Rodriguez,    please.      I can't hear up here;        I'm sorry.

10                      MR. RODRIGUEZ:        Ma'am,    please stand up.

11                      THE COURT:      You answered with the facts

12 specific, Ms.        Outten.     You know,     you're talking about

13 burglary and something else and that's not what the law

14 is.      Okay?    And Mr. Rodriguez has read it a few moments

15 ago what he anticipates I ' l l be giving you as an

16 instruction of the Court.              And basically,       bottom line is,

17 you know,        it's not the innocent bystander.             Okay?    It's

18 someone has to assist,           promote -- I mean,         hB gave the

19 definition of the other onAR.               That's basically       wh~~      tho

20 Law of Parties is and I            think we got off a little bit on

21 the other issue.

22                      VENIREPERSON OUTTEN:           So my understanding,

23 the man sitting .in the car that his intent was to rob

24 should be punished according to robbery and the man that

25 pulls the trigger and murders should be punished according
     Case 4:13-cv-00709 Document 5-18 Filed in TXSD on 05/17/13 Page 68 of 69

                                                                                    67

 1 to murder.

 2                      THE COURT:      I   don't get the two different

 3 charges,      where that came into ·the scenario.               I    guess ---

 4                      VENIREPERSON OUTTEN:          What was your question

 5 to me?

 6                      THE COURT:      Pardon?

 7                      VENIREPERSON OUTTEN:          What is your question

 8 to me?

 9                      THE COURT:      My question is can you follow

10 the Law of the Parties.             Basically

11                      VENIREPERSON OUTTEN:          Yes,   I   can.

12                      THE COURT:      Okay.

13                      MR.   RODRIGUEZ:      We got to Row Number Three.

14                      Row Number Four,        pertaining to Law of

15 Parties.

16                      Row Number Five.

17                      Row Number Six.

18                      Anyone over here cannot follow the Law of

19 Parties?

20                      Again,    as far as what we're doing here,

21 first thing and the only thing that concerns you if you

22 sit as a juror is to determine,               first off,      if the

23 defendants are guilty or not guilty of the offense

24 charged.        If the determination is guilty to one or the

25 other or both,         then you go into sentencing.             And
     Case 4:13-cv-00709 Document 5-18 Filed i!1 TXSD on 05/17/13 Page 69 of 69

                                                                                   68

 1 sentencing is done individually based on whatever evidence

 2 is brought before you,           the degree of their culpability.

 3   But   right now,     we're just talking about Law of            P~rties.

 4 I'm sorry we got off track there.                   Apologize for that.         I

 5 guess you saw an inherent difference in the culpability

 6 and thought process.            All right.

 7                       Okay.    Earlier I asked about people unable

 8 to sit in judgment of others.               I mentioned that.         One

 9 thing I      forgot to ask is whether the fact that you cannot

10 sit in judgment, would that preclude you from being fair

11 and impartial in this particular case or any case.                       So I'm

12 going to ask the people that had answered they cannot sit

13 in judgment of someone else, would that also mean you

14 cannot be fair and impartial in this case.                    Those

15                       Ma'am?    Cannot be fair and impartial?

16                       VENIRE~ERSON:      Yes,   I    cannot be fair and

17 impartial.

18                       MR. RODRIGUEZ:       And the lady over here,            saiq

19 you cannot be fair and impartial?

20                       VENIREPERSON:      Cannot be fair and impartial.

21                       MR. RODRIGUEZ:       Okay.     On this side.

22                       MR. GILMORE:      It would help to identify

23 these people.

24                       THE COURT:     Let me go back over from the

25 beginning.        I   had first one was Mr.         Espinoza.
     Case .4:13-cv-00709 Document 5-19 Filed in TXSD on 05/17/13 Page 33 of 54

                                                                                     101

 1                      VENIREPERSON STECKLER:           Huh-uh.

 2                      MR. GILMORE:        Okay.

 3                       VENIREPERSON STECKLER:           Did something wrong.

 4                      MR. GILMORE:        And there's nothing wrong with

 5 you feeling like that.             Okay?     There's absolutely nothing

 6 wrong with you feeling            that way.       But you got to tell us.

 7 Okay?       It just kind of slipped out of your                   I   mean,

 8 people were asking these questions and you never raised

 9 your hand and then all of a              sudden here it came.           All

10 right.

11                      VENIREPERSON STECKLER:            Doesn't mean I would

12 judge them guilty,           just means that something's going on.

13                      MR. GILMORE:        Okay.     If that's the way you

14 feel,      there's nothing wrong with starting off that way.

15 Okay?       But if you don't tell us about it,              then we don't

16 know what to do.

17                       So is there anybody here who feels the same

18 way Mr.      Steckler does,       that they start off thinking they
                                                                                 I

19 must have done something wrong;                 that I'm not presuming --

20   I can't presume them innocent?                Raise your hands.        I see a

21 lot of heads shaking.

22                      Okay.     Ms. Cartwright.

23                      VENIREPERSON FOSS:          Mr. Gilmore.

24                      MR. GILMORE:        Yes.

25                      VENIREPERSON FOSS:           I asked you --my name's
     Case 4:13-cv-00709 Document 5-19 Filed in TXSD on 05/17/13 Page 34 of 54

                                                                                102

 1 Tim Foss,      Number Seventy-Two.

 2                      MR. GILMORE:       Yes,   sir.

 3                      VENIREPERSON FOSS:         You said that y'all were

 4 not a team.

 5                      MR. GILMORE:       We're not'a team.

 6                      VENIREPERSON FOSS:         Okay.    I believe the

 7 Judge said these two gentlemen will be tried in the same

 8 case; is that correct?

 9                      MR. GILMORE:       This is going to be one trial.

10                      VENIREPERSON FOSS:         One trial.

11                      MR.   GILMORE:     One trial.

12                      VENIRE PERSON FOSS:        But you're not a team.

13                      MR.   GILMORE:     We're not a team.

14                      VENIRE PERSON FOSS:        Okay,   I guess.

15                      MR. GILMORE:       In other words,      to be

16 completely honest with you,             I don't care what happens to

17 Mr. Hall.         Okay?    My interests are for Mr.         Pate.    Okay?

18                      VENIREPERSON FOSS:         But you're doing it in

19 the same trial.

20                      MR. GILMORE:       We're being forced to do it

21 this way.         Okay?    All right?

22                      VENIREPERSON FOSS:        Thank you.

23                      MR. GILMORE:       We would rather not do it this

24 way.      Okay?

25                      Yes, ma'am.
   . RECORD EXIDBIT # 6

       RR VOL5 OF9

           2/9/09

JURY TRIAL GUILT INNOCENCE
                                    ~·       .
                                         •
                                                 -~·   -:


                          '




   ,Y       ~~~1-"   REPORTERS RECORD
~'i' l
    J'

  VIY    ,~~          VOlUME 5 OF· 9
    ,\I.,
    1.1)1




                      THE STATE OF TEXAS
                              vs.
                       CHADRICK B PATE
    --------




                                                                                                                                                       1

                                                R   E   p ,0      R T E R         I    s         R E        C 0            R D




        3
                                                VOLUME                           OF        _g_           VOLUMES     -/




         4                            Trial Court Cause Number A-08-5080-4-CR

         5
             THB STATE OF TEXAS                                              *                IN THE DISTRICT COURT OF
        6                                                                    *
             '\l'S..                                                         *·               ~'2-.P-..\'fc«c.~cc.        ~~,.uW~"'   ,   "l~".A.'k~
         7                                                                   *
             CHJ!\.DRICK B.                     PATE                         *                36TH JUDICIAL DISTRICT
        F

        9                                                                 JURY TRIAL
                                                                  G-Cl"fL 1. t/ 'Innocence
       10
                                                             A P P E A R A N C E S
       11
             COUNSEL FOR THE STATE:
       12        MR. MARCELINO RODRIGUEZ
                        \~'21   .   '1\~'i,.nk      'Ck"D"ir".!
(                       ASSISTANT DISTRICT ATTORNEY
       13
                        36th Judicial District
       1.f              Sa!'I' Perc .e-li ci o Coc.crr cy Courtr'lou s e
                        P. 0. Box 1393
       15               Sinton, Texas                  78387
                        ~~~~            3uL-3u4-uLL~
       16               Fax:
                    361-364-4978
                        SBN:
                    24046959
       1 ;7         00?85?..f1.
                                ....
       18 COUNSEL FOR THE DEFENDANT:
                        \~'1\   .   ;:;-c·n.~    'Ei • 'tii'l.'l,~tfR'E
       19               ATTORNEY AT LAW
                        P. 0. Box 276
       20               622 Soa~r'l rancar'lua
                        Corpus Christi, Texas                                         78403
       21               Tel:   361-882-4378
                        rax:   3ol-BB2-3o3~
       22               SBN:   07958500

       23         On the 9th day of February, 2009, the fol~owing
           proceedings came on for trial in the above-entitled and
       24 nurnbered cause in said Court, HONORABLE JANNA K. WHATLEY,
             ige Presiding, held in Rockport, Aransas County, Texas:
       25
             L    Proceedings were reported by machine shorthand.
                       --------~---------------------------------------------------------
                                                                                                                                              i

                                         CHRONOLOGICAL     INDEX
                                         -----------
                                                VOLUME 5 - -----
(   JURY TRIAL -- GUILT/INN                                                                            2

 1                         P R 0   C E E D I N G S

 2                  THE COURT:       All right.     Camille's going to

 3 call your name.        As your name is called,      if you' 11 please

 4 come have a seat in the jury box.

 5                  THE CLERK:       Mark Hofstetter,      Theresa Kjar,

 6 Sheila Williams,       Herlinda Maldonado,      Armando Naranjo,

 7 Robert Springstead,       Sarah Gyarmathy,      David John,   Gerald

 8 Goodwin,   Leland Trammell,       Alifonsa Chavez,      and Ronald

 9 Gore,   and the two alternates will be Gayle Hancock and                     /

10 Justin Snead.

11                  THE COURT:       Ms.   Hancock and Mr.    Snead, y'all

12 will be sitting out -- Doc will tell y'all,              y'all have

13 special spots.     Y'all have to stay in the same spot.

14 Everybody else can mess around,            but my alternates get
                      ~

15 these two spots over here,         guys.     Y'all two can switch

16 those two spots if you want to but -- I've just got to

17 keep y'all in the corner sort of.

18               (The venire panel was discharged.)

19                  THE COURT:      All right,     guys.    I'm going to

20 ask y'all to please stand and I'm going to swear you in.

21 If you'll raise your right hands.

22            (The jury was duly sworn by the Court.0

23                  THE COURT:       All right.     Ladies and

24 gentlemen,   you've got some instructions before you.                I


25 have to read those to you.          I'm going to do that in just a




                                                                                    /
                                                                                                                                                                                                                                                                   3

       1 second once they shut the courtroom doors and get

       2 everybody situated.                                                                          When I                               conclude this,                                                                 the State will

       3 then formally read the charges out loud to the defendant
                                                                              --~.:::==·=~~-:t.::..~t~.:::!(';_-::-,J:.."C' :;~··.·~';{'_'-..;:, :::.~'""'~-.:!~:·~;:-.,._"":                                                                                              4

     1   y'all are   just like a         regular    juror,    okay?     The reason I

     2 put you outside,          sort of out of my             in my peripheral

     3 vision where I         can see each. one of you,             unless you are

     4 substituted in for one of these individuals,                      you will not

     5   go in the   jury room to deliberate on the charges or -- and

     6 if we have a guilty verdict,                the punishment.           But you're

     7 considered just like a             juror and i t ' s only for that

     8 particular reason you are sort of peripheral I                         would say.

     9 But otherwise,         every rule I     make,       every ruling I       d~,    is

    10 for y'all as 0ell as for me;                okay?

    11                       The other thing is if anybody wants to take

    12 notes     you can,     but I     will tell you when you go in to

l   13 deliberate,       you will not be allowed to take your notes in

    14 there with you;          okay?     You have to rely upon your memory.

    15 I'm one of those,          like I    said to you earlier,             I'm visual,

    16 so I     take notes.       That's how I       remember.        If I    write it

    17 down,     i t goes in the brain;        if I       just see it,       sometimes it

    18   just -- I   don't      know -- jumps around in the eyeballs or

    19 something.        I   don't know.      So if you want to,             you may;       but
                                                      0

    20   I   will tell   you,    when i t ' s time to go deliberate,             you'll

    21 have to leave your notes outside.                    Okay.     That's the way

    22 Texas law is on that.

    23                       Jurors are not allowed to question witnesses

    24   or ask questions.         You have to take what you get.                 So

    25 hopefully you get what you need.                    The only time I       will ask
                                                                                           5

     1 you,          and I   told one of my jurors earlier that had a

     2 hearing problem,            if you can't hear,        raise your hand.     All

     3   right.          And we'll try to get it repeated right then and

     4 there.            But if you wait    ' t i l later,   there's a long,

     5   lengthy process about getting testimony read back and we

     6 don't want to have to go there,                all right,    if we can help

     7 it.            If you can't hear,    we can adjust these mikes a little

     8 bit.            They're not the best,     but they're a lot better than

     9 what we had before which was nothing.

    10                          The courtrooms are open.         People may be

    11 coming and going.             I will -- may limit that just depending

    12 on what's going on,            you know.      So      but don't be
(   13 disturbed if we don't look up.                 We have bailiffs and

    14 people who know the people in the courtroom that are

    15 around the doors            'cause some people will come looking for

    16 a           judge to sign something.      We had a lady came on Friday

    17 that was looking for the municipal court .                   Sat here for an
           .....
    18 hour              I'm exaggerating;    she didn't sit that long.          But

    19 she was late getting                 'cause she was in the wrong place.

    20 And we got done with everything else and I                   said,   "Okay;     I

    21 haven't called your name."

    22                          So that's why I .have people stationed around

    23 my doors.             They'll check to make sure they're not due in

    24 Judge Adams'            courtroom.    He has court the next two days.

    25 There's municipal court.               We have two justice of the peace
                                                                                         6

     1 court that's going on.             So 'it gets a little confusing,           so

     2 that's -- if I don't look up,               that means I'm not worried.

     3   I've had jurors       just stare at the person through that door

     4 thinking ohr my goshr            no one's watching them.        That's why

     5   we have people to help us do that over here so that works.

     6                    How many of y'all have been on -- jurors

     7   before?

     8                    Okay.        So I   got four out of six -- five of

     9 y'all?      Most of y'all know,           the lawyers will remain seated

    10 unless they're standing,               talking to you or to me.       It's

    11 the way we do i t in Texas.               It's sort of -- I    tell you the

    12 difference of television.                Television,   the lawyers get up

    13 and walk around and do all sorts of things.                   Well,   we

    14 don't do that in Texas.                I guess some courts may let you,

    15 but I don't.       I'm the old,          conservative,    Baylor type of

    16 judge.      That's what I        learned,    so I make everybody follow

    17 my rules.       But I    think we all do it.

    18                    But that's why they do that;             all right?

    19 They will stand to address you or myself.                   If they want to

    20 come talk to a witness,            the lawyers will ask and then

    21 they'll come up,         show them something or demonstrate an

    22 item.       They may do that.

    23                    Let me think;          what else ...

    24                    I    guess    that'~    it.   Make sure you hear what
(
    25 you say,      again,    because i t ' s very difficult to get the
                                                                                                  7

     1 court reporter to read back a                           record.    It's not -- again,

     2 not like television.

     3                             All right.           Anything else,       guys?    Other

     4 instructions?

     5                             MS.     CABLE:       No,    Your Honor.

     6                             THE COURT:           All right.       Very good.

     7                             All right.

     8 "',-.
       de.. f:r. et;1d,qn
              ~·  .  .
                          t,s .. s.epa,ra t e 1 y?     Is that how you want to do it or

     9 what do y'all think?                          You want to do it together?

    10                             MS.     CABLE:       You want me to read it twice or

    11 just read it once and have them enter their --

    12                             THE COURT:            Y'all have any objection to just

l   13 reading it once and led the individual pleas

    14                             MR.     GILMORE:        I   don't have any objection to

    15 that,        Judge

    16                             THE COURT:           They are identical indictments;

    17 is that correct?

    18                             MR.     GILMORE:       They are.

    19                             MR.    TURPIN:        No objection.

    20                             THE COURT:           All right.       Gentlemen,    if y'all

    21 will please stand while the State reads the charges to you

    22 out loud.

    23                                     (Defendants c                                                                                 8

    1    jurors for     the county of Aransas, State aforesaid, duly

     2   selected,     organized,   impaneled and sworn as such at the

     3   April term,     A.D.   2008,   of the 36th Judicial District Court

     4 in and for said county, a quorum thereof being present,

     5   upon their oaths present in and to said Court that Michael

     6 Jason Underwood,         Christopher Joseph Hall,      Anthony Lee Ray,



     8 qt,og,e.ther,   on or about the 4th day of January A. D.          2008 and

     9 anterior to the"presentment of this indictment,                in the

    10   county and state aforesaid did,          then and there,

    11   intentionally or knowingly cause the death of an

    12 individual          name 1 y .' Aaron Wa t son - - by shoot in g the sa i ci

(
\
    13 Aaron Watson with a firearm.

    14                     Count Two; and the grand jurors aforesaid

    15   upon their oaths aforesaid do further present in and to

    16 said Court that Michael Jason Underwood,               Christopher

    17 Joseph Hall,       Anthony Lee Ray,      Chadrick B.    Pate and Kevin
                                                    ...
    18 Ray Tanton,       acting alone and together,         on or about the 4th

    19 day of January A.D.          2008,   anterior to the presentment of

    20 this indictment,          in the county and state aforesaid did,

    21   then and there,        intentionally, knowingly,      or recklessly

    22   cause serious bodily injury to         ~aron     Watson by shooting

    23   the said Aaron Watson with a handgun,             the same being a

    24   firearm.
(
    25                     And the defendants did,         then and there,
                                                                                                                      9

 1 commit said offense with the intent to establish,

  2 ma£ntain,             or participate in a combination or in the

 3 profits of a combination who collaborated in carrying on

 4    sa~d     criminal activity.

  5                             Against the peace and dignity of the State,

  6   si~rned     by the foreman of the grand jury.

 7                             THE COURT:             All riqht.                   Mr .    H a 11 .,   how. c:Lo '1 o u

  8 olead to the allegations contained in Count One of the

  9 State's indictment?

10                             DEFENDANT          tt~t..L.   ·.

11                              THE COURT:            And as to Count Two?

12                             DEFENDANT HALL:                    Not guilty,               also.

13

14                              Mr.    Pate,      how do you plead as to the

15 allegations contained in Count One of the State's

16    indictment~


17                              DEFENDANT PATE:                   I'm not guilty.

18                              THE COURT:            And Count TvJO.

1_9                                                               l '· m n o 't:    g u ilt y .

20                              THE COURT:            All right.                   Thank you.

21                             And,      ladies and gentlemen,                            the reason I'm

ll    ~~in~      i~   ~   c~~~ain        or6er, l'm going to go in the order

23 that the State has named the defendants in the indictment.

24 Mr.       Hall's name was named first and Mr.                                      Pate's name was

2 ~._I_n_a_m_E:>--a_·_s_e_c_o_n_d_.__T_h_e_r_e_'_s__
                                                   n_o_m_e_t_h_o_d__t_o_m_y_m_a_d_n_e_s_s_.__r_'_v_e__g_o_·_t__,l
                                                                                          10

 1 to keep up with it and I               thought it'd be easier for

 2 everybody if I          just went by numerical order.                   So that's

 3 how we're going to do that.

 4                       All right.         Mr.   Turpin.

 5                       MR.    TURPIN:       Judge,    we would invoke the rule

 6 at this time.

 7                        THE COURT:        All right.        Ladies and

 8 gentlemen --

 9                        We'll bring them in later I guess.                     If y'all

10 will advise all the witnesses.

11                        MS.   CABLE:      You want me to·bring the ones in

12 that are here now?

13                        THE COURT:        Not right now.           Let's go ahead

14 and do an opening.              Just let them know the rule's been

15 invoked.

16                        MS.   CABLE:      Okay.      I ' l l go let them know.

17                        THE COURT:        Okay.      Thank you.        We'll do it

18 in a little bit.

19                        All right.        Ladies and gentlemen,             there is a

20 certain rule number and we sometimes -- lawyers forget it,

21 so we've all decided it's called "the rule."                            And what

22 "the rule" means for us is that that means you may not

2 3 bring other witnesses into the c,o.Hr,t:f.P8N.:c.-t:. O.",;!.\@,B. ~ ..s:·~~.•~tJ_rno.n.Y

                                        That way you get         ~air    and unbiased

25 testimony so no one says,                "Well,     I'm going to say the same
                                                                                                                                                                                                                                        11

      1 thing that guy did a minute ago."                                                                                                                                 We don't do that.

      2 Neither party may do that during the case.                                                                                                                                                          And the

      3 lawyers -- the witnesses can't talk to anybody but the

      4 lawyers involved in the case.                                                                                                                        And so that's what that was

      5 just now.

      6                                                       All right.                                                        Mr.                  Rodriguez,                                State wish to

      7 make                 an opening?

      8                                                       MR.                   RODRIGUEZ:                                                       Yes,                  Your Honor.

      9                                                       THE COURT:                                                        All right.

     10                                                       MR.                   RODRIGUEZ:                                                       May it please the Court,

     11 Counsel.

     12 BY MR. RODRIGUEZ:

     13                     Good afternoon,                                                  ladies and gentlemen.                                                                                      Ms.              Cable just

     14 read the indictment and that indictment serves a good
                                      -   .... ·._._   • .;   : :___      .:-··~-        '~.:;::.    'r   .,.;;;__   • ...   "·,.:._-:~.::.:.::~.... :--~-    ,"',"'-~l- -~5-          t'-.     ~,·-:.. .-:."~.!:~ -·       -·   "it'




     16 the o f.fens·e·.•.,t hat , ~ re ch..q,-f-9.3-                                                                                                                                                      12

     1        Now,    we're going to begin basically by telling you a

     2 little bit about what happened the night of January

     3 the    4th,    2008.                 We're going to tell you that on or about

     4 that time,        the address,                               909 North Tenth Street in Fulton,

     5   Texas,    Aransas County --                                 ~emember,    we're talking about the

     6 elements -- on or about January 4th,                                              2008,          in Aransas

     7 County.        The allegations we have here is that the
                          -~                                                       11\

     8 defendants,        "k";_c t in g a 1 one or togethep~with other
                               ~ ::-;r:·.~·.. Y:~~.:--~~:···    .


     9 co-defendants --\?cting alone or togethar ,did,                                                                   then and
                         ··~-;,, .·.... ~.•. :._,.,,,~.·-~ .,., -······;.:,.;~~."


    10 there,      intentionally and knowingly cause the death of an

    11 individual,         Aaron Watson,                              by shooting the said Aaron

    12 Watson with a firearm.                                   I
(
\   13        And,    again,                 in Count Two we're alleging                                    ~he          law of
                                                                                                              ._____.
    1 4 ;parties ;    that on or · about January 4th,                                              2008 ,    in Aransas
                                                                                                                                      ··~.·l.. :-:_,_~-~

    15 County,       Texas,            the defendants,                     acting alone or together,l
                                                                                                                                                 ./
                                                                                                              ••   •   ••••~   • .p




    16 did,     then and there,                                intentionally,      knowingly,                      or

    17 recklessly cause serious bodily injury to Aaron Watson by
                                                                                          ......

    18 shooting the said Aaron Watson with a handgun.

    19        And i t is further noted when we talked about this

    20 particular indictment that was read to you and the

    2 1 defend an t s did,                   then and there ,               c Q:fnm. it sa i d · offense wi t h

    22   the intent to establish, .maintain, participate in a

    23 combination or the profits of a combination                                                          collabor~ted·


/   24   and carried out said criminal activity.                                                     Basically
\

    25 t·hat··they conspired with each                                    oth~r    to commit this
                                                                             14

     1 They're going to testify that they were living there in a

     2 little trailer that's located on the property at 909 North

     3 Tenth Street.        909 Tenth Street   (sic)   is basically a house

     4 that belonged to a woman by the name of Jo Ann Budlong and

     5 there's a trailer on that property,         actually a pull-out

     6 area.     You'll see a photograph of that in the course of

     7 this trial.

     8       They're going to tell you that they were living there

     9 at that trailer with their dad,         Aaron Watson,     and their

    10 mother,    Tracy Lynn Watson.      And they're also going to tell

    11 you that they know the defendant,         Mr.    Pate.   And that

    12 Mr.   Pate sometimes lived there.        Also that Mr.     Pate was

(   13 also involved with Tracy Watson.          They were boyfriend-

    14 girlfriend.     They're also going to tell you that sometime

    15 along the line that Mr.        Pate no longer started living

    16 there,    that Ms.   Watson,   Tracy Watson,    was getting back

    17 with her husband,      Aaron Watson.     These girls are also

    18 going to tell you about the fact that Mr.            Pate had made

    19 some threats regarding Aaron Watson,            that those threats

    20 included bringing his friends over to take care of him.

    21 You have to understand that these girls are 11 and 13

    22 years old.

    23       They're going to tell you that on the particular

    24 morning,    very early morning,     they were home.       They're

    25 going to tell you they were home with their father and
                                                                              15

     1 there was no one else was there.           Just them and their

     2   father~   Aaron Watson.     They're going to tell you that on

     3 that particular day,        men entered their home.    Jessica in

     4 particular,     Jessica Watson,    will tell you that she was

     5 going to leave that trailer to go right next door just a

     6 few feet     to her grandmother's house to get some medicine

     7 that she normally takes on a regular basis.           It was late,

     8 but she wa s    going to. go get it .

     9       She's going to tell you that when she was at the door,

    10 these men came in,       that one of them was armed with a gun

    11 and one was armed with a bat.           She's going to tell you

    12 that these men came in.         She got scared.    She ran back to
/
(   13 her room.      She stopped before she got to her room,      looked

    14 to see what was happening,        and these men had circled her

    15 father.      Her father was laying in his bed and they were

    16 there.      The bed the father stayed at was right next to the

    17 door,    the entryway.      It was a very small trailer.

    18       She's also going to say that she was shoved into her

    19 bedroom and the door was closed.

    20       There's also going to be another little girl,        Meghan

    21 Watson.      She's going to testify that she was there.          She

    22 was up and she was in her room.          She's also going to tell

    23 you that Jessica was going to go get her medicine.           She's

    24 going to say that some men came into her house,          circled

    25 her father and one had a gun.           She's going to tell you
                                                                                   16

     1 that her sister was forced into the room,                bedroom,    and the

     2 door was locked.     She's also going to tell you that,                 after

     3 a few minutes,    they left out the back door of that

     4 trailer.    Her little room has a little door that goes out

     5 as well.    There's an external door that let's them go in

     6 and out of that room.

     7       They went out that door.        And when they managed to get

     8 out the door,    they saw their father running and that there

     9 was some men chasing him.        They're going to tell you that

    10 one of the men that was       ther~   was the defendant,

    11 Christopher Hall.

    12       You're going to be hearing from the co-defendants.

(   13 Each one's going to take the stand and,                again,   they're

    14 going to talk about what happened that night.                   They're

    15 going to talk about the fact          that they-- and I'm talking

    16 about "they" being Mr.       Underwood,        Mr.   Tanton and Mr. Ray.

    17 Mr.   Underwood and Mr.   Tanton are going to tell you that

    18 they are not from here,       not from around here;             that they

    19 know the defendant,    Mr.    Pate.    They know him as "Sid."

    20 They're going to tell you that they were called by Sid to

    21 come down and take care of a problem that he had.

    22       So those two men along with Christopher
                                          '.    ,\,
                                                     Hall come down

    23 from the Houston area and they drive down here.                   And

    24 they're going to tell you that when they got down here,

    25 they met with Mr.    Pate along with another man by the name
                                                                               17

     1 of Ray.       They met,    they talked,    and they discussed what

     2 they were going to do.          They're going to tell you that

     3 they came down here at the request of Mr.             Pate and they're

     4 going to tell you they were told that there was some

     5 people in this trailer that are holding Mr.             Pate's wife

     6 and kids practically hostages.             They were told the story

     7 by Mr.    Pate.

     8       They're going to tell you that,           under that assumption,

     9 they went into that trailer.           And they're going to      t~ll


    10 you when they went into that trailer,             they saw those two

    11 little girls.        One of them will tell you that they took

    12 the little girls and put them in the back room.                The other
/
\   13 are going to tell you that,          yeah,    they assisted in the

    14 assaulting of Mr.         Watson.   But they're also going to tell

    15 you that one guy had a gun,          a revolver,    and that was

    16 Mr.   Hall.

    17       They're going to tell you that Mr.           Hall shot Aaron
                           ...
    18 Watson as he sat in his own bed;             that after Mr.   Watson was

    19 shot,    he managed to get up and run.           One is going to tell

    20 you that Mr.      Hall chased him.        They're basically all going

    21 to say that they ran from the trailer after the shot.

    22 They were expecting that the police would be called soon

    23 enough.

    24       They're going to tell you that they finally,             after the

    25 shooting,      met up again in their vehicle.         Underwood,
                                                                                  18

          1 Tanton and Hall were all in one vehicle and that Mr.            Ray

          2 was in another vehicle.        But they're all going to tell you

          3 that Mr.    Pate wasn't in the vehicle after the shooting.

          4 They're going to tell you that Mr.       Pate,   after meeting

          5 with them prior to the shooting and after showing them

          6 where to go and after telling them what they're supposed

          7 to be doing,     leaves before the shooting.       He doesn't enter

          8 the trailer.      He takes off out into the woods.

          9        So immediately after the sho6ting,      after these other

         10 men meet up,     Underwood,   Tanton and Hall decide to head

         11 back to Houston.      Ray's   told to go back and find Pate.

         12 Ray says he didn't do that.        He said he just goes back and

(        13 gets on horne.     Ray's from here,   this area.

         14        The three men from Houston,    Hall,   Underwood and

         15 Tanton,    then leave the area going over the Copano Bay

         16 Bridge.     Hall's driving the vehicle.       Tanton is in the

         17 front seat.      As they start to go over the bridge,      Tanton's

         18 going to tell you that Hall asked him to remove his sock.

         19 You need to hold the sock open.        Bullets were placed in

         20 the sock.     The handgun is then given to Mr.       Tanton,   and at

         21 some point over the bridge,       he's told to throw the gun

         22 into the bay along with the bullets.          And that's done.

         23 The gun is thrown overboard,       thrown out the car into the

         24 bay.
-.....

         25        They're going to tell you sometime later that they
                                                                                   19

          1 found out that Mr.       Watson died from the gunshot wound.

          2 You'll hear officers testify that around 6:30 that

          3 morning,    Mr.    Watson died of a gunshot wound to the

          4 abdomen.     Died of internal bleeding.         Mr.   Tanton's going

          5 to tell you that he didn't know the man that died and he

          6 confesses to his part in it and he talks about what

          7 happened.      Underwood's going to tell you that he wasn't

          8 aware the man had died,       but he,    too,   then confesses and

          9 talks about his part and the other people that are

        10 involved.       Same with Ray.     They're going to testify they

        11 heard the man died and they talk about their roles,              about

        12 their involvement in this shooting and death.
    (   13       Tanton,      as a matter of fact,    takes the investigators

        14 to where he believed the gun was thrown.               They described

        15 it as a thirty-eight revolver,           some tape on the handle.

        16 Takes them out there to where he believed it was thrown.

        17 And even after months,        finally a dive team is gathered.

        18 The dive team goes out there and,           guess what?     They find

         19 the weapon,       thirty-eight caliber revolver.

         20      The gun is taken to the lab in McAllen and cleaned up.

        21 But the firearms expert,         Mr. Hitchcox,     is going to tell

         22 you that the gun was in very poor condition to begin with.

        ·23   Being in salt water for that period of time didn't make it

i
        24 any better.         It would be dangerous to try to fire it.          So
I




        25 he would be unable to do any type of ballistics.               That
                                                                                    20

      1 would require firing the weapon.             He's going to tell you,

      2 however,   that he made a casting of the inside of the

      3 barrel.    And with that casting and with the bullet that

      4 was removed from Mr.      Watson,       he looked at them.       He's

      5 going to tell you,      though he can't say it's a hundred

      6 percent match,    it was very similar.             Very similar.

      7     Now,   when the witnesses start coming forward,                they'll

      8 be in much more detail than I            just laid out.     Consider the

      9 witnesses before you.       And,    again,    most of the State's

     10 witnesses will tell you that they reached a plea agreement

     11 with the State regarding this.

     12     I   want to thank you very much,          ladies and gentlemen,

 (   13 for your time and your attention.             I ' l l talk to you again.

     14                  THE COURT:       Mr.    Turpin,    would you like to

     15 make an opening statement at this time?

     16                  MR.   TURPIN:     Judge,    I waive at this time or

     17 reserve opening.
                                                                            ...
     18                  THE COURT:       Mr.    Gilmore.

     19                  MR.   GILMORE:     I'm going to reserve,          Judge.

     20                  THE COURT:       All right.        Very good.

     21                  All right.       Mr.    Rodriguez,    if you'll call

     22 your first witness.

     23                  MR.   RODRIGUEZ:        I ' l l see if she's    (sic)

(    24 here,   Your Honor.     I ' l l call Huffman.
'·
     25                  THE WITNESS:       (Enters courtroom)
                                                                                       21

     1                     THE COURT:     Come on up,      please,       sir,    and

     2 I ' l l swear you in before you have a seat.

     3                     Raise your right hand,         please,    sir.

     4                           (The witness was sworn.)

     5                     THE COURT:     Have a seat,         please,    sir.

     6                     THE WITNESS:        Yes,   ma'am.

     7                     THE COURT:     For the jury and the record

     8 would you tell us your name,             please,   sir.

     9                     THE WITNESS:        Michael Huffman.

    10                     THE COURT:     All right.       Mr.    Rodriguez is

    11 going to begin with his questioning.

    12                     MR.    RODRIGUEZ:     My I proceed,      Your Honor?

(   13                     THE COURT:     You may.

    14                      MICHAEL HUFFMAN,
          having been first duly sworn, testified as follows:
    15               D I    R E C T      E X A M I N A T I         0 N

    16 BY MR.    RODRIGUEZ:

    17     Q.      Deputy Huffman,       where do you work?

    18 A. I'm a deputy sheriff with the Aransas County

    19 Sheriff's Office here in Rockport.

    20     Q.      And how long have you worked with the sheriff's

    21 office?

    22     A.      Four years.

    23     Q.      And back on January the 4th,            2008,    were you on

    24 duty?

    25     A.      Yes,    sir.
                                                                           22

     1     Q.   And what shift were you working?

     2 A. I was on the 6:00p.m.        to 6:00a.m.     shift.

     3     Q.   And what were your duties that particular day?

     4 A. I was a patrol deputy.

     5     Q.   During that shift,       were you called out to 909

     6 North Tenth Street?

     7    A.    Yes,   sir.

     8     Q.   And is that located in Fulton, Texas?

     9     A.   Yes,   it is.

    10     Q.   Is that     loc~ted   in Aransas County,    Texas?

    11    A.    Yes,   sir.

    12     Q.   What was the nature of your call?           Why did you

(   13 get called out there?

    14 A. I   was in the jail booking in a subject that I           had '

    15 arrested on county warrants when I       overheard

    16 communications dispatch Sergeant Harrison to a disturbance

    17 in progress.    I   checked clear from the jail and headed out

    18 to that location.

    19     Q.   And where exactly is that location?

    20 A. 909 North Tenth Street,       it's going to be --

    21     Q.   Using this courtroom as          this courthouse as

    22 being a point of origin,       where would you go?     How far is

    23 it from here?

    24 A. I   can't give you an exact distance,        but if you

    25 travel Business 35 north all the way to F.M.          3036 and then
                                                                                 23

          1 past it,    you're going to take a left on -- i t ' s either

          2 Myrtle    (ph)   or Mesquite   (ph)   to Ninth Street,   you know,

          3 take a right.        You're going to be running parallel to

          4 Business 35 on Ninth Street.           It intersects with what

          5 would be Lone Star Road        (ph)   which makes an S-curve then

          6 runs back out towards the south.

          7     Q.      About what time did you receive this dispatch?

          8 A. It was around 2:23 in the morning.

          9     Q.      What did you see when you arrived there at the

         10 scene?

         11     A.      When I    initially arrived on the scene,      I observed

         12 a young female that was standing in the roadway.             The

         13 roadway,    itself,    on North Ninth Street,      it runs straight.

         14 When Ninth Street starts to take a left and turns into

         15 Lone Star Road,       Ninth Street continues on and it's just a

         16 small dirt road that dead-ends.           When I   exited off the

         17 main pavement onto the dirt road,          there was a young female

         18 that was standing -- would be to the left of my car.

         19     Q.      A young female.

         20     A.      Yes,    sir.

         21     Q.'     Did you identify her?

         22     A.      All I    knew is that she was one of the daughters.

         23     Q.      You said she was standing in the roadway?

i    '   24     A.      Yes,    sir.
I.

         25     Q.      What else did you observe?
                                                                                24

     1     A.      She was very distraught.            She was crying.    She

     2 was real upset.        She was screaming.         When I   exited the

     3 patrol unit,    I    asked her if she was okay and she couldn't

     4 tell me anything other than that,              "My daddy's been shot."

     5     And I    asked here,    "Where?"         She pointed to where he

     6 was and I    ran out to where he was found.

     7     Q.      And where exactly did you find him?

     8     A.      He was    in the backyard of a residence.           It would

     9 be number -- I       believe i t ' s 15 Sandra Drive.        He was in

    10 the backyard.        He was maybe twenty-five feet or so behind

    1.1 the house laying on his side.

    12     Q.      When you got to him,           was there any emergency

(   13 medical personnel there?

    14     A.      Not at that time,        no.

    15     Q.      Anyone else there when you got there?

    16     A.      Officer Spencer Yarnall with the Rockport Police

    17 Department;    he arrived on location at the same time I did.

    18 He and I    approached the victim,          Aaron Watson.     And then a

    19 Sergeant Harrison;       he arrived just a        few seconds later.

    20     Q.      So the gentleman that was laying there was Aaron

    21 Watson?

    22     A.      Aaron Michael     (ph)    Watson.

    23     Q.      Was he conscious?

    24     A.      He was in and out of consciousness.
(
    25     Q.      Did you assess him to see what kind of injuries
                                                                             25

     1 he had?

     2 A. I   did.     Sergeant Harrison and myself,      we tried to

     3 talk to him.        Like I    say,   he was in and out.    He would

     4 make a    few grumbles,       but he really didn't say anything.

     5   We rolled him over onto his back and that's when I            noticed

     6 he did have blood on his hands.             The front part of his

     7 shirt near his naval on the left side had a little bit of

     8 blood on the outside of his shirt.             Sergeant Harrison cut

     9 his shirt open and that's when we noticed he had a wound

    10 from a gunshot that was in his lower left abdomen and he

    11 also had one in his          leg.    I believe it was also in his

    12 left leg.

(   13      Q.     Did you call E.M.S.?

    14      A.     Yes.       They had already been dispatched to the

    15 scene.    We were told prior to arrival that Mr. Watson had

    16 been shot.       We had already called for E.M.S.         at that time.

    17 They hadn't arrived on scene at that time.

    18      Q.     Was the fact       that you were going onto a scene

    19 where a gunshot took place concern you in any way?

    20      A.     Yes,    it did.

    21      Q.     In what way?

    22      A.     Well,      we didn't know if the actors were still in

    23 the area.       We had no idea if there was anybody in any of

    24 the houses.        We didn't know if there was anybody hiding
(
    25 behind any houses.           We had no idea.    And for our safety
                                                                                  26

           1 and the safety of the E.M.S.      personnel,   we wouldn't want

           2 anybody to be on scene but us until we made sure that

           3 there was no further danger to the victim,        there was no

           4 further danger to law enforcement and none to E.M.S.

           5 personnel at that time.

           6     Q.     So what did you do with Mr.    Watson?

           7     A.     When we called for E.M.S.,    we didn't have an

           8 exact arrival time for them because we didn't know there

           9 were still suspects in the area.       We needed to make sure

    10 we had him in a secure location so the E.M.S.              could come

    11 in and treat him.             So we opted at that point in time with

    12 authorization from my supervisor,            Sergeant Harrison,    we
/
l
\   13 moved Mr.         Watson to my patrol unit.     I put him in the back

    14 seat.          Myself,    Officer Yarnall and Sergeant Harrison,      we

    15 all three lift him up,            put him in the back seat.    I   took

    16 him out of the immediate area,            drove him to or drove Aaron

    17 Watson to the Stripes Fulton convenience store which is at
    ....
    18 Cactus         (ph)    and Business 35 where we waited for E.M.S.

    19           Q.     You felt    it wasn't safe to have him treated there

    20 at the scene?

    21           A.     No,    it wasn't because we didn't know if -- maybe

    22 there was somebody still in the area that was watching and

    23 knew what we were doing that could possibly,              you know,     we

    24 didn't know if anybody was going to shoot at us or try to
(
    25 cause any more harm to the victim than was already done.
                                                                                       27

 1   We didn't          know.

 2          Q.      So he was taken to the Stripes Fulton convenience

 3 store?

 4          A.      Yes,    sir,    where we waited in the parking lot for

 5   E.M.S.

 6          Q.      Did E.M.S.       arrive?

 7          A.      Yes,    they did.

 8          Q.      Did he remain in your vehicle               ' t i l E.M.S.   arrived

 9 or how did that work?

10          A.      He did.        He was laying in the back seat of my

11   car.        They had the back door          op~n   and I    was trying to talk

12   to him.        I    did talk to him very briefly although he did

13 tell me he was pain.                I   told him E.M.S.       was coming;

14 everything would be fine.                   He told me -- he kept telling

15 me,      he says,       "I'm going to die;       I'm going to die."

16          And I       said,   "Well, ·if you're going to die,           you need to

17 tell me who killed you."                  And he wouldn't tell me.             We

18   talked about that several times.                   And then,     like I     say

19                          MR.    TURPIN:     Your Honor,      I'm going to object

20 at this time as to the nariative and ask for question and

21 answers.

22                          THE COURT:       Sustained.

23          Q.      (BY MR.       RODRIGUEZ}   What -- did he tell you

24   anything?

25          A.      He just kept telling me,            "I'm going to die."
                                                                                28

     1     Q.    Was he taken to the hospital with E.M.S.?

     2     A.    He was removed from the patrol car,                 put on a

     3 stretcher.         He was placed in the ambulance where he was

     4 transported from there to the grassy parking lot area of

     5 the Paws and Taws Convention Center in Fulton where we

     6 waited for HALO-Flight.

     7     Q.    So he was HALO-Flighted?
                                      I

     8     A.    Yes.

     9     Q.    You know where he was taken?

    10 A. I       believe he was taken to Spohn Memorial.

    11    . Q.   After he was removed from your vehicle and placed

    12 in the ambulance,          what did you do?
(   13 A. I       remained with E.M.S.          from the time I met

    14 them at the Stripes store until we got to Paws and Taws,                  I

    15 stayed on location there until he was taken out by

    16 HALO-Flight.         I   returned back to the crime scene.

    17     Q.    Did you ride in the ambulance or what?

    18 A. I       followed in my patrol unit.
                     ?
    19     Q.    Anyone ride in the ambulance with him?

    20     A.    Not that I'm aware of.

    21                      MR.   RODRIGUEZ:      I ' l l pass the witness.

    22                      THE COURT:      Mr.   Turpin.

    23                     MR.    TURPIN:    Thank you,     Judge.

    24                                      -oOo-
(
    25
                                                                                29

     1                   C R 0 S S -    E X A M I N A T I           0 N

     2 BY MR.   TURPIN:

     3     Q.      Officer Huffman?

     4     A.      Yes,    sir.

     5     Q.      Good afternoon.           I    represent Mr. Christopher

     6 Hall.    I'm going to ask you a few questions.

     7     You said you didn't remember the name of the girl that

     8 you talked to?

     9     A.      No,    I don't remember.

    10     Q.      She give you a synopsis of what had happened?

    11     A.      She did.

    12     Q.      You didn't write that in your report?
f
\   13     A.      Where i t ' s contained in my report is what I was

    14 relayed to from communications.

    15     Would you like for me to read what was in the report?

    16     Q.      No,    that's okay.           I'm just ...

    17     Okay.     Now,    you also asked Watson if he knew who had

    18 shot him;    correct?

    19     A.      That is correct.

    20     Q.      And,    in fact,    Mr.       Watson would not answer you.

    21     A.      He didn't answer me,             no.

    22     Q.      Was it because he couldn't or because he

    23 wouldn't?

    24     A.      That I don't know.

    25     Q.      You said he was in and out.                  He was saying
                                                                            30

     1 things;   right?

     2     A.     Yes,    he was.

     3     Q.     Okay.     Now,    when y'all find him,   you said you

     4 didn't have adequate time to secure the scene.             You called

     5 in emergency medical technicians;         right?

     6     A.     That's correct.

     7     Q.     How many officers did you have on the scene?

     8     A.    Myself,        Spencer Yarnall with the Rockport Police

     9 Department and Sergeant Harrison.

    10     Q.     So you got three officers on the scene.           The

    11 little girls are there with you or where have they gone?

    12     A.     There was one that was outside when I         got there.

(   13 After I   had made contact with her and she told me where

    14 her father was,      myself and Officer Yarnall went where he

    15 was at and then Sergeant Harrison arrived.            If he talked

    16 to any one of those girls after that,         I don't know what he

    17 talked to them about .
            ....
    18     Q.    So y'all placed Mr.        Watson in your car?

    19     A.     Yes.

    20     Q.    And how did y'all do that?

    21     A.     We carried him.        We picked him up.

    22     Q.     Did y'all make a stretcher for him?

    23     A.     No,    sir.     We didn't have time.

    24     Q.     Okay.     Well,    let me go back to that.    You said

    25 you didn't have time and you felt the scene wasn't
                                                                            31

     1 secured.     What was so unsecured about the scene?           Why did

     2 y'all feel insecure?        You have three officers there.

     3     A.      The dispatcher had told us there was between two

     4 and five male subjects on the scene.             The daughter already

     5 told me her    father had been shot.          We have a male subject

     6 that's down.        He's been shot twice.       We don't know how

     7 many people    are out there.        We don't know what they're

     8 capable of.       Evidently someone's capable of shooting the

     9 victim.     Are they capable of shooting us as well or the

    10 E.M.S.    personnel on scene?

    11     Q.      Okay.     How did y'all get him to the car?        Did

    12 y'all carry him or did you drag him?

    13     A.      We raised him up.        Myself and Officer Yarnall

    14 both got on each side of him,          put our hands underneath his

    15 arms,    up underneath the pit of his arms,          placed our hands

    16 on his back and we pulled him to the car so that we didn't

    17 have to mess with his abdominal area.              When we get him to

    18 the car,    we leave

    19     Q.      So my question was did you drag himr and you're

    20 telling me halfway I       guess;    right?

    21     A.     Well,     we dragged him.

    22     Q.     Okay.      How f·ar was that to your car?

    23     A.     Maybe thirty feet,        forty feet.

    24     Q.     Now,     at this time I    think you've already stated
(
    25 you know he's got two wounds you can see for sure;             right?
                                                                                 32

     1        A.   Yes.

     2        Q.   Abdomen and you thought leg,             too.

     3        A.   Yes.

     4        Q.   And how did y'all place him in the car?                 Did you

     5 roll him in or how did y'all get him in?

     6        A.   We had the back door open to the prisoner

     7 compartment.          When we pulled him up to where the vehicle

     8 was,    we had him sitting down on his rump.                 We had his back

     9 against the seat.             Sergeant Harrison opened up the

    10 driver's side door at the back of the car to crawl through

    11 unde.!:!neath --

    12                    (Interruption by Court Reporter)
(
\   13        A.   (TO MR.         RODRIGUEZ)    Sergea.nt Harrison crawled

    14 through from the driver's side.                He reached down there and

    15 grabbed him underneath his arms and then we stayed --

    16 myself and Yarnall stayed outside the vehicle and helped

    17 to lift him      ub    and pull him into the        vehicl~    at that time.

    18 He was on his back.

    19        Q.   Okay.       What did y'all do for the two wounds?

    20        A.   We left them the way they were.                 There was not a

    21 lot of extensive bleeding.

    22        Q.   In fact,         Mr.   Watson never would tell you who shot

    23 him;    right?

    24        A.   That's correct.

    25                       MR.   TURPIN:      We pass.
                                                                                  33

     1                  MR.   GILMORE:     No questions.

     2                  THE COURT:       All right.       Thank you.

     3                  Further questions,         Mr.   Rodriguez?

     4                  MR.   RODRIGUEZ:     No,    Your Honor.

     5                  THE COURT:       All right.        Officer Huffman,      you

     6 may step down.     The rule's been invoked,            so please do not

     7 discuss the case with anyone until the conclusion of the

     8 trial except for the attorneys involved in the matter,

     9 please.

    10                  THE WITNESS:       Yes,    ma'am.

    11                  THE COURT:       Thank you.

    12                  THE WITNESS:       Thank you.       (Exits courtroom. )
(   13                  MR.   RODRIGUEZ:     May I       have a moment,   Your

    14 Honor?

    15                  THE WITNESS:       (Enters courtroom and is

    16 sworn.)

    17                  THE COURT:       That mike will swing closer to

    18 you,   just do that.     And I'm going to let you,          for the

    19 record and the court reporter,         will you please tell us

    20 your name.

    21                  THE WITNESS:       Yvette Garcia.

    22                  THE COURT:       Yvette?     And is that with a "Y"?

    23                  THE WITNESS:       With a "Y";       Y-V-E-T-T-E.

    24                  THE COURT:       Thank you.

    25                  You may proceed.
                                                                                             34

      1                   Mr.        Rodriguez is going to start.

      2                        YVETTE GARCIA,
           having been first duly sworn, testified as follows:
      3            D I R E C T    E X A M I N A T I 0 N

      4 BY MR. RODRIGUEZ:

      5     Q.   Ma'am,        do you live at 13 Sandia Drive or Sandra

      6 Drive?

      7     A.   Yes,      sir,       I do.

      8     Q.   Is that in Fulton Texas?

      9     A.   Fulton,        Texas,         yes.

     10     Q.   And do you live there alone?

     11     A.   No.       I   live with my husband and my two other

     12 children or my two children.

     13     Q.   And back on January the 4th,                         2008,    were you

     14 living at that address?

     15     A.   Ye s ,   's i r ,    I   wa s .

     16     Q.   Now,      while you were living there,                       was there some

     17 disturbance that woke you up                      aro~nd    1:45 or so in the
              ....
     18 morning?

     19     A.   Yes,      sir,       there was.

     20     Q.   What was the nature of the disturbance?

     21     A.   The nature of the disturbance was I was awake.                                  I

     22 couldn't sleep that night.                    I   was watching T.V.         I   turned

     23 off the T.V.      probably about 12:30,                    1:00 --

i
i.
     24     Q.   You need to slow down just a little bit.
\


     25 A. I   turned off the T.V.                    about 12:30 or 1:00 and I
                                                                                            35

      1 was laying in my bed and the dogs were barking just

      2 nonstop but kind of used to the dogs barking because
                                                            i

      3 there's so many dogs down the back alleyway.                       So anyway,

       4 the dogs are barking and I               just laid there.        Around 2:00,

       5 dogs were excessively barking and it was directly behind

       6 our rear lot.           So when that took place,         I   was like --

       7                        THE COURT:    Hang on one second;          I    got a

       8 juror needs to turn his phone off real quick for us.

       9                        All right.

      10     Q.      (BY MR.         RODRIGUEZ)    So basically around two

      11 o'clock?

      12     A.      Yeah,       around two o'clock the dogs started

 (    13 excessively barking.             And when that took place,             I   just,

      14 you know,       I    laid there and thinking,      oh    go~h,    okay,

      15 another night without sleeping with the dogs barking.

      16     So anyway,          around-- a little after 2:00 I                heard

      17 like.       The dogs are really,            really barking,       but I heard,

      18 like,    "No,       stop,   don't do that," and I'm thinking,               oh

      19 gosh,    they're at it again.             And what I'm

      20     Q.      What do you mean "at it again"?

      21     A.      Well,       the whole week prior to this incident in

      22 the back,       I    had called the police a couple of times on

      23 that address because there was excessive fighting.

r'\   24     Q.      What address was that?

      25 A. 910 North Tenth Street or 912 North Tenth Street.
                                                                                              36

         1 So I    had called the police and had some encounters with

         2 the back neighbors there for                 a period of the week prior

         3 to.     And I       had made a couple of calls to law enforcement

         4 to come out.             And that was the whole week during Christmas

         5   really.

         6        Q.      The week of Christmas?

         7        A.      Yeah,       the week of Christmas.

         8        Q.      Okay.

         9        A.      So I       was    just laying there thinking,       okay,    the

        10 guy's beating up that girl again and ...

        11        Q.      Don'· t     go there.

        12        Basically what happened is that there was a

(       13 disturbance.

        14        A.      Well,       there was a disturbance and I          just laid

        15 there       ~hich    I    feel    really bad for now because of the fact

        16 that,       you know,       I    laid there for a    good five minutes or a

        17 little bit more,                maybe ten.   And I   was laying there       just,

        18 you know,       hearing this and all of a             sudden --

        19        Q.      So,       now,    you were hearing something going on --

        20        A.      Yeah.        I    could hear screaming

        21                          (Interruption by Court Reporter)

        22        Q.       (BY MR.         RODRIGUEZ)   You were saying,     if I   remember

        23 corr.ect,      you were saying about ten minutes you heard --

        24        A.      Yeah,       about five -- i t was      really funny       'cause,
(
    '
        25 you know,       when you're laying in bed,             time kind of just
                                                                                                        37

     1 goes and I              looked at the clock and it was maybe about

     2 2:10,         2:12 maybe because I              know by the time I              came back in

     3 after everything had happened,                           it was around maybe 2:30 by

     4 that point.               So I'm -- it was after 2:00 when I heard the

     5 yelling and the screaming.                       And what woke me up was the

     6 oldest one,              Jessica,     with this really -- it was a

     7 terrible

     8          Q.       Okay.       Let's just back up a little bit.

     9          Now,     you live next door to 909 North Tenth Street?

    10          A.       Yeah.       Say my house is right here and my lot is,

    11 ··~ i k e ,   r i ght    t o t he b a c k o f   t ha t    chai r   t ha t ' s t he r e .   And

    12 you have a little alleyway,                      little tiny -- I don't even
(   13 consider it a road.                   And then you have their location.
\                                                                                                       I

    14 wouldn't even              ~all    it a house.            It's just this shack.              And

    15 that's where it's at.                    I mean,         you can see everything from

    16 my back two windows where I                      reside.

    17          Q.       And you said -- mentioned a girl by the name of

    18 Jessica.

    19          A.       Yeah.       J~ssica     did this horrible scream.

    20          Q.       Okay.       Hold on; back up a little bit.                       In that

    21 residence,              does a girl by the name of Jessica Watson live

    22 there?

    23          A.       Yes.       That's who I'm referring to;                   Jessica.

    24          Q.       And is there another girl by the name of Meghan

    25 Watson
                                                                                            38

     1       A.      Meghan,        the little one,           yes.

     2       Q.      Those two girls live there.

     3       A.      Yes.      At that time,         yes.

     4       Q.      Are you familiar with a person by the name of

     5 Tracy Watson?

     6       A.      Yes,     their mother.

     7       Q.      And do you know a person qy the name of Aaron

     8 Watson?

     9 A. I     didn't    know Aaron Watson to tell you the truth.

    10 And after talking to the girls                   'cause they were at our

    11 house from,          like,    2:30   'til,    like,      7:30 that morning,      you

    12 know,      they had told me that the reason why their dad was

(   13 there

    14                        MR.    GILMORE:       Your Honor,         I   object to any

    15 hearsay.

    16                        THE COURT:        Sustained.

    17       Q.       (BY MR.       RODRIGUEZ)      Did you basically know

    18 Mr.   Watson?

    19       A.      Yeah,     but -- I've seen him at the house,                   but I

    20 don't know him personally like I                       knew the others.
                                                       "--·

    21       Q.      You don't socialize --

    22       A.      No,     but all the -- my kids had confrontations

    23 with the little ones.                You know,         the    kid neighborhood

    24 deal,      so ...
(
    25       Q.      Do you know Chadrick B.                  Pate?
                                                                                        39

     1 A. I    know the name but as far as,              you know,   him

     2 personally,       no,   no.

     3      Q.     Don't know him personally.

     4      A.     No,    sir,   don't know him personally.

     5      Q.     Okay.       Going back to when we were talking about

     6   you said around two o'clock the dogs were barking quite a

     7   bit and you laid in bed for about ten minutes?

     8 A. I    would say just close to about ten minutes.

     9      Q.     Now,    you said the commotion was going on next

    10 door?

    11      A.     Directly behind my rear lot,                 my lot.

    12      Q.     Could you hear anything being said?

(   13      A.     Yeah.       When I      got up,    I   got up and I moved my

    14 shades to the side and I                 saw Jessica outside the -- they

    15 have a porch light and I                 saw Jessica and that's when she

    16 was yelling,       "Stop,     no.   II
                                                And the scream was really,

    17 really -- it was bad.               That's what made me jump up            'cause

    18 it was cold that night.                  Our A.C.s were off.       There was

    19 nothing on.        I mean,     I    could -- it was       just a quiet night,

    20 you know.        It wasn't quiet at night,              but,   you know,   you

    21 can hear,       you know,     what was going on.

    22       So I went over to my daughter's room,                    you know,   which

    23 is -- well,       we have a small house,             and just kind of went

    24 over to my daughter's room and opened her curtains and

    25 that's when I       saw Jessica and I              saw her running and I saw
                                                                                    40

    1 one man that was on the porch,              but it was a second.       And

    2 he didn't have very much hair and he just ran.                   So I ran

     3 back to my room,       turned on the lights to my bedroom,

     4 turned on -- opened the shutters and started pounding on

     5 the window,       "I'm coming."

     6     Q.      All right.        You said you were able to go to your

     7 daughter's room and look out?

     8     A.      Yeah,    yeah.     I   did before I made a decision to --

     9     Q.      Can you see the porch?

    10     A.      Yeah.     Oh,    yeah,   you can see the porch from my

    11 house.

    12     Q.      The porch where Jessica and Meghan --

(   13 A. I   only saw Jessie;       I   did not, see Meghan.

    14     Q.      But that's the house where they lived --

    15     A.      Yes.     Yes.

    16     Q.      And what exactly was Jessica screaming?                          f


    17     A.      Jessica was screaming right at the porch.                But

    18 what caught my attention is Jessica started coming towards

    19 my rear lot       'cause I don't have a fence in the back.              She

    20 was coming towards my lot yelling,              "Help;    call the police;

    21 they're going to kill" -- I            thought she said they're going

    22 to kill her.

    23     Well,       turns out when I went outside,           it was her dad.

    24 And when I       --my husband jumped up and I            told him,   "He's

    25 going to kill her," because I was assuming that that man
                                                                                     41

     1 was         that was living with Tracy was going to hurt her.

     2        So we got our shoes on.                We ran outside the side door.

     3   I   turned on my floodlight in the back and you can hear the

     4 scuffle.       There was something going on out there.                   And my

     5 husband was -- Jessica was screaming.                     Meghan was -- I

     6 didn't know there was another girl there and --

     7        Q.     Let's slow down a little bit.                Meghan was out

     8   there as well?

     9        A.     Yes.     That's when Jessica told me,             "Help; my

    10 little sister's out there trying to help my dad.                    II




    11        Q.     Do you know the man that was living with Tracy at

    12 the time?
(   13        A.    Well,     he was a very slender man.              The girls told

    14 me it was Chadrick Pate that was living with --

    15                      MR.     GILMORE:     Your Honor,      that's hearsay

    16 again.

    17                       THE COURT:        Sustained.

    18        Q.     (BY MR.      RODRIGUEZ)     Okay.     So that night you spoke

    19 with Jessica and Meghan?

    20        A.    Oh,     yeah.

    21        Q.     You said that Jessica was screaming.

    22        A.     Jessica was screaming,             yes,   sir.

    23        Q.    What about Meghan           --
    24        A.    Meghan?         My husband,       when we ran out,    everything

    25 was so -- it was           just so chaotic because my girls were
                                                                                       42

     1 awake and they were outside.               You have Jessica screaming.

     2 My husband was trying to go out towards the back                     'cause

     3 Jessica said,      "They've got a gun to my dad's head;                they're

     4 going to kill him."

     5      I made a couple of calls to the sheriff's department

     6 over a period of time.          I    think maybe three or four.

     7 And ...   It just -- my husband was out in the back,                   but I

     8 knew there was people out there running.                    And he was

     9 trying to help and that is just the worst thing.                      I w,as

    10 pretty scared myself.

    11      Q.     So just basically you said. when you looked out of

    12 the window,      you saw someone running?
(   13     A.      There was people running.              Oh,    yeah,   there was

    14 people running.        But it was dark because in that alleyway

    15 there is no light.        The only ones that have light is

    16 ourselves.       We have a floodlight.

    17      Q.     These people,      could you tell if they were male,
                           ....
    18 female?

    19             That I   'could   not,   no,                 knew of Jessica and
           .A.                                     sir.    I

    20 that one man that was in the porch just for a split

    21 second.     But he was a bigger build.              He wasn't skinny,          so'

    22 you know,    I   couldn't tell you who it was.               But I   did -- I

    23 did see the running in the dark and the yelling and ...

    24      Q.     You said you saw people running.

    25     A.      Yes.     There was a couple which I'm going to
                                                                                          43

          1 assume that that was the father and -- not Jessica;                     she

          2 was with me            Meghan,   maybe some of the other people,

          3 because it was so dark.             You got to understand;       it was

          4 really dark.        But you can hear -- we had a bunch of leaves

          5 in the back -- the running,            and it was,     you know,   it

          6 was -- our lot is so little -- I mean,                you can even touch

          7 my neighbor's house.             I mean,    and it was my home,    a

          8 neighbor's home and then the Wrights'                (ph)   horne where he

          9 was resting.        So they're very close.           They're not huge

         10 lots;    they~re    little lots.       So you can hear a lot,          but it

         11 was just dark.

         12     Q.      But you can tell there was more than one --

     (   13     A.      Oh,    yeah,   yeah.     And when my husband took off

         14 running,    I   was yelling for him to come back             'cause I knew

         15 there was others out there.                But ...

         16     Q.      More than one person was running.

         17     A.      Yes.

         18     Q.      Let's go back.          You said you looked out your

         19 daughter's window;         you could see the porch where Jessica

         20 and Meghan lived.

         21     A.      Yes,    sir.

         22     Q.      You said you saw a person out there?

         23     A.      Yes.

,:       24     Q.     A    man.
I
 \

         25     A.     A man.
                                                                                  44

     1      Q.    Did you say you saw people running or heard them?

     2 A. I   saw -- well,     from the porch -- you have the

     3 porch and the light,         so the light -- their porch light

     4 lets off a little light a little distance so you can see

     5 their car where they park it at night.               So that's where

     6 you could see people taking off running.                 But like I     said,

     7 that area in the back,         that alleyway,      they head off

     8 towards a darker area where just anything can happen at

     9 all times.      But they take off and they were running and

    10       Q.   Were they running from the house?

    11       A.   They were running from the house,              yes,   sir,

    12 towards the alleyway.
/   13       Q.   And there was more than one person.
\

    14       A.   Yes,    sir.

    15       Q.   Did you ever leave your house?

    16      A.    Did I ever leave?          You mean       I went outside

    17 when this was all taking place,           yes,    sir,   and I was out

    18 there for a period of time.

    19       Q.   Who were you out there with?

    20 A. I   was with my husband,       Todd,    who had went to go

    21 look at the victim and he got Meghan back                'cause Meghan

    22 wasn't about to leave her dad's side.               He got Meghan back.

    23 I   had Jessica.     I    had my two daughters and I        was trying to

    24 get everybody inside,         but my husband was persistent on
(
    25 going back out.          He said,   "Yvette,   he's been shot on the
                                                                                                 45

     1 side.       He's bleeding--           "

     2                      MR.    TURPIN:               Judge,    I'm going to object to

     3 hearsay.

     4                      THE COURT:               Just don't       tell us anything

     5 anybody told you,           please,           ma'am.        Thank you.

     6        Q.     (BY MR.      RODRIGUEZ)              So basically your husband went

     7 out    to where this man was.

     8        A.    Yes,    sir.

     9        Q.    . What is your husband's name?

    10        A.    Todd Garcia.

    11        Q.    Did you see the victim?

    12        A.    My husband did;              I       did not.     There was -- the
(
I
\   13 Wrights had a big'           grassy area

    14                      MR.    TURPIN:               Judge,    I'm going to object at

    15 this time to her describing what her husband did or didn't

    16 see,    did or didn't do.

    17                      THE COURT:               I    agree.     Overruled.

    18                      You may proceed.

    19        Q.     (BY MR.      RODRIGUEZ)              Describe the Wrights'

    20 property.

    21        A.    The Wrights'       property is -- there's a little

    22 fencing,     a   l i t t l e fence,       and then you have maybe,                like,   a

    23 little bit of grass growing.                         And it was -- his body               my

    24 husband -- where I           saw my husband's shadow,                    he was

    25 kneeling over was           right by              thei~    back window,    the
                                                                                                46

     1 neighbors'            back window.           And,    I mean,   I   could tell you

     2 what my husband saw,                  but I    wasn't there.         I mean,    he

     3   just

     4          Q.      Basically you saw your husband leaning over.

     5          A.      Yeah.        Yeah,    he was leaning over.            And I    sa\'11 him

     6 because I            had my floodlight on at that point.                     And I

     7 turned on my floodlight.                      When we ran outside to go help,

     8 I   popped open -- we had open the floodlight that we have

     9 so we can look and see what was going on.                             And,    you know,

    10 takes about a minute or two for that light to come on.

    11 But finally,            when it shines,             it shines.

    12          Q.      Your husband was over there leaning over.                           You're

(   13 assuming i t was Mr.               Watson.

    14          A.      Yeah,       because the little girl,              Meghan,    told me,

    15 "My dad's 'been shot.                  Help him."

    16          Q.      Now,    what happened with Meghan and Jessica?

    17          A.      What happened with them?
                                              ...
    18          Q.      You were out there at this time.                     Anyone take

    19 them in?

    20 A. I    did.     I   was the one that took them in for,

    21 like,         five    hours or so.           They were with me from the time

    22 of the incident               ' t i l 7:30,    ' t i l their mother was        released

    23 the next morning and Mr.                     Beck and her came to get them.

    24 They were with me and my family.

    25          Q.      And you stated that the girls were pretty
                                                                                       47

     1 distraught?

     2        A.      Oh,    gosh,    yeah;    very,    very distraught along with

     3 all of us.           We couldn't believe what had just happened.

     4 Actually I          could,    but I    never assumed in my backyard.           But

     5 that house is just --

     6        Q.      Anyway,       going back to the girls,          you said they

     7 were distraught and upset?

     8        A.      Oh,    yes.

     9        Q.      And which one told you the dad got shot?

    10        A.      Both of them.           But outside,       Jessica was the one

    11 that said that someone had a gun to her dad and they were

    12 going to kill him.              Whenever my husband was bringing
(   13 Meghan back,          that's when       I    found out there was a second

    14 one.        Well,    Jessica said,          "Go help -- my sister's out

    15 there helping my dad.            II
                                              And when my husband was walking

    16 back,       he brought ' Meghan back.           And   I   really hadn't seen

    17 Meghan too,          too much.        I was more familiar with Jessica.

    18        Q.      Meghan was in the same kind of condition,

    19 emotional state?

    20        A.      Oh,    gosh,    yeah.

    21        Q.      You said the whole incident started around

    22 1:45 --

    23        A.      With the dogs barking down the alleyway,                yes,

(   24 sir.

    25        Q.      And when did the police arrive?                 Do you recall?
                                                                                 48

     1       A.      Oh,    gosh.     They must have got there -- I'm going

     2 to say about 2:25,            2:30 maybe just about.      Because I   know

     3 when I     was back inside of course -- i t had to be around

     4 2:30 by the         time we got back in,       the girls were already

     5   inside in my home.           And a county unit came in the back and

     6   a city unit came in the back and they told us              just to get

     7   inside for our own safety.

     8       Q.      You said you were able to see somebody on the

     9 porch,      a male.

    10       A.      Yes,    sir.

    11       Q.      Did you recognize who that male was?

    12       A.      Like I    said,    he was of a bigger build,     but,   I

(   13 mean,      you're not -- I'm not going to be able to say,             "Hey,

    14 it was such and such person."                I mean ...

    15                       MR~    RODRIGUEZ:    May I   approach the witness,

    16 Your Honor?

    17                       THE COURT:     You may.

    18       Q.      (BY MR.       RODRIGUEZ)    I'm going to hand you the

    19 statement you gave to Michael Brooks and ask you if that

    20 helps you with your memory regarding I                asked you if you

    21 remember the man that was on the porch.

    22       A.      What's that?

    23       Q.      I ' l l ask you if you remember the mari that was on

    24   the porch.
(
    25       A.      That describes pretty much what I           saw; but,   like
                                                                               49

 1 I   said -- I mean,           as far as pin-pointing who that person

 2 was,    I   couldn't do that.

 3        Q.     Did he look familiar to you at all?

 4        A.     Who?      The man?

 5        Q.     The man on the porch.

 6        A.     To tell you the truth,           he looked a little ...      The

 7 night -- the week of Christmas when I had called the

 8 police,      there was known to me now -- I don't know if I can

 9 say this -- Chadrick Pate.                 The two girls and the mother

10 were sitting on the porch.                 My girls were outside playing

~1   and they came in yelling that the dad was

12                        MR.    RODRIGUEZ:     May I   approach?

13                        Don't go into that.

14                        May I approach,       Your Honor?

15                        THE COURT:        You may.

16        Q.     (BY MR.        RODRIGUEZ)    Do you know if a man named

17 Chadrick B.        Pate lived next door?.
                                                                                    ...
18        A.     Yeah.

19        Q.     Now ..         This man,    Chadrick B.   Pate,    is he present

20 in the courtroom today?

21 A. I   would say "yes."

22        Q.     Please point him out and describe something he's

23 wearing

24 A. I   would say that's him right there.

25        Q.     Which one?
                                                                                        50

 1 A. I   would say that's him because,                  to me -- of

 2 course,      i t ' s been a year-- Chadrick B.                     Pate was of a

 3   thinner build.

 4       Q.         The man there looks familiar to you.

 5       A.         Like I    said,    it's been a year.              He could look --

 6   I mean,    I       look different.        I've gained twenty pounds,             you

 7   know,    honestly.

 8       Q.         Okay.

 9 A. I mean.

10       Q.         All right.        The man on the porch.

11       A.         Yes,    sir.

12       Q.         Have you ever seen him before?

13       A.         That's what I was going to say.                    The way that he

14 looked looked like a man I had seen out there when I first

15 called -- when I               called the police the week prior to.                 He

16 was with Chadrick B.               Pate.       And he was just standing there

17 doing nothing in defense of that family.                            But he did.     It
                                               ....
18 could have been.                But like I said,         I'm not.

19                          MR.    RODRIGUEZ:         I ' l l pass.

20                          THE COURT:        Mr.     Turpin.

21                       C R 0 S S - E X A M I N A T I 0 N

22 BY MR.      TURPIN:

23       Q.         Did you hear any sounds other than what you said

24 you heard?

25       A.         Did I hear any other sounds?                  Just yelling.
                                                                                             51

              1     Q.       Did you hear a gun go off?

              2    . A.     That I        did not,    no,       sir.

              3     Q.       Did you see anybody with a gun?

              4     A.      No,     I    did not.

              5     Q.       Did you see anybody with a pipe?

              6     A.      No,     sir,       did not.     I    --

              7     Q.       Did you see anybody with a baseball bat?

              8     A.       No.

              9     Q.       You also said something about ...                  You had the two

             10 girls with you for about four or five hours?

             11     A.       Yes,       sir;    that's correct.

             12     Q.       You waited until Tracy Watson was released?                   What

(            13 do you mean by that?

             14     A.       What I       mean by that is the girls were being taken

             15 care of by their dad because their mom and their grandma

             16 was in jail.            So when --

             17     Q.       Hold on a minute.
    ......
             18     A.      That's why their dad was there taking care of

             19 them,     because their mom and their grandma was in jail.

             20     Q.       Grandma is?

             21     A.       Jo Ann Budlong.

             22     Q.       Tracy Watson and the                grandmother~   Jo Ann Budlong,

             23 are in jail.            Do you know where they're in jail at?

             24     A.      Whenever              my concern was when the girls came

             25 over to the house that they were asking who was going to
                                                                                                   52

      1 take care of them because,                      you know,       they told me about

      2 the mother and the grandmother and that their dad was --

      3   had been shot,           who was going to take care of them.                      So I

      4 asked one of the law enforcement officers and he said,

      5 "We're going to place a call to the Aransas County

      6 Jail"       -- I   believe that's what he told me,                         Aransas County

      7 J a i l - - "and see if we can get them out."                              It took such a

      8 long time because I needed to go to work by 8:00 the next

      9 morning and she wasn't released ' t i l about 7:30,                              7:40.

     10 And so that's why they were with me.

     11        Q.      Did they release both Tracy and Budlong?

     12        A.      No.        They just released them to Tracy and that's
(
\.   13 all I       knew who was released was Tracy.                       And Mr.      Beck came

     14 in at the time,             Austin       (ph)       Beck -- or not Austin,         his

     15 dad,    Mr.    Beck,       Detective Beck.

     16        Q.      So that ended your care of the kids at that

     17 point.

     18        A.      Oh,       yeah.     Yeah.

     19                          MR.     TURPIN:        I    pass.

     20                      c   R 0     s s -   E X A M I           N A T I   0   N

     21 BY MR.       GILMORE:

     22        Q.      You said that there was fighting over at the

     23 house the week ...

     24 A. It was during the week of Christmas.
(
     25        Q.      During the week of Christmas.                       Was it after
                                                                                  53

     1 Christmas?

     2          A.    No,     i t was before Christmas.

     3          Q.    You said,      like,   two weeks.

     4          A.    No.      What went on January 4th,     i t was the week

     5    before prior to the·new year.            So maybe i t was.     I   thought

     6 i t was the week of Christmas             'cause we still had lights

     7 out.

     8          Q.    Could have been after Christmas --

     9          A.    You know,      it could have been    'cause we had our

    10 lights and so did they and so did the whole neighborhood,

    1.1   so.

    12          Q.    So this fighting that you heard was probably
/
~   13 after Christmas?

    14 A. I     don't.      You know what?    Probably,    probably

    15 not,      because of the fact that

    16          Q.    11
                           Probably,. probably not 11 ?

    17          A.    Well,     you got to understand,     i t ' s been a year.

    18    It has been a year.

    19          Q.    Okay.

    20          A.    And ..

    21          Q.    So you're not really sure.          It was sometime

    22 around

    23          A.-   Yeah,     but I'm sure that Aransas County has the

    24    records when I        called.
(
    25          Q.    Okay.
                                                                                          54

 1       A.     All I    know is they had been fighting for a long

 2   time.    Almost every night and during the day,                      too.

 3       Q.     Okay.

 4                      MR.    GILMORE:        That's all the questions I

 5   have.

 6              R E D. I      R E C T      E X A M I        N A T I   0   N

 7 BY MR.     RODRIGUEZ:

 8       Q.     You called the police department because of the

 9   fighting that took place?

10       A.     The sheriff's department,               yes.

11       Q.     Sheriff's department.

12       A.     Yes,    sir.

13       Q.     You said earlier it was a week before Christmas

14 .or the week of --

15 A. It was the week of Christmas.                  Like I      said,    they

16 had their lights on and we had our lights on,                          too.     But,

17 you know,     sometimes we don't take our lights down                         'til

18 after Christmas.            So,    like I    said,   I   called in -- I want

19 to say it was the week of Christmas because I                          remember

20 thinking,     those poor girls,             what type of Christmas are

21 they going to have, you know.                  But I     remember that,

22 thinking that to myself.

23       Q.     All right.           So it was around Christmas.

24 A. I'm going to say that,             yeah.

25       Q.     Do you have an idea who was involved in the
                                                                                     55

     1 disturbance?

     2      A.     At the time that I          called at that point?

     3      Q.     Yeah

     4                     MR.    GILMORE:     Your Honor,       unless she knows

     5 from personal       knowledge,      it's hearsay.

     6      .A.    (TO MR.       RODRIGUEZ)    It's going to be hearsay

     7   'cause whenever I        had the girls for several hours and they

     8 were talkative.

     9      Q.     No.     I'm talking about the event which -- before

    10 Christmas.

    11      A.     You know,       I   asked the officer who it was and,            of

    12 course,    he didn't release any information to me.

(   13      Q.     You weren't looking over there to see what was

    14 going on?

    15      A.     You could -- I         could look over there,        but,    I

    16 mean --

    17      Q.     Okay.

    18      A.     She had so many different men.

    19       Q.    I   understand.

    20                     MR.   RODRIGUEZ:      I ' l l pass.

    21                     THE COURT:        Mr. Turpin.

    22                     MR.   TURPIN:      No further questions.

    23                     THE COURT:        Mr. Gilmore.

    24                     MR.    GILMORE:     (Shaking head)         Nope.

    25                     THE COURT:        All right.     Ms.   Garcia,     we have
                                                                                56

      1 something called "the rule'' has been invoked which means

      2 you may not discuss this testimony you've made today

      3 whatsoever including at home with any of your family

      4 members or anyone.       The only two parties you may visit

      5 with are the State's attorneys or any of the Defense

      6 Attorneys until the case is totally over which may be

      7 later in the week.       The D.A. may request you to keep in

      8 touch with them or not.          You may go home or go back to

      9 work.

     10                    THE WITNESS:     Thank you.     (Exits courtroom.)

     11                    THE COURT:     All right.     Counsel,   will y'all

     12 approach,   please.
                        (Interruption by Court Reporter)
(
~\   13      (An off-the-record discussion was had at the bench.)

     14                    THE COURT:     All right.     Ladies and

     15 gentlemen,    I'm going to ask you to please don't discuss

     16 the case with anyone during your break this evening.

     17 Again,   if anybody asks,       "I'm on a criminal trial and I ' l l

     18 talk to you about it later."

     19                    I'm going to ask you to be back here ready

     20 for testimony beginning at nine o'clock.             Doc's going to

     21 show you where we're going to be assembling you over here

     22 at the J.P.      One courtroom.     It's where you'll be going in

     23   the mornings    so you don't have to be out in the hallway

     24 worrying about the witnesses.

     25                    Camille normally has coffee ·ready.         She'll
                                                                              57

 1 probably put it in there tomorrow because I              think Judge

 2 Adams has a big docket,       doesn't he,     the next two days?

 3                  THE CLERK:     Yes,    I can put it in there.

 4                  THE COURT:     All right.      Okay.     If you want

 5 to bring coffee or water,       cokes,    in the courtroom,     I'm

 6 good with that.        Just remember we may take an hour and a

 7 half before we take a break,         so ...

 8                  All right.     Thank y'all.

 9                  Please rise for the jury.

10                 (The jury exited the' courtroom.)

11                  THE COURT:     Counsel,      if you need anything of

.12 me,   I want it done at 8:45.      And I want to be sure the

13 defendants are in here by 8:30 in the morning.               And then

14 the other guys they're telling me we're going to try to

15 start them at 1:30, or 1:00 or 1:30.             We'll _have to sort

16 of massage it.

17                  MR.   RODRIGUEZ:      Actually,   I   guess I '11 just

18 get all the officers taken care of then.

19                  THE COURT:     Well,    we'll just --

20                  MR. ·RODRIGUEZ:       It will be in the afternoon

21 when we bring the other guys.

22                  THE COURT:     Well,    we'll see.      If things go

23 fast,   we'll be going back.        We're thinking after lunch for

2 4 Mr . T·a n ton and Ray and Underwood i s what we ' r e thinking .

25                  All right,    guys.     Thank you very much.         Do
                                                                                           58

     1 y'all need to talk to your clients any?

     2                    MR.       GILMORE:     I   do,   Judge,     but I also want

     3 to address an issue and I               talked to Mr.         Rodriguez about

     4 it.     In the girls'         statements,       they talk about extraneous

     5 bad acts on my client's part and then they go into his

     6 reputation of being a criminal,                 and I       just want them

     7 warned not to say that in front of the jury.

     8                    MR.       RODRIGUEZ:       I will tell them.

     9                    THE COURT:           All right.          Anything else,    guys?

    10                    MR.       TURPIN:     Judge,     I've got a concern that

    11 there may not be any way to remedy.                     I    know we discussed

    12 it last week on how we were going to proceed as far as
i

(   13 taking people to and from the restroom with the officers.

    14 And I    just don't want it to make -- I mean,                    I    know we have

    15 the officers here,            but I    just don't want it to seem to the

    16 jury that,      you know,       we have all these officers here and

    17 basically steps on the presumption of innocence by having

    18 them escort us every time we go back there.

    19                    THE COURT:           Well,    you're going to have to,

    20 Mr.   Turpin.     That's just part .of it.                  In fact,   this is

    21 better than any other counties most of them have.                           But

    22 y'all are more than welcome to walk with your client like
                                (




    23 you're consulting with them into the jury room.                           I've made

    24 arrangements and we moved the jury.                     But if you're

    25 concerned about it,            walk with your client.             Like I    said,
                                                                                        59

     1 we'll ask the officers to maintain some distance and make

     2 sure y'all have some confidentiality.

     3                     MR.   TURPIN:           That'll work,   Judge.

     4                     MR.   RODRIGUEZ:           As far as the Four-Oh-

     5 Four-B,   we talked about the incident happened on or about

     6 Christmas    Day.     We kind of alluded to it through the

     7 witnesses.     The girls are going to talk about that.                      That

     8 that's when Mr.       Pate was, according to them,               arrested and

     9 removed from the house.             I       think that is relevant in this

    10 particular case.

    11                     MR.   GILMORE:            I don't have any problem with

    12 that.
(
\   13                     MR.   RODRIGUEZ:           But as far as --

    14                     THE COURT:          It's the other junk.

    15                     MR.   RODRIGUEZ:              aside from the general

    16 thing he talked about,         I have no problem with that.

    17                     THE COURT:          All right.     Very good.       If you

    18 think i t ' s going to be               just remind them to answer the

    19 questions asked.          That may help.

    20                     MR.   RODRIGUEZ:           I'll-do my best,      Your Honor.

    21                     THE COURT:          I    understand that.     Thanks.

    22                     MS.   CABLE:        May we be excused,       Judge?

    23                     THE COURT:          Yes,    you may.

    24                     MR.   RODRIGUEZ:           One more thing,    Your Honor.

    25                     THE COURT:          Yes.
                                                                                   60

 1                 MR.    RODRIGUEZ:          We did invoke the rule in

 2 this particular case.       There is one lady out there that

 3 has a husband or a boyfriend that keeps corning in and out.

 4 I don't know if they're discussing the case or not.                       I'd

 5 ask --

 6                 THE COURT:        Who is it?

 7                 MR.    RODRIGUEZ:          Ms.   Bardin   (ph)   and her,   I

 8 guess,   boyfriend that was in here.

 9                 MR.    GILMORE:       What about them?           I didn't

10 hear.

11                 MR.    RODRIGUEZ:          Ms.   Bardin has a boyfriend

12 that keeps going in and out of here,                 so I don't know if

13 they're discussing the case or not.                  I'd like them to be

14 instructed not to if he's relaying information

15                 THE COURT:        She out there still?             Go get her

16 and I ' l l swear her in.

i7                 MS.    CABLE:     I did advise her,          but she was

18 rather hostile towards me,         so ...

19                 Excuse me,      Mr.       Gilmore?

20                 MR.    GILMORE:       I    can't imagine why.        You're

21 just prosecuting her son for murder.

22                 THE WITNESS:          (Enters courtroom.)

23                 THE COURT:        Hello, ma'am.           I need you to

24 come forward.    I    need to swear you in,           please,    ma'am.

25                 THE WITNESS:          (Complies)
                                                                                      61

     1                      THE COURT:     I've messed' your name up all day
;



     2   long.    It' is ... Nema,   N-E-M-A?

     3                      THE WITNESS:        Nema Bardin.

     4                      THE COURT:     If you'll raise your right hand,

     5 please,     ma'am.

     6                  (The potential witness was sworn.)

     7                      THE COURT:     Ms.    Bardin,     while y'all were

     8 outside,     we did something called "the rule" was invoked

     9 which means you may not discuss the case with anyone

    10 whatsoever except for Mr.           Turpin,      Mr.   Gilmore,    or either

    11 the two attorneys'        cases.     I    know you have a gentleman

    12 that's here with you that's been in and out.                      He's more

(
\
    13 than welcome to do that;           but,    if for some reason he's

    14 caught talking to you about the case,                  you will not be able

    15 to testify and I        don't think you want that to happen.

    16                      THE WITNESS:        Not a. problem.        And just for

    17 your edification,        the woman in red,         I have no idea who she

    18 is.       I've just seen her over here with Mr.                Rodriguez.

    19                      THE COURT:     She's a state's attorney.

    20                      THE WITNESS:        Okay.    But she invoked the

    21 rule to me outside.

    22                      THE COURT:     Very good.         Well,    I wanted to do

    23 it officially.         She told me she had --

    24                      THE WITNESS:        Appreciate that.

    25                      THE COURT:     But I    just thought it's better
                                                                                      62

     1 we tell you right up front.

     2                   THE WITNESS:        It's not a problem,           Your

     3 Honor.

     4                   THE COURT:        Like I   said,   if you're here to

     5 testify,   I   think you'll do fine.

     6                   THE WITNESS:        Thank you.

     7                   THE COURT:        All right,    guys.     Thank y'all.

     8                   Anything else,       guys?     Guys,    girls,     people.

     9                   Mr.    Turpin, Mr. Gilmore,        why don't y'all

    10 maybe turn the table a little bit.

    11                   Mr.    Turpin,    you're not talking loud enough.

    12                  MR.     GILMORE:     I was going to suggest turning

    13 the table tomorrow.

    14                   THE COURT:        Okay.    If y'all don't mind,          that

    15 would be helpful because I           kept looking at my jury and

    16 they were okay.         But I'm thinking if you get tired

    17 tomorrow afternoon,        you are not going to be heard because

    18 I   know your voice goes as the day goes on,               so ...

    19            (There was a discussion off the record.)

    20                             (Evening recess)

    21                                     -oOo-

    22                         CONTINUED IN NEXT VOLUME

    23

    24
(
    25
     Case 4:13-cv-00709 Document 5-19 Filed in TXSD on 05/17/13 Page 54 of 54

                                                                                122

 1 THE STATE OF TEXAS                  }{

 2 COUNTY OF ARANSAS                   }{

 3

 4       I, SHARON D. ANDERSON, Official Court Reporter in and
     for the 343rd Judicial District Court of Aransas County,
 5   State of Texas, do hereby certify that the above and
     foregoing contains a true and correct transcription of all
 6   portions of evidence and other proceedings requested in
     writing by counsel for the parties and/or Court to be
 7   included in the Reporter's Record in the above-styled and
     numbered cause, all of which occurred in open court or in
 8   chambers and were reported by me on the designated dates.

 9     I further certify that the following exhibits in this
   Reporter's Record constitute true and complete duplicates
10 of the original exhibits (excluding physical evidence), if
   any, offered/admitted by the respective parties into
11 evidence during the proceedings in the aforementioned and
   numbered cause.
12
       I further certify that the total cost for the
13 preparation of this Reporter Is Record i s J ..5-7(). o() and
   will be paid by Aransas County.            -----------
14

15

16        WITNESS MY OFFICIAL BAND this the             --~-~      day of




19

20                                       ~(~allkg~~~-'---
                                            SHARON D. ANDERSON, CSR
21                                          OFFICIAL COURT REPORTER
                                            343rd Judicial District
22                                          P. 0. Box 700
                                            Sinton, Texas 78387
23                                          361-364-6202
                                            361-364-6155 (FAX)
24                                          Cert. No.:   2650
                                            Exp. Date:   12-31-10

25~----------------------------------------------------------~
    RECORD EXHIBIT # 7

      RR VOL60F 9

          2/10/09

JURY TRIAL GUILT INNOCENCE
---·--·   -----.---·
                                     . :.<
                                                 •
                                         ~~~--




                REPORTERS RECORD

                  VOLUME 6 OF 9


                  THE STATE OF TEXAS
                         vs.
                   CHADRICK B PATE
                                                                                                            1

       1                   R E    p 0   R T   E R       I    s       R E C 0   R D

       2

       3
                            VOLUME          Co          OF              VOLUMES


       4                Trial Court Cause Number A-08-5080-4-CR

       5
           THE STATE OF TEXAS                       *               IN THE DISTRICT COURT OF
       6
                                                    *
           VS.                                      *               ARANSAS COUNTY, TEXAS
       7
                                                    *
           CHADRICK B.     PATE                     *               36TH JUDICIAL DISTRICT
       8

       9                                      JURY TRIAL
                                         Gui~t/Innocence
      10
                                    A P P E A R A N C E S
      11
         COUNSEL FOR THE STATE:
      12     MR. MARCELINO RODRIGUEZ
             MS. RETHA CABLE
      13     ASSISTANT DISTRICT ATTORNEY
                 36th Judicial District
      14         San Patricio County Courthouse
                 P. 0. Box 1393
      15         Sinton, Texas    78387
                 Tel:  361-364-6220
      16         Fax:  361-364-4978
                 SBN:  24046959
      17               00785741

      18 COUNSEL FOR THE DEFENDANT:
                 MR.   JOHN S.    GILMORE
      19         ATTORNEY AT LAW
                 P. 0. Box 2 7 6
      20         622 South Tancahua
                                                                           (~(-~
                                                                              (                ;____-l ~w
                                                                                    ·.i. . \1it§):
                 Corpus Christi, Texas                      78403          I I           I /1

                                                                            '-....'::~/ LJ
      21         Tel:  361-882-4378
                 Fax:  361-882-3635
      22         SBN:  07958500

      23       On the lOth day of February, 2009, the following
          proceedings came on for trial in the above-entitled and
 ,.
;.'
      24 numbered cause in said Court, HONORABLE JANNA K. WHATLEY,
         Judge Presiding, held in Rockport, Aransas County, Texas:
      25        Proceedings were reported by machine shorthand.
                                                                               30

     1                    MR.    GILMORE:     Your Honor,   I'm going to

     2 object.     That's based on hearsay.          Objection.

     3                    MR.    RODRIGUEZ:     It is a lead.

     4                    THE·COURT:        Why don't you rephrase your

     5 question.

     6     Q.      (BY MR.      RODRIGUEZ)    Based on the information

     7 received from Mr.         Underwood,    was Mr.   Pate developed as a

     8 suspect in this case?

     9     A.      Yes,   sir.

    10     Q.      Based on the information that you received in the

    11 statement given by Mr.         Underwood,    was Christopher Hall

    12 developed as a suspect?

(   13     A.      Yes,   sir.

    14     Q.      Now,   there was another person that was looked at,

    15 person they refer to as "Dough Boy."              Who was that?

    16     A.      Justin Padgett.

    17     Q.      And was he eliminated as a suspect based on that
                                                                      .....
    18 statement?

    19     A.      Yes,   sir.

    20     Q.      Now,   one of the suspects developed was a person

    21 by the name of Kevin Tanton?             Is that correct?

    22     A.      Yes,   sir.

    23     Q.      Did you have an opportunity to meet with

    24 Mr. Tanton?
(
    25     A.      Yes,   sir.
                                                                                      32

     1       A.     Yes,    sir.

     2       Q.·    Now,    prior to talking to him regarding the events

     3 that took place back on January the 4th,                   2008,   that led to

     4 the death of Mr.           Watson,    did you promise or did Mr.        Leal

     5   promise anything to Mr.            Tanton in exchange for his

     6 testimony or his statement?

     7       A.     No,    sir.

     8       Q.     Do you know of any deal made between him and the

     9 district attorney's office?

    10       A.     No,    sir,    I   don't.

    11       Q.     N?w,    you said there was some suspects that ·were

    12 developed during the course of the statement that was
(   13 given to you by Mr.             Underwood.        The statements made by

    14 Mr.   Tanton,      did you develop any new suspects based on

    15 talking to Mr. Tanton?

    16                     MR.     GILMORE:       Your Honor,    I would object

    17 again.      This is based on hearsay and it violates Crawford

    18 and the Confrontation             Clause~        This is a way of trying to

    19 get around the hearsay rule.                 I   object to it.

    20                     MR.     RODRIGUEZ:       Goes only to the fact that

    21 he developed any particular witnesses or suspects --

    22                     MR.     GILMORE:       Comes directly from what he

    23 was told,     hearsay.

    24                     THE COURT:           I ' l l sustain the objection.
(
    25       Q.     (BY MR.       RODRIGUEZ)      As to the content of the
                                                                               43

     1 Underwood -- let me trace i t back.             Let me go back to

     2 Tracy Watson?        Is that correct?

     3     A.      Yes,    sir.

     4     Q.      As a matter of fact,       you were there with Baird?

     5     A.      Yes,    sir.

     6     Q.      And you asked them or y'all asked her

     7 specifically if there was anybody that Aaron might have

     8 had problems with or owed money to;             right?

     9     A.      Yes,    sir.

    10     Q.      In fact,       she gave you a name,    didn't she?

    11     A.      Doughboy.

    12     Q.      Justin Padgett.

(   13     A.      She said "Doughboy" at the time.             She didn't know

    14 the name.

    15     Q.      That's who it was;       right?

    16     A.      That's who it turned out to be,          yes,    sir.

    17     Q.      And she said that Aaron owed Padgett or Dough Boy
                                             ....
    18 money.

    19     A.      Yes,    sir.

    20     Q.      Said that he owed him,       I    believe,   four hundred

    21 dollars;    right?

    22 A. I   couldn't recall how much he owed.            Just

    23 remember owing money.

    24     Q.      Okay.     You said earlier -- I       think the State
(
    25 asked you about -- again about Padgett.              And I   believe it
                                                                                       44

     1 was through Underwood's testimony to y'all that,                    in fact,

     2 after you went through with them that he determined that

     3 Padgett wasn't a suspect.

     4       A.         Yes,    sir.

     5       Q.         Well,    wasn't Padgett Dough Boy?        Wasn't he,      in

     6 f,9ct,        indicted?

     7       A.         Yes,    sir.

     8                          MR.    RODRIGUEZ:     I'm going to object,     Your

     9   Honor,       as to hearsay.        The indictment's part of the

    10 record;         Your Honor.

    11                          THE COURT:        Sustained.

    12                          MR.    TURPIN:    Okay.

    13       Q.         (BY MR. TURPIN)          So he was charged;   right?

    14       A.         Yes,    sir.     There was a warrant for him,      yes,    sir.

    15       Q.         In this case.

    16       A.         Yes,    sir.

    17       Q.         In fact,       there was also a photo lineup;      correct?
             .....
    18       A.         Yes,    sir.

    19       Q.         That had Mr.       Padgett's picture on it?

    20       A.         Yes,    sir.

    21       Q.        And,     in fact,    Jessica Watson looked at this photo

    22 lineup.          Is that correct?

    23                          MR.    RODRIGUEZ:     Object to any type of

    24 hearsay.
(
    25                          THE COURT:        Sustained.
    --------------------


                                                                                             238

           1                    THE COURT:        Um-hm.

          2                 (Counsel    returned to counsel          tables.)

           3                    THE COURT:        All right.       -Ladies and

           4 gentlemen,      there's been an objection made as to basically

           5 the nonresponsive of the last question,                  I    guess I'd say,

           6 and the response.

          7                     MR.    GILMORE:       Response to the question.

           8                    THE COURT:        And the response.           Any

           9 instruction -- I mean -- excuse me.                   Any answer that was

         10 just made by Mr.          Tanton about any conduct on behalf of

         11 either defendant is going to              ~e   stricken from the record

         12 and you will not consider it whatsoever.

(        13                     Additionally,         the same instruction goes if

         14 Mr.   Tanton says something Mr.             Pate said,        that cannot be

         15 used against Mr.          Hall.    Do you understand that?              You have

         16 to only use it against the individual that was making the

         17 statement.        Okay?

         18                     Thank you.

         19                     All right.        You may proceed.

         20       Q.       (BY MS.    CABLE)   Now,    when you went outside,          was

         21 there a conversation about what y'all were getting ready

         22 to do?

         23       A.       Correct.

         24       Q.       And who all was involved in that conversation?

         25 Who all was there when it took pla,ce?
                                                           '   '
                                                                                   239

     1     A.         Mr.    Pate was there.     Mr.    Hall was there.

     2 Underwood was there.              Ray was there.

     3     Q.         Could you tell who was running the show or giving

     4 the directions?

     5     A.         At that time,       Pate was telling Underwood and Hall

     6 about an easement,          the woods that ran behind the victim's

     7 house,    how to approach it without being seen.                 You know,

     8 basically mapping out how we're going to get up there

     9 without a bunch of Aryan Brotherhood dudes seeing us

    10 before,    you know,       we can get in place basically.

    11     Q.         And just so the jury understands,             do the Aryan

    12 Circle and the Aryan Brotherhood get along?
(
\   13     A.         Years of animosity.

    14     Q.         And so even though I       guess they're both based on

    15 the White race,          they don't like each other?

    16     A.         Correct.

    17     Q.         Now,    after Pate,    Chadrick Pate,    the defendant,

    18 told you where you were going and gave you instructions,

    19 did he say anything about the kind of structure that was

    20 going to be on this location?

    21     A.         Could you elaborate the question --

    22     Q.         Was it,    like,    a house,    a trailer,    or where were
                                                                        ~

    23 y'all going?

    24 A. It was    just a house.        They were talking about the
(
    25 house.     I    mean,    it wasn't really,       you know,    specified,    so,
                                                                                     240

     1   I mean,   it was just "his house" is what he was saying.

     2       Q.    And so Chadrick Pate was saying it was his house.

     3       A.    Correct.

     4       Q.    Was there any information given to you and your

     5 other members of the gang that who was going to be in this

     6 house?

     7       A.    There was never any name.          It was    just

     8 affiliation,       Aryan Brotherhood.       That was all I          knew.

     9 That was all that was         told to me.     That's all I          ever

    10 heard.

    11       Q.    Was there any information given to you by

    12 Chadrick Pate about whether anybody was being hurt in that

(
\
    13 residence?

    14 A. I   don't remember anybody being hurt.             I    just

    15 remember it being said that,           you know,   that there was guys

    16 there selling dope out of the house and,               you know,       he

    17 couldn't get them to leave basically.              That was ...
                                        ...
    18       Q.    Was there an indication as to the number?                      One or

    19 more than one?

    20       A.    Yeah.        It went from four and five to five and               SlX


    21 at one time,       so,   I mean ...    Just Aryan Brotherhood
                                                            ,.       guy and

    22 some of his -- said his friends,            members,    whatever you

    23 want to call .them.

    24       Q.    And did the defendant,         Chadrick Pate,       say that he
(
    25 lived at that house?
                                                                               241

     1        A.   Correct.

     2        Q.   Now,    how long would you say you were at that

     3 residence there where you had this meeting?                How long were

     4 y'all there?

     5        A.   Two hours max.

     6        Q.   And when you left there,            who was in the vehicle

     7 with you?

     8        A.   Mr.    Hall,    Mr.   Underwood.

     9        Q.   And who was driving that vehicle?

    10        A.   Mr.    Hall.

    11        Q.   Now,    on that particular night,         how was

    12 Mr.    Underwood feeling?

    13        A.   Mr.    Underwood had the flu.          He was real nauseous,

    14 real sick.        You could tell.          You could see i t all over

    15 him.

    16        Q.   Now,    when y'all left the residence,         who was the

    17 lead vehicle,       yourself or the other

    18        A.   No,    the other vehicle.

    19        Q.   And do you know who was driving the other

    20 vehicle?

    21 A. I'm pretty sure it was Anthony driving the

    22 vehicle.

    23        Q.   And that'd be Anthony Ray?

(   24        A.   Correct;       yes,   ma'am.

    25        Q.   And who was with Anthony Ray?
                                                                                     242

     1        A.      Sid.     Chad Pate.

     2        Q.     And when y'all        lef~       there,   do you know where you

     3 went?

     4        A.      Like I    said,    I'm not from this area.          All I   know

     5 is we were following a car and I                   can describe the area for

     6 you.

     7        Q.     What kind of area was it?

     8        A.      Kind of desolate.           I    remember going up past,

     9 like,       a can place that was on the right.                We went all the

    10 way to,       like,   this dead-end where there was a bunch of

    11 ponds and stuff around.              We came back and we parked in

    12 front of this wooded easement.

(   13        Q.     And which vehicle was leading the way over there?

    14 A. I'm assuming it was Ray's vehicle.

    15        Q.      Who was with Ray?

    16        A.      Pate was with Ray.

    17        Q.      Now,   when y'all headed over there,             you said it

    18 was a couple of hours.              What time of day or night was it?

    19 A. It was midnightish at the time.

    20        Q.      So was it daytime or dark?

    21        A.      No.    It was dark.         It was midnight,      around

    22 midnight.

    23        Q.     When you.went to this back easement,                what

(   24 happened when y'all got out of the vehicle?
\


    25        A.      We parked.        We got out.        And Mr.   Pate was telling
----   ----~-




                                                                                            243

       1 us how to go through the woods and that,                    you know,    where

       2 basically            where,      you know,       the house would be from that

       3 particular point where we were at.                     And where

       4        Q.      Who led the way?

       5        A.      Mr.   Pate.

       6        Q.      And

       7 A. I   mean,   we were ...

       8        Q.      Go ahead.

       9        A.      We were,      I   mean,    pretty much,    you know -- you

      10 know,       together,      I mean,    but he was,      you know,    leading the

      11 way,    showing us how to get to -- the back way to the

      12 house.
(
'·.   13        Q.      Were there any lights or anything out there to

      14 help y'all see?

      15        A.      Really not that I           can -- not that I       remember.        I

      16 was really dark.

      17        Q.      On the way to this house where these Aryan

      18 Brothers were held up,               did y'all stop along the way?

      19        A.      There was -- right before in eyesight of the

      20 little house,         there was,         like,    a dilapidated shed.        We

      21 held up behind there.                And at that time,      I   guess Pate saij

      22 he was going to,            like,    pull the phone lines I         guess.        And

      23 at that time,         you know,       i t was pretty     app~rent    that there

      24 wasn't going to be no six or seven Aryan Brotherhood guys

      25 there.
                                                                                    244

        1     Q.      As you approached,       what made you think there

        2 weren't six or seven guys there?

        3     A.      No cars.

        4     Q.      Were there any lights or any noises

        5     A.      There was lights on in the house,            but,   I mean,

        6 there wasn't really any noise at all,               a T.V. maybe.    At

        7 that point ...

        8     Q.      As you approached -- as you approached,             what was

        9 going through your mind?

       10     A.      Maybe I'm going to get out of here without

       11 getting shot at basically.           I   felt -- I    felt that I   had,

       12 you know,    I   felt -- I   felt something wasn't right          'cause,

(      13 I mean,   you know,     i t didn't seem like the situation that I

       14 had been told.       So,   I mean,   even-- I       wasn't the only one

       15 that felt    that way      'cause at that time Underwood turned

       16 back to Mr.      Pate when we were behind that little shed and

       17 he asked him,      you know,   plain as day,        "What do you want to
                                                      .....
       18 see happen here?        You know,    what do you want us to do?"            I

       19 mean --

       20     Q.      What did Pate say?

       21     A.      He said that he just wants this guy to leave.

       22 You know,    he wants,     you know,     he don't want these guys

       23 back at his house.

       24     Q.      Did he indicate it was one guy or more than one
(
, __


       25 guy at that time?
                                                                                       245

           1        A.      He was saying "guys."        I mean ...      I mean,   there
      (

           2 was,    you know,    there was a guy in question.             I didn't know

           3 his name or anything about him at the time.                   There was a

           4 guy in question,       but,    you know,    his friends were part of

           5 the problem,       you know.

           6        Q.      Were you aware -- were you made aware as part of

           7 the plan that there were going to be kids in that house?

           8        A.      Absolutely not.        Absolutely not.

           9        Q.      Would that have played a part in your decision-

          10 making?

          11 A. I'd have took a bullet myself for leaving the

          12 situation.        You don't mess with kids.           You don't put kids

 (        13 in that position.           That's,    you know,   wrong.

          14        Q.      As you left that little shack and approached the



          16        A.      What do you mean?

          17        Q.      What did the trailer look like?

          18 A. It was -- looked like a cross between a camper

          19 trailer with a house add-on almost.                I mean,    it was,   you

          20 know,       really small,    you know.     The closer I got to it,        the

          21 more I was thinking,          you know,    I don't think six Aryan

          22 Brotherhood guys could even fit             in this place.

          23        Q.     And as you approached,        did Mr.    Pate indicate what

          24 he was going to do?
(
'·.

          25        A.      He said that he was going to pull the phone,lines
                                                                                   246

     1   before we even,       you know -- he started acting really

     2 sketchy at this point.               He said he was going to pull phone

     3 lines.     And when we all took off to go to the house,                he

     4 ran around the house and I              didn't see him again really,         I

     5 mean ..

     6       Q.      As y'all approached the house,              was anybody armed?

     7       A.      Yes.

     8       Q.      Who had a weapon?

     9       A.      Everyboqy had a weapon at that point whether it

    10 be,   like,    a   stick-type piece of            well,   there was,

    11   like -- there was all kinds of rubble,               like rubbish in

    12 front of the house,           and everybody just kind of grabbed
I

(   13 whatever was laying around.

    14       Q.      What sort of weapon did Mr.            Hall have?

    15       A.      He had a pistol.

    16       Q.      And was that the same pistol he had from his

    17       A.      From the trunk of the car.

    18                      MS.    CABLE:     Your Honor,   may I    approach'the

    19 witness?

    20                      THE COURT:        You may.

    21       Q.      (BY MS.      CABLE)    I'm going to show you what's been

    22 marked as State's Exhibit Number 23 and ask you if you can

    23 identify the contents of this for me.

    24       A.      Looks identical to the gun.             I'm positive that's
(
    25 it.
                                                                                   247

     1     Q.      And who had this weapon that night on

     2 January 4th,      2008?

     3     A.      Mr.   Hall.

     4     Q.      And is that Mr.     Hall the defendant you've

     5 identified here today?

     6     A.      Correct.

     7     Q.      And as yourself,     Underwood,         Anthony Ray,       Chadrick

     8 Pate and Hall approached the residence,                  what -- how did

     9 Hall have    the weapon?      What was he doing with it?

    10     A.      He,   like,   had it tucked to his side right here.

    11     Q.      And you said everybody had a weapon.

    12     A.      Correct.

    13     Q.      Does that mean you had a weapon?

    14     A.      Correct.

    15     Q.      What kind of weapon did you have?

    16     A.      Some little piece     0   f'   like,    pipe thing     I   found in

    17 the trash can right in front of the house.

    18     Q.      And did Underwood have a weapon?

    19 A. I'm pretty sure he did.           I    can't remember exactly

    20 what it was.       I'm not going to sit here and say what it

    21 was because I can't remember.              But,    I mean,   I'm pretty

    22 sure.    I mean,    it was a year ago.            But,   I mean,   we all

    23 grabbed something before we actually went in.the home
                                                    '
    24 because we're thinking,        you know,      there's 'still -- even
(
    25 though there's no cars,        there's still a possibility of a
                                                                                       248

      1 bunch of guys being in there and they could have been

      2 armed.

      3        Q.     And did you see whether Chadrick Pate picked up

      4 anything?

      5        A.     No,       I    don't think -- I     couldn't say he did.        Like

      6 I   said,   by the time we were actually standing in front of

      7   the door,       I    didn't see him anymore.

      8        Q.     So as you approached the door,                   Chadrick Pate ran

      9 off.

     10        A.     Correct.

     11        Q.     Said he was going to go cut the phone lines.

     12        A.     Correct,          which I     thought was odd because,      if that

 (   13 was my house,               you know,   I   would definitely want the guy to

     14 see me that            I was    running off.

     15        Q.     So who was left as you approached the house then?

     16        A.     Me,       Hall,    Underwood and Spooky Ray.

     17        Q.     Ray's nickname is Spooky?
                                                                 ...
     18        A.     Correct.

     19        Q.     And as          you approached the house,          what happened?

     20        A.     Right as we -- I              guess we're standing,      you know,

     21 kind of,      I       guess,    reluctant to actually to go in or

     22 whatever.             The door opened up and there was a             female

     23 standing in front               of the door.

i
     24        Q.     Could you describe what the              female looked like?
\.

     25 A. I       really can't.
                                                                                      249

         1       Q.     And as you see the female inside the door,                what's
    /
\
         2 her reaction when she sees y'all?

         3       A.      Just kind of,   like,   shocked,     stunned,    you know

         4 what I mean?       And then she could see that,            you know,     that

         5 there was weapons involved.           She made a little scream and

         6 ran back into the house.         And from there,          everything

         7 happened really fast.

         8       Q.      So as she runs back in the house,            what did you

         9 do?

        10       A.      We all -- we all went through the doors,             you

        11 know,      really quick.    Hall told me and Underwood to make

        12 sure there wasn't nobody in the back.               And as we're going
(       13 back there,      there's,   you know,    there's screaming --

        14 there's these girls in there,           young girl screaming,

        15 "Please don't hurt me,        please don't hurt me."

        16       Underwood and I both said,         you know,        "Nobody's going

        17 to hurt you."       Shut the door on them.

        18       Q.      And then where did you and Underwood go?

        19       A.      We went back to the little front of the,             you

        20 know,      by the door where there's,      like,    a bed/c9uch pull-

        21 out type thing.

        22       Q.      Was there anybody in that room as Y'?ll went in

        23 besides the girl?                                    ,,

        24       A.      There was a man laying on the bed.
(
        25       Q.      Just one man?
                                                                                   250

     1       A.      Yeah,   just one man.

     2       Q.     And when you came back from the girls,              what was

     3 Hall and Ray doing?          What were they doing?

     4       A.      They were standing over the guy.           Hall had the

     5 gun pointed at him,         like,    towards his face.        I'm wanting

     6 to say like in a pistol whip type motion.                I don't know if

     7 he actually hit him with the gun,            but he was,       you know ...

     8       Q.      Did you feel like Hall was threatening him with

     9 the gun?

    10       A.      Definitely.

    11       Q.     The guy that was on the bed,        was he fighting

    12 y'all at that time?

(   13       A.      Yeah,   he was definitely trying to squirm away,

    14 trying to get,        you know,     trying    I mean,    he was

    15 looked to me like he was trying to reach up for the gun to

    16 get it pointed,         and he was saying,    "Please,    I    got kids."

    17       Q.     And did Ray do anything?

    18       A.      He was hitting him.

    19       Q.     What was he hitting him with?

    20       A.     Whatever he had in his hands,        stick,       po)-e type

    21 object thing.         I'm not even sure .exactly what it was.

    22       Q.     And did you see where Ray hit him?

    23 A. I mean,    he was -- he was standing,       like,    you

    24   know,    I don't know how to actually,       I mean,    he was,
(
    25 like -- Hall was on this side and he was on this side and
                                                                                          251

     1 I was coming up towards the middle.

     2     Q.     Were they closer to the top of the bed where this

     3 guy's head was?

     4     A.      Actually,      Hall was towards that side and Ray was

     5 towards the other.             But by this time,          he had done spun

     6 around to,    you know,         like,    to face off,        you know,    so ...

     7     Q.     And the guy that y'all made contact with,                       could

     8 you describe him?          Was he a big guy,              little guy?

     9     A.      Seemed tall.          Maybe not really big in build,               but

    10 he seemed tall,         kind .of wiry guy.

    11     Q.      Did this guy that y'all you went into his house,

    12 did he have a weapon?

    13     A.      Not that I         could see.

    14     Q.      Did you ever hit the guy?

    15     A.      Yeah.       Yes,    ma'am,    I    did.   I    hit him towards,

    16 like,    he was -- when he was crawling away,                   like,    when we

    17 first went,    you know,         back towards,        you know,    I    hit him

    18 when he was crawling away.

    19     Q.      Where did you hit him?

    20     A.      Leg-ish,      thigh-ish-type area.

    21     Q.      And did you see him get shot?

    22     A.      Yes,    I   did.

    23     Q.      And who shot him?

    24     A.      Hall shot him.          Mr.       Hall shot him.
(
    25     Q.      Can you show the ju:t;y how that happened?
                                                                                               252

     1       A.     As the guy was,            like,    turning to face off and

     2 squirming away,            like,     trying -- he was,          like,    trying to

     3 get up to get out the door I guess.                       Hall -- I mean,          Hall

     4 shot him.          I mean,      actually didn't see the shot,               but,       you

     5 know,      he had the gun in his hand.               I mean,       I    had just come

     6 back from the back side with Underwood and Underwood's

     7 standing right behind me and,                   you know,       the shot.        And

     8 then I      see the guy get up and,              I mean,    I    could actually

     9 see the wound,            the puncture.         I mean,    it was,       like,    above

    10 his         on his side right here kind of up,                    like,    waist

    11 area.

    12       Q.      And when you saw that wound,                 who had the gun in

(   13 his hand?

    14       A.      Hall had the gun.

    15       Q.      And that's the defendant in this case --

    16       A.      Correct.

    17       Q.            Mr.    Hall.      And when the guy gets shot,                what

    18 does he do?

    19       A.      He bolts straight out the door.

    20       Q.      And as he ran out the door,                 did you ever see Hall

    21 fire at him again?

    22       A.      No.

    23       Q.      Did you ever see him try to fire at him again?
    24       A.      He had       --   I   mean,   he was running behind him,                 but,

    25 you know,      I    can't say he tried to fire at him again or
                                                                                                         259


  \.r~~~:~:" j":;;··;x":~:~~~:c·~:u:~::~:',·;~t:";}::~~h                                     there was a
  2                               discussion off the record.)
     .                                      .                                    .
                                              '
 3                              THE COURT: 'Okay.   Go ahead.

 <1.1-


  5 out            in the audience over here.                            I   believe it's --

 6                              THE COURT:                      Where?

 '7...


  8 was            Mr. Watson's family.

 9                              TBE COURT:                      Mr. Who?

l.Q.                            MB.__   G.!...tJtU).'B.E._!__     W.ar-~c.o.._

                            I
11                          :MS.         CABLE:                 His mother and his grandmother.

12 It    I    s his mother.             They're here with the little girls.

13 They're custodians.

14                              MR.      GXLMORE:                 But anyway,            one of the people

15 sitting behind the Watsons,                                    his mother and father,           said --

16_ pointed over to my client and                                    said~       "He's in iail.     I   know

17 he        ';3    in jail because I                 can see his leg brace."                    And it was

18 said where the jury could hear it.                                            And I    just want them

19 instructed not to be makinq statements in front of the

20 jury.

21                              THE COURT:                      I don't want anybody -- ahybody

22. that's involved with the witness or whatever does not need.

23 to lbe making any comments whatsoever about the case while

24 they're sitting in the courtroom.
                                                                                             260

                Rodriguez

                               MS.       CABLE:        I don't know who was talking.

                               Who said that?

                               THE BAILIFF:             That's the C.P.S. girl.

     5                         MS. CABLE:              Okay,   'cause it wasn't our

   o-··    wi c nesses.   rt     wasn ...-t anyooa'y       r   nave contro..C over.   ·rre ··..ci
   7 make the instruction and,                        for the record,     I didn't hear

     8 thern make any comment.

                               ·rln':'   cacn:c-r:
1:1: the        witness list.

 11                            THE CLERK:              Stephanie?
~12·                           .f"d".li" CQQR.f".'

13 l i s t .       If that was her;                  I don't know--

 14                            THE CLERK:              I think that's her name.
 , c:
....!-''



16 going to get to be in the courtroom.

 17                            MS. CABLE:              Not our witness anymore,       Your



19                             MR. RODRIGUEZ:              She was basically having

 20 custody of the children, so that's why she was on the



2 2 permanent basis.

 23                            MS. CABLE:              I don't think we're planning on



25                          MR. RODRIGUEZ:                We weren't planning on
      ··--·--------------------------------------::.
                                                                                          261

   1 calling her,                   Your Honor.
                                                                                                l.
    2                                THE COURT:       You're going to have to check

   3 with triem,               guys,    at trie     ~bor.


   4                                THE BAILIFF:        Yes, ma'am.

    5                                THE COURT:       Would be C.P.S.



   7                       (There      was a   discussion .off the record.)

    8                                THE COURT:       Just for the record,     gentlemen,



10 criminal history.                      I've reviewed Mr.        Leal's --no,   no.

 11       wh. 0   i s   t hi   s?



13                                  THE COURT:        I'm sorry;   Ray's.   There's ...

 14 one           felony conviction it looks like.                    Is that what y'all

_.1_S,l

16                                  MR. RODRIGUEZ:          On?

 17                                  'l'HB COURT:     Mr.   Ray.   It's a conviction for



L9 I         don't know if that's the cocaine charge or not;                      I don't

 20       kn:o·w .      Less than a gram on him.

...?}.

22        (&xamining document/s).                    He's got a felony theft,

23 Mr.            Underwood does,           guys.



25                                  THE COURT:        Mr.   Underwood has a felony
                                                                           264

     1 THE STATE OF TEXAS                }{

     2 COUNTY OF ARANSAS                 } {

     3

     4          I,   SHARON D. ANDERSON,       Official Court Reporter in and

         for the 343rd Judicial District Court of Aransas County,

         State of Texas,       do hereby certify that the above and

         foregoing contains a true and correct transcription of all

         portions      ~f   evidence and other proceedings requested in

     9 writing by counsel for the parties and/or Court to be

    10 included in this volume of the Reporter's Record in the

    11 above-styled and numbered cause;              all of which occurred in

    12 open court or in chambers and were reported by me on the

(   13 designated dates.

    14

    15
                                                          ~M
                WITNESS MY OFFICIAL HAND this the :::::...2 ____ day of

    16

    17
            q
         ----
                     U)/\iL_
                     -----~------'
                                     20_03_.

    18

    19                                         ~~~    RECORD EXIDBIT # 8 ,

      RR VOL7 OF9

          2/11/09

JURY TRIAL GUILT INNOCENCE
     ,,      If
            .·I
-.'//.'
     ·-    I.·I
              ..
                                                                                                                                     /



 }
     l




                             •



                          •                  REPORTERS RECORD


                         '                         VOLUME 7 OF 9


                                                  THE STATE OF TEXAS
                                                                           vs.
                                                          CHADRICK 8 PATE
              1'                                                                        ''

          (\X.). \ ~fL ....:. . . -\ 6    ciI V\1!.,.1~   \    c:d :=..-vt 'o· --~- {/~ . (_/j-       ----~-··-----         ----



                                                                                             1

            1                   R E p 0 R T E R         I    s       R E C 0 R D

            2
                                 VOLUME                 OF
                                                                 q      VOLUMES
            3


P.f'
'·,    I
            4

            5
                            Trial Court Cause Number A-08-5080-4-CR


                THE STATE OF TEXAS                  *               IN THE DISTRICT COURT OF
      ••    6                                       *
                VS.                                 *               ARANSAS COUNTY, TEXAS
            7                                       *
  •             CHADRICK B.     PATE                *               36TH JUDICIAL DISTRICT
            8

            9                                    JURY TRIAL
                                            Gui~t/Innocence
           10
                                        A P P E A R A N C E S
           11
              COUNSEL FOR THE STATE:
           12     MR. MARCELINO RODRIGUEZ
                  MS. RETHA CABLE
           13         ASSISTANT DISTRICT ATTORNEY
                      36th Judicial District
           14         San Patricio County Courthouse
                      P . . 0. Box 1393
           15         Sinton, Texas       78387
                      Tel:     361-364-6220
           16         Fax:     361-364-4978
                      SBN:     24046959
           17                  00785741

           18 COUNSEL FOR THE DEFENDANT:
                      MR.   JOHN S.    GILMORE
           19         ATTORNEY AT LAW
                      P. 0. Box 276
           20         622 South Tancahua
                      Corpus Christi, Texas                 78403
           21         Tel:  361-882-4378
                      Fax:  361-882-3635
           22         SBN:  07958500

           23       On the 11th day of February, 2009, the following
               proceedings came on for trial in the above-entitled and
           24 numbered cause in said Court, HONORABLE JANNA K. WHATLEY,
              Judge Presiding, held in Rockport, Aransas County, Texas:
           25        Proceedings were reported by machine shorthand.
                                                                                    58

     1 knew about Underwood and he said "no," so I'm. going to ask

     2 if he made the statement,                  Judge.

     3                       THE COURT:           Not how you do it.

     4                      MS.     CABLE:        He needs to ask him if he can --

     5 if seeing his statement would help refresh his memory and

     6 give him an opportunity to do that before he can read the

     7 statement into the record.

     8                      MR.     GILMORE:        Okay.

     9     Q.       (BY MR. GILMORE)              Obviously seeing the statement

    10 might help you refresh your recollection since you don't

    11 remember.

    12                       THE COURT:           We need a response,   Mr. Tanton.
(   13     Q.       (BY MR.       GILMORE)        You need to answer.    Do you need

    14 to read this?

    15 A. I guess,         yes,    sir.

    16     Q.      Then read this right here.

    17     A.      (Complies).             Yes,    but that was -- that was after,
                   ...
    18 you know,         that had happened.           That was a discussion after

    19 it had happened.

    20     Q.      Okay.       Before you went·b-o the trailer,           you did

    21 not know that Underwood had been there previously?

    22 A. I knew      h~    had been there, but I didn't know

    23 anything about girls there.                   I didn't know anything about

    24 kids there.

    25     Q.      So when you say that you were told by your major
                                                                              90

     1       A.   Yes,    ma'am.

     2                    MS.    CABLE:     Your Honor,   may I publish

     3 State's Exhibit Number 36,            37 and 38 to the jury?

     4                    THE COURT:        Yes.

     5                    MS .. CABLE:      (Tendering document/s).

     6       Q.   (BY MS.       CABLE)    Now,   when you got to that house

     7 with the lightning bolts,            how were you feeling at that

     8   time?

     9       A.   Sick.

    10       Q.   What kind of symptoms were you having?

    11       A.   Just real bad cough and fever.

    12       Q.   So dld you go anywhere to try and get some

(   13 medication?

    14       A.   Yes,    ma'am.

    15       Q.   And who took you?

    16       A.   Ray.

    17       Q.   And did y'all go in your car or his car?
                                                                ...
    18       A.   His car.

    19       Q.   And do you know where you went?

    20       A.   To a stop-arid-go by Wal-Mart.

    21       Q.   And what did you go in and get?

    22       A.   Some Thera flu.

    23       Q.   When you left to go to the stop-and-go to get

    24 some Thera flu,     who stayed back at that house .with the SS?

    25       A.   Tanton, Mr.       Hall and Mr.      Pate.
                                                                                        91

                       Q.    Was there anybody else there at that house --

      --2              A.    There was some girls inside.

      --3              Q.    When you got back to that house there,            were there

           4 any discussions about what was going to happen next?
                                                                                       '--,
           5           A.    No.    I    just --   I   don't remember exactly what   was~
                                                                                              D
           6 said.

           7           Q.    Do you recall if anyone was given directions or

           8 not?

           9           A.    Just how we were going to go up on the house.

          10 That's about it.

          11           .Q.   Who was doing that?

          12           A.    Mr.   Pate.

(         13           Q.    Do you remember what directions he gave you?

          14           A.    No,   ma'am.     I didn't remember at the time.

          15           Q.    And after Mr.         Pate gave you the directions to go

          16 to the house,          di·d you know what you were supposed to do at

          17 the house?
                                        ...
          18 A. It wasn't clear.           I mean,   at that time it wasn't

          19 clear.

          20           Q.    Did you know how many people were supposed to be

          21 there?

          22           A.    He said "a few."

          23           Q.    And who's "he"?

          24           A.    Mr.   Pate.

          25           Q.    Did he say if these -- a few people if they had


    ~\
      \        ."~ .
                                                                                           95

        1          A.              People were probably asleep or something.

        2          Q.              Did it look like there were a bunch of Aryan

   (3       Brotherh6od there?
   \
       \~/
         4 /'
                ,~~'
                  A. -"-           No,
                                            I
                                          rna am.
                           '-.._



        5          Q.              ~-------
                                    And was     that your understanding,   there was

        6.supposed to be?

        7          A.              Yes,    ma'am.

        8          Q.              And so what was going through your mind as y'all

        9 stopped behind that shed?

       10          A.              That this whole trip was bullshit.         Excuse my

       11 language.

       12          Q.              That's all right.       And so did you ask Pate

       13 anything at that time?

       14          A.              What he wanted done.

       15          Q.              So who was giving directions out there that

       16 night?

       17          A.              Pretty much Mr.      Pate.

       18          Q.              And what did Mr.      Pate say he wanted done?

       19          A.              Said he wanted the dude there ran off.

       20          Q.              Said "the dude"?

       21          A.              Uh-huh.

       22          Q.              Did he ever give you a name?

       23          A.              No,    ma'am.

       24          Q.              At this time,      did you see whether Mr.   Hall had

       25 his gun?



\)~10\~
                                                                                       96

               1 A. I   didn't see it at that time,     no.

               2     Q.     Did you have a weapon?

               3     A.     No,    ma'am.

               4     Q.     Did anybody else have a weapon that you saw?

               5     A.     Not that I       was paying attention,    no,   ma'am.

               6     Q.     As y'all approached the trailer,          what happened?

               7 A. I   walked up to the trailer.

               8     Q.     Why did you do that?

               9 A. I   was going to open the door.

              10     Q.     And did you operi the door?

              11     A.     No.     I   started to open the door,     but a little

              12 girl opened the door.
(
       /13    14
                     Q.

                     A.
                            And where was Mr.       Pate at that time?

                            He walked around the other side of the hDuse I

            / 1 5 think to pull the phone lines or something.

              16     Q.     And where was Mr.       Tanton at that time?

              17     A.     They were all behind me.        I don't know for sure.
    .....
              18     Q.     So you were the first one up to the door.

              19     A.     Yes,    ma'am.

              20     Q.     You said that Mr.       Pate went to go pull some phone

              21 lines?

              22     A.     Yes,    ma'am.

              23     Q.     Did you see where he ·went from there?

              24     A.     He went to the side of the house,          not the

              25 trailer,   and did something.        Then he started walking,
                                                                               97

     1/like,    towards the woods.

     2     Q.      Did he stay with y'all?

     3     A.      No,    ma'am.

     4     Q.      So he didn't come back to that location.

     5     A.      No,    ma'am.

     6     Q.      Was that part of his plan?

     7 A. I    have no idea.

     8     Q.      Were you aware he was going to leave?

     9     A.      No;    ma'am.

    10     Q.      Whose idea was it for y'all to be out there that

    11 night?

    12     A.      His.
(   13     Q.      Who's "his"?
'

    14     A.      Mr.    Pate's.

    15     Q.      As    you and,    I   guess now there's four guys,   you

    16 and three other guys approached the front of the trailer,

    17 can you tell whether anybody's armed at that time?
    18     A.      No 1 rna f am.
                               •




    19     Q.      Did you know whether Mr.           Hall had his weapon at

    20 the time?

    21 A. I    knew he had it,      but,   no.

    22     Q.      Did you see anybody else pick up any other

    23 weapons?

    24     A.      Not that I       remember.

    25     Q.      Did you pick up a weapon?
                                                                             194

     1     A.      My mother's.

     2     Q.      And what kind of vehicle was that?

     3     A.      A red Ford Focus.

     4     Q.      And who was driving that vehicle?

     5     A.      Me.

     6     Q.      And where -- and who was with you?

     7     A.      Chad Pate.

     8     Q.      Where was he in the vehicle?

     9     A.      Passenger side.

    10     Q.      And did there come a time on that night of

    11 January 4th -- January the 4th,           2008,   that you had an

    12 occasion to meet up with Underwbod,             Hall and Mr.   Tanton?

(   13     A.      Yes,    ma'am.

    14     Q.      And where did that first          take place?

    15     A.      Well,    Chad had my cell phone and he received a

    16 call from him saying,         "Well,   hey,   you know,   we're in

    17 Rockport.     Where do we meet you at?"

    18     And we found out they were going down that highway,

    19 and I    told Chad,    "Well,   let's meet them at the end of the

    20 street."

    21     And so we went down to the end of the street and,                when

    22 we asked them,       "Well,   hey,   do you see us?"

    23     "Yeah,    we see you."

    24     So they turned down where we were parked and we led

    25 them back to the house.
                                                                         195

 1     Q.     Do you know who Mr.          Pate talked to on your cell

 2 phone?

 3 A. I   believe it was Chris.

 4     Q.     Is that Chris Hall,          the defendant?

 5     A.     Yes,    ma'am.

 6     Q.     And when you first          saw the vehicle that Hall,

 7 Underwood and Tanton were in,            could you tell who was

 8 driving that vehicle?

 9 A. I   can't remember.

10     Q.     And when you all left,          I   guess,   the side of the

11 road and met up with them,           where did you go?

12     A.     Well,    we went back to that house on.

13     Q.     Sawyer Lane?

14     A.     Sawyer Lane.

15                    MS.    CABLE:    Your Honor,    may I   approach the

16 witness?

17                    THE COURT:       You may.
                                                                ...
18     Q.     (BY MS.       CABLE)    I'm going to show you what's been

19 marked as State's Exhibit Number 36,              37 and 38 and ask you

20 if you recognize these for me.

21     A.     Yes,    ma'am.

22     Q.     And is that the house that you went to on Sawyer

23 Lane that night?

24     A.     Yes,    ma'am.

25     Q.     And I    believe on the shed in State's Exhibit
                                                                          196

     1 Number 37 there appears to be something on that shed.

     2 Could you tell me what that is?

     3       A.     Those are SS lightning bolts.

     4       Q.     And does that mean anything to you?

     5       A.     Yes,    ma'am.     That's ...   With a circle around it,

     6 that's     kind of,    like,    an Aryan Circle patch.

     7       Q.     Okay.     When you got back to that house there on

     8 Sawyer Lane,        did you have occasion to learn where you were

     9 going and what y'all were getting ready to do?

    10       A.     Yes,    ma'am.     Well,   we had hung out there a little

    11 bit and then we went outside and ...

    12       Q.     Did Mr.    Pate tell y'all where you were going?

(   13       A.     Yes, ma'am.        He told us we were going back to

    14 that trailer that we had gone to before and he was just

    15   telling us,   "Hey,    we're going to go run these dudes off,"

    16 you know.

    17       Q.     Going to go run what?

    18      A.      "Run these guys off."

    19       Q.    At that point,        were you expecting violence?

    20      A.     Well ...     Yes,    ma'am.

    21      Q.      Now,    did Mr.    Pate give directions on how to get

    22 to that house while y'all were there?

    23      A.     Yes,     ma'am.

    24      Q.     What did he say?

    25      A.     Well,     we just jumped in the car and he just told
                                                                                     197

     1 me,           you know,      "Turn here,   turn here."   And then the other

     2 guys were following us.

     3               Q.     And can you describe for      the jury the area where

     4 this trailer was located?

     5               A.     Well,    I'm not too familiar with the area there,

     6 but I              know we parked on the side of the road somewhere and

     7 we went through these woods,                  under this barbed wire fence

     8   through these woods and there's,                like -- i t ' s kind of a

     9 woody area like grass and there's other trailers here and

    10 there or houses or whatever they were,                   but ...

    11               Q.     Do you know -- was i t a     short distance or a long

    12 distance from the road to where the trailer was?

(   13               A.     Short.

    14               Q.     Was it well-lit?

    15               A.     No.

    16               Q.     Was i t daytime or nighttime?

    17               A.     Nighttime.
             .....
    18               Q.     Do you know what time of night it was?

    19               A.     Somewhere    ~round   2:00 in the morning,    3:00 in the

    20 morning or somewhere around there.

    21               Q.     Now,    when you all got out of the vehicle,      who led

    22 the way up to the trailer?

    23               A.     Chad.

    24               Q.     Okay.     And that's Chad Pate,     the defendant?

    25               A.     Yes,    ma'am.
                                                                                             198

         1        Q.      And as y'all approached the trailer,             did y'all

         2 stop anywhere along the way?

         3        A.      Yes,    ma'am.   We stopped behind this little shed

         4 thing I       guess to see,     like,   how we were going to approach

         5   the trailer.

         6        Q.      Was there ever any discussion about what was

         7 going to happen at that point?

         8        A.      Well,    Chad was saying -- he said,          "Well,       I    don't

         9 want      them to see that i·t' s me," you know.

        10        So he kind of started to trying to back out and,                         you

        11 know,       we were just kind of thinking,          like,    Well,       are we

        12 going to storm up in there?              Are we going to knock on the
    (
    \   13 door and call          them out?     You know, how's this going to go,

        14 you know.

        15        And Chad said,       "Well,   Spooky,     you know,    you go around

        16 back and cut the phone lines," and,                like,    well,    I   don't

        17 really know what to look for .
                         ...
        18        And Chris Hall told him,          "Man,    you live here.              You go

        19 back around there."

        20        So he went back around there and did whatever and ...

        21        Q.      What did y'all do as Chad Pate went around to cut

        22 the phone line?

        23        A.     Well,     from there we just kind of winged it,                   you

        24   know.     We just kind of snuck up there and just walked in.
I
\.
        25        Q.     When you got to the residence,           can you describe
                                                                             199

     1 what it looked like as far as did i t look like anybody was

     2 there?

     3     A.     Well,    we saw lights on,      so we figured somebody

     4 was there,   and we heard,       like,   voices,   like a T.V.     And so

     5 we knew people were there.

     6     Q.     When Mr.    Pate went around the building to cut the

     7 phone lines,      did you see where he went from there?

     8     A.     Yes,    ma'am.     He ran through this grassy field,

     9 looked like he was limping,         and he went into the woods.

    10     Q.     Did you see him again after that?

    11     A.     No.

    12     Q.     As -- so I       guess who's left is you,     Tanton,
(
\   13 Underwood and Hall?

    14     A.     Yes,    ma'am.

    15     Q.     So what happened at that point?

    16     A.     Well,    we went into the trailer and there's a

    17 little girl --

    18     Q.     Let me back you up.

    19     A.     Okay.

    20     Q.     How did y'all get in the trailer?

    21     A.    Well,     we all kind of,      like,   snuck up to the door,

    22 and I'm not sure if Underwood pulled the door open or if,

    23 I mean,   or if the little girl -- the little girl was right

    24 there at the door.          She might have pushed the door       open~


    25 The door came open and we just walked in.
                                                                                         200

          1     Q.      What was the reaction of the little girl when

          2 y'all walked in?

          3     A.      She didn't look scared.              She looked surprised

          4 like,    you know,     and she was,    like,      "Oh,   hi,   Underwood."

          5     And,    well,    then,     when she saw,     you know,       we were just

          6 kind of,    like,    walking in there and I guess menacingly,

          7 they kind of started freaking out.

          8     Q.      What happened to her?          Where did she go?

          9     A.      Well,    I'm not sure if it was Underwood-- by then

         10 I was already on one side of the bed and Chris Hall was on

         11 the other and I        didn't see exactly who it was.               It was

         12 Underwood or Tanton that took the two little girls into
I
\~..._   13 another room and I         guess to keep them out of danger,             you

         14 know.     And then it was just me and Chris Hall and whoever

         15 else.     But he was,      like,   off over there,        so I    couldn't

         16 really see who it was.

         17     Q.      So you couldn't tell whether it was Underwood or
                                                      ....
         18 Tanton.

         19     A.      No.

         20     Q.      When you went in the residence,               where did you go

         21 first?

         22 A. I   went around on the other side of the bed,                like,

         23 I guess the side furtherest from the door.

         24     Q.      Did you see somebody in that room?
~
         25     A.      Yes,    rna' am.
                                                                            201

     1      Q.      Did you know that person?

     2     A.       No.

     3      Q.      And where did Christopher Hall go?

     4     A.       He went on the other side of the bed and sat down

     5 on the bed with him.

     6     Q.       And when was the first    time you saw that

     7 Christopher Hall had a gun?

     8     A.       When he sat down on the bed with him.

     9     Q.       Can you show the ladies and gentlemen of the jury

    10 what he was doing with the gun?

    11    . A.      He just sat down next to him and had the gun

    12 pointed at him and was saying,        like,   "Well,   what's your
[
\   13 name,     dude," you know.

    14     Q.       Did y'al1 know the name of the person you were

    15 looking for?

    16     A.       By then,     yes.

    17     Q.      Who had told you the name of the person?

    18     A.       Chad.

    19     Q.       Is that the defendant,    chad Pate?

    20     A.      Yes,     rna' am.

    21     Q.      And what name did he give you?

    22     A.      Aaron.

    23     Q.      And so what did Chris Hall say when he sat down

    24 on the bed with this man?

    25     A.       Just,    "What's your name," you know.      Just kept
                                                                                            202

      1 asking him what his name was.

      2          Q.      What was this man's reaction when y'all came in?

      3          A.      He was just saying,      like,      you know,       "Whoa,   I

      4 don't know you guys.              What are you guys doing in my

      5 house," you know.             And,   "Whoa,   hey,    let's talk about

      6 this," you know.

      7          Q.      Did the man on the bed have a weapon that you

      8   saw?

      9          A.      No.

     10          Q.      And did you have a weapon?

     11          A.      No.

     12          Q.      Could you tell whether Underwood had a weapon?
(
\.   13 A. I    didn't see him with one.

     14          Q.      And could you tell whether Tanton had a weapon?

     15 A. I    didn't see him with one.

     16          Q.      So what happened when you and Hall were sitting

     17 on the bed with Aaron Watson?
                                                   ....
     18          A.      Well,    I wasn't sitting on the bed;           I    was

     19 standing.             But he kept asking,     you know,    "What's your

     20 name?"

     21          And I       asked him,   you know,   "What's your name,            dude,"

     22 you know.

     23          And,    well,    he wouldn't give up his name,              and Chris

     24 Hall -- he didn't hit him with the gun;                   he just tapped him

     25 on the head with the gun and was,                 like,   "Come on,         dude;
                                                                               203

      1 what's your name?"

      2     And,       well,   I   got impatient and I punched him in the

      3 face and I       --

      4     Q.         With your hand?

      5     A.         With my hand.

      6     Q.         Was it an open hand or a closed fist?

      7     A.         Closed.

      8     Q.         And how many times did you hit him in the face?

      9     A.         Two or three times.

     10     Q.         And was it all in the front of the face?

     11     A.         No.     In the front of the face and in the back of

     12 the head.
/
\.   13     Q.         And then what happened?

     14     A.         Then,   well,    Chris puts a gun to him.     It looked

     15 to me like he put it under his leg at the time.                  I t-hought

     16 he had put it under his leg.               I guess not.   But,   anyway,

     17 he puts the gun up to him and he puts a pillow on it and
                 ...
     18 then,      you know,       "pop," you know,   "bang," you know.     Didn't

     19 really sound that loud but ...

     20     Q.         What was Aaron's reaction when you heard the pop?

     21     A.         Well,   he didn't -- he acted like he didn't even

     22 get shot.        He just went,      "Ah,   ah," and jumped up,    and then

     23 there was just mass chaos.

     24     Q.         What happened?       What did he do?

     25     A.         Well,   he jumped up and he started,       you know,
                                                                         204

     1   going towards the door and he was intercepted by everybody

     2 else and he's getting beat up and I'm looking for a way,

     3 you know,       everybody's just clumped up at the door and

     4 Aaron Watson's trying to get out and there's this horrible

     5 little dog and he jumps up on the bed and he starts biting

     6 me and so ..

     7       Anyway,     Aaron Watson makes it out the door and then

     8 everybody else just kind of funnels out the door and then

     9 I   go out the door.

    10       Q.    So who was the first person out the door?

    11       A.    Aaron Watson.

    12       Q.    And could you tell where he went?
(
\   13       A.    No.     He vanished.

    14       Q.    Okay.     And when you went out the door,     where were

    15 you going?

    16 A. I    was running.   I   went down this grassy field and

    17 I   wasn't even sure if that was the direction of,          you know,

    18 where I was -- where I'd parked,          you know.   But I was

    19 running down this grassy -- it wasn't a field;            it was like

    20 a -- I don't know what you would call that -- like a

    21 grassy road,       and back to the vehicle.

    22       Q.    Did you see where Mr.       Underwood went?

    23       A.    He was right behind me.

    24       Q.    And what about Mr.      Tanton?

    25 A. I    figured he was right behind me.
                                                                                        205

     1        Q.      What about Mr.         Hall?

     2 A. I   figured he was right behind me,                too.

     3        Q.      When you got back to the vehicles,                  did you see

     4 him again?

     5        A.      Yeah,      we were all there.

     6        Q.      And did Mr.         Hall have the weapon with him?

     7 A. I   didn't see him with it,            but I     figured he did.

     8        Q.      And what did y'all do at that time?

     9        A.      Well,      Chad had disappeared,          so I   was the only one

    10 in the vehicle that I               was in and,      well,    they had took off

    11 over the bridge and I               didn't know they were going,          but ...

    12 I   guess I        just kind of followed them and I'm not sure why.

(   13 But I       followed them over the bridge going towards Holiday

    14 Beach.

    15        And we stopped as soon as we got over the bridge and,

    16 well,       Chris Hall got out of the car and came up to me and

    17 say,    "Hey,      man,    where's Chad?"

    18        I was,      like,    "Well,    I mean,      he's gone,     dude," you

    19 know.

    20        And he was,         like,    "Oh,    man,   we were supposed to stay

    21 together."           And he said they had got rid of the gun and he

    22 said,       "Well,    you know,      there's going to be cops but,             you

    23 know,       go back and look for Chad,              you know,     and if you

    24 can't find him,            well,    just,    you know,    just look for him

    25 once and split,            you know."        And so --
                                                                                        206

 1       Q.      Did you do that?

 2       A.      No.     No.   I    just went straight home.

 3       Q.      Now,    you said that Mr.            Hall,          and that's the

 4 defendant in this case,                told you he got rid of the gun?

 5       A.     Uh-huh.

 6       Q.      Is that a     "yes"?

 7       A.      Yes,   ma'am.

 8       Q.      Did you actually see him do that or he just told

 9 you that?

10       A.     He     just told me that.             I   didn't see him do it.

11       Q.      Did he tell you where he got rid of it?

12       A.     He     just said,     "We got rid of the gun. "

13       Q.     At that point did you know that there had been a

14 shooting?
15 A. I   knew that the gun had discharged.                       I didn't

16 think he was hit.           I mean,      just the way he just got up and

17 just ran like that,             you know,        perfectly capable.           You
                                                              ....
18 wouldn't think he got shot.                  I    didn't see any blood or

19 anything like that.              So,   no,   I    didn't think he was shot,

20 but I      knew that the gun had been discharged.

21       Q.     When you exited that trailer,                         could you tell

22 whether Mr.         Hall did anything else with the weapon?

23       A.     He didn't do anything else with the gun. as far as

24 I   know.

25       Q.     You didn't see him do anything.
                                                                        207

     1        A.   No.

     2        Q.   After that meeting there on the side of the road

     3 with Hall and Underwood and Tanton,      did you ever see them

     4 again?

     5        A.   No.

     6        Q.   Do you know whQ Ace is?

     7        A.   Yes,   ma'am.

     8        Q.   What position does he hold in the Aryan Circle?

     9        A.   Director of the state.

    10        Q.   And would that be a high position or a low

    11 position?

    12        A.   High position.

(   13        Q.   Is there anybody else higher in the state than

    14 Ace?

    15 A. I   wouldn't know what rank that is,   but I think

    16 one other person.

    17        Q.   Did you see Ace on January 4th,    2008?

    18        A.   No.

    19        Q.   Was he out at that trailei when Mr.     Watson was

    20 shot?

    21        A.   No.

    22        Q.   And what about Mr.   Scott or Scott,   the major?

    23 Was he out there that night?

    24        A.   No.

    25        Q.   What about Mr.   Padgett?   Was he out there at the
                                                                          208

     1 trailer that night?

     2     A.   No.

     3     Q.   Do you know how the Aryan Circle feels           about you

     4 testifying here today?

     5     A.   Not -- not very good about it.          I   don't think

     6 they're too happy with it.

     7     Q.   Why's that?

     8     A.   Well,       because I'm testifying against someone.

     9     Q.   And is that a good       th~ng   or a bad thing in the

    10 Aryan Circle?

    11     A.   A bad thing.

    12     Q.   And are there penalties for testifying in

I   13 criminal cases?

    14     A.   Yes,    ma'am.

    15     Q.   Do you know what those penalties could be?

    16     A.   You get ·x'd out.

    17     Q.   And what would that mean?

    18     A.   That would mean you get beaten up and kicked out

    19 of the gang.

    20     Q.   Are .you still in the gang?

    21     A.   No,    ma'am.

    22     Q.   Now,    I   believe you used to have some tattoos on

    23 your arm and your leg which you've changed since then.

    24     A.   Yes,    ma'am.

    25     Q.   What did you used to have on your arm?
                                                                           209

      1     A.     Lightning bolts.

      2     Q.     Is that the same lightning bolts that are the

      3 symbol for Aryan Circle?

      4     A.     They don't have the circle around them,          but

      5 they're lightning bolts.

      6     Q.     And did those signify anything?

      7     A.     (Nodding head) .      I   guess that I was a member of

      8 an Aryan gang.

      9     Q.     Was there any particular reason why you covered

     10 it up or changed it?

     11     A.     Because I don't want to affiliate myself with

     12 anything like that anymore.

\'   13     Q.     Why not?

     14     A.     Well,    because I   never really believed in it,      in

     15 hating another race or anything like that,          and      plus I'd

     16 never really known too much about A.C.           But the more I

     17 learned,   now that I've learned more,        you know,   they're not

     18 really what they say they're about and I          don't really want

     19 to represent anything like that.

     20     Q.     I   believe you also had on your leg or inside your

     21 leg a swastika?

     22     A.     Yes,    ma'am.

     23     Q.     Did you change that as well?

     24     A.     Yes,    ma'am.

     25     Q.     And why did you do that?
                                                                                210

     1     A.     Same reason.

     2     Q.     Did you do that after the shooting?

     3     A.     Yes,    ma'am.

     4     Q.     So do you consider yourself a member of the Aryan

     5 Circle today?

     6     A.     No,    ma'am.

     7     Q.     Have you ever heard of a group call the Aryan

     8 Brotherhood?

     9     A.     Yes,    ma'am.

    10     Q.     Do you know what their relationship is with the

    11 Aryan Circle?

    12 A. I'm not too read up on the history.                But from
(
\   13 what I   can gather,       the Aryan Circle branched off of the

    14 Aryan Brotherhood I         think.

    15     Q.     Do they like each other or not?

    16     A.     They're rivals.

    17     Q.     Now,    do you remember back when you talked to the
                                                              ....
    18 police about your involvement in this case?

    19     A.     (Nodding head.)           Yes,   rna' am.

    20     Q.     You remember when you did that?

    21 A. I   was in the     jail I   think and I'm not too sure

    22 what the date was but

    23     Q.    You remember the month?

    24 A. I   think it was July,       August.

    25     Q.     2008?
                                                                  211

     1    A.    Yes,   ma'am.

     2    Q.    And at that time when you gave your statement to

     3 the police about your involvement,   did you have a plea

     4 bargain agreement between yourself and the State of Texas

     5 for your involvement in this case?

     6    A.    No.

     7    Q.    Did you give that statement freely and

     8 voluntarily?

     9    A.    Yes,   ma'am.

    10    Q.    Did anybody try to get you to make those things

    11 up and put them in your statement?

    12    A.    No.
(
i   13    Q.    Did Scott ever tell you what to say?

    14    A.    No.

    15    Q.    What about Ace?

    16    A.    No.

    17    Q.    Underwood?
                ...
    18    A.    No.

    19    Q.    Tanton?

    20    A.    No.

    21    Q.    Or Mr.    Hall?

    22    A.    No.

    23    Q.    Since that time when you gave your statement,

    24 have you made an·agreement with the State to resolve your

    25 criminal charges from January 4th,   2008?
                                                                               212

      1       A.   Yes,   ma'am.

      2       Q.   And what did you plead "guilty" to?

      3       A.   Aggravated assault and organized crime.

      4       Q.   And do you know what you're looking at?

      5       A.   Five to fifteen.

      6       Q.   And do you know who's going to make that decision

      7 what your punishment is?

      8 A. I   believe the judge.

      9       Q.   At this point,        do you have any agreement with the

     10 State as to what your exact sentence will be?

     11       A.   No.

     12       Q.   That trailer that you,          Mr.   Underwood, Mr.   Hall.,

(.   13 Mr.   Tanton and Mr.     Pate went to on January 4th,        2008,    had

     14 you been to that trailer previously?

     15       A.   Yes,   ma'am.

     16       Q.   And who lived there at that time when you had

     17 been there before?

     18       A.   Chad Pate and Tracy Watson I            think.

     19       Q.   And do you know how many times you went there

     20 before that day?

     21       A.   Just once.

     22       Q.   Was that the occasion when Mr.            Underwood and

     23 Mr.   Hall were here previously?

     24       A.   Yes,   ma'am.

     25                   MS.   CABLE:     Pass.
                                                                                   213

     1                      THE WITNESS:           I'm sorry?

     2                      MS.    CABLE:    I'm passing you to the defense

     3   counsel.       Sorry.

     4                      THE WITNESS:           Oh.     Okay.

     5                      MR.   TURPIN:      May I proceed,       Judge?

     6                      THE COURT:        You may.

     7                    C R 0    S S -    E X A M I N A T I       0   N

     8 BY MR.     TURPIN:

     9       Q.     Good afternoon,          Mr.    Ray.     My name is Stan Turpin.

    10 I'm representing Mr.           Hall.        Like to ask you a few

    11 questions.

    12       First of all,         when you went into this house where you

(   13 participated in           this assault of Mr. Watson,            what were you

    14 carrying?         Did you have anything on you --

    15       A.     No,    sir.     Sir?

    16       Q.     Did you have anything in your hands or you used

    17 your hands on him or what?

    18 A. I    used my hands.

    19       Q.     Okay.        And there was a wallet missing from

    20 Mr.   Watson.       You took the wallet?

    21       A.     No.

    22       Q.     After Hall -- supposedly you said -- let's see;

    23 Hall and Underwood,           when they were leaving the scene,            you

    24 met with them and supposedly you were supposed to go back

    25 and look for Pate?
                                                                     214

 1        A.   Yes,    sir.

 2        Q.   And you didn't go look for Pate.

 3        A.    No.

 4        Q.    You went back to Rockport.

 5 A. I   went back home.    Yes,   sir.

 6        Q.    But you didn't have the wallet.

 7 A. I   didn't have the wallet.

 8        Q.    How often do you communicate with Mr.     Scott?

 9 A. I'm sorry?

10        Q.    How often do you communicate with Scott?

11        A.    Not often.

12        Q.    But you do communicate with him.

13        A.    Yes,   sir.

14        Q.    Of course you realize he's high up in the upper

15 echelons of this Aryan Circle;         right?

16        A.    Yes,   sir.

17        Q.    How often do you communicate with Ace?
                                                 ....
18        A.    Not often, but I do communicate with him,     or I

19 did.

20        Q.   And he's also high-up echelon in this Aryan

21 Circle;     is that correct?

22        A.   Yes,    sir.

23        Q.   How often do you communicate with Justin Padgett,

24 Doughboy?

25        A.   Never.     I   have never met him before and I don't
                                                                        215

 1 really even know the guy.

 2     Q.    So you do or don't know him.

 3 A. I'm sorry?

 4     Q.    You do or do not know him.

 5 A. I   know him now,    but not -- I   mean,   not well

 6 enough to say -- I mean,       we don't hang out all the time.

 7 We're acquainted.

 8     Q.    Just an acquaintance?

 9     A.    Yes,    sir.

10     Q.    Okay.     This night,   January 4th,    2008,   you were

11 smoking speed;     right?

12     A.    Yes,    sir.

13     Q.    Going into the house for the assault,

14 January 4th,     2008,   first one in the door was Underwood.

15     A.    Yes,    sir.

16     Q.    Any way to miss Underwood?

17 A. I'm sorry?
                                                             .....
18     Q.    Is there any way to miss Underwood?

19     A.    To miss Underwood?

20     Q.    Yes.

21     A.    You mean like

22     Q.    If somebody's looking for him,         could you miss him

23 or not?

24     A.    No,    you wouldn't miss Scott.

25     Q.    Why is that?
                                                                                  216

         1        A.    He's a pretty big fellow.

         2        Q.    You said that you went in with .Tanton and

         3 Underwood went to help the little girls?

         4        A.    One of them took the girls into the other room.

         5        Q.    So two girls are there.         Mr.   Watson is there.

         6 Who else is there when y'all go            ~n?


         7        A.    Well,    I   saw an adult female,     but I've been told

         8 that there was no adult female there.               But I'm pretty sure

         9   I   saw an adult there,      female.

        10        Q.    All right.       When were you told there was not an

        11 adult female there?

        12        A.    Well,    I   had heard from the district attorney that

    l   13 the two l i t t l e girls said that --

        14        Q.    I'm not asking for hearsay from two little girls;

        15 I'm just asking you when did you find out.

        16 A. I   guess    just recently,   just,   like,   I   guess

        17 Friday.

        18        Q.    Not today?

        19        A.    No.

        20        Q.    Last Friday?

        21        A.    Yes,    sir.

        22        Q.    All right.       You also have psychological issues.

        23        A.    Yes,    sir.

(
        24        Q.    What are they?

        25        A.    Schizophrenia,      Bipolar Disorder,     depression and
                                                                                      217

      1 stuff like that.

      2          Q.     When were you diagnosed with these?

     3           A.     When I was,          say,    18'    19.

      4          Q.     How old are you now again?

     5 A. 22.

      6                            MR.    TURPIN:     Pass.

     7                        c    R 0    s s -   E X A M I       N A T   I   0   N

      8 BY MR.        GILMORE:

      9          Q.     Mr.       Ray,    you hired

    10                             MR.    GILMORE:     Is it okay,        Judge?

    11                             THE COURT:        Please.

    12           Q.     (BY MR.          GILMORE)    You or somebody in your family
(   13 hired a lawyer to represent you?

    14           A.     Yes,       sir.

    15           Q.     Did your lawyer go over the case with you that

    16 the State had against you?

    17           A.     (Nodding head) .             Yes,    sir.
          ....
    18           Q.     Give you copies of the reports?

    19           A.     No,       I didn't get the discovery.

    20           ~·     He didn't give you any of the discovery?

    21           A.     No,       sir.

    22           Q.     Did he talk to you about what the law enforcement

    23 officers had gathered regarding your involvement in the

    .24 case?

    25           A.     Not a whole lot, but I had heard they found a bat
     1   with my scent on it.

     2       Q.     Okay.     All right.     So the lawyer told you that?

     3      A.      No.     The investigators told me that and then I

     4 talked about it with my attorney.

     5       Q.     Okay.     So the investigator talked to you before

     6 you got a lawyer?           Is that it?

     7       A.      Yes,   sir.

     8       Q.      But you didn't really give a statement to the

     9 investigators until after you got a lawyer;             is that right?

    10       A.     Right.

    11       Q.      Did the lawyer go over the case against you?           Did

    12 he talk to you about what all the witnesses were saying
!
~   13 about your involvement in the case?

    14       A.      Vaguely.      He didn't go into detail.     He just --

    15 he just said ...         He just said. my story was different -- I

    16 mean,      what everybody else was saying was basically -- what

    17 Tanton and Underwood had said was basically what I             had

    18 said.

    19       Q.      So -- okay.      When did he tell you this?

    20 A. I'm not sure what the date was.

    21       Q.     Well -- okay.        You went and talked to the law

    22 enforcement people,           the investigators,   on August the 12th

    23 of 2008.

    24      A.      Okay.

    25       Q.     Okay?     Now,   did he tell you that your story was
                                                                              219

     1 different       from everybody else's or the same as everybody

     2 else's before you went to talk to them or after?

     3     A.      No.     He just basically told me what everybody

     4 else had said.

     5     Q.      Okay.     So when you went in to talk to the

     6 investigator,       did you already know what everybody else had

     7 said?

     8     A.      Not detail.     I mean,    I   knew they had said,   you

     9 know,    basically what I    had said just now.

    10     Q.      Okay.     All right.     Let me ask you about -- you

    11 said when you were talking to the investigators that there

    12 was a lady and two little girls there.
(   13     A.      Right.

    14     Q.      That's what you told the investigators?

    15     A.      Uh-huh.

    16     Q.      You have to say "yes" or "no."

    17     A.      Yes.

    18     Q.      Okay.     And which assistant district attorney told

    19 you that you were wrong?           Which one of these two?

    20 A. I   believe it was the lady.

    21     Q.      Okay.     She told you that you were wrong?

    22     A.      Yes,    that the little girls had said that it was

    23 just them.

    24     Q.      Okay.     So when you testified -- when she was

    25 asking you questions,       you didn't talk about the lady.
                                                                               220

     1 A. I mentioned the lady,         but,   you know,   she didn't

     2 seem to know anything about it.

     3      Q.    Were there any other things that she told you

     4 about your story that was different that you shouldn't

     5   talk about?

     6      A.    No.

     7      Q.    Let me ask you about the wallet.

     8      A.    Okay.

     9      Q.    Okay.     You know where the wallet was found;

    10 right?

    11      A.    No,    I'm not sure.

    12      Q.    You're not sure?
(
\
    13 A. I    don't know.

    14      Q.    Do you recall talking to the investigators about

    15 the wallet?

    16      A.    They'd asked me about a wallet,           but I didn't know

    17 anything about it.

    18      Q.    Okay.     Do you recall talking to the investigators

    19 and telling them that you knew about the wallet?

    20      A.    No,    I didn't -- I had heard from somebody that

    21 the wallet was taken,         but I   didn't see anybody take the

    22 wallet from him that night.

    23      Q.    So before you talked to the investigators,             you

    24 knew that the wallet had been found.

    25 A. I    didn't know that investigators found the
                                                                        221

     1 wallet.     I   had heard that somebody took his wallet.     I

     2 didn't know that was true.         That could have been just a

     3 rumor.

     4     Q.      You heard that on the streets.

     5     A.      Right.

     6     Q.      Okay.    Now,   this location where this incident

     7 took place is in Fulton;        right?

     8     A.      Right.

     9     Q.      And it's North Fulton:       It's kind of like the

    10 northern part of Fulton?

    11     A.     Right.

    12     Q.      If the wallet was found closer to Rockport,      that

(   13 would be south of the location where the incident took

    14 place;    right?




    20 north.

    21     A.      Right.

    22     Q.     Okay.     And you're the only one that came back

    23 south that went into that trailer.         You're the only one

    24 that came back south again to go home;         right?

    25     A.     Right.
                                                                                    222

         1      Q.     And if the wallet was found south of the

         2 location,    who would have been the only one in that trailer

         3 that could have taken the wallet?

         4                     MS.    CABLE:     Your Honor,    I'm going to object.

         5 That's speculation.           There's no way this witness can know

         6 what everyone else did after they left each other.

         7                     THE COURT:        Don't ask speculative questions.

         8      Q.     (BY MR.       GILMORE)    You took the wallet,       didn't you?

         9      A.     Nope.

        10      Q.     Okay.     But if the wallet was found south of the

        11 location,    then

        12                     MS.    CABLE:     Again,    Judge,    I'm going to
(
    \   13 object to that;       speculation.        He said he didn't do it.

        14 Asked and answered.

        15                     MR.    GILMORE:     Okay.     Okay.

        16      Q.     (BY MR.       GILMORE)    All the calls that were made to

        17 the Aryan Circle guys in Houston were made on                  X'?~ll




        19

        20
             -----
        18 phone.

                A.

                Q.
                       Right.

                       And you're claiming that Chad used your phone and

        21 made all those calls.
                                        ~~-----

        22      A.     Yes,    sir.

        23      Q.     And then after this incident happened and Chad

(       24 took off,    you didn't see him again that night.

        25      A.     No.
                                                                                                                   223

       1     Q.          But you made calls to the Aryan Circle guys after

       2 the incident;                   right?

       3     A.          After the incident,                           yes,        sir.

       4     Q.          Okay.             I mean,          you got-- there's no way out of

       5 this because they got your cell phone records;                                                   right?   So

       6 they know you made phone calls to these people.

       7     A.          Right.

       8     Q.          Did you make calls to Ziggy?                                           To Chris Hall?

       9     A.          Yes,            sir.

      10     Q.          And did you make calls to Scott?

      11     A.          Yes,            sir.

      12     Q.          What about Ace?
(
\._   13     A.          Yes,            sir.

      14     Q.          Okay.             But you didn't make the calls to bring
                                --·· ···--------···. ····-···-······---·····----·------------
      15 these guys down.
              ---------·--·------·····
      16     A.          No.

      17     Q.          It just happened to be on your cell phone.

      18     A.          Yes,            sir.

      19     Q.          This Aryan Circle -- I mean,                                       you said you joined

      20 because you were going into SAFP and.                                                    I   don't know if

      21 the jury knows;                   "SAFP" is Substance Abuse Felony

      22 Punishment Facility.

      23     A.          Yes.

      24     Q.          And that's for drug rehabilitation;                                            right?

      25     A.          Right.
                                                                                           224

1        Q.      Apparently i t didn't work too well                          for you;

2 right?

3        A.      Well,          that night,   that had been .the first time I

 4 had done drugs in.a long time and,                       I mean,       I    turned it

 5   down once,       but then,       I   mean,    just          it    just being there,

 6 you   know,    I    just said,         "Well,    all right.           Let me have it,"

 7 you know.

 8       Q.      You were actually smoking it,                        weren't you?

 9       A.      Right.

10       Q.      And you got these drugs                  f~om    Justin Padgett.

11       A.      Chad did.

12       Q.      You went over with Chad to get these drugs from

13 Justin Padgett;               right?

14       A.      Right.

15       Q.      Were you actually in Justin Padgett's trailer?

16       A.      Yes.

17       Q.      So you saw Justin Padgett deliver the

18 methamphetamine.

19       A.      No.        I    was off on the other side of my trailer --

20 I mean his trailer,               minding my own business.

21       Q.      Okay.           You weren't watching.

22       A.      No,    I       was not watching,

23       Q.      But you know i t carne from there;                      right?

24       A.      Right.

25       Q.      So you joined the Aryan Circle for protection.
                                                                                             225

      1 And did you maintain your membership after you got out of

      2 SAFP?

      3 A. I    was just a prospect.          I   was never a       full-

      4 fledged member.

      5       Q.      o·o y 'a 11 have regular meetings or something?                        Is

      6 i t like -- is         it like a club or something,                you know,       where

      7 you have regular meetings and discuss things?

      8       A.      Yes.     There's no specific location where they

      9 meet,      but i t ' s wherever it happens to be--

     10       Q.      Where have you met with the Aryan Circle for

     11 meetings?

     12 A. In Corpus,       in Rockport and that's it.

     13       Q.      Okay.     And at the Rockport meetings,                 who was

     14 there?

     15       A.      Me ...     It's a pretty small chapter.                 Me and Shane

     16 Evans and Matthew Chips            (ph)   and,       at the time,      that was

     17 it.
                                                                     ...
     18       Q.      Okay.     What about Justin Padgett?

     19       A.      He never attended.

     20       Q.      He never went to the meetings?

     21       A.      No.

     22       Q.      He was A.C.      though;    right?

     23       A.      As    far as I    knew.

I    24       Q.      And what about Chad Pate?
'·

     25       A.      Chad Pate never attended any meetings.
                     -~                                                                /

                          ~                                      ~
                                                                           226

       1     Q.      Okay.     Now,    when you go to these meeting,   do they

       2 tell you who,       you know,      who's your boss?

       3     A.      Yes.

       4     Q.      Did anybody·at those meetings ever tell you that

       5 Chad Pate was your boss?

       6     A.      No.

       7     Q.      Okay.     And as a prospect,      you would know who your

       8 superiors were,       wouldn't you?

       9     A.      You would know,          yeah.

      10     Q.      'Cause you know who the director of the state is;

      11 right?

      12     A.      Right.
/
'··   13     Q.      And you know who the major is in Houston;         right?

      14     A.      Yeah,    because I'm told that.

      15     Q.      But nobody ever told you that Chad Pate was a

      16 ranking member of A.C.;            right?
                      -:-~-----··----·-·---·----


      17     A.      Yeah,    sure.      Chad told me that.

      18     Q.      Yeah.     But other than that,      did anybody ever tell

      19 you that?

      20     A.      No.

      21     Q.      What's the purpose of being in A.C.         if you're not

      22 in prison?

      23 A. I don't know.          I didn't really know a whole lot

      24 about the organization at the time.

      25     Q.      What kind of things were you asked to do for
                                                                                227

     1 A.C.?

     2       A.   Well . . .     Beat people up.

     3       Q.   Beat people up.          That was your job?

     4       A.   Well,    I    mean,   basically whatever it is you were

     5 asked to do,      I mean,      you know.

     6       Q.   Did Chad Pate ever ask you to beat anybody up

     7 besides this guy?

     8       A.   J.R.

     9       Q.   J.R.     Okay.        Let's talk about J.R.

    10       A.   Okay.

    11       Q.   You said that that night,               the night that this

    12 happened to Aaroh Watson,            that Chad Pate had to tell you

(   13 how to get to the trailer.

    14       A.   Right.

    15       Q.   Okay.        Now,   the first    time in November when

    16 Mr.   Hall and Mr.       Underwood came down,         they met you at the

    17 end of Copano Bay Bridge.

    18       A.   Right.

    19       Q.   And you were by yourself;               right?

    20 A. I   was with a girl,        but,   I   mean,     yeah.

    21       Q.   And you took them to Mr.               Pate's -- the trailer,

    22 the trailer that y'all went to that night;                    right?

    23       A.   Right.

    24       Q.   So you already knew your way there.

    25       A.   Yeah,    but this time,         we'd gone through some woods
                                                                             228

     1 and it was dark.           I mean,    we didn't take backroads and go

     2 straight there;          we went through    50me    woods like commando

     3   style.

     4        Q.     Okay.      So Mr.    Pate had to tell you how to do

     5   that?

     6        A.      Yeah.

     7        Q.      And let me ask -- I don't want you to say what

     8   the district attorney told you or what anybody else told

     9 you.        You think there was a woman there that night;          right?

    10        A.      Right.

    11        Q.      And had.you met Tracy before?

    12        A.      Once briefly.

    13        Q.      You think Tracy was there that night,          don't you?

    14        A.      That's who I       thought it was.

    15        Q.      Before y'all went into the trailer that night --

    16 well,       let me back up to November.        What did y'all do in

    17 November?        What was the deal in November?

    18        A.      November when Chris Hall and Underwood came down?

    19        Q.      Yeah.    What was the deal back then?

    20        A.      Well,    that's when we were supposed to go fight

    21 with J.R.       and his buddies and

    22        Q.      "J.R.    and his buddies."     It wasn't just J.R.?

    23        A.     No.

    24        Q.     And what did J.R.        supposedly do?
(
    25        A.      Sexually assault his girlfriend.
                                                                                      229

     1       Q.      Okay.       And Chad told you that?

     2       A.      Yes.

     3       Q.      Okay.       And Chad's the one that called everybody

     4 down.

     5       A.      Right.

     6       Q.      When y'all got together and met,                  what did y'all

     7 do?

     8       A.      We    just drove around.     And I         guess -- I    don't

     9 kno\'11 why         I   was in the tailgate and I             was kind of

    10 wondering what we were doing,            but

    11       Q.      Did you know who J.R.       was?

    12       A.      No.
(
\   13       Q.      Never heard of him before?

    14       A.      Huh-uh.

    15       Q.      You have to say "yes" or "no";                  sorry.

    16       A.      No.       Sorry.

    17       Q.      Did you go to J. R. 's house?
                                                        .....
    18       A.      No.

    19       Q.      You weren't with them when they went to J. R. 's

    20 house?

    21 A. If they went to J.R. 's house,              I    didn't know that

    22 that was his house.              I was in the back in the tailgate and

    23 they were talking in the cab.             I didn't hear anything.

    24       Q.      Okay.       So you were -- is this an open-bed pickup

    25 truck?
                                                                          230

     1        A.   Right.   Tailgate,       yeah,   open bed.

     2        Q.   So you were sitting in the back.

     3        A.   Right.

     4        Q.   You don't recall going by a house and stopping at

     5 the house?

     6        A.   We didn't stop at the house.

     7        Q.   So all y'all did was drive around.

     8        A.   Right.

     9        Q.   And this all occurred in one day?

    10        A.   Right.

    11        Q.   There's been previous testimony that they spent

    12 the night there at Chad's trailer,             at the house by Chad's
(
\   13 trailer.     Did it happen the day before they spent the

    14 night or the day after they spent the night?
                                        )

    15        A.   Day after.

    16        Q.   The day after.   So you led them to the trailer.

    17 They spend the night and then y'all go looking for this

    18 guy.

    19        A.   Right.

    20        Q.   Can't find him anywhere,          and then they just left;

    21 right?

    22        A.   Right.

    23        Q.   And you saw them leave.

    24        A.   Right.

    25        Q.   Where was Chad when they left?
                                                                                231

1           A.   Chad?      He was with them.

2           Q.   Did you assist them in stealing the              jet ski?

 3          A.   No.       They'd dropped me off already.

 4          Q.   But you know about the jet ski being stolen.

 5 A. I    didn't know it was stolen.          I   didn't know

 6 anything about a jet ski until I                was told.     Well,   I   wasn't

 7 even told.          I   looked at a statement and seen that it --
                              . ...   ----------------------
 8 yeah.

 9          Q.   Do you know why Chad Pate would have had his arm

10 cut that day?

11 A. I    didn't know he had his arm cut.

12          Q.   Okay.       He was with you all day and Mr.         Hall and

13 Mr.      Underwood,      but you didn't see him get his arm cut.

14          A.   No.

15          Q.   And you didn't have anything to do with him

16 getting his arm cut.

17          A.   No.

18          Q.   Now,      before y'all went in          we're going to jump

19 ahead to January the 4th,                 the morning of January the 4th.

20 What was your understanding of what y'all were going to do

21 before you went into the trailer?

22          A.   We were supposed to go in there and run off all

23 these guys that were supposed to be in there,                   all these

24   A~B.    dudes.

25          Q.   Were you there during the planning?
                                                                            231

     1       A.   Chad?       He was with them.

     2       Q.   Did you assist them in stealing the jet ski?

     3       A.   No.       They'd dropped me off already.

     4       Q.   But you know about the jet ski being stolen.

     5 A. I   didn't know it was stolen.     I didn't know

     6 anything about a        jet ski until I was told.     Well,   I   wasn't

     7 even told.       I   looked at a statement and seen that it --
                               ···---··--·--------------
     8 yeah.

     9       Q.   Do you know why Chad Pate would have had his arm

    10 cut that day?

    11 A. I   didn't know he had his arm cut.

    12       Q.   Okay.       He was with you all day and Mr.    Hall and
i
~   13 Mr.   Underwood, but you didn't see him get his arm cut.

    14       A.   No.

    15       Q.   And you didn't have anything to do with him

    16 getting his arm cut.

    17       A.   No.

    18       Q.   Now,      before y'all went in    we're going to jump

    19 ahead to January the 4th,        the morning of January the 4th.

    20 What was your understanding of what y'all were going to do

    21 before you went into the trailer?

    22       A.   We were supposed to go in there and run off all

    23 these guys that were supposed to be in there,           all these

    24 A.B. dudes.

    25       Q.   Were you there during the planning?
                                                                                   232


    1       A.     Yes.

            Q.      Did anybody say anything about shooting anybody?
    2

    3       A.     No.

    4       Q.      Did anybody say anything about beating people?

    5       A.      Nobody specifically said,         "Beat these dudes up,"

    6 but         well,   what was said,     "We're going to go right

    7 these-- we're going to go run these dudes off and,                      if

    8 they want to fight,         well,   you know,    what's up,   you know."

     9      Q.      As    far as you know,    nobody went into that

    10 place -- before you went in and as you were going in,                       you

    11 didn't realize that anybody was armed;             right?

    12      A.      Right.

(   13      Q.      Even with bats or clubs.

    14      A.      Right.

    15       Q.     You didn't have a bat or a club,         did you?

    16       A.     No.

    17       Q.     And as far as you know,       nobody else had one .
                                                                      .....
    18       A.     Right.

    19       Q.     Okay.     And the gun was never pulled and shown as

    20 far as you know in front of Mr.           Pate.

    21       A.     Right.

    22       Q.     So -- and he never talked about shooting anybody,

    23 did he?

    24       A.     No.

    25       Q.      So you went in there and Mr.        Hall hit the guy in
                                                                               233

 1   the head.       You start hitting him --.

 2         A.      He didn't hit him in the head.            He just tapped

 3 him on the head to get his attention.

 4         Q.      Okay.     Just tapped him a little bit with a gun on

 5 the     head?

 6         A.      Well,    not like,    you know,   just,   like,   "Hey,   come

 7   on,   dude, " you know,      like,    "Tell me your name. "

 8         Q.      "Tell me your name"?

 9         A.      Yeah.     It wasn't like -- he didn't really smack

10 him with it.

11         Q.      And then he got a pillow and he put it over the

12 gun,     like,    covering the gun and shot him?

13         A.      Right.

14         Q.      I mean,    like,   here's the front of the gun and

15 here's the pillow.            He put the gun up against the pillow

16 and shoot him through the pillow?

17         A.      No.

18         Q.      Put the pillow on top of the gun?

19         A.      Right.

20         Q.      And that was a       conscious effort on his part.          He

21 picked up the pillow,              stuck i t on top of the gun and shot

22 him.

23         A.      Yes.

24         Q.      And is this while everybody -- while everybody

25 was beating him?
                                                                                                234

     1        A.         No.     This was just while I            was beating him.

     2        Q.         While you were beating him.                  Do you recall

     3 telling the investigators that you and Mr.                             Pate went out a

     4 day or two before this incident at the trailer and scouted

     5 the place out?

     6        A.         Yes,    sir,    but I   think-- see,          I    wasn't really

     7 sure of the dates.                 So I guess I         just said,      you know,    a

     8 day or two before.                 That was the time that we went -- that

     9 Underwood and them carne down I                       think.

    10        Q.         Okay.        Well,   you talked about driving by there

    11 and scouting the place out.                      You didn't talk about

    12 stopping and going inside the trailer.                              You talked

(   13 about ..

    14        A.         We probably did,            yeah.     It was a long time ago.

    15 I don't know;             I    can't remember.

    16        Q.         Well,       in August you told them a couple of days

    17 before this incident you and Mr.                        Pate went over and
                   ...
    18 scouted out the place.

    19        A.         So I    guess I      did.

    20        Q.         And you know that that's impossible;                    right?

    21 A. I   don't.

    22        Q.         You know that Mr.            Pate was in jail the day before

    23 this happened and the week before this happened,                             don't

    24 you?
(
    25        A.         Okay.
                                                                                                                 235

    1              Q.            You know that,                   though,   don't you?

    2 A. I    didn't -- I                didn't -- yeah.      Yeah,     I    did know

    3 that.

    4               Q.           Because the investigators told you that you were
                                             ·-··----------                    ------------------- --------   - - --

    5 wrong ar:~---~-0-~X §)_E;.O..J~-())c:i .Y.2!cl__ you. _were wron9_ about Tracy

    6 being there,                          too.
        ·-----------····--·-··. -------···-·····----------

    7              A.            Okay.

    8               Q.           And so you tailored your story to meet whatever

    9 they're te 11 in_g .. you_; ____right?


1   o     C~·--=!i~~i~5~
11                  Q..          You also told them that you left the A.C.                              because

12 they were going to set you up.

13                 A.            Yeah.

14                  Q.           Is that right?                    So the A.C.   does things like

15 that;                  right?

16                 A.            Yes.

17                  Q.           You did -- you do something wrong?

18 A. It's all confusing to me because I                         was being set

19 up for something I                                        got told to do,   you know,      so -- so

20                  Q.           What was that?

21                 A.            What we were asked to do,                     to go do this,          and

22 apparently ...                                I    was never really sure as to why,                 but from

23 what I                  could gather,                       yeah,   that's what it was,          you know,

24 bringing heat,                                you know,         on everybody.

25                 Q.            So there's loyalty within the A.C.                         until they get
                                                                                 236


     1 mad at you and x you out;              is that    ~ight?


     2       A.      Right.

     3       Q.      So if you're x'd out,         everything is -- everything

     4   goes;    right?     Including being beaten up;           right?

     5       A.      Right.

     6       Q.      Being shot?        Is that right?

     7       A.      Right.

     8       Q.      And also filing or testifying falsely against ex

     9 A.C. members;         right?

    10       A.      No.     You're not supposed to testify at all,          ever.

    11       Q.      Okay.      And if they did tell you to do it,         you

    12 sure aren't going to tell us they told you to do it;
(
\   13 right?

    14 A. I   don't guess I would.

    15       Q.      Probably wouldn't;         right?

    16                       MR.   GILMORE:     Okay.     That's all the

    17 questions I         have.
                                                                 ....
    18               R E D I R E C T           E X A M I N A T I 0 N

    19 BY MS. CABLE:

    20       Q.      Did anybody tell you to testify falsely here?

    21       A.      No.

    22       Q.      And are you being truthful to this jury to the

    23 best of your ability?

    24       A.      Yes,    rna' am.

    25       Q.      Did I    ever tell you to lie?
                                                                            237

     1       A.    No,    ma'am.

     2       Q.    Did I    tell you to try and tell the truth to the

     3 best of your ability?

     4       A.    Yes,    ma'am.

     5       Q.    And this happened about a year ago?

     6       A.    (Nodding head).        Yes,   ma'am.

     7       Q.    Do you remember everything as perfectly now as

     8   you did then?

     9       A.    (Nodding head) .       Yes,   ma'am.

    10       Q.    Are you sure that Mr.         Hall was there with you

    11 that night?

    12       A.    Yes,    ma'am.
(
\   13       Q.    Are you sure that Mr.         Pate was there directing

    14 y'all to go to that trailer?

    15       A.    Yes,    ma'am.

    16       Q.    Was Mr.       Pate aware that y'all were there to do

    17 violence?

    18       A.    Yes,    ma'am.

    19       Q.    Now,    the Defense Attorney asked you,      "Who did

    20 Justin Pate       (sic)   give the meth to the night of

    21 January 4th,       2008?"    Who was that?

    22       A.    Chad Pate.

    23       Q.    When was the last time you communicated with

    24 Mr.   Scott or Major Scott?

    25       A.    That was maybe,      like,    a week or so after
                                                                                              238

    1    January 4th.

    2           Q.      Was i t -- did you and he ever discuss your

     3   speaking with the police?

     4          A.      Yes.        I   mean,      he didn't come right out and say,

     5   "Don't speak with the police," but he                            just said,    you know,

     6   "Hey,       what's going on with that,"                    you know,   "What

     7   happened,"          you    know.

     8          I    said,    "Well,          i t ' s all a    dead issue pretty much down

     9 here."

    10          And he said,             "Well,       make     sure i t stays that way."

    11          Q.      Was    that ~ threat from Mr.                   Scott regarding your

    12 involvement            in the case?
(   13 A. I    felt       so.

    14          Q.      Now,       you have a             nickname of    "Spooky"?

    15          A.      Yes,       ma'am.

    16          Q.      Can you tell               the ladies and gentlemen of the           jury

    17 how you got            that nickname?
                                                    ...
    18 A. I'm very paranoid.                     Anytime somebody is talking

    19 amongst themselves,                     I   immediately think they're speaking

    20 about me.             And I       always           think everybody's out to get me.

    21 And so one day,                  my associates said,             "You know,   you're kind

    22   of a       spooky dude,          so that's what we're going to call you."

    23          Q.      Did you really know Justin Padgett prior to

    24   January 4th,          2008?

    25 A. I'd only heard of him,                    but I'd never met him or,
                                                                                  239

    1    you know,       I'd heard the name,          but I'd never met him or

    2 anything like that.

    3        Q.      After leaving his house and Mr.             Pate got drugs

     4 from Mr.      Padgett,    did you see him again that night?

     5 A. I    don't think so,       no.

     6       Q.      Was he at the trailer with you?

     7       A.      No,    ma'am.

     8       Q.      When was the last time you spoke with Ace?

     9       A.      About maybe,       like,    a few weeks,    something like

    10 that,      you know.     Not long,       but after January 4th,    maybe

    11 like a month after.

    12       Q.      Did he in any way give you permission to testify

(   13 here today?

    14       A.      No.

    15       Q.      Do you know how you're going to be viewed when

    16 you go to prison as a snitch?

    17       A.      Well,    yeah,    yeah.     I    guess everybody's going to

    18 be mad at me.

    19       Q.      And how does that make you feel?

    20       A.      Nervous.        Targeted.

    21       Q.      When Underwood and Hall came down in December of

    22 2007,      were they armed with firearms?

    23       A.      They didn't have the firearms on them.

    24 There's -- in the back of the red truck,                  there's this
(
    25 little toolbox deal and that's where two firearms were.
                                                                                240

     1 -But they didn't have any guns on            the~.


     2      Q.     But they did have weapons with them.

     3      A.     Right.

     4      Q.     You were aware of that?

     5      A.     Yes,    ma'am.

     6      Q.     Was Mr.       Pate aware of those weapons on that

     7 occasion as well?

     8 A. I believe so,       yes.

     9                     MS.    CABLE:     Pass the witness.

    10              R E C R 0 S S -          E X A M I N A T I   0 N

    11 BY MR.    TURPIN:

    12      Q.     Mr.    Ray,    after these statements were made

(   13 August 12th, 2008,          by you,    did you assault somebody here

    14 at the jail for an A.C. member named Chips?

    15      A.     Yes,    sir.

    16      Q.     What did you do to him?

    17 A. I hit him once.

    18      Q.     You hit him?

    19      A.     Yes,    sir.

    20      Q.     So you're still active with the A.C.

    21 A. I wasn't doing it as an act of Aryan Circle,             I

    22 mean ..     I mean,       pretty_much what I had heard was --

    23      Q.     I'm not asking what you heard;           I'm just saying

    24 you hit this guy.

    25 A. I did it so I wouldn't get any,           you know,   so I
                                                                                          241

    1 wouldn't get beat up,            you know,        basically,      'cause they

    2 were talking about it.

     3     Q.    You told me you assaulted somebody for A.C.                             This

     4 is after the statements were made.

     5     A.    Who told you that?

     6     Q.    That's what I'm asking.

     7     A.    No.        I   didn't do anything for A.C.

     8     Q.     This guy named Chips?

     9     A.     Yeah.

    10     Q.     You don't know that he's A.C.?

    11 A. I    know that he's A.C.

    12     Q.     All right.

(   13                      MR.   TURPIN:       I    pass.

    14                R E   c R   0   s s - E       X A M I   N A T I    0   N

    15 BY MR.   GILMORE:

    16     Q.     I    didn't know about that.                So Chips is A.C.           and

    17 he asked you to hit somebody for him?

    18     A.     Yes.

    19     Q.     And this happened after you gave this statement?

    20     A.     Right.

    21     Q.     But it wasn't an Aryan Circle hit.                         It was just

    22 somebody that you knew in the Aryan Circle asked you to

    23 hit somebody.

    24     A.     Well,         I was pressured into doing it.                   I   didn't

    25 want to do it.
                                                                                242

     1      Q.      In November when Mr.          Hall and Mr.    Underwood came

     2 down,     did y'all go to Mr.          Padgett's place?

     3      A.      Yes.

     4      Q.      Okay.       What did you go there for?

     5      A.      We just went there just to meet Justin Padgett.

     6      Q.      You're going to be sentenced for pleading

     7   "guilty" to this crime;            is that right?

     8      A.      Right.

     9      Q.      In your mind,       do you think that you're guilty of

    10 this -- of shooting Mr.              Aaron Watson?

    11 A. I'm not being sentenced for that.

    12      Q.      Yes,    you are.
/   13                      MS.    CABLE:    Your Honor,    I'm going to object
\

    14 to relevance in his mind what .he's guilty of to this

    15 proceeding.

    16                      THE COURT:        I ' l l allow the questioning,   but

    17 I   think you need to rephrase your question.

    18      Q.      (BY MR.       GILMORE)    You pleaded "guilty" to

    19 intentionally,           knowingly and recklessly causing bodily

    20 injury to Aaron Watson by shooting him.                  Do you think

    21 you're guil t.y of that?

    22      A.      No.     I   didn't shoot the guy.

    23      Q.      And you didn't know before you went in the

    24 trailer that he was going to be shot,                 did you?

    25      A.      No.
                                                                              243

     1     Q.    Okay.     You're going to be sentenced anywhere from

     2 five to fifteen years;       is that right?

      3    A.    Right.

      4     Q.   And Judge Welborn is going to sentence you;             is

      5 that right?

      6 A. I    didn't know that,      but,    yeah.

      7     Q.   I    think that's what Ms.         Cable asked you.   Judge

      8 Welborn is going to sentence you.

      9     A.   Okay.     Yeah.

     10     Q.   So Judge Whatley's not going to sentence you.

     11     A.   Right.

     12     Q.   So the only way that Judge Welborn is going to

(    13 know about what you've done here is -if he talks           to Judge

     14 Whatley or a prosecutor comes in and makes a

     15 recommendation for you;         is that right?

     16     A.   Right.

     17     Q.   And the Prosecution,            you assume they're going to

     18 make a recommendation based on how you perform in court?

     19                  MS.   CABLE:    Your Honor,    I'm going to object.

     20 That calls    for speculation and assumption --

     21                  MR.   GILMORE:     I.don't have any more

     22 questions,    Judge.

     23                  THE COURT:       Anything else?

i.
1\
     24                  MS.   CABLE:     Yes.

     25                                   -oOo-
                                                                                                244

     1                   R E D I R E C T           E X A M I N A T I       0    N

     2 BY MS.          CABLE:

     3        Q.         Were you-- are you still a member of A.C.?

      4       A.         No,    ma'am.

      5       Q.         Why were you involved in this assault with

      6 Mr.   Chips?

      7 A. I'm sorry;         repeat that.

      8       Q.         Why were you involved in the assault with

      9 Mr.   Chips in the jail?

     10       A.         Well,    because he had asked me to do that and,

     11 well,      at first,          I   told him "no."     I   told him "no," you

     12 know.
(
\,   13       And we went to Crystal City and I                     had heard from

     14   another inmate,             you know,   "Hey, man,      if you don't do that

     15 dude,      they're going to get you,               dude."     So I mean ...         I

     16 mean,      I    know it's kind of weird,            you know.     You don't

     17 really even know the dude or anything,                       but you don't have

     18 to beat them up.                  Just swing on them,       you know,       and,   you

     19 know.          So I    did.

     20       Q.         Did anybody tell you to testify here differently

     21 than the truth?

     22       A.         No.

     23       Q.         Does that assault have anything to do with your

     24 testimony here today?

     25       A.         No.
                                                                                              245

     1     Q.          And has my office,             myself,    Mr.   Rodriguez,       the

     2 district attorney,                ever told you that we're going to make

     3 a specific recommendation based on anything?

     4     A.          No.

     5                         MS.   CABLE:       Pass the witness.

     6                         MR.   TURPIN:          Did you pass?

     7                         MS.   CABLE:       I    passed.

     8                  R E    c   R 0    s s -   E X A M I      N A T I      0   N

     9 BY MR.   TURPIN:

    10     Q.          Your attorney was Ray Martinez                  (ph)        right?

    11     A.          Right.

    12     Q.          Of course,         they can't talk to you.                 Only your

(   13 attorney can talk to you;                  right?

    14     A.          Right.

    15     Q.          So your attorney obviously told you what the deal

    16 was going to be before you came in here and testified.

    17     A.          Okay.
                ....
    18     Q.          Right?

    19     A.          Right.

    20                         MR.   TURPIN:          I pass.

    21                  R E C R 0 S S - E X A M I N A T I 0 N

    22 BY MR.   GILMORE:

    23     Q.          Did you know Ace's phone number before January of

    24 2008?

    25 A. I had it in my cell phone.
                                                                                    246

     1        Q.   Did you have it in your speed dial?

     2        A.   Previous calls,       yeah,   I guess speed dial,            yeah.

     3        Q.   Did you know Scott's number before January 2008?

     4        A.   Same thing.

     5        Q.   What about Ziggy?

     6        A.   Yeah.

     7        Q.   You had his number,       too.      How about

     8 Mr.    Underwood?

     9        A.   Underwood?        I didn't even know he had a phone.

    10 No.

    11        Q.   Okay.        So you had these numbers ·available to you

    12 before January of 2008.
i
\   13        A.   Right.

    14        Q.   Did you have them before November of 2007?

    15        A.   No.

    16        Q.   When did you get them?

    17        A.   Well,    I    got them from   --   oh,   well,   I    had the

    18 numbers for Ace and Scott but not for Chris Hall.                        But for

    19 Ace and Scott,       I    had received those from ...            Well,   the one

    20 from Scott I believe I got from Chad,                but the one from

    21 Ace,    I had that.        I'd always had that.

    22        Q.   Okay.        Did you ever write those numbers down and

    23 give them to anybody?

    24        A.   Yes.

    25        Q.   And who did you give them to?
                                                                                 247

      1       A.    Chad.

      2       Q.     So you wrote those numbers down -- even though

      3 Chad already supposedly had these numbers,             you wrote them

      4 down and gave them to Chad.

      5       A.    Ace did not       I   mean Chad did not have Ace's

      6 number.     As a matter of fact,      I    didn't write -- I     don't

      7   think I   wrote down Scott's number and gave it to Chad.                I

      8 think that was my number that I wrote down along with

      9 Ace's number and gave to Chad.

 10           Q.    When did you write these numbers down and give

 11 them to Chad?

 12 A. I   was working at Alby's Seafood.         I   guess that

 13 was in November or September.

  14          Q.     Before Mr.   Hall and Mr.      Underwood came down?

 15           A.     Yes.

  16          Q.     Okay.    And did you give them to Chad for Chad or

 17 did you give them to Chad for Mr.                Watson?
...
 18 A. I   gave·them to Chad for Chad.       I   didn't even know

 19 anything about Watson or anything like that.

 20           Q.     Okay.    You never met Mr.      Watson before?

 21           A.    No.

 22           Q.    When Chad was working there,         did you ever see

 23 Mr.       Watson there with Chad?

 24           A.    Not that I    know of,   no.

 25           Q.    You never -- you never met Mr.         Watson at Alby's
                                                                         289

     1 THE STATE OF TEXAS            }{

     2 COUNTY OF ARANSAS             }{

     3

     4       I,   SHARON D. ANDERSON, Official Court Reporter in and

     5 for the 343rd Judicial District Court of Aransas County,

     6 S~a te·~. f Texas,   do hereby certify that the above and
     7 foreg~ng contains a true and correct transcription of all

     8 portions of evidence and other proceedings requested in

     9 writing by counsel for the parties and/or Court to be
             •                   I




    10 included in this volume of the Reporter's Record in the

    11   above-styl~d   and numbered cause, all of which occurred in

    12 open court or in chambers and were reported by         ~e    on the

    13 designated dates.

    14

    15      WITNESS MY OFFICIAL HAND this the        _3-~~~ day    of

    16
         ----c=t~------'         20_(L]L.
    17

    18
                                                     ~,   _v ~
    19
                                              j~-~~~~---
                                              N D. ANDERSON, CSR
    20                                    OFFICIAL COURT REPORTER
                                          343rd Judicial District
    21                                    P. 0. Box 700
                                          Sinton, Texas 78387
    22                                    361-364-6202
                                          Cert .. No.: 2650
    23                                    Exp. Date:   12-31-10

    24

    25


             Ua( 1 (}~q
~
    RECORD EXHIBIT # 9

      RR VOL8 OF9

          2112/09

JURY TRIAL GUILT INNOCENCE
-----------
                                        ;4" ; \,,;-._.   . .•   '   ·.   . • ..   .   '



                            \1~ ~i·•j ····~· ~
               r¥
                                                                                          ~..   . J       ....
                                                                                          ·._   ~·.-.-·




                                c)-~"'\ c\
                            ~                            ~~



              ~
                                  REPORTERS RECORD

                                        VOLUME 8 OF 9


                                        THE STATE OF TEXAS
                                                                                  vs.
                                               CHADRICK B PATE
C ""\--"- I                                                               ..
                                                                                                              1

                     1                   R E P 0 R T E R '           S          R E C 0 R D

                     2
                                          VOLUME                OF       ~         VOLUMES
                     3

                     4                Tr~a~    Court Cause Number A-08-5080-4-CR

                     5
                         THE STATE OF TEXAS                *                    IN THE DISTRICT COURT OF
                     6                                     *
                         vs.                               *                    ARANSAS COUNTY, TEXAS
                     7                                     *
                         CHADRICK B.     PATE              *                    36TH JUDICIAL DISTRICT
                     8

                     9                                 JURY TRIAL
                                                     Guilt/Innocence
                    10
                                                  A P P E A R A N C E S
                    11
                         COUNSEL FOR THE STATE:
                    12       MR. MARCELINO RODRIGUEZ                                                     ,·· .. ·
                             MS. RETHA CABLE
                    13         ASSISTANT DISTRICT ATTORNEY
                               36th Judicial District
                    14         San P~tricio County Courthouse
                               P. 0. Box 1393
                    15         Sinton, Texas    78387
                               Tel:  361-364-6220
                    16         Fax:  361-364-4978
                               SBN:   24046959
                    17                00785741

                    18 COUNSEL FOR THE DEFENDANT:                        ....
                               MR.   JOHN S.    GILMORE
                    19         ATTORNEY AT LAW
                               P. 0. Box 2 7 6
                    20         622 South Tancahua
                               Corpus Christi, Texas             78403
                    21         Tel:  361-882-4378
                               Fax:  361-882-3635
                    22         SBN:  07958500

                    23       On the 12th day of February, 2009, the following
                        proceedings came on for trial in the above-entitled and
  -......
-~...        . •;
                    24 numbered cause in said Court, HONORABLE JANNA K. WHATLEY,
 ___/
         \   "         Judge Presiding, held in Rockport, Aransas County, Texas:
                    25        Proceedings ~ere reported by machine shorthand.
                                                                                                                            167


      lf·
       2
            s updated.
                Q.      And specifically,                    the number of cards that noted

       3 thalt Mr.      Hall was a            known gang member of Aryan Circle.

       4        A.      Mr.    Hall's been documented four times.

       5        Q.      Now,    did you also have an occasion to determine

       5   whe~her     the defendant,              Chadrick Pate,                       is a member --

       7                        MR.        GILMORE:           May we approach the bench,

       8   Jud~re?


       9                       THE COURT:                   You may.

      10             (The following discussion was had at the bench.)

      11                        MR..       G.I.LMO.R.E .:     .J   t:.b .o lJ .g.b .t   .~ e    .a J r e.a .d y .b a .d a

      12   rul~ng     on this.         I    objected earlier and the Court ruled

--)   13 that:. that was not admissible.

      14

      15   adm~ssible        but just that their findings                                      as far as the

      16 hear:say statements are inadmissible.                                          But his

      J 7 .detE'r.wi.Datio.Y.' is ad.wissi.b2e.

      18                        THE COURT:                  I didn't say she couldn't bring

      19 it in;       it's    just--

                                ~!R.       GILMORE~          -- all based on nearsay,                                Judge.

                                THE COURT:                  That's the law,                       Mr.    Gilmore.            I

      22 can't help it.            That's the code.

      23                       MR. GILMORE:                   Well,          I    can certainly object

      24 to :Lt,      Judge.
)
      25l____                   THE COURT:                  You certainly can.
      r-
                                                                                                      168

                                           MR.      GILMORE:      I'm going to object to it.
 )                                          THE COURT:          Okay.     Very good.       You may.
      2

      3                             .(Cov.os.eJ re!:c.'nTed co counsel            tables.)

      4          Q.                (BY MS.          CABLE)   Again,     were you asked to look at

      5 and determine whether the defendant,                                   Chadrick Pate,     was a

      6 rner·:tber         o.f .:~rJ'al? Circle?

      7                                    MR.       GILMORE:     Judge,   I   object to any

      8   te~3timony                regarding my client,                Chadrick Pate.

      9                                                         Tou may have a running bill on

     10 thct t.            Your objection's overruled.

     11           Q.               (BY MS.          CABLE)   Again,     did you   --   were you asked

     12 to      .:Jo   t   ~l-?a   t?
·-
 )   13          A.                Yes,    I   was.

     14           Q.               And did you use those same criteri.;1 set out by

     15 t.b.e at to L1~e y·               g·e n e   r a i ,. s decision in this case?

     16          A.                Yes,    I   did.

     17           Q.               And did you use the same cards'                     notation as you



     19          A.                Yes,    I   did.

     20           Q.               Atid how many cards noted that -- did you have in

     21   N~.     Pa-te·· s conclusion?

     22          A.                Five.                                                                    I



     23           Q.               What was your determination as an expert in gangsl

     Z4 in this              region as to whether Mr.                     Pate is a member of a
_)
     25 gang?
                                                                                                                       174

           1                             MR.   GILMORE:     We rest,              Judge.
    -)
           2                             THE COURT:       How are we coming?

           3                             MS.   CABLE:     It's almost done.                     Printing it

           4 out.

           5                             MR.   GILMORE:     Can we talk about what we

           6   want?

           7                             THE COURT:.      All right.                 Ladies and gentlemen

           8 of the jury,                you want to keep looking at those for a

           9 minute,     you have all the evidence you're going to be

          10 seeing in the case.                   That's been submitted to you now.                                       We

          11 are currently               work~ng    on the jury charge to get the                                   cas~


          12   charge~   to you.               It may take us a little while to get that
.   ·)                       -;·.··· .

          13 done because,                to be real truthful,                the State has the
    ---
          14   slow~st   printer in the United                   Stat~s-of                 America.       I don't

          15 have a printer at all so I got to be ca·r~ful why I

          16 complain.             But everytime I'm over here,                            it spits out one
                                                                                                 -----   .-······

          17 page,     about two pages,,per five                    ~t_r:'!-.t1_"!=-~s.     That's all I can

          1 8 t.e 11 you .         They don't have a'good.p:r:inter.
                                                             -·····-------------
                                                                                          ---     4




          19                             MS.   CABLE:     Well,          we brought that from San

          20 Pat.

          21                             THE COURT:       So,    I don't know.                  Like I              said,

          22 we wait for it to print all the time.                                        But once we get it
                                                                ··....
          23 finalized,            we'll be ready to go.                   I'--ve got a copy machine
                  -
          24 that'll make the copies.
    )
          25                              So if y'all want to look at those for a
                                                                                                                                                                                                    175

---...    11   cou;.?le of minutes,                                   when they all get done,                                                       let me know.
     )
           2 Ther1 I          will release y'all to go take a break.                                                                                             It may be

          3    an l1our;          it may be twenty minutes;                                                                    we do not know.                                          This

          4 is 1:he unknown break time for y'all;                                                                                   okay?              I ' l l let y'all

           5   knovi in just a couple of minutes.                                                                              Just remain seated if

          6 you       don't mind.

          7                                                                                   (Pause)

           8                                         THE COURT:                               Okay.                        Y'all want to take a

          9 break,           we' 11 k-eep you informed.                                                                    Again,             don't discuss

         10 an yt:hinq.
                   ~-··



         11      (The jury exited the courtroom and a recess was taken.)

         12                                      THE COURT:                                                                            Do y'all have any
)/
                                                                                    --·· ..


         14                                      MR. RODRIGUEZ:                                                   None by the State,                                      Your

         15 Honor.


                  _ __: __ , -~~4iP~-~,~~~~·~-:f!.~::>              ~~:TJ.~li'll.t~~~~~ '-\,)t~;;::.::~~:~~~:~j ~ct. i -u~, ~
         1.6

         17 fB'r~-.,_M.,l?~·-;·-p·a te,              Judge.                                                                ~--::;"~~~~--"·,   ~-·~ .___.·--:,-:·_.-   --:-:-~---'";   . ._·-_;l:,

         18                                      THE COURT:                                   Mr.               Turpin.



         20                                      THE COURT:                                   Okay.

         21                                      MR.                GILMORE:-                          Just to let you know,                                                 the
                                                                                               • : -   .   -~~~7~~... ~-
                                     .... \~·.   ,           -·
                                                      ___ : .....                         .      .:: -·.
                           ca-se 'rrantDer · s on. m1ne .-
                                    ---~-~.5.;           -·;· __. .     ?·-· .. ·        .


         23                                      THE COURT:                                   Okay.

         24                                      All right.                                   Doc,                  bring them in.

                                               ___e_n__t_e_r_e__d__t_h__e __c_o__u_r_t_r__o_o_m__._J________________j
         25l_____ _____________(_T_h_e___j_u_r_Y
                                                                                                                         176

                                          THE COURT:        All right.                   Ladies and

     2 gentlemen,                     what's going to happen now,                             I'm going to read

     3 you              the charge of the               Ca~rt.           You will nave two originals,

     4 one              for the Defendant Hall and one for the Defendant Pate.

     5 Wha·t we have agreed or everybody said I                                                could do is I'm

     fi j   .J..JS it                      read one of tfl.e charges.                         So I ' l l say "Pate"

     7 or         11
                        H a 11 11   but    nu-t i"n g that yo u ' r e g o i n g to have t o a n s '"' e r

     8   two            originals;          all right?             Does that make sense to



    10                                     Y'all don't want me to read this twice,                                      do

    11 y' a l_l?

    12                                     JJidn ··t think so.               All right.                I ' l l start.

    13                    (The charge o:[_ the Court was read. to the                                          jury-!

    14                                     THE COURT:         You have two verdict forms.




    17      alleged in the indictment.                                  There's a signature blank.··

    18 Or:                we,       the jury,     find the defendant not qui-Tty-· of

    19 murd"er, and,                      again, .there's a               siq,na.t_l.l..l:~   b.L;e.r.>"lr~.


    20 find the defendant not guilty of m~rder as alleged in
                                      ~-· ..-····;_·_ -····-···-· ---.----~
    ZI Count One, then you pro-C'e..,ed· to Count Two; otherwise, you
                                                            ...... _.

    22 don' t               go to Count Two.
                                                                                    ·"
    23                                     Count Two,      you only use one of three forms:

    24 We,              ~he     jury,      find the      d~fendant             guilty of aggravated
)
    25 assaalt as alleged                          i~   the indictment,                  and if you do find
                                                                                                                                                                                                    177

      1 that,       then you move to special issue.                                                                                                                        Answer only if you

      2 found the defendant guilty of this count.                                                                                                                                    Did the

      3 defendant           commit said offense_fts a member of a criminal
                                                                                                              ----------------·-
      4 prison gang,                    and you answer "yes" or "no."                                                                                                                 And then

      5 lastly or:                We,                       the jury,                                         find the defendant,                                                       Christopher

      6 Joseph Hall               or Chadrick B.                                                                Pate, not guilty of Count Two.

      7                                       All right.                                                      Who's starting?

      8                                      MS. CABLE:                                                       Judge,                            for the State I ' l l be

      9 making closing.                                            State would waive my opening and reserve

     10 full time to close.

     11                                       THE COURT:                                                      Mr.          Turpin.

     12                                       MR._ . .. ';l'.URP IN-.,;_                                        Please the Court,                                                      please the

')   13 State.        Approach?                                                                                 -- ---   _,.~,.._   ....
                                                                                                                                           -~---....



     14 BY MR.       TURPIN:

     15      Ladies and gentlemen,                                                                            good afternoon.                                                        I'm going to be

     16 spea-;king fast,                             so bear with me.
                -   ----    ,--             ----~----~-:-~~
     17      First o_t"..-all,                                                  go back through and review the charge,

     18 please,       limi-ne Tnstructions.                                                                                Main thing I                                              want to hit on
                             -------.... .... .,... ...,.__ "_""""'..... ...,..• , ..
     19 is the Fifth Amendment.                                                                           01,1r .9.-Jients don't have to
                                                                                -· -·· ... ---
                                                                . . .'"!-__-_

     20 testify,           don't have··to-.-put_ on any evidence.                                                                                                                      We didn't put

     21 on evidence.                          You're instructed you cannot hold that
                                                                                                      ----·      ...        -- ...........        -"''''-
                                                                                                                                                         .
                                                                                                                                                               .,.     -
                                                                                                                                                                     ·-.-::-..
     22 against them for any reas&n what§6ever.                                                                                                                                  I   understand

     23 that's a hard thing to do"";-,.,.__ what I'm asking you to do is
                                                                                          ..-.,~- -              c•._,::~-~:--:•.•~~- -..,_-
     24 put blinders on and t                                                              o"'"J:n-CTe.k.~-s.i mp.l.y                                  ...                                                                                                                                                                              189


    )    2 belong to,                     but that's not proof of murder.

         3                Thank you.



         5                                       MR.             GILMORE:                                         Your Honor,              counsel.

         6 BY MR.              GILMORE:

         l                i   uo-n'·"L.       'Know l.I: you guys are ii'Ke me;                                                                       you··o. pro"ba"b"ly

          8   rat~er            be home eating dinner.                                                                         That's where I'd rather be

         9 right now.

                          Let me make i t clear to you.                                                                           Y'all are going to get a

        11 copy of this charge the                                                        Judge read to you to take back

        12 with you.                      I    was listening to her read i t and I                                                                               was

        "13   watc:.hing you g'!ys_aJ1d this                                                                 is·v_~~y              complicated.                      This is

        14 cmplicated even for somebody who's been practicing law
                  "'·                          --··-·--            . -·~.      ---             ···---~-


        15 for            thirty years as I                                 have.                                     So you have to read this and
                                                                     -   ~;;..-u   .... ·:.... _    .~-.-.,·:-:. ..,._._,_


        16 really understand i t because this is the law that applies
                                                                                                                                         t- - ~- • - :.


        17 to the offense that Mr.                                                        Pate's                               G~arged   with.               And I      told .

        18 y '    ~ J..   1 · at f i r s t         during v_o i_:_.d ire 1 Mr .
                                                                            .-~-              -. . -.1~:-·-·'·•··-....';:l"
                                                                                                   ···:.-·::.                                                                                            190

       1 have the luxury of listening to Ms.               Cable argue first and
 )
       2 then counteract her argument.             So I have to anticipate

       3 what she's going to say.            But I ' l l tell you that the State

       4 called twenty witnesses.            That's my cqunt.          Twenty

       5 witnesses.         And of tho·s-e···w:Ctnesses,   5.€_venteen of them hac}
              ~




       8 those witnesses ranging from police officers to Tracy

       9   W~son       and the kids to this gsng expert to the dog
                                                                     ----            ex~
                                                                                        -
                                                                                        /




      10 a\1 those -- not one of those people               hav@     any~iden~


      11 all as to what Chad Pate did in the early morn:rng hours --.0 f
              ----------
      12 January the 4th.                                          ~----------..._
-·)   13          Now,   I will tell you that there are        ~~o0le(they
      14 could have called to show that Chad was associated with

      15 these people that committed this             cr~me,    two people           that~


      16 they could and should have called if these people -- if

      17 these people truly existed and if Chad                ~as   really there:

      18 The two girls at the house on Sawyer Lane,                  you     k~e


      19 they showed you the barn with the SS and the circle around

      2 0 it_.       Why didn't they call them to say,         "Yeah,      Chad was
           """'

              ----
      21 there"?         The only people that say that Chad was there

      22 they call seventeen witnesses that didn't have any

      23 information about what Chad Pate did on the_ early morning

      24 hours of the 4th of January -- were three people.                           Three
_)
      25 people were the only people that testified as to what Chad
                                                                    289

 1 THE   STATE OF TEXAS         }{

 2 COUNTY OF ARANSAS            }{

 3

 4       I,   SHARON D. ANDERSON, Official Court Reporter in and

 5 for the 343rd Judicial District Cpurt of Aransas County,

 6 State,, f Texas,    do hereby certify that the above and

 7 foreg~ng contains a true and correct tra~scription of all

 8 portions of evidence and other proceedings        requested in

 9 writing by counsel for the parties and/or Court to be
         •
10 included in this volume of the Reporter's Record in the

11   above-styl~d   and numbered cause,    all of which occurred in

12 open court or in chambers and were reported by me on the

13 designated dates.

14

15       WITNESS MY OFFICIAL HAND this the             day of


16   ----c=t~------' 20_~JL.
17

18

19
                                     ~~~SJ~~---
                                     ~N     D. ANDERSON, CSR
20                                   OFFICIAL COURT REPORTER
                                     343rd Judicial District
21                                   P. 0. Box 700
                                     Sinton, Texas 78387
22                                   361-364-6202
                                     Cert. No.:   2650
23                                   Exp. Date:   12-31-10

24

25